Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 1 of 293 PageID #: 11616


                                                                                                           235


    1                     UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
    2    - - - - - - - - - - - - - X
          UNITED STATES OF AMERICA,     :   18-CR-0204(NGG)
    3                                   :
                                        :
    4                                   :   United States Courthouse
                -against-               :   Brooklyn, New York
    5                                   :
                                        :
    6                                   :   May 8, 2019
                                        :   9:00 a.m.
    7     KEITH RANIERE,                :
                                        :
    8             Defendant.            :
         - - - - - - - - - - - - - X
    9
                           TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
   10                     BEFORE THE HONORABLE NICHOLAS G. GARAUFIS
                             UNITED STATES SENIOR DISTRICT JUDGE
   11
                                            A P P E A R A N C E S:
   12
        For the Government:                        RICHARD P. DONOGHUE, ESQ.
   13                                                 United States Attorney
                                                      Eastern District of New York
   14                                                   271 Cadman Plaza East
                                                        Brooklyn, New York 11201
   15                                              BY: MOIRA KIM PENZA, ESQ.
                                                        TANYA HAJJAR, ESQ.
   16                                                   MARK LESKO, ESQ.
                                                        Assistant United States Attorneys
   17
        For the Defendant:                         BRAFMAN & ASSOCIATES
   18                                                   767 Third Avenue, 26th Floor
                                                        New York, New York 10017
   19                                              BY: MARC A. AGNIFILO, ESQ.
                                                        TENY ROSE GERAGOS, ESQ.
   20
                                                   Der OHANNESIAN & Der OHANNESIAN
   21                                                   677 Broadway, Suite 707
                                                        Albany, New York 12207
   22                                              BY: PAUL Der OHANNESIAN, ESQ.
                                                        DANIELLE SMITH, ESQ.
   23
        Court Reporter:                                     DENISE PARISI, RPR, CRR
   24                                                       Telephone: (718) 613-2605
                                                            E-mail: DeniseParisi72@gmail.com
   25   P r o c e e d i n g s r e c o r d e d b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
        p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.

                                                Denise    Parisi   , RPR , CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 2 of 293 PageID #: 11617


                                       Proceedings                              236


    1               (In open court; jury not present.)

    2               THE COURT:    Good morning.           Please be seated in the

    3   back.   You may be seated in the gallery.

    4               (Defendant enters the courtroom at 9:11 a.m.)

    5               THE COURT:    Case on trial.           State your appearances.

    6               MS. PENZA:    Good morning, Your Honor.          Moira Penza,

    7   Tanya Hajjar, Mark Lesko for the United States.              Also at

    8   counsel table is Special Agent Michael Weniger from the FBI

    9   and Paralegal Specialist Teri Carby.

   10               MR. AGNIFILO:     Good morning, Your Honor.         Marc

   11   Agnifilo, Teny Geragos, Paul Der Ohannesian, Daniel Smith for

   12   Keith Raniere who is present in court.

   13               THE COURT:    Good morning.           Please be seated.

   14               All right.    The Government has filed a letter under

   15   seal this morning.

   16               Have you provided that to the defense?

   17               MS. PENZA:    We have, Your Honor.

   18               THE COURT:    All right.          And what's the position of

   19   the defense on this?

   20               MR. AGNIFILO:     Your Honor, I most respectfully

   21   object to the procedure outlined by the Government.              I'm

   22   concerned most of all by the distinctions that the Government

   23   has drawn within the broader category of people who are in

   24   DOS.    There are people whose nicknames or abbreviations or

   25   first names are sometimes used and then the Government has a


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 3 of 293 PageID #: 11618


                                       Proceedings                                  237


    1   procedure here where sometimes people's full names are used

    2   and the distinction that the Government draws is whether

    3   they're first line DOS members, and my concern with this

    4   procedure is this terminology is only in existence because

    5   it's consistent with the Government's theory of sex

    6   trafficking and for no other reason; and I do not follow, I do

    7   not subscribe, I do not agree with the Government's theory of

    8   sex trafficking, and I do not agree to use the terminologies

    9   that have been outlined by the Government that are created

   10   solely because they reflect the Government's theory of sex

   11   trafficking.    I don't want this jury thinking that I somehow

   12   agreed to this process and I agree that certain first line DOS

   13   members are not getting protection and other people are.                  The

   14   problem that we have now -- and I don't know how we get around

   15   it and I'm trying to think of solutions -- is I am being

   16   forced to adopt terminology that is only in existence because

   17   of the Government's theory of the case.                   It's not my theory of

   18   the case, it's repugnant to my theory of the case, and so with

   19   utmost respect, Your Honor, I disagree with this procedure.

   20               THE COURT:    All right.

   21               Ms. Penza?

   22               MS. PENZA:    Yes, Your Honor, so the Government --

   23   this idea that the first line is only consistent with sex

   24   trafficking is just false.         The idea, Your Honor, is that

   25   everyone in the first line -- the Government believes that


                                  Denise   Parisi   , RPR , CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 4 of 293 PageID #: 11619


                                       Proceedings                                  238


    1   every member of the first line was a coconspirator.                  There is

    2   no question; there's no distinction about that.                  There is one

    3   member of the first line who was also the victim of child

    4   pornography and sexual exploitation by the defendant when she

    5   was 15, but more importantly revealing her last name would

    6   expose -- would necessarily identify the last name of her

    7   sister who is a victim of forced labor.                   Another defendant has

    8   already pleaded guilty to the exact charges related to forced

    9   labor of that second sister, so that's the only reason we are

   10   seeking to protect the identity of one of the first line DOS

   11   slaves.    Everyone else the Government considers a

   12   coconspirator.     These were people who were -- when they joined

   13   DOS, they knew that the defendant was their grandmaster and

   14   then they conspired with the defendant to conceal his identity

   15   and to recruit new people in to get naked pictures; to get

   16   property; and in some situations, to get woman to have sex

   17   with the defendant.      So the Government views those people as

   18   coconspirators and that is the distinction that the Government

   19   is drawing.

   20               I think that is -- that's really it.                 I don't really

   21   think there's much other dispute.              The Government has conceded

   22   that there are a couple people where the Government knows that

   23   using their last name is -- there's no practical way to not

   24   use their last name and has not sought to protect those people

   25   because we don't think there's a way to do it, but other than


                                  Denise   Parisi   , RPR , CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 5 of 293 PageID #: 11620


                                       Proceedings                              239


    1   that, that's the distinctions that the Government has drawn

    2   and they are consistent with everything the Government has

    3   presented thus far and they are consistent with what has

    4   already happened in this case thus far.

    5               MR. AGNIFILO:     My concern, Judge, isn't of

    6   consistency; it's that the Government's theory of sex

    7   trafficking is being imposed on me.               It's being imposed on me

    8   in the terminology I'm being asked -- I'm being forced, if the

    9   Government gets its motion granted, to use and it's not

   10   consistent with my theory, so as a result --

   11               THE COURT:    You can dispute that these individuals

   12   are coconspirators or that there's a conspiracy at all --

   13               MR. AGNIFILO:     But Judge --

   14               THE COURT:    -- and the Government is not -- except

   15   for that one exception -- the Government is not proposing or

   16   indicating that these people are victims whose full names are

   17   being provided.

   18               MS. PENZA:    That's correct, Your Honor.

   19               MR. AGNIFILO:     The jury will figure this out.          The

   20   jury will absolutely -- they probably figured it out on the

   21   first day that certain people are being called by their first

   22   names and certain people who seem to be involved in DOS are

   23   being called by their full names.              That's not going to be lost

   24   on the jury.

   25               THE COURT:    Well, I think the jury needs to have an


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 6 of 293 PageID #: 11621


                                        Proceedings                                240


    1   instruction that the individuals who are only being identified

    2   by their first names are alleged to be victims -- they're

    3   alleged to be victims by the Government, and that way you can

    4   take issue with it, if you so desire, and you will be able to

    5   cross-examine the witnesses regarding whatever it is that they

    6   have -- the witnesses have stated on their direct testimony.

    7               MR. AGNIFILO:     But -- but --

    8               THE COURT:    The purpose of the limitation is to -- I

    9   will tell the jury -- I would expect to tell the jury -- is

   10   that this will protect the alleged victims from having their

   11   privacy invaded by the media.

   12               One more time, sir, back there, Mr. Newsday, if I

   13   see one more time that you make any grimace, any kind of hand

   14   remark, you are out of here -- out -- and you can watch in the

   15   overflow room.     I have a lot of people who want to be in here

   16   and you can just wait out there and be in the overflow room.

   17   That's it, you're out.      You're out.           Go.

   18               MR. JOHN RILEY:        For what?       I didn't do anything.

   19               THE COURT:    Go.      You're out.          You shook your head at

   20   me.   What do you think, I'm blind?

   21               (Pause.)

   22               THE COURT:    All right.

   23               MR. AGNIFILO:     Judge, can I just --

   24               THE COURT:    Do you have something else?             Go ahead.

   25               MR. AGNIFILO:     I do.


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 7 of 293 PageID #: 11622


                                       Proceedings                                   241


    1               THE COURT:    You can make your record.

    2               MR. AGNIFILO:     I have to.

    3               THE COURT:    Well, you have.

    4               MR. AGNIFILO:     I have -- this is -- the problem is

    5   in the distinctions.      I am -- just so the record is clear, I

    6   object to this whole procedure, and I have objected before the

    7   trial, but I think it makes it worse -- I think it makes it

    8   worse if we make distinctions within DOS.

    9               THE COURT:    The problem with this case is that it is

   10   extremely complex, it involves people who may be innocent

   11   victims of a series of crimes.              That's the Government's

   12   theory.    I'm not ascribing to it, but that's the Government's

   13   theory.    There are many people on this list.            This isn't a

   14   small list (indicating), this is a big list, and you know who

   15   these people are and your client knows who these people are,

   16   so this list is not some secret from the defense, I assume.

   17               Is that right?

   18               MR. AGNIFILO:     No.     We got the list 15 minutes ago.

   19               THE COURT:    No, that's not what I'm asking.             Does

   20   your client know who these people are?

   21               MR. AGNIFILO:     We know who everybody on this list

   22   is.

   23               THE COURT:    Right.

   24               MR. AGNIFILO:     But there's been no -- there's been

   25   no inkling of anything untoward.              I mean, I don't know what --


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 8 of 293 PageID #: 11623


                                        Proceedings                             242


    1   I'm trying to understand if the Court has a concern about

    2   that.   There's been no suggestion that my client has done

    3   anything in regard to anyone, and so from what I can --

    4                THE COURT:   I don't know why I'm here on that case.

    5                MR. AGNIFILO:     Sorry, Judge?

    6                THE COURT:   I don't know why I'm here if your client

    7   is not alleged to have done anything to anyone.              I don't

    8   understand that.

    9                MR. AGNIFILO:     To witnesses in the capacity of

   10   witnesses.

   11                THE COURT:   That's not the point.           You know that's

   12   not the point.

   13                MR. AGNIFILO:     That's the point I'm trying to make.

   14                THE COURT:   The point is -- what is the point?

   15                MR. AGNIFILO:     The point is --

   16                THE COURT:   No, no, I'm not asking you, I'm asking

   17   the Government.     It's their request.

   18                MS. PENZA:   Yes, Your Honor, and as we've laid out

   19   in our motions in limine, which Your Honor already granted,

   20   here there are extreme privacy concerns related to both the

   21   witnesses and also innocent third parties, and this is -- the

   22   nature of this case is so extreme -- the nude photographs, the

   23   collateral -- this is the exact type of case.              There are far

   24   less salacious cases where this type of -- where witnesses'

   25   identities have been protected, and so this is the heartland


                                  Denise   Parisi   , RPR , CRR
                                     Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 9 of 293 PageID #: 11624


                                       Proceedings                                  243


    1   of the type of case where this should be done.              The defendant

    2   should not get to further humiliate these people.              There is no

    3   point.    He knows exactly who they are; he knows everything

    4   about them.    It is not limiting cross-examination, nothing.

    5               MR. AGNIFILO:     Judge, maybe -- the concern I have is

    6   at this point, since I lost the motion, is the distinctions

    7   that I'm going to have to say to a witness:               Isn't it true

    8   you're in a room with this person, first/last name; this

    9   person, first/last name; and this person, first name, and the

   10   jury is going to think, Why did the defense attorney do that,

   11   and my concern is that the jury is going to think somehow I

   12   have bought in to this theory that that's no longer a theory

   13   because, quite frankly, the Court has accepted it, of sex

   14   trafficking that the Government is propounding.              It's my

   15   position nobody was sex trafficked.               That's my position;

   16   that's going to be my argument.             That was my argument in the

   17   opening, that's going to be my argument in closing.              So then

   18   why, in the eyes of the jury, am I going to get up there and

   19   say this person's full name, this person's full name, this

   20   persons first name?      We're supposed to explain the

   21   Government's theory?      This is why Mr. Agnifilo did that?            I

   22   don't -- I want to be clear:          I don't want to do it.      I'm only

   23   going to do it if Your Honor forces me to do it, if you order

   24   me to do it; and if you order me to do it, I will do it.                But

   25   if you order me to do it, I am going to ask you to tell the


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 10 of 293 PageID #:
                                  11625

                                     Proceedings                                 244


  1   jury that you have ordered me to do this because I don't want

  2   the jury thinking that I'm doing this because this is my

  3   theory that this is my idea because it's not my idea.

  4              MS. PENZA:    I think Mr. Agnifilo has a fundamental

  5   misunderstanding of the point of this.                Obviously the

  6   Government believes that the defendant engaged in sex

  7   trafficking, there's no doubt about that, but even if sex

  8   trafficking were not charged here, the Government would be

  9   seeking these same protections for these people.               These are

10    victims of wire fraud and extortion that related to naked

11    photographs that related to their deepest darkest secrets,

12    lies that the Government and his coconspirators had them tell

13    about their families, about other loved ones and so that is

14    what this instruction is about, and so, Your Honor, that's the

15    Government's position, but I think Mr. Agnifilo is hanging his

16    hat on a sex trafficking point and that is not the point.              The

17    forced labor charges in this case, Your Honor, deal -- in part

18    deal with the sex and with the taking of naked photographs, so

19    the sex trafficking is just one piece of this case and why the

20    victims' privacy needs to be protected.

21               MR. AGNIFILO:      Your Honor, I think we are in

22    unchartered ground.     There's no Circuit precedent on any of

23    this, and I don't think there are any like cases, and one of

24    the concerns that I tried to bring up is that it's unwieldy in

25    this particular case because of all the people, it's one of


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 11 of 293 PageID #:
                                  11626

                                     Proceedings                               245


  1   the aspects of the motion we filed, and I think it's a lot for

  2   the Court to have to deal with, quite frankly, and I know the

  3   Court is going to try and do the best it can with the

  4   situation, but I don't think it's tenable and -- I don't ask

  5   for mistrials easily, I have probably asked for four in my

  6   entire career, I don't see a way out of this problem.

  7                (Pause.)

  8                THE COURT:   All right, I'm going to deny the

  9   defendant's motion for a mistrial.              Any issues caused by a

10    witness referring to certain individuals by their first name

11    only and by asking the Government if they may use last names

12    of certain other individuals can be cured by a jury

13    instruction, which I will give.             Going forward, the Government

14    shall provide the defendant and each witness, including the

15    current witness, with a list of the individuals whose identity

16    should be protected from the public and the press, that way

17    each witness can refer to the list rather than asking the

18    Government whether a particular individual's identity is

19    protected.

20                 You don't have a proposed jury instruction.

21                 MS. PENZA:   Not yet, Your Honor.

22                 THE COURT:   I have one.

23                 To the jurors:    You may have noticed during

24    yesterday's testimony that the witness used first names of

25    certain individuals.      That is because the names of certain


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 12 of 293 PageID #:
                                  11627

                                     Proceedings                               246


  1   alleged victims are being withheld from the public and the

  2   press to protect the privacy of those individuals.              I have

  3   therefore instructed the parties to refer to those individuals

  4   by their first names only; however, those full names are known

  5   to the Government, the defendant, and to the Court.

  6              You may also have noticed that the witness was

  7   asking the Government whether she should say the last names of

  8   certain individuals.     Going forward, the witnesses will

  9   receive a list of the individuals whose last names are to be

10    protected to which they may refer while testifying.

11               Anything else you want me to put in there?

12               MS. PENZA:    Not from the Government Your Honor.

13               THE COURT:    You object?

14               MR. AGNIFILO:      I do, Judge.

15               THE COURT:    Your objection is noted.

16               Also, I'm going to direct that the parties shall not

17    make any speaking objections.           If the basis for an objection

18    is not apparent, the parties may request a sidebar.

19               MR. AGNIFILO:      Very good.          Thank you, Judge.

20               THE COURT:    Okay, what else?

21               MS. PENZA:    Nothing else from the Government, but we

22    would just ask for five minutes to make sure that the list is

23    correct for the current witness.

24               THE COURT:    All right, we'll take a five-minute

25    break.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 13 of 293 PageID #:
                                  11628

                                     Proceedings                               247


  1               MS. PENZA:   Thank you.

  2               (Defendant exits the courtroom at 9:29 a.m.)

  3               (A recess in the proceedings was taken.)

  4               THE COURT:   Please be seated.

  5               (Defendant enters the courtroom at 9:41 a.m.)

  6               THE COURT:   All right, there's a question?

  7               MS. PENZA:   Yes, Your Honor.             I have not spoken to

  8   the witness since yesterday's -- since her direct testimony

  9   yesterday and so I haven't explained this procedure to her in

10    terms of having a list in front of her, so I was hoping that I

11    could -- that the Court would grant me a minute to just

12    explain that to her, unless the Court wishes us to do it on

13    the record in front of the jury, but I wasn't sure whether

14    Mr. Agnifilo would have an objection to that.

15                MR. AGNIFILO:     I would rather not do it in front of

16    the jury.    I don't want to do it in front of the jury.

17                THE COURT:   All right, either do I.            Why don't you

18    take a moment to advise the witness of the procedure that's

19    going to be followed and then we'll resume with her

20    examination which you said is about another hour?

21                MS. PENZA:   Hour, hour and a half.

22                THE COURT:   All right.           Well, when you get close to

23    the end, let me know so we can have a discussion.

24                MS. PENZA:   Yes, Your Honor.             I think we may want to

25    have that discussion a little bit sooner.


                                Denise   Parisi   , RPR , CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 14 of 293 PageID #:
                                  11629

                                     Proceedings                                  248


  1              THE COURT:    Well, whenever you are ready for the

  2   discussion, I'm sure the defense is ready for the discussion

  3   and so am I, okay?

  4              MS. PENZA:    Thank you.

  5              THE COURT:    All right, we'll take a moment.            Thank

  6   you.

  7              (A recess in the proceedings was taken.)

  8              THE COURT:    All right, you may be seated.

  9              Are we ready for the jury?

10               MS. PENZA:    Yes, Your Honor.             We have the list in

11    front of the witness's chair and we showed it to the defense.

12               THE COURT:    All right.           Let's get started.

13               Please bring in the jury.

14               And you should make that list an exhibit --

15               MS. PENZA:    Yes, Your Honor.

16               THE COURT:    -- a Government exhibit for the record.

17    Just give it a number.

18               MS. PENZA:    Sure.

19               (Jury enters.)

20               THE COURT:    Please be seated, everyone.

21               Good morning, members of the jury.

22               THE JURY:    Good morning.

23               THE COURT:    First of all, let me apologize for

24    getting started a little late, but we were very busy with

25    certain issues that needed to be dealt with and now we can go


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 15 of 293 PageID #:
                                  11630

                                     Proceedings                             249


  1   forward, but before we resume with the current witness, let me

  2   just give you an instruction.

  3                Members of the jury, you may have noticed during

  4   yesterday's testimony that the witness only used the first

  5   names of certain individuals.           That is because the names of

  6   certain alleged victims are being withheld from the public and

  7   the press to protect the privacy of those individuals.           I

  8   have, therefore, instructed the parties to refer to those

  9   individuals by their first names only; however, their full

10    names and identities are known to the Government, to the

11    defense, and to the Court.

12                 I remind you that the defendant has pleaded not

13    guilty to all the charges and is presumed innocent throughout

14    the trial.    You shall not make any inferences as to the

15    defendant's guilt or non-guilt from the fact that certain last

16    names are being withheld from you and the public.

17                 Also, you may have noticed that the witness was

18    asking the Government whether she should say the last names of

19    certain individuals.      Going forward, the witnesses will

20    receive a list of the individuals whose last names are

21    protected to which the witnesses may refer by using first

22    names only while testifying.

23                 So, having said that, we'll continue.        The witness

24    may retake the witness stand.

25                 MS. PENZA:   Thank you, Your Honor.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 16 of 293 PageID #:
                                  11631

                             Sylvie - direct - Penza                      250


  1                (Witness takes the stand.)

  2                THE COURT:   Please be seated.

  3                I remind the witness that she is still under oath.

  4                You may proceed.

  5                MS. PENZA:   Thank you, Your Honor.

  6   DIRECT EXAMINATION

  7   BY MS. PENZA: (Continued.)

  8   Q     Good morning, Sylvie.

  9   A     Good morning.

10    Q     Yesterday when we left off, you were talking about having

11    to ask permission to stop sending photographs; is that

12    correct?

13    A     Yes.

14    Q     And the defendant said something to you?

15    A     I believe he said yes and that the next thing would

16    happen in person.

17    Q     How did you feel when he said that?

18    A     I think I was more just relieved that it was okay not to

19    send the photos anymore and I didn't really know what that

20    meant, so ...

21    Q     What happened next?

22    A     I'm not sure how much time passed, I don't remember, but

23    at some point Monica asked me to come and meet her at her

24    house and she told me that I would be meeting Keith, and I

25    think she -- it was the day before, so I think she said the


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 17 of 293 PageID #:
                                  11632

                             Sylvie - direct - Penza                        251


  1   next day, I don't really remember, and she described to me

  2   what I needed to do in that meeting.

  3   Q     And what did she say?

  4   A     She said that I needed to ask him to take my picture and

  5   that to go along with whatever else was going to happen in

  6   that meeting, but she didn't tell me what, but I knew that I

  7   had to ask him to take my picture.

  8   Q     What happened -- so what happened next?

  9   A     I went to -- I was told to meet him at Flintlock Drive,

10    so I went to Flintlock Drive to meet him.

11    Q     What is on Flintlock Drive?

12    A     There's a house there that I believe he used to live with

13    Pamela at, but at that time, I don't think there was anyone

14    living there full-time, as far as I knew.

15    Q     And do you know the names of the people who also lived on

16    Flintlock?

17    A     Yeah.   The house was in between -- I'm just going to

18    check the list of whoever I can say their names.          The house

19    was in between Kerstin's house and Karen Unterreiner's.

20    Q     Had you been to that house before?

21    A     I had been when I believe Pamela, Marianna, and Keith

22    lived there together, I had been there for dinner and a

23    meeting.   I had been there for dinner once with Clare with

24    them, all four of us or five of us with Keith, and I had been

25    there for a Jness meeting with Pamela and Marianna a couple


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 18 of 293 PageID #:
                                  11633

                             Sylvie - direct - Penza                              252


  1   times.

  2   Q     How did you get to the house?

  3   A     I walked from my house.

  4   Q     Did you walk by yourself?

  5   A     Yes.

  6   Q     What happened when you got to the house?

  7   A     I followed Keith into the house, and from what I

  8   remember, he took me straight upstairs.

  9   Q     Sorry, let me just -- where -- where -- where was the

10    defendant?     Where was he when --

11    A     I think I met him on the corner outside the house, that's

12    what I remember.

13    Q     Okay.    And so then what happened?

14    A     I think we were -- he took me straight upstairs and I

15    feel -- like, I knew I had to ask him to take my picture, so I

16    just remember that was my main focus of, like, Oh, my god, how

17    am I going to ask him to take my picture, so I can't really

18    remember whether I was making small talk maybe, I'm not really

19    sure, but he showed me one other room upstairs.               I had never

20    been upstairs in the house before, and it was -- I think it

21    was his study, or something like that.                I remember it had a

22    white board on it.

23                  And then he showed me this other room that had a big

24    white -- he had a big bed that had, like, sort of white dirty

25    sheets on it, and I -- that's where we kind of stopped.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 19 of 293 PageID #:
                                  11634

                             Sylvie - direct - Penza                            253


  1   Q     How did you feel at that point?

  2   A     I was just, like, terrified.             I knew what I had to do,

  3   but I feel like I was having some kind of crazy out-of-body

  4   experience because I was so scared but I thought, I've just

  5   got to ask to take my picture, and that was sort of my focus,

  6   I guess.

  7   Q     What happened next?

  8   A     I think I got the words out somehow and said, like, Will

  9   you take my picture, or something like that, and he said yes,

10    and then he told me to get undressed and then to lie back on

11    the bed.

12    Q     Did you get fully undressed?

13    A     Yes.

14    Q     And he told you to lie on the bed?

15    A     The bed.   So I laid back on the bed and -- and then he, I

16    guess you call it, went down on me and -- and I just remember

17    it -- I felt like it was going -- I just remember I felt like

18    it was going on for a really long time, and I think I was,

19    like -- I started to try and think, like, when is this going

20    to end, and I think I was making the kind of sounds that I

21    thought might bring it.       You know, like, I thought if I

22    portray, like, this is enough or I've had a good time or

23    somehow something that makes it sound like it should be

24    finished, I was doing anything to make it stop basically, but

25    I felt like it went on for a really, really long time, and I


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 20 of 293 PageID #:
                                  11635

                             Sylvie - direct - Penza                         254


  1   think eventually my body -- I had -- I don't know, because I

  2   don't think I've ever had an orgasm before this, but it felt

  3   almost like I had an out-of-body fit where I completely lost

  4   control of my body, and then after that it stopped.

  5   Q     Did you want to be participating in that?

  6   A     No.

  7   Q     Why did you do it?

  8   A     Because I thought that that was what I was tasked to do

  9   was to go there, ask him to take my picture, and do whatever

10    happened after that, go along with whatever happened.          I

11    understood that that was a command from my master and that

12    that was part of my role as a slave in order to do what I was

13    supposed to without getting into trouble.

14    Q     And what did getting into trouble look like to you?

15    A     Collateral.    The release of the collateral.

16    Q     What happened afterwards?

17    A     I remember he came up next to me on the bed and was

18    saying -- like, he might have kissed me or something, I don't

19    really remember, but he was saying things like, You're very --

20    you're so brave, and that's -- he used the word "special," and

21    I think he told me that -- he says, Now you are part of the

22    inner circle, and he said, This -- I'm -- he told me that -- I

23    don't remember if any of this is in order, by the way.           I'm

24    just, like -- these are the things that I remember.          But he

25    also told me that he was -- he was my grandmaster now and that


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 21 of 293 PageID #:
                                  11636

                             Sylvie - direct - Penza                          255


  1   he was the master of Monica, who is my master.            And he said

  2   that now I can ask him -- like, now I had some kind of special

  3   privilege; like, I could ask him for help in whatever I

  4   wanted, something like that, and I think I asked him whether

  5   he would help me with my marriage because I sort of want -- I

  6   don't -- that's what I wanted help with, and I think he said

  7   yes, he would.

  8   Q     Did he?

  9   A     No.

10    Q     How did you feel about that conversation?

11    A     I remember the thing that kind of sparked anger in me

12    more than anything was the use of the word "special" actually

13    and that he was calling me "brave," because I felt so

14    disgusting and ashamed, so I just thought -- I felt like it

15    was all lies, like it just felt disgusting, and it wasn't true

16    and I felt -- I don't even remember if I was responding, but I

17    do remember hearing my own voice and it sounded so high

18    pitched that I felt like it wasn't even me that was

19    experiencing this thing.

20    Q     So what happened next after that?

21    A     He got -- he asked to give me -- give him my phone so

22    that he could take the picture and he set me up the way he

23    wanted me for the picture, and I do actually also remember him

24    asking me if I liked my body, and I can't remember what I

25    said, but he said, I like your body, or something like that.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 22 of 293 PageID #:
                                  11637

                             Sylvie - direct - Penza                      256


  1   And he said, You're beautiful inside and out, or something

  2   like that, and then he took a picture, which I think the first

  3   time turned out to be a video and it wasn't supposed to be a

  4   video, so he, like, deleted that one or something, and then he

  5   took another picture on my phone in the chat to Monica in the

  6   secret chat that I had to her, so it would be like -- look

  7   like it's a message from me to Monica.

  8              (Continued on the following page.)

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 23 of 293 PageID #:
                                  11638

                           Sylvie - direct - Penza                        257


  1   DIRECT EXAMINATION (CONT'D.)

  2   BY MS. PENZA:

  3   Q     When you say he positioned you, can you describe that in

  4   more detail?

  5   A     Yeah, I think he like opened my legs more and it was like

  6   a picture that mostly featured I'd say my vagina.

  7   Q     How did that experience compare to what you thought you

  8   were joining with DOS?

  9   A     Like, it just felt like in a whole different realm of

10    darkness.    I felt like the whole thing -- I don't even -- in

11    some ways I don't even know how we got there, like it was

12    nothing like what I expected in the conversation with Monica

13    in the JNess room about me becoming a better person.

14    Q     What happened after that?

15    A     So, he sent the picture to Monica through that channel

16    that we had and I got dressed and I left and I think I asked

17    Monica if I could delete the picture from the chat because I

18    didn't want that picture just in the chat for me and her to

19    see and so she said yes so I deleted it and then I think the

20    next morning, I think it was the next morning because I was at

21    the gym and I used to go to the gym in the morning, Monica

22    started sending me all these messages saying I had to get the

23    picture back and like I've got to try and retrieve the picture

24    and we needed the picture but because it was a secret chat if

25    you delete the message, you can't get it back and so I was



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 24 of 293 PageID #:
                                  11639

                           Sylvie - direct - Penza                        258


  1   trying to figure out a way to get it back.         There didn't seem

  2   to be a help desk for Telegram, there just isn't one I don't

  3   think.    I was Googling it.    I was kind of frantically trying

  4   to get what she was asking for.       I eventually told her I can't

  5   get the photo back, I think it's gone, so she said we are

  6   going to have to do it again.

  7   Q       And so then what happened?

  8   A       It was arranged for me, I think she arranged it, I'm not

  9   sure, it was arranged I think even that same day I was to go

10    back to the house and to meet Keith again so he could take my

11    picture and this time we literally just met, went upstairs, I

12    got undressed, he took the picture in the chat I think in a

13    similar way, position to the time the day before and then I

14    waited until Monica said to me, okay, now you can delete it

15    and so then I was able to delete it.

16    Q       Did the defendant say anything to you about the deletion?

17    A       I don't remember, I'm not sure, probably but honestly I

18    don't remember.

19    Q       When you say -- I think you said -- were you positioned

20    the same way?

21    A       I think it was the same way.     It wasn't drastically

22    different in any way.     I don't know if it looked exactly the

23    same but if I was naked lying back on the bed with my legs

24    open.

25    Q       Was your face in the picture?



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 25 of 293 PageID #:
                                  11640

                              Sylvie - direct - Penza                      259


  1   A       Not directly.    I think you could see the edge of my face

  2   but the focus seemed to be more on my vagina again.

  3   Q       How did you feel about that after that experience?

  4   A       I felt -- I think I just felt shame, all around that time

  5   I felt so much shame and still do honestly about this whole

  6   thing and so -- sorry -- I just -- I, even whatever I said at

  7   the time, I just felt like everything was just lies and

  8   secrets and darkness.       Like I say, it was such a horrible

  9   time.

10    Q       Did you have any -- did you have any thoughts about it as

11    related to your marriage to John?

12    A       I almost had to make it like it didn't -- like block it

13    out of my mind like a separate thing to me because that was

14    completely against everything to do with my marriage to John,

15    like John was not having sex with anyone else and I wasn't

16    supposed to have any relationship with anyone else and I

17    wouldn't have and so I was going completely against our

18    marriage and I just -- it was so hard to be -- I couldn't have

19    been myself in that relationship because I was living a lie.

20    Q       What were your feelings towards the defendant at that

21    point?

22    A       I didn't have any respect for him and I thought -- I just

23    did whatever I could after that to avoid him.         I carried on

24    with the messages like I was supposed to and I would message a

25    lot but I didn't purposely bump into him, hang out with him.



                          HOLLY DRISCOLL, CSR, FCRR
                              OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 26 of 293 PageID #:
                                  11641

                           Sylvie - direct - Penza                        260


  1   I hardly had anything to do with him on purpose in person

  2   unless I was asked to and I don't even remember being asked to

  3   meet him again specifically and so, yeah, I just made sure

  4   that if I had to communicate with him, most of the time it was

  5   through message.

  6   Q     At some point in -- turning your attention to -- during

  7   2016 were you in Miami?

  8   A     Yeah, I went to -- it was right after that experience, it

  9   was even the next day, I think it was the next day I went to

10    coach a five-day in Miami, an intensive.          I'm pretty sure it

11    was like literally right after the in-person meeting, the

12    second one and, yeah, I just felt -- I got really sick when I

13    got there and I spent the whole first day pretty much in bed.

14    I remember I threw up in Whole Foods.           I couldn't really get

15    it together.    I wasn't sure if I had food poisoning or

16    something, I just felt so gross and, yeah, I ended up having

17    to take a day or -- it was either a whole day or half a day

18    out with the coaching so I didn't do my coaching for at least

19    half of one of the days because I just, I felt horrible.

20    Q     Did you continue to communicate with the defendant and

21    Monica during that time?

22    A     Yeah, definitely, I didn't break my commitment to the

23    communications at all.

24    Q     Did you tell the defendant your true feelings about what

25    had happened?



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 27 of 293 PageID #:
                                  11642

                            Sylvie - direct - Penza                        261


  1   A       No.   I used to tell both the defendant -- or Keith

  2   Raniere whatever I thought he wanted to hear because honestly

  3   I did think that was what I needed to do to navigate this

  4   whole situation without getting punished in any way.          The same

  5   with my master, I tried to do things the way I was asked and

  6   perform to what was asked of me.        That was my strategy to move

  7   through this in a way that I thought would keep me out of

  8   trouble.

  9   Q       Did there come a time when you had a conversation with

10    the defendant about John?

11    A       Yeah, at some point, and I can't really remember what

12    prompted this conversation but -- and I don't know if it was

13    related specifically to this one because, like I say, I always

14    deleted the chats but I feel like it stemmed from a

15    conversation where I think he sent me a message saying, I wish

16    you weren't so scared of me or something like that and somehow

17    we started talking about my relationship with John in the

18    messages and I said something like my commitment is to John

19    and he said, no, your ultimate commitment is to me, I'm your

20    grand master or something like that.         And I just thought --

21    then I felt even more like just disgusted and had zero respect

22    for him because I had never made the original commitment to

23    him, I married John before DOS, it had nothing to do with

24    that.

25    Q       What was the impact of DOS on your relationship with



                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 28 of 293 PageID #:
                                  11643

                            Sylvie - direct - Penza                       262


  1   John?

  2   A       Well, for almost the whole of our marriage up to that

  3   point I was living a lie and so I think he experienced

  4   probably the worst of me for most of those few years because I

  5   was anxious all the time, I was often -- I couldn't sleep,

  6   like I was stressed out and wound up all the time and I --

  7   where things would happen, like he wanted to go camping and we

  8   once had this argument because I was like, oh, no, I cannot

  9   leave my phone and I didn't have a good explanation for why we

10    couldn't go to places where I wouldn't have the phone signal.

11    So, we would get into stupid arguments like that a lot and I'm

12    just so grateful that he stuck with me because I don't think

13    it was easy for him in any way.

14    Q       So, aside from the assignments directly related to the

15    naked photos and the meeting in person with the defendant, did

16    you have any other assignments from Monica?

17    A       Yeah, not official assignments actually, I mean I had --

18    oh, there is recruiting of other people, that was the next I

19    recall specific thing where I needed to send her a list of

20    people, she asked me to send her a list of people that I could

21    see recruiting as slaves.

22    Q       Okay.   Did you ever have to do any written type of work?

23    A       Yeah.   So, at some point in the summer -- and I think

24    that could have been the summer of 2016 or it must have been

25    actually because that was the summer that -- before everything



                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 29 of 293 PageID #:
                                  11644

                           Sylvie - direct - Penza                        263


  1   started happening, but she gave me access to, I think it was

  2   20 or more articles and I had to read each article that was

  3   apparently written by Keith Raniere and then follow a

  4   questionnaire to rate how good they were or how impactful I

  5   thought they were and any notes or comments I had on the

  6   afterthoughts.

  7   Q     How long did it take you to review those articles?

  8   A     I did it, I structured it for myself because I think I

  9   had a two-week deadline so I would work on it a bit every day

10    and I think it would be like one to two hours daily on this

11    project through that two-week time period.

12    Q     Did you ever do any other sorts of tasks for Monica?

13    A     Yeah, I used to run errands for her, like I would get

14    grocery shopping for her, pick up her prescriptions, stuff

15    like that, and then also she asked me to look after her dog

16    and I ended up looking after her dog for maybe as long as a

17    six-month period we had her dog living at our house and then

18    when it wasn't, I would be going over to walk her dog

19    frequently, almost every day or do things to do with her dog a

20    lot of the time.

21    Q     Were you paid?

22    A     No.

23    Q     Was that the sort of thing that people in the NXIVM

24    community would be paid to do?

25    A     Yeah, I think so.     I mean I had never done it for work



                          HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 30 of 293 PageID #:
                                  11645

                           Sylvie - direct - Penza                        264


  1   before but I know that people paid people to clean their

  2   houses and do tasks like errands and things like that.

  3   Q       At some point, I think you mentioned actually earlier in

  4   your testimony that at some point you had to give additional

  5   collateral?

  6   A       Yes.

  7   Q       When was that concept introduced?

  8   A       It was quite -- I'm not sure exactly when it was but I

  9   felt like it was quite late on that Monica told me that we

10    needed to strengthen the collateral, I think it was month by

11    month and so I needed to like backdate mine because I hadn't

12    been doing that and so I had to give her like a few months

13    collateral in one go and then get on a schedule with her of

14    doing that.

15    Q       What sort of things did you provide for that collateral?

16    A       Well, she gave me some suggestions, so like there were --

17    I wrote more letters that were damaging and upsetting to

18    people that loved me or cared about me with the idea that if

19    they ever received that letter, it would completely destroy my

20    relationship with them and that included John, letters to

21    John.    And then also she -- I had committed that she would get

22    half of my income or it was a chunk of my income, I'm not sure

23    of the exact amount.     At some point I committed that -- like I

24    couldn't -- in the letter I stated that she had power over

25    whether I was allowed to have children or not, that was a form



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 31 of 293 PageID #:
                                  11646

                           Sylvie - direct - Penza                        265


  1   of collateral.    And then also there was another one and I

  2   can't remember what it was but, yeah, there was a few because

  3   I had to come up with a lot in one go and I can't remember

  4   exactly what they all were.

  5   Q     What was the process like of creating that?

  6   A     Well, I used to -- the way that I would think about it

  7   and the way that I was encouraged to think about it is what

  8   would be most destroying for me if it ever came out.          So, it

  9   was like what would be -- what could ultimately leave me with

10    nobody that would love me or care about me and left me

11    completely alone in the world with nothing was the idea.           So,

12    it was all things related to that.        Also, at some point Monica

13    had showed me this script, it was like a bullet-pointed list

14    of how you should view your master and what you should do or

15    think about as a slave to your master and so that was also

16    like a guide of how to come up with these kind of things to

17    me.

18    Q     Around that time did you participate in a vow with

19    Monica?

20    A     Yes, that was another thing, I was asked to write a vow,

21    like a live commitment vow to Monica and that we would have

22    some kind of a ceremony where I would say the vow and that she

23    would put this necklace on me with a clasp that was supposedly

24    never able to be undone and so I wrote the vow and she

25    approved it and then we eventually met and she put the



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 32 of 293 PageID #:
                                  11647

                           Sylvie - direct - Penza                        266


  1   necklace on me with the clasp.

  2   Q      Did she have a name for the necklace?

  3   A      I think she called it a dog collar, that's why I

  4   remember.

  5   Q      When you participated in the vow did you feel like this

  6   was an option?

  7   A      No, and everything that she asked of me was not like

  8   optional in my mind, it was a command from my master.

  9   Q      Was there ever any -- at some point did Pamela Cafritz

10    die?

11    A      Yes.

12    Q      Approximately when was that?

13    A      I think that was at the end of 2016.

14    Q      As part of her memorial service, were there any tasks

15    that came up related to DOS?

16    A      Yeah, I mean for me I was being paid by Clare Bronfman to

17    help the memorial, like to help -- I don't even really know

18    what you call that, I was doing logistical stuff for her

19    because they were arranging a big memorial event, I'm not

20    really sure if you call it that, a memorial I guess.          And so,

21    as part of that there was all these things that they wanted

22    transcribed and I say they, I think it was Keith and Clare

23    that wanted them transcribed or whoever was organizing those

24    things but I'm sure I got the task from Clare because it was

25    Clare who was paying me but it was a lot of work, like I would



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 33 of 293 PageID #:
                                  11648

                            Sylvie - direct - Penza                       267


  1   have never got it done in the deadline of when it needed to be

  2   so it was -- I think it was her that told me there was some

  3   people that I could ask for help, so a group of names.

  4   Q     And who did she tell you you could ask for help?

  5   A     From what I remember, and I'm just going to look at the

  6   list, there was the people -- they were girls that were all

  7   staying with Allison Mack and so I think it was Nicole and J

  8   that helped, I think India helped and Michelle as well, they

  9   were all working on it for me because it had to be done in a

10    really tight time frame, it was like 48 hours or something and

11    there was like hours of transcription to get done.

12    Q     Do you know whether they actually did that transcription?

13    A     Yeah, I got most, if not all of the work back so I

14    believe they did, yeah.

15    Q     And do you know whether they were paid for that work?

16    A     I don't believe they were, at least not that I was aware

17    of.

18    Q     And you were paid for work you did on the memorial?

19    A     I was, yeah.

20    Q     At some point did you learn whether Monica had any other

21    slaves?

22    A     Yeah, at some point she told me that I was going to get

23    to meet someone else that was a slave of hers.

24    Q     And at some point did you?

25    A     Yes.



                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 34 of 293 PageID #:
                                  11649

                           Sylvie - direct - Penza                        268


  1   Q     And what was the first name of that person?

  2   A     I don't need to look at the list then, Ana Gaby.

  3   Q     And who was Ana Gaby?

  4   A     Lickneeny (ph), she was involved in another one of

  5   Keith's companies called XOSO.

  6   Q     What was XOSO?

  7   A     It was kind of like a -- I would call it like a fitness

  8   class, it was more to do with, you know, movement and like

  9   strength and exercise.

10    Q     And did you speak to Ana Gaby about DOS?

11    A     Yeah, she came over to my house and we had a bit of a

12    conversation about it but we weren't really sure what we were

13    allowed to say and what we weren't so it was very kind of

14    fractured but we tried to talk about it a little bit.

15    Q     Did you tell Ana Gaby what had happened with you and the

16    defendant?

17    A     No.

18    Q     Did you have any interactions with Ana Gaby in any of the

19    NXIVM classes?

20    A     Yeah, at some point I was a mentor in a class called --

21    it's not a class, it's an intensive that was called Human Pain

22    and Lauren Salzman was the head trainer and she put me as,

23    they call it a mentor of Ana Gaby in that training so we --

24    and we had already met then so we both knew each other was a

25    slave of Monica's and so we ended up spending a lot of time



                          HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 35 of 293 PageID #:
                                  11650

                           Sylvie - direct - Penza                        269


  1   together in those eight days.

  2   Q     And what did Ana tell you during those days or what did

  3   you observe, rather, about Ana Gaby during those days?

  4   A     We -- well, I mean we got on really well during those

  5   days and I thought that, I was like, wow, I really like her.

  6   I don't know what she told me specifically.         A lot of the

  7   classes, it was structured around me asking her the questions

  8   I was supposed to as a mentor in Human Pain but more we just

  9   had a lot of fun together and I got to know her.          At the time

10    she was doing some kind of liquid diet so I think she was

11    telling me about her diet a bit and she told me about how she

12    had struggled growing up as a dancer -- she was a dancer, she

13    was a ballet dancer and how she struggled with her weight

14    growing up and it was hard for her to be the right size to be

15    a dancer or what she framed as that and so she shared some

16    more like personal things about her and her life and so I just

17    felt like we became a lot closer during those days.

18    Q     At some point did you have a conversation with Monica

19    about Ana Gaby?

20    A     Yeah, at some point Monica contacted me and said that she

21    was having trouble with Ana Gaby and that Ana Gaby was being

22    like defiant or something and she was worried that we -- I

23    said we, that she was going to have to release Ana Gaby's

24    collateral, I think she said --

25               MR. AGNIFILO:     I'm going to object, Your Honor.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 36 of 293 PageID #:
                                  11651

                           Sylvie - direct - Penza                        270


  1              THE COURT:    Sustained.

  2              MS. PENZA:    Your Honor, may we have a side-bar?

  3              THE COURT:    All right, side-bar.

  4              (Continued on next page.)

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 37 of 293 PageID #:
                                  11652

                                   Side-bar                               271


  1                (The following takes place at side-bar.)

  2                THE COURT:   Go ahead.

  3                MS. PENZA:   Yes, Your Honor, there are two bases for

  4   the admissibility of the substance of this conversation.

  5                Monica Duran is an alleged co-conspirator by the

  6   government.

  7                THE COURT:   Okay.

  8                MS. PENZA:   So, these are co-conspirator

  9   statements.

10                 She's also going to talk about something the

11    defendant said which would also be a co-conspirator

12    statement.    So, we would like to offer them in full.

13                 Additionally, this is going to be a conversation

14    about release of Ana Gaby's collateral and so I think it

15    is also important for understanding her own state of mind.

16                 MR. AGNIFILO:   Ana Gaby is not a co-conspirator,

17    I don't know how this would be in furtherance.

18                 MS. PENZA:   The conversation with Monica

19    Duran.

20                 MR. AGNIFILO:   I'm sorry, this witness is not a

21    co-conspirator so I don't know how this would be in

22    furtherance of the conspiracy if this witness is, by all

23    agreements, not a co-conspirator.

24                 MS. PENZA:   Monica Duran is the co-conspirator,

25    she is going to relay information to one of her slaves both



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 38 of 293 PageID #:
                                  11653

                                   Side-bar                               272


  1   to have an impact on this slave and in order to have an impact

  2   on Ana Gaby.

  3              That's exactly what this conversation is meant to

  4   do.   It is directly in furtherance of the conspiracy, meant to

  5   elicit fear about release of collateral.

  6              THE COURT:    All right, I'll allow it.

  7              (End of side-bar.)

  8              (Continued on next page.)

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 39 of 293 PageID #:
                                  11654

                           Sylvie - direct - Penza                        273


  1              MS. PENZA:    May I ask the court reporter to read

  2   back the question?

  3              (Whereupon, the record is read.)

  4              THE COURT:    The objection is overruled and you may

  5   answer.

  6   A     So, Monica Duran called me and said she was having some

  7   problems with Ana Gaby and I think that she used the word Ana

  8   Gaby was being defiant or something, she was worried that Ana

  9   Gaby's collateral was going to have to be released.          I

10    remember her saying Keith has mentioned she may need to be the

11    first one to fall or some kind of phrase like that and she was

12    really worried that if Ana Gaby didn't do what she was being

13    asked, that her collateral would have to be released and she

14    asked me to speak to Ana Gaby.

15    Q     And so what happened after that?

16    A     I called Ana Gaby and I was -- sort of asked her what was

17    going on and she was really upset and she seemed angry and she

18    was saying things like this is --

19               MR. AGNIFILO:     Objection.

20               THE COURT:    Overruled.    Go ahead.

21    A     She was saying things like this is fucked up -- sorry, I

22    don't know if I'm allowed to swear, but that was the kind of

23    thing that she was saying, she didn't want to send naked

24    pictures anymore, this whole thing was messed up and it was

25    about -- the thing that she wasn't doing was sticking to her



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 40 of 293 PageID #:
                                  11655

                           Sylvie - direct - Penza                        274


  1   800 calorie diet that she was supposed to be on and I said --

  2   I was trying to persuade her to stick to it because honestly I

  3   was worried about her with the collateral as well and I didn't

  4   want her collateral to be released, I was trying to persuade

  5   her to do what she was being told to do.

  6   Q     At some point were you told about a brand?

  7   A     Yes.

  8   Q     Do you remember when you were first told about that?

  9   A     I don't remember exactly but it wasn't -- I don't

10    think -- it may have been mentioned at the beginning but it

11    was like it was going to happen at some point and it would get

12    mentioned every now and again that there was going to be like

13    a brand at some point but it wasn't until closer to the end

14    that I more officially found out what that meant.

15    Q     Had you ever heard of a brand before?

16    A     No, but it was described to me by Monica as it would be a

17    bit like a little tattoo or something she said.

18    Q     At some point you learned more about the brand?

19    A     Yes.

20    Q     So, what happened?

21    A     So, Monica -- well, way down the line if that -- are you

22    referring to when it was organized for me to have a brand?

23    Q     When did you first -- when did Monica have a further

24    conversation with you about the brand?

25    A     When she got her brand.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 41 of 293 PageID #:
                                  11656

                           Sylvie - direct - Penza                        275


  1   Q     And what happened when she got her brand?

  2   A     She showed me the brand and it looked like a bit of a

  3   kind of open woundy (sic) scar type thing and she traced it

  4   and said -- and showed it to me saying that it was Keith's

  5   initials and that when I got a brand it would be a mixture of

  6   Keith's initials and her initials, that's what she told me and

  7   she showed it to me where it was on her body.

  8   Q     How did the brand look?

  9   A     It didn't look like a tattoo, it looked more like a cut,

10    like an injury -- I don't know if you know what I mean but

11    like a paper cut kind of but much bigger than that, so it was

12    like a slit in the skin but in the shape of a K and an R.

13    Q     At some point were you tasked with recruiting your own

14    slaves?

15    A     Yes.

16    Q     And how did that come to happen?

17    A     Monica Duran asked me to send a list of names of people

18    that I thought might sort of trust me enough to go through the

19    process that I went through with her in terms of our being

20    invited to a special project, that thing, that process.           So, I

21    sent her a list of names of women that I knew in the community

22    and then she would -- was approving or not approving of who on

23    that list I should approach.

24    Q     Do you know what her process was for approving or not

25    approving?



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 42 of 293 PageID #:
                                  11657

                           Sylvie - direct - Penza                        276


  1   A     No.

  2   Q     Why did you go along with this process?

  3   A     Because for me, again, this is another command from my

  4   master.     I honestly did everything that I was told to do.

  5   From what I remember, like I didn't ever consider that

  6   anything was optional, so my master told me to do something, I

  7   did it.

  8   Q     Did you ultimately recruit a slave?

  9   A     I did.

10    Q     And did Monica give you any instructions for that

11    process?

12    A     Yeah, I don't remember whether she was on one of my lists

13    but she might have been but Monica told me to approach Sam --

14    Samantha, sorry, and so I did approach Samantha.

15    Q     Okay.    And how did you talk about the project with

16    Samantha?

17    A     I used pretty much the same kind of, I'd say script that

18    Monica did with me, I said it was a special project that would

19    help her become stronger or something -- I used I think that

20    word in her life and that I could tell her what it was but

21    only if she gave me collateral.

22    Q     Was the process of recruiting Samantha any different from

23    the process by which you were recruited?

24    A     Yeah, with Samantha Monica told me that I could, once she

25    had given me the collateral and it had been approved by



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 43 of 293 PageID #:
                                  11658

                            Sylvie - direct - Penza                       277


  1   Monica, then I could ask -- I could tell Sam what the project

  2   was and she could say yes or no, whether she wanted to join

  3   it.   Like she wasn't -- she wasn't obligated to join it when

  4   she knew about it but she just couldn't say anything about it

  5   or we'd release the collateral.

  6   Q     And so, what happened with Samantha?

  7   A     So, we went through the process of collateral and it was

  8   very similar, that the first sort of thing she gave I gave to

  9   Monica waiting for Monica to approve it and Monica would say

10    it's not strong enough and then she would tell me what I

11    should say to Sam -- Samantha to help her develop her

12    collateral.    Then in the end she submitted I would say almost

13    exactly the same thing as me, it was a letter to her family

14    talking about herself as some kind of a prostitute with a

15    picture that we put in an envelope addressed to her family and

16    then that was the collateral that was approved and given to

17    Monica to keep.

18    Q     Did you tell Samantha about the defendant's involvement

19    in the project?

20    A     No, not then.

21    Q     Why not?

22    A     I was told not to.

23    Q     Who told you not to?

24    A     Monica Duran, my master.

25    Q     Did you recruit any other slaves?



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 44 of 293 PageID #:
                                  11659

                           Sylvie - direct - Penza                        278


  1   A     I did, later on I recruited someone called Regina.

  2   Q     And can you describe the process with her?

  3   A     Regina was in Guatemala so I spoke to her over the

  4   phone because she didn't live in Albany and she was a leader

  5   in SOP but as a woman in the men's organization and so I

  6   thought -- I didn't know her that well but I thought maybe

  7   this would appeal to her in some way or something, that's how

  8   I decided to contact her.      And I did the same thing, I spoke

  9   to her and said there's a special project, I can, you know, I

10    can tell you about it if you give me collateral and we went

11    through the same process but this -- she gave me some

12    collateral that was very upset -- like very emotional to her

13    when she told me about it but it wasn't anything like what me

14    and Samantha had submitted, it was much more personal and not

15    that ours wasn't but it wasn't sexual let's say but it was

16    upsetting to her and it seemed to me so much.         So, I asked

17    Monica Duran if we could keep that as the collateral but she

18    said, no, we needed like a naked picture or something so we

19    had to get the naked photo from Regina.

20    Q     And did she send the naked photo?

21    A     Yeah.   First of all, she sent one that apparently wasn't

22    full frontal enough or what Monica said, so I had to ask her

23    to send me another one that showed her entire front.

24    Q     How did you feel about doing that?

25    A     I thought it was disgusting because, for one, I thought



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 45 of 293 PageID #:
                                  11660

                           Sylvie - direct - Penza                        279


  1   what Regina had shared before was obviously so emotional and

  2   painful for her that I was embarrassed to approach her and ask

  3   for more and definitely for a naked photo and I didn't know

  4   her anywhere near as well as Sam and the whole thing was

  5   awkward and horrible.

  6   Q     When you recruited your slaves did you tell them that

  7   they would be branded?

  8   A     I did have to tell them that but I don't remember if it

  9   was in the initial meeting but I definitely told Sam about it

10    and I think I told Regina about it too but I really more

11    remember it with Samantha -- sorry, I said Sam but Samantha.

12    Q     Either is fine.

13    A     Because she got really upset and was crying and, yeah, I

14    couldn't really comfort her in that and so that one -- that

15    really stuck out to me.

16    Q     Did you ever give any assignments to your slaves

17    regarding the defendant?

18    A     No, I never assigned them to seduce Keith or anything

19    like that.

20    Q     At some point was your own branding ceremony or your own

21    branding being planned?

22    A     Yeah, Monica Duran told me that I would be contacted by

23    another slave that was not her slave that would be arranging

24    my branding.

25    Q     Okay.    Who was that?



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 46 of 293 PageID #:
                                  11661

                           Sylvie - direct - Penza                        280


  1   A     I got contacted by Michelle, she set up a private --

  2   secret chat with me in Telegram and started to arrange --

  3   tried to arrange the branding with me.

  4   Q     At that point what was your understanding of Michelle's

  5   role in DOS?

  6   A     I had a suspicion that she might be in DOS, I thought

  7   maybe she was a slave of Allison Mack just because I had seen

  8   her spend a lot of time around Allison and also she had been

  9   acting in ways that I thought was unusual but seemed similar

10    to things I'd seen say in -- or experienced myself and so I

11    had a suspicion that she was in DOS but that wasn't -- we

12    weren't allowed to talk about it so I didn't know for sure and

13    so that was how I knew for sure that she was because she

14    contacted me.

15    Q     Did you have any conversations with Allison Mack about

16    Michelle?

17    A     At one point Allison made a comment like if you ever have

18    any problems with Michelle, just tell me and because I was

19    Michelle's coach, I think that's why she said that to me, I

20    was Michelle's coach in ESP which is a different organization.

21    So, I think that's why she said that to me but I remember

22    thinking like, ooh, that's weird, like it didn't sound right

23    to me, it didn't feel right.

24    Q     Did you ever observe Michelle and the defendant together?

25    A     Yeah, one night we'd had a Jness meeting I think it was



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 47 of 293 PageID #:
                                  11662

                           Sylvie - direct - Penza                        281


  1   and we were coming out of Flintlock because we had a meeting

  2   with Pam and Marianna or maybe even just have been Marianna at

  3   that point.    Any rate, we were coming out of Flintlock and he

  4   approached Michelle and they were kind of whispering and he

  5   kissed her on the lips and it just looked to me -- that was

  6   another indication to me that I thought, oh, I felt like maybe

  7   she's in this too.

  8   Q     And so, what happened after you were contacted by

  9   Michelle?

10    A     First of all, she wanted to arrange an in-person meeting

11    to talk to me about it more and so she came -- we arranged

12    that and she came over to my house and she talked to me a lot

13    more about her experience as a slave and what it -- what she

14    was experiencing which was a bit different to me and so I was

15    actually -- some of the things that she was doing with the

16    other slaves in -- the people that were the slaves like she

17    was of one specific master, she didn't mention names, but they

18    sounded like quite good experiences to her, like for her it

19    sounded like she felt bonded with these women and she

20    described how the branding was a very like bond -- difficult

21    but bonding experience for her and meaningful for her in a

22    certain way and so I started feeling like, oh, wow, maybe this

23    is going to be a good thing, the branding, but I also just

24    think that is how I would frame things to try to make them

25    more tolerable and so she was explaining it to me like that



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 48 of 293 PageID #:
                                  11663

                           Sylvie - direct - Penza                        282


  1   that and it was kind of putting me a bit at ease about it.

  2   Q     Did you have a conversation with Michelle about what the

  3   brand meant?

  4   A     I don't remember that, no.

  5   Q     Do you know whether she knew about the defendant's

  6   initials being in the brand?

  7               MR. AGNIFILO:    Objection.

  8               THE COURT:    Sustained.

  9               Next.

10    Q     So, did your branding happen?

11    A     No.   So, we didn't arrange anything and she told me who

12    was going to do the branding.

13    Q     And who was that?

14    A     Danielle.

15    Q     Then what happened?

16    A     We didn't arrange a time, she said that she was going to

17    speak to her master and we were -- because at the same time

18    she was also arranging Samantha's branding because apparently

19    it needed to happen that I would be branded first and then

20    Samantha had to be branded separately was what I was told and

21    so she was, it seemed, in charge of arranging both of our

22    brandings but then we were going back and forth in message

23    quite a lot and I felt like she was trying to put a lot of

24    pressure on me to get branded on a Friday night and the next

25    morning was the Freihofer race that I was supposed to be



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 49 of 293 PageID #:
                                  11664

                           Sylvie - direct - Penza                        283


  1   racing in.    So, I was saying like, no, I don't want to have it

  2   done then because I'm racing the next day and I just -- I

  3   don't want to do that.      So, I kept going back to Monica being

  4   like -- saying she's putting pressure on me, it seems like she

  5   keeps mentioning how her master is asking her to arrange this

  6   and she needs to do this for her master and blah, blah, blah

  7   and Monica told me to sort of like ignore them and ignore her

  8   and her master and so I did.

  9   Q     And so, what happened next, did the branding happen?

10    A     No.    That weekend I think was also the coach summit and I

11    think that's the weekend that Sarah Edmondson -- oh, sorry, I

12    think I meant to say Sarah, I was, I'm sorry.

13    Q     It's okay.

14    A     That Sarah and Mark left the organization and so -- and

15    Monica said that people were getting scared and that things

16    were happening behind the scenes and not to -- like the

17    branding wasn't going to happen right now and to just sort of

18    keep quiet about everything.

19    Q     And what happened next?

20    A     I think around that time or even that weekend -- well,

21    Mark and Sarah resigned and then also I think it was in the

22    exact same time the blog started called the Frank Report and

23    all this information started coming out where I first learned

24    this organization was referred to as DOS, so that a lot of

25    stories started being written.       (Continued on next page.)



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 50 of 293 PageID #:
                                  11665

                             Sylvie - direct - Penza                       284


  1   DIRECT EXAMINATION (Continued)

  2   BY MS. PENZA:

  3   Q     And what happened after you read the Frank report?

  4   A     I got really freaked out because there was stuff in there

  5   that I had never heard about before.        And specifically, the

  6   thing that scared me even more is there was a story about

  7   women being beaten with paddles or something like that.           There

  8   was a mentioning of like being hit with a paddle from what I

  9   remember and that really freaked me out.        So I asked to speak

10    to Monica and I was really scared and upset, and I went over

11    to her house and I was, like, crying and being like I want to

12    know is this true.     I was hoping that she was going to say it

13    wasn't and she said -- I think she was trying to comfort me,

14    but she was, like, well, it is true but they wanted to have it

15    fit in with their indoctrination, I remember her using that

16    phrase, and I was just like distraught basically.          And she

17    said things that I'm scared too, just don't worry.          Like she

18    was trying to comfort me but I was freaked out.

19    Q     I think you said -- can you say again approximately when

20    that was?

21    A     I think that was, it was 2017 and it was around the

22    Freihofer and that is always around the end of May beginning

23    of June, so it would have been around that time.

24    Q     At that point did DOS change?

25    A     Yes, things sort of started to, like, I think something


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 51 of 293 PageID #:
                                  11666

                             Sylvie - direct - Penza                      285


  1   that had charged is that Monica had said that I should now

  2   just say M in the chat rather than master.         Like little things

  3   started changing.     And I felt like -- I didn't get any more

  4   assignments.    Like, I wasn't asked to recruit anybody else so

  5   things sort of slowed down.

  6   Q     After DOS came out or after --

  7   A     Can I just say one other thing, sorry.

  8   Q     Of course.

  9   A     The other thing that stopped I don't remember getting any

10    readiness drills anymore, those stopped happening as well.

11    Q     After people in the -- so at that point were people in

12    the community talking about DOS?

13    A     Yeah, well, not openly but there was conversations about

14    it and people reading the Frank report and I had quite a few

15    conversations with John about it, but obviously him not

16    knowing that I'm in DOS, and so we would talk about it.           When

17    I would try and allude to, well, I think it might be true and

18    like these kinds of things, he didn't believe it.          And a lot

19    of people didn't believe it or they kind of thought the women

20    that were coming out were lying and like were -- because that

21    was the kind of thing we had been taught, that women they lie

22    and they are out for themselves, and all this kind of stuff.

23    So a lot of people were kind of questioning it, the people

24    that were still loyal to ESP.

25    Q     At that time was John still loyal to ESP?


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 52 of 293 PageID #:
                                  11667

                               Sylvie - direct - Penza                    286


  1   A       Yeah.

  2   Q       At that time when there is this discussion within the

  3   community did you have any further conversations with the

  4   defendant about DOS?

  5   A       Not that I remember, no.

  6   Q       At some other point did you have a conversation with him

  7   about kind of what was happening and the outcry?

  8                   MR. AGNIFILO:   Objection.

  9                   THE COURT:   Could you rephrase that please.

10    Q       So I think I had specified my prior question as a

11    specific point in time.         But did you ever have a conversation

12    with the defendant about kind of the aftermath where people

13    were talking about it?

14    A       Yeah, I'd say later on from that point, I'm not sure how

15    much further into the summer it was but I was walking around

16    Knox Woods and so was he and we, like, I guess you'd say

17    bumped into each other or something walking around Knox Woods.

18    And he said to me, you know, you can sort of play a movie with

19    like comedic music and people would see it as a comedy, or you

20    can play it with horror music and they'll see it as a horror

21    film.    I was sort of like, okay, like I felt like he was

22    alluding to what was going on with DOS.           And I don't remember

23    what prompted me to say this to him but I remember he was

24    looking me in the eyes, I said something like, no, don't

25    worry, I know you're a good person, or something.          I just


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 53 of 293 PageID #:
                                  11668

                              Sylvie - direct - Penza                     287


  1   wanted to get him away from me and like appease him in some

  2   way, so I said something like that to him.

  3   Q       Do you know whether the defendant ended up staying in the

  4   Albany area?

  5   A       No, I know at some point he left.      I think it was towards

  6   the end of that year, maybe November, I'm not sure exactly

  7   when.    I just knew that he had left the area.

  8   Q       Did you know where he went?

  9   A       No.

10    Q       Did anyone else leave the area?

11    A       People started spending a lot of time away.       So the

12    people I remember were like Nicky Clyne and Allison Mack.

13    Clare Bronfman was traveling a lot more.         Like people just

14    seemed to be away lot and actually Monica left around that

15    time too, she went back home to Mexico, to her family home I

16    mean.

17    Q       At some point did DOS garner national media attention?

18    A       Yes.

19    Q       Do you remember approximately when that was?

20    A       I'm not sure when the New York Times article originally

21    came out actually, but -- yeah, I don't know exactly the date

22    of that, I'm sorry.

23    Q       At that time did the defendant release a statement about

24    OS?

25    A       Yes.   A statement went up on the website, yeah, 'cause


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 54 of 293 PageID #:
                                  11669

                             Sylvie - direct - Penza                      288


  1   that was another -- a statement went out on the website and

  2   there was a community meeting too.

  3   Q     What do you remember about the statement?

  4   A     On the website it said something -- I don't remember -- I

  5   didn't read the entire thing because at some point he stated

  6   that he had no association to the group and I remember that

  7   just -- I just thought that was like cowardly honestly because

  8   it was a lie.

  9   Q     I'm showing you what's in evidence as Government

10    Exhibit 1009.    Are you familiar with this?

11    A     Yeah, that's the letter or statement.

12    Q     Can I ask you to read the sentence beginning with

13    "Additionally."

14    A     It says, "Additionally, I feel it is important to clarify

15    the sorority is not part of Nxivm and that I am not associated

16    with the group."

17    Q     Is that what you were referring to before?

18    A     Yes.

19    Q     At some point did you make a decision to leave the Nxivm

20    community?

21    A     Yeah, I think it was around March that year me and John

22    started having conversations about moving back to England and

23    I also -- yeah, I got my green card through actually at that

24    time and so that meant I could leave the country and I wanted

25    to get away from the community and so we agreed that we would


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 55 of 293 PageID #:
                                  11670

                             Sylvie - direct - Penza                        289


  1   move back to England.

  2   Q     Did you ever ask for your collateral back?

  3   A     Yeah, around that time or it might have been a bit later,

  4   Monica was no longer in Albany, and it was clear she wasn't

  5   coming back.    She actually was moving out of her house and we

  6   were arranging for her dog to get sent back to her, but her

  7   cousin was going to pick it up, so she basically she wasn't

  8   coming back.    I asked her where our collateral was and whether

  9   Keith had any of it on his phones or computers.           Because I

10    think by that point he'd been arrested as well and I wanted to

11    know what happened to all of our collateral.            And she said --

12    she was trying -- again, I felt like she was trying to comfort

13    me.   She said, Oh, don't worry, it's all in a safe somewhere

14    and don't worry, like, if it was on Keith's phone he got rid

15    of it anyway so no one has it.

16               THE COURT:    Who said that?

17               THE WITNESS:     Monica Duran.

18    BY MS. PENZA:

19    Q     And after that what happened?

20    A     Not long after that -- so we were in the process of,

21    like, selling everything inside our house and packing up our

22    house.   And then during that time actually my family came over

23    because my sister gave birth to my nephew, so it was a lot

24    going on at once and my family was there, but anyway that's

25    not really relevant, sorry.      I don't really know why I told


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 56 of 293 PageID #:
                                  11671

                             Sylvie - direct - Penza                      290


  1   you that, but that did happen then.        But during the time while

  2   my family was there the FBI knocked on my door and I was not

  3   there so John answered.

  4   Q     And after that did you end up meeting with the

  5   government?

  6   A     I did.   I think I got a subpoena in the end and then we

  7   arranged the meeting for me to come and speak to the

  8   government.

  9   Q     Do you have any agreements with the government?

10    A     We recently signed an immunity letter.

11    Q     Did you have any understanding when you were first

12    meeting with the government that you would have an immunity

13    letter?

14    A     Definitely not, no.

15    Q     What is your understanding of the immunity letter?

16    A     Is that anything that I have said in testimony or in

17    interviews and in the grand jury you can't use it against me

18    to charge me at this point, but anything new that came out or

19    anything that I said that was untrue or anything like that you

20    could.

21    Q     And then did you end up moving away?

22    A     Yes, we went to England right after we finished the

23    meetings in the beginning of June.

24    Q     Is that where you live now?

25    A     Yes.


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 57 of 293 PageID #:
                                  11672

                              Sylvie - direct - Penza                     291


  1   Q      I just want to talk a little bit more about the Nxivm

  2   curriculum.    Looking back now, do you have any understanding

  3   of -- do you believe that the Nxivm curriculum impacted you in

  4   any way?

  5   A      Definitely.    I think I'm still trying to like recover my

  6   brain from the experience because it was so many years for me

  7   from when I was 18 of being in a really specific way of

  8   thinking, which I personally think led me to be ashamed of who

  9   I was as a person and to always feel like there is something

10    wrong with me or I'm bad in some way and I just can't quite

11    get myself to be a good person somehow.          So I just felt flawed

12    all the time.    And it's very challenging to try and overcome

13    those thoughts now.      So I'm trying to overcome that and be

14    okay with who I am and that's difficult honestly.

15    Q      How about Jness specifically, did that have any impact on

16    you?

17    A      Yeah, I think the Jness training specifically and I felt

18    like this even at the time I didn't enjoy going to the

19    debriefs or dispositions they were called, because I really

20    felt like I started to hate the fact that I was a woman and

21    being a woman and other women I saw as flawed too because we

22    were taught -- I felt like we were taught that women are

23    self-absorbed, like narcissistic, we objectify men, we lived

24    in a bubble, that we knew nothing about reality.          So it just

25    felt like everything about being a woman was not good and the


                           Georgette K. Betts, RPR, CSR, FCRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 58 of 293 PageID #:
                                  11673

                             Sylvie - direct - Penza                      292


  1   problem was that I was a woman in a lot of ways and that I

  2   needed to like somehow stamp that out of me, and so I feel

  3   like in some ways that was the worse part of it for me.

  4   Q     How about the concept we saw in the mission statement

  5   about no ultimate victims, did that have any impact on you?

  6   A     Well, yeah, definitely.      I think it was hard for me even

  7   to -- I can't -- it's hard for me to see myself as a victim to

  8   be honest because I said that statement so many times over and

  9   over and over again.     And I do -- I do believe that people can

10    be victims of horrible things that happen in the world but at

11    the same I've been drumming this statement into myself through

12    reciting this thing over and over again and I think it's been

13    very hard to just come to terms with anything that's happened

14    because of that.

15    Q     And what were the teachings in regard to victimization as

16    to men versus women?

17    A     Well, for women and I think this was -- well, it was part

18    of Jness.     We were kind of taught to believe that women cried

19    victim whenever they could to get off the hook from things

20    because they didn't want to be responsible or -- yeah, just so

21    that they didn't have to face the consequences of their

22    actions or something like that.       Like women they want to be

23    seen as victims when really they are the victimizers.

24    Q     So I'm putting on the screen a CD.       Do you recognize it?

25    A     Yeah.


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 59 of 293 PageID #:
                                  11674

                             Sylvie - direct - Penza                      293


  1   Q     This is already in evidence as Government Exhibit 1004

  2   and 1005, but is this -- what is this?

  3   A     It is a CD that I watched of the Jness disposition and I

  4   signed it to show that I watched it.

  5   Q     And was that a disposition that you attended?

  6   A     Yes.

  7   Q     And do you remember approximately when that was?

  8   A     It was 2017, I think it was April 2017.

  9                MS. PENZA:   May I have the clicker and,

10    Mr. Reccoppa, may we have the PowerPoint please.

11    Q     While we're waiting, Silvie, the Jness dispositions, can

12    you just explain what those were like.

13    A     Well, the way that worked was that you were in a

14    friendship and you had to meet with your friendship weekly to

15    discuss -- there was four questions the entire month, and you

16    would discuss one question each week leading up to the end of

17    the month, then there would be a group meeting of all the

18    women in that area and Nancy Salzman would read the

19    disposition to us.

20    Q     Where would those meetings take place?

21    A     At Apropos in the Jness room most typically.

22    Occasionally they happened at Nancy Salzman's house.

23    Q     What is the kind of the format of the disposition?

24    A     You basically just sit and listen to Nancy read along,

25    yeah, like that sometimes over an hour of statement or like


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 60 of 293 PageID #:
                                  11675

                             Sylvie - direct - Penza                      294


  1   teaching or whatever.     I'm not sure what you'd call it.

  2   Q     Did you have an understanding of where those teachings

  3   came from?

  4   A     I understood them to come from Keith Raniere because,

  5   again, she would mention that she had a download from Keith

  6   just that morning or that she had an extra download and added

  7   that to the disposition or whatever.        And I knew that she

  8   needed help transcribing at different times because at one

  9   point she asked if I was good at transcribing for this

10    purpose, I said no because I don't want to do it.          I believe

11    Samantha did the transcribing for her for these dispositions.

12                 MS. PENZA:   Your Honor, would it be appropriate to

13    ask for the morning break and try to figure this out?

14                 THE COURT:   All right, we'll take a 10-minute break.

15    All rise for the jury.

16                 (Jury exits courtroom.)

17                 THE COURT:   All right.   The witness may stand down.

18    Do not discuss your testimony with anyone.

19                 (Witness steps down.)

20                 THE COURT:   You want to bring in the IT people.       It

21    would seem that at this end we're up, I'm getting a blue

22    screen and there are icons at the bottom.

23                 MS. CARBY:   It's up on our screen.

24                 THE COURT:   Why don't we --

25                 MS. PENZA:   We practiced it yesterday, Your Honor.


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 61 of 293 PageID #:
                                  11676

                              Sylvie - direct - Penza                     295


  1               THE COURT:   I have it on the rear prosecuting

  2   attorney and HDMI and it should be up.        So why don't we get

  3   the IT department in here.      We'll take a 10-minute break.

  4               (Recess.)

  5               (In open court; jury not present.)

  6               THE COURT:   All right, let's get the defendant back

  7   in here, please.

  8               Ms. Penza, how much longer do you have for this

  9   witness?

10                MS. PENZA:   Approximately 20 minutes, I don't know,

11    I think approximately 20 minutes.

12                THE COURT:   Do we need to have a discussion

13    before --

14                MS. PENZA:   We can have -- let's have a brief

15    conversation I think that makes sense, but I think some of the

16    issues may have already been dealt with by the witness

17    herself.

18                THE COURT:   Well --

19                MS. PENZA:   But there is other issues, so I think we

20    should.

21                THE COURT:   Why don't we have a sidebar, okay.

22                (Sidebar conference.)

23                (Continued on the next page.)

24

25


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 62 of 293 PageID #:
                                  11677

                                       Sidebar                            296


  1                THE COURT:   The issue about cross-examination on the

  2   subject of an orgasm, you moved on, what is your position on

  3   it?

  4                MS. PENZA:   Well, Your Honor, given that the witness

  5   herself mentioned the fact of orgasm, I think part our motion

  6   was partially moot; however, we still don't want there to be

  7   any argument that that implies consent, so to the extent the

  8   cross-examination is such that it implies that, because she

  9   orgasmed that there was any sort of consent, we believe that

10    that is scientifically unfounded.       I think kind of the

11    relentlessness of what she described as experiencing I think

12    makes sense, and so in light of that we just want to make

13    sure -- I don't really think there is much more to elicit

14    frankly.

15                 THE COURT:   Let me ask the defense, I don't want to

16    do this in front of the jury again, so I just want a sense of

17    how much, now that the witness has indicated that there may

18    have been -- she didn't say specifically, but she said she

19    described her feelings and she may have, my sense was, you can

20    correct me, that it may have involved an orgasm.

21                 MS. PENZA:   Yes.

22                 THE COURT:   Fundamentally, how far do you plan to go

23    with this?

24                 MR. AGNIFILO:   After the sexual episode with

25    Mr. Raniere she said to him that was my first orgasm and what


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 63 of 293 PageID #:
                                  11678

                                         Sidebar                           297


  1   she said on the stand was, I had never had an orgasm before,

  2   which how would he know that.        And I don't know what I had was

  3   an orgasm, it was like an out-of-body experience.          So I want

  4   to be able to ask her is that after this didn't you say to

  5   Mr. Raniere this was my first ever orgasm.

  6                MS. PENZA:   I don't think there is a problem with

  7   that question.

  8                THE COURT:   There is no problem.      I just wanted to

  9   make sure this is the extent of what -- I don't want orgasms

10    to be the subject of a widespread --

11                 MR. AGNIFILO:   No.

12                 THE COURT:   Well, I'm just concerned.      There are

13    going to be many witnesses and I want to be very careful about

14    what we do with each witness.

15                 MS. PENZA:   We will still -- in our view, we will

16    still move to preclude this as to other witnesses.

17                 THE COURT:   We're not there -- I'm taking this one

18    at a time.

19                 MR. AGNIFILO:   Right.

20                 THE COURT:   We'll deal with it one at a time,

21    because everybody's circumstances will be somewhat different,

22    I assume.    Yes.

23                 MR. AGNIFILO:   The other part, just so there is no

24    confusion, what I interpret her to say is that she was

25    manifesting, truthfully or not, pleasure or she -- I can't


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 64 of 293 PageID #:
                                  11679

                                      Sidebar                              298


  1   remember what the testimony was, but something like she was

  2   acting in a way like she was enjoying the experience or

  3   something along those lines.        I am not going to dwell on it.

  4              Listen, I am very --

  5              THE COURT:    Well, you know --

  6              MS. PENZA:    The fact is at that point in the

  7   encounter the consent is over.

  8              THE COURT:    Yes, but the point is, my point is that

  9   to a certain degree the defense can go into what that meant to

10    her and that's appropriate if -- whether it's a good idea or

11    bad idea, that's appropriate.       I'm not going to discuss with

12    an experienced criminal defense lawyer whether it makes sense

13    to do that as a strategy.

14               MR. AGNIFILO:     There is never enough experience to

15    deal with issues like this.

16               THE COURT:    Well, I'll say.     So I just wanted to get

17    a sense of how far we were going -- you're supposed to go with

18    this.   I think we're in relatively sound position to go

19    forward.

20               MS. PENZA:    Agreed, Your Honor.

21               MR. AGNIFILO:     Yes.

22               THE COURT:    Is there anything else?        Oh, what about

23    the 275 pages.

24               MR. AGNIFILO:     We'll give them all over.      What I

25    intend to do, because she said that she deleted her WhatsApp,


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 65 of 293 PageID #:
                                  11680

                                      Sidebar                             299


  1   so these are the WhatsApps.      Now I have -- the problem I have

  2   is I have to delete her name but I don't want to delete her

  3   name before she identifies it because the fact it says Silvie,

  4   can I say --

  5              THE COURT:    You can show her and read from it.

  6              MS. PENZA:    Is this impeachment though?       I mean, if

  7   this is being admitted into evidence as something that's not

  8   authenticated currently, et cetera, that is case in chief and

  9   we should see it right now, Your Honor, absolutely there

10    should be --

11               THE COURT:    If it's impeachment you're going to show

12    it to her and let her read it.

13               MS. PENZA:    Why is it being shown to her before

14    impeachment?    The question should be, did you have

15    conversations with --

16               THE COURT:    I know.    He'll --

17               MS. PENZA:    But he shouldn't be showing --

18               THE COURT:    I expect he'll set it up, he's not just

19    going to show her 275 pages, it would make no sense I assume.

20               MR. AGNIFILO:     Right.

21               THE COURT:    But you have to provide the initial

22    questions to then move in to the use of these documents to

23    show her and ask her questions about it.

24               MR. AGNIFILO:     Right, so...

25               MS. PENZA:    My point though is, Your Honor, if he --


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 66 of 293 PageID #:
                                  11681

                                      Sidebar                                300


  1   if Mr. Agnifilo intends to enter this into evidence and try

  2   and authenticate it through the witness and then have this be

  3   entered into evidence, I think there is going to be a host of

  4   hearsay problems, et cetera, with doing that, but if that is

  5   the intention, then we should be allowed to see it right now

  6   and have the opportunity on direct to elicit information about

  7   it.   And to see the whole thing, frankly, because if this is

  8   an exhibit and we're only get parts of his phone that he left

  9   in Mexico, we should be seeing the whole phone that was left

10    in Mexico.

11                 MR. AGNIFILO:   People have been admitting exhibits

12    on cross-examination for 230 years in this country that's not

13    a standard and Your Honor already ruled it's impeachment.

14                 MS. PENZA:   This is fundamentally unfair.

15                 MR. AGNIFILO:   I'd just love to be able to finish my

16    thought, which is this one of the things that I am going to

17    do, I think there are a number -- she made reference to the

18    fact that she sent Keith Raniere naked photos of herself every

19    day for a period of time.      We have them all.        We have them all

20    because he didn't delete them from his phone like she deleted

21    them from her phone.

22                 I don't feel the need to put them into evidence, but

23    what I do want to do, I want to question her about them.           I

24    think the most appropriate way to do it, in showing dignity

25    and respect for the witness, is to show her these individual


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 67 of 293 PageID #:
                                  11682

                                      Sidebar                             301


  1   pages of the phone printout one by one.        If she agrees with me

  2   that that's what it is, I'm not going to dwell on it.          This is

  3   a picture of your naked torso, correct?        You sent it to Keith

  4   Raniere, correct?     We'll leave it at that.

  5              THE COURT:    How many times are you going to do that?

  6              MR. AGNIFILO:     I'm going to say you did it every day

  7   for a month -- or I think it's two months, you did it every

  8   day for two months, then there are a few times where it's

  9   relevant because she says -- I don't want to get into too much

10    she's not done on direct she says things in those chats that

11    are somewhat inconsistent with what she said on direct.           I'm

12    not going to dwell on this.      I'm going to establish the basic

13    facts because they are inconsistent in my view with certain

14    things she said on direct and I'm going to get out.

15               The worse thing I can do -- the worse thing I can do

16    for my client is handle this inappropriately and I'm going to

17    do everything in my power not to.

18               MS. PENZA:    I just want to make a record, Your

19    Honor, that the government is deeply disturbed by the fact

20    that the defendant obstructed justice by having people hide

21    his devices, now they are in the possession of only defense

22    counsel.   Defense counsel said they did not have collateral.

23    We viewed these naked photographs as the products of extortion

24    as the products of fraud for them to have it and for us not to

25    have it in full and for them to be allowed to put it in


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 68 of 293 PageID #:
                                  11683

                                      Sidebar                             302


  1   piecemeal is fundamentally unfair.

  2                THE COURT:   Well, I'll hold a hearing on it after

  3   the trial.

  4                (End of sidebar conference.)

  5                (Continued on the next page.)

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 69 of 293 PageID #:
                                  11684

                             Sylvie - direct - Penza                      303


  1                (In open court.)

  2                THE COURT:   Let's bring in the witness.

  3                (Jury enters courtroom.)

  4                THE COURT:   All right, please be seated everyone.

  5                I remind the witness that she is still under oath.

  6                You may continue the direct examination of the

  7   witness.

  8                MS. PENZA:   Thank you, Your Honor.

  9                Mr. Reccoppa, may I have the PowerPoint, please.

10    BY MS. PENZA:

11    Q     Silvie, in front of you, do you recognize the image in

12    front of you?

13    A     Yes.

14    Q     Is that from the Government Exhibit 1004 and 5 that you

15    had initialed?

16    A     Yes.

17    Q     Taking just the starting scene, can you please identify

18    the different individuals starting from left to right.

19                 THE COURT:   You can circle them on the screen with

20    your finger.

21                 THE WITNESS:   Okay, thank you.

22    A     Starting you said from left to right?

23    Q     Yes.   If you -- whoever you can identify, do you know who

24    is all the way on the left?

25    A     Yeah, I think these were girls from Mexico, these ones.


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 70 of 293 PageID #:
                                  11685

                               Sylvie - direct - Penza                    304


  1   They were teenage girls.      I'm not sure what their actual names

  2   are.   Oh, my screen just went -- this is Nancy Salzman with

  3   the cup.   Karen Unterreiner is next to her.        Dawn --

  4   Q      Can you circle Karen.

  5   A      Sorry.   Sorry.

  6   Q      It's all right, no worries.

  7   A      Then this is Dawn Morrison.     Chelsea, Rosie, Rose, me,

  8   and I believe this is Janie Jeffries.

  9   Q      Mrs. Carby, can we start the video.

10                (Videotape recording played.)

11                (Video recording stopped.)

12    Q      The two people who are now in the scene who weren't in

13    the scene before, can you identify them please?

14    A      Yeah, this is Clare Bronfman and this is Samantha.

15    Q      Continue, please.

16                (Video recording played.)

17    Q      Please continue.

18                (Video recording stopped.)

19    Q      There is this laptop in front of the woman you identified

20    as Karen Unterreiner, can you explain what's happening?

21    A      I think there are people who weren't in Albany that were

22    allowed to dial-in to listen to the disposition.

23    Q      Please continue.

24                (Video recording played.)

25    Q      Can you pause.


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 71 of 293 PageID #:
                                  11686

                              Sylvie - direct - Penza                     305


  1                (Video recording stopped.)

  2   Q     Who was that who just entered, what is her first name?

  3   A     I believe her name is Cynthia.

  4   Q     Is she related to anyone else?

  5   A     I believe that is the youngest sister -- or a younger

  6   sister of Samantha.

  7   Q     And do you know how old she is?

  8   A     I think she's a teenager but honestly I don't know the

  9   specific age of her.

10    Q     Please continue.

11                 (Video recording played.)

12    Q     Please pause.

13                 (Video recording stopped.)

14    Q     Who is it who just walked across the back?

15    A     That's Moira Mills.

16    Q     Can you please, continue.

17                 (Video recording played.)

18                 (Video recording stopped.)

19    Q     Who is Delores?

20    A     Delores Wilson was a -- she was a proctor in the

21    community.    At some point she was my coach.       I mentioned her

22    earlier as well in my testimony.

23    Q     Please continue.

24                 (Video recording played.)

25                 (Video recording stopped.)


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 72 of 293 PageID #:
                                  11687

                               Sylvie - direct - Penza                    306


  1   Q       That was just the intro comments, do you have a memory of

  2   participating in this one?

  3   A       Yeah.

  4   Q       And we're going to look at a few additional clips, but

  5   were some of these concepts that were in these videos similar

  6   to other ones you had been taught?

  7   A       Yeah.

  8   Q       Can we have the next one please.

  9                   (Video recording played.)

10                    (Video recording stopped.)

11    Q       You described earlier her reading from pages, is that

12    what's happening here?

13    A       Yes.

14    Q       And when you talked earlier about her reading a download

15    from the defendant is that's what's happening?

16    A       Yes, that's how I understood it.        I believe he gave her a

17    verbal download that she would listen and she would

18    transcribe.       That's what I assumed from her comment about

19    needing people to help transcribe.

20    Q       Please continue.

21                    (Video recording played.)

22                    (Video recording stopped.)

23    Q       Was that type of concept something you were familiar

24    with?

25    A       Yeah, definitely.


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 73 of 293 PageID #:
                                  11688

                             Sylvie - direct - Penza                        307


  1   Q     And how do you explain that, or how did you understand

  2   it?

  3   A     That anything that happened to you is kind of your own

  4   fault and if you call it abuse, then you're just trying to get

  5   out of the responsibility of the fact that it was your fault

  6   somehow.

  7   Q     Next one, please.

  8              (Video recording played.)

  9              (Video recording stopped.)

10    Q     Who is the "we" in that?

11    A     Women.

12    Q     Please continue.

13               (Video recording played.)

14               (Video recording stopped.)

15    Q     What Nancy just described there, is that a concept that

16    was familiar to you within Jness?

17    A     Yes, definitely.    I kind of feel like the kind of the

18    whole Jness training seemed centered around concepts like

19    this, that women are kind of yelling abuse and wanting to be

20    victims.

21    Q     How do you -- do you believe that that type of teaching

22    impacted you in any way and the decisions you made?

23    A     Yeah, definitely.     I was overly paranoid that, like, I

24    could accidentally do that or, like, am I thinking I'm the

25    victim when I'm not and different things like that.          I just


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 74 of 293 PageID #:
                                  11689

                             Sylvie - direct - Penza                      308


  1   felt like I couldn't trust myself in what I thought was going

  2   on and what was right and wrong.

  3   Q     Next one, please.

  4              (Video recording played.)

  5              (Video recording stopped.)

  6   Q     The repetition of this, does this make sense, how would

  7   people in the room react to that?

  8   A     We'd always say, like, yeah, yeah, that makes sense.

  9   Like and now when I watch it it's so weird to me because a lot

10    of the time it doesn't make any sense but we all just would

11    agree.   Like, it was so rare that someone would disagree with

12    anything, so rare.

13    Q     Can you please continue.

14               (Video recording played.)

15               (Video recording stopped.)

16    Q     Do you remember that coming up in the class?

17    A     Yeah, well, I think you can hear in the room we were all,

18    like, wow, that's weird about the comment about the age of

19    consent being 12 in some places because I'd never heard of

20    that before, but maybe it is, I don't know, I didn't research

21    it any more, but yeah.

22    Q     I'm showing you what's been marked for identification

23    purposes as Government Exhibit 1005T.        Do you know what this

24    is?

25    A     Yeah, it's the transcript I think of what we just


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 75 of 293 PageID #:
                                  11690

                             Sylvie - direct - Penza                      309


  1   watched.

  2   Q     And did you initial each page?

  3   A     Yeah, that's my initial.

  4              MS. PENZA:    The government moves into evidence

  5   Government Exhibit 1005T as a transcript of the portion of the

  6   video we just watched.      Maybe we can offer it --

  7              MR. AGNIFILO:      What we can do is offer it subject

  8   to -- we're not aware of having a copy, but we'll take a look

  9   at it and if there are any issues later we'll bring it up.           We

10    can put it in for now.

11               THE COURT:    All right.    It's Exhibit 1005.

12               MS. PENZA:    Yes, Your Honor.

13               THE COURT:    T.

14               MS. PENZA:    Yes.

15               THE COURT:    It's admitted into evidence subject to

16    that provision --

17               MR. AGNIFILO:      That's fine.

18               THE COURT:    -- stated by the defense.

19               (Government's Exhibit 1005T received in evidence.)

20               (Continued on the next page.)

21

22

23

24

25


                         Georgette K. Betts, RPR, CSR, FCRR
                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 76 of 293 PageID #:
                                  11691

                               Sylvie - direct - Penza                      310


  1   (Continued.)

  2                   MS. PENZA:    May I have the -- oh.

  3                   THE COURT:    We're back.      Go ahead.

  4                   MS. PENZA:    Thank you, Your Honor.

  5                   Next clip, please.

  6                   (Video played.)

  7                   MS. PENZA:    Can you pause, please?

  8                   (Video paused.)

  9   BY MS. PENZA:

10    Q       And so is this just kind of as it's wrapping up, this

11    segment?

12    A       Yeah.

13    Q       And the time stamp here is about 59 minutes.       Was that

14    approximately how long it was?

15    A       Yeah.    They were normally about an hour, sometimes a bit

16    more.

17    Q       Okay.

18                    MS. PENZA:    Continue, please.

19                    (Video played.)

20                    MS. PENZA:    Can you pause, please?

21                    (Video paused.)

22    BY MS. PENZA:

23    Q       Towards the left of the screen, there's a couple more

24    people.    Do you know who they are?

25    A       I don't know what their names are, but I think they were


                                   Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 77 of 293 PageID #:
                                  11692

                             Sylvie - direct - Penza                      311


  1   teenage girls that came from Mexico and they were having some

  2   kind of training.     I'm not really sure what it was.

  3   Q       Do you know who was training them?

  4   A       I don't, but I think they used to go to Rosa Laura

  5   Junco's basement, like she had some kind of classroom there,

  6   and I think they had a teaching there, but honestly I'm not

  7   really sure.

  8                MS. PENZA:    Please continue.

  9                (Video played.)

10                 MS. PENZA:    Can you pause, please?

11                 (Video paused.)

12    BY MS. PENZA:

13    Q       Who is sitting next to you?       What's the first name of the

14    person sitting next to you?

15    A       That is Charmel.

16                 MS. PENZA:    Please continue.

17                 (Video played.)

18                 (Video paused.)

19    BY MS. PENZA:

20    Q       Who is walking across the -- who is walking across the

21    room?

22    A       This is Siobahn Hotaling.

23                 MS. PENZA:    Continue, please.

24                 (Video played.)

25                 Can you pause it?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 78 of 293 PageID #:
                                  11693

                              Sylvie - direct - Penza                      312


  1                 (Video paused.)

  2   BY MS. PENZA:

  3   Q     Can you describe who is on the left-hand side?

  4   A     This is -- this person here is Vanessa Sahgun, and I

  5   think this again is the teenage girls from Mexico, I think.

  6                 MS. PENZA:    Continue, please.

  7                 (Video played.)

  8                 MS. PENZA:    Can you pause, please?

  9                 (Video paused.)

10    BY MS. PENZA:

11    Q     Can you identify the people next -- from Charmel over?

12    A     Yeah.    I think this is -- well, this is Lucy.

13    Q     Okay.    And who is she related to?

14    A     She's related to Samantha and -- I believe her name is

15    Cynthia.

16    Q     Okay.

17    A     This is Sahjun.

18    Q     Okay.

19    A     I believe this is Megan Mumford.            I think this is

20    Siobhan's mom, but I don't know her name.

21                  I believe this is a lady called Komal, although I

22    can't really tell, it's not zoomed in enough for me.            I'm not

23    sure who the next person is, and this is Michelle.

24    Q     What is Michelle's last name?

25    A     Salzman.


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 79 of 293 PageID #:
                                  11694

                             Sylvie - direct - Penza                      313


  1   Q     Who is she related to?

  2   A     Nancy Salzman.    It's her daughter.

  3   Q     Is she related to anyone else?

  4   A     And Lauren Salzman.     It's Lauren Salzman's younger

  5   sister.

  6              MS. PENZA:    Keep going, please.

  7              (Video played.)

  8              MS. PENZA:    Can you pause it, please.

  9              (Video paused.)

10    BY MS. PENZA:

11    Q     Do you know who was sitting over there?

12    A     I believe that that is Kathy Russell.

13               MS. PENZA:    Please continue.

14               (Video played.)

15               (Video paused.)

16    BY MS. PENZA:

17    Q     Sylvie, just one final question from me for now.

18               Looking back, do you have any thoughts as to why you

19    were -- why you joined DOS?

20    A     I think it had been so many years of me in this feeling

21    pretty crap about myself, to be honest, and just always

22    thinking that the next ESP thing was going to fix me somehow,

23    and this was just another thing that was presented within a

24    context of people that I had come to trust and thought cared

25    about me and had my best interests at heart, and so I really


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 80 of 293 PageID #:
                                  11695

                             Sylvie - direct - Penza                      314


  1   thought when Monica came to me and said she had this special

  2   project, that this was something that was maybe finally going

  3   to be the thing that made me feel good about myself, so I had

  4   no reason to think otherwise.

  5   Q     And was what happened to you anything like you expected?

  6   A     No.

  7               MS. PENZA:    Thank you.      I have no further questions.

  8               MR. AGNIFILO:     I think it makes sense to have a

  9   quick sidebar, Judge.

10                THE COURT:    Sure.

11                (Sidebar.)

12                (Continued on next page.)

13

14

15

16

17

18

19

20

21

22

23

24

25


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 81 of 293 PageID #:
                                  11696

                                         Sidebar                             315


  1               (Sidebar conference held on the record out of the

  2   hearing of the jury.)

  3                MR. AGNIFILO:     So what I propose is we will give --

  4   we can give everything over now, right?

  5                MS. GERAGOS:     I've already given most, but not the

  6   text messages.

  7                MR. AGNIFILO:     So we will give the text messages

  8   now, too.    I will make sure I don't get to the text messages

  9   before lunch so that if there are specific issues, because I

10    want to do this the right and fair way so I'm not springing

11    anything on anybody with this stuff, and if there are things

12    they want to be brought to my attention, they have the lunch

13    break to look at everything and then we can do it then.

14                 THE COURT:    You have 275 pages of materials.         Have

15    you delineated, as you said the other day, the specific

16    messages that you are going to question the witness about?

17                 MR. AGNIFILO:     Let me make sure we did this.        I've

18    put exhibit stickers on individual pages.              I'm not -- I don't

19    know that I will ask about every one of those exhibits, we

20    probably were overinclusive with the exhibiting, but I'm

21    guessing -- if I had to guess, it's somewhere between 30 and

22    35 exhibit stickers, it could be a little bit more.

23                 MS. GERAGOS:     I would estimate less, actually.

24                 MR. AGNIFILO:     Less, so that's where we are.

25                 THE COURT:    We will see where we are at lunch.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 82 of 293 PageID #:
                                  11697

                                       Sidebar                            316


  1              MS. PENZA:    Okay, Your Honor.

  2              THE COURT:    Okay, thank you.        You can get started.

  3              (Sidebar end.)

  4              (Continued on following page.)

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 83 of 293 PageID #:
                                  11698

                             Sylvie - cross - Agnifilo                     317


  1               (In open court.)

  2               THE COURT:    Cross-examination.

  3               MR. AGNIFILO:     Thank you, Judge.

  4               THE COURT:    Could you turn off the laptop --

  5               THE COURTROOM DEPUTY:        The laptop needs to be --

  6               MS. PENZA:    I don't think it's -- I think it's the

  7   box.

  8               THE COURT:    Thank you.

  9               You may proceed.

10                MR. AGNIFILO:     Thank you, Judge.

11    CROSS-EXAMINATION

12    BY MR. AGNIFILO:

13    Q      Good morning, Sylvie.

14    A      Good morning.

15    Q      My name is Marc Agnifilo.       I'm a lawyer, I represent

16    Keith Raniere.      I'm going to ask you some questions.      If I ask

17    you a question that you don't understand, please feel free to

18    ask me to rephrase it or tell me you don't understand it, and

19    I'm happy to re-ask the question.

20    A      Thank you.

21                THE COURT:    Is your microphone on over there?

22                MR. AGNIFILO:     It is.     Is this better?

23                THE COURT:    Better, okay.       Thank you.

24                MR. AGNIFILO:     Thank you, Judge.

25                How do we get it so that the ELMO is the thing


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 84 of 293 PageID #:
                                  11699

                            Sylvie - cross - Agnifilo                          318


  1   that's effective?

  2                 THE COURT:    Do you want the ELMO?

  3                 MR. AGNIFILO:     Yes, please.

  4   BY MR. AGNIFILO:

  5   Q     Now, Sylvie, you have been speaking for the last -- a

  6   good part of this morning about Jness, correct?

  7   A     Yes.

  8   Q     And, you, you're somewhat critical of Jness as you sit

  9   here today, correct?

10    A     Yes.

11    Q     I want to show you Defense Exhibit 161 for

12    identification.

13                  THE COURT:    For identification?

14                  MR. AGNIFILO:     Yes, for identification.         Oh, yes, so

15    we don't want to -- just for the witness and for the

16    Government.

17                  THE COURT:    All right.      It's displayed to the

18    witness.     You may display it to the witness.

19                  MR. AGNIFILO:     Yep, yep, yep.

20    BY MR. AGNIFILO:

21    Q     So, it's 161 -- I'm just seeing if you can read this.

22    Can you read that?     It's not very clear.             Hold on, one second.

23                  Can you read that, Sylvie?

24    A     Yes.

25    Q     Okay.    I'm not going to ask you to read it yet, but fair


                                 Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 85 of 293 PageID #:
                                  11700

                            Sylvie - cross - Agnifilo                     319


  1   to say it's an e-mail from yourself to Nancy Salzman, correct?

  2   A     Correct.

  3   Q     It's from August 28, 2012, correct?

  4   A     Correct.

  5   Q     And it's about Jness, correct?

  6   A     Correct.

  7              MR. AGNIFILO:     I ask that it be admitted as Defense

  8   Exhibit 161, Your Honor.

  9              THE COURT:    Any objections?

10               MS. PENZA:    Yes, Your Honor, can we have a sidebar,

11    please?

12               THE COURT:    All right.

13               (Sidebar.)

14               (Continued on next page.)

15

16

17

18

19

20

21

22

23

24

25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 86 of 293 PageID #:
                                  11701

                                       Sidebar                               320


  1             (Sidebar conference held on the record out of the

  2   hearing of the jury.)

  3              THE COURT:    Wait.    Go ahead.

  4              MS. PENZA:    Your Honor, we don't -- the Government

  5   doesn't care about this e-mail, but the idea -- this is

  6   non-impeachment and this is hearsay.           This is the witness's

  7   statement and so if we're going to be just putting in exhibits

  8   as -- the Government didn't put in every statement Sylvie has

  9   made that were helpful to us.        We put in ones where we felt

10    there was a non-hearsay basis, whether it was Keith responding

11    to her or Clare responding to her for some sort of context.

12               THE COURT:    Go ahead.

13               MR. AGNIFILO:     It's offered to show that she, at one

14    point in time, loved Jness, which is the entire theme of this

15    case that she's changed her mind and it's not being offered

16    for that Jness is, in fact, awesome, it's that she thinks it

17    is.

18               MS. PENZA:    No.    He needs to ask -- Your Honor,

19    respectfully, he needs to ask, Did you at one time like Jness.

20    If she says no, then this is classic impeachment.

21               THE COURT:    Set it up.

22               MR. AGNIFILO:     All right.

23               (Sidebar end.)

24               (Continued on following page.)

25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 87 of 293 PageID #:
                                  11702

                            Sylvie - cross - Agnifilo                     321


  1                (In open court.)

  2   BY MR. AGNIFILO:

  3   Q     Back in 2012, your opinion about Jness was very different

  4   than it is today, correct?

  5   A     I would say -- what do you mean by that?         Sorry.

  6   Q     Were -- you agree that you have a negative opinion of

  7   Jness as you sit here today, correct?

  8   A     Yes.

  9   Q     And back in 2012, did you have a negative opinion about

10    Jness back then?

11    A     From those classes, not always.

12    Q     I'm going to show you again what's still marked for

13    identification as Government's Exhibit 161.

14                 This is your e-mail, correct?

15    A     Yes.

16                 MR. AGNIFILO:     Your Honor, I offer it.

17                 MS. PENZA:    Your Honor, objection.      It's not

18    impeachment.    Sorry, Your Honor.

19                 THE COURT:    I will allow it.

20                 (Defendant's Exhibit 161 received in evidence.)

21                 (The above-referred to exhibit was published.)

22                 MR. AGNIFILO:     So I would like it to be put up

23    for --

24                 THE COURT:    It is up.

25    BY MR. AGNIFILO:


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 88 of 293 PageID #:
                                  11703

                              Sylvie - cross - Agnifilo                        322


  1   Q       Okay.    Government's Exhibit 161, it's from yourself --

  2   it's from Sylvie to Nancy Salzman:            Hey P -- you call her P

  3   because of prefect, correct?

  4   A       Yeah, a lot of people refer to her as P.

  5   Q       How are you doing?     I hope you are having an amazing

  6   week.    Jness and the module were totally awesome today.             XXX.

  7                   You wrote that, correct?

  8   A       Yes.

  9   Q       Did you mean it when you wrote it?

10    A       Most likely, yes.

11    Q       Did your -- and so why -- do you recall what was going on

12    with Jness in 2012?

13    A       That -- I'm not sure what the date was on that, but --

14    Q       I can show it to you.      I can tell you, it's August 28,

15    2012.

16    A       That would have been V Week, so I'm assuming she would

17    have taught a Jness class that day.

18    Q       Okay.    Did your opinion about Jness change at some point?

19    A       Over time, yes.

20    Q       Did you have a positive impression and experience with

21    Jness in 2013?

22    A       If you're speaking about individual occasions, I would

23    say yes, on individual occasions I did.                And on others, I did

24    not.

25    Q       Fair to say that you sent a lot of e-mails and did you


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 89 of 293 PageID #:
                                  11704

                            Sylvie - cross - Agnifilo                      323


  1   also communicate by text messages or WhatsApp chats at that

  2   point in time?

  3                I'm talking about 2013.

  4   A     To who?    Sorry.

  5   Q     Nancy, Keith, other people.

  6   A     Most likely, yes.

  7   Q     And do you recall writing lots of very positive things

  8   about Jness in 2012 and 2013?

  9   A     It depends what you mean by lots, but I'm sure that I

10    wrote positive things and that was something that we -- I

11    often did after trainings.        I would say you will probably find

12    lots of positive statements from me from that time, yes.

13    Q     I'm going to show you something for identification, this

14    is Defense Exhibit 174 for identification.            We are not going

15    to read the e-mail.

16                 This is an e-mail from yourself to Clare Bronfman

17    and Keith Raniere, correct?

18    A     Yes.

19    Q     And it's from April 17th, 2013, correct?

20    A     Yes.

21    Q     Do you recall that something in Jness had just ended

22    around this period of time?

23    A     I don't remember.      Sorry, I don't remember what it was.

24    There was a lot of different Jness things.

25    Q     Do you recall writing this e-mail?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 90 of 293 PageID #:
                                  11705

                            Sylvie - cross - Agnifilo                         324


  1   A      Well, it looks like I wrote it, but I don't remember

  2   writing it specifically.

  3                 MR. AGNIFILO:     Your Honor, I'm going to ask to admit

  4   Defense Exhibit 174.

  5                 MS. PENZA:    No objection.

  6                 THE COURT:    All right.      Defense Exhibit 174 is

  7   received into evidence.

  8                 (Defendant's Exhibit 174 received in evidence.)

  9                 THE COURT:    Was 161 a defense exhibit?

10                  MR. AGNIFILO:     It is.     Did I say Government exhibit?

11                  THE COURT:    You did.

12                  MR. AGNIFILO:     I apologize.       It's a defense exhibit.

13                  THE COURT:    It's displayed.        174 is displayed.

14                  (The above-referred to exhibit was published.)

15    BY MR. AGNIFILO:

16    Q      Just for the record, this is 174 and this is an e-mail

17    from yourself, correct?

18    A      Yes.

19    Q      To Clare and to Keith, right?

20    A      Yes.

21    Q      And it's from April 17th, 2013, right?

22    A      Yes.

23    Q      And it says:   Hello.       I hope you both have had an awesome

24    day.   I'm feeling so sad that Jness is over.            I'm not sure

25    why.   I know that I have really enjoyed the caretaking and


                                 Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 91 of 293 PageID #:
                                  11706

                            Sylvie - cross - Agnifilo                        325


  1   seeing everyone.     I don't want them to go.        LOL.   Makes me

  2   want to have my own bakery even more.

  3              Does this -- do you have any recollection what

  4   you're talking about there?

  5   A     Not really.    I mean, I could try to make it up, but

  6   honestly I don't remember.       There were so many different

  7   events and things around Jness that I don't remember, I'm

  8   sorry.

  9   Q     What were the different events around Jness?

10    A     We would have different -- we had, like, tea house

11    things.   So it would be, like, gatherings in the Jness room;

12    we would have Jness weekends; we would have normal Jness

13    dispositions and then there was --

14               THE COURT:    We would have no more Jness --

15               THE WITNESS:     Normal, sorry.

16               THE COURT:    Normal Jness --

17               THE WITNESS:     -- dispositions like the video you

18    just watched.    So those were like a weekly thing.         I'm not

19    sure if they were then.      I honestly don't remember, but we

20    would put on events to help enroll people into Jness, too,

21    that could have been around there.          I think I mentioned the

22    Jness tracks.    There were many different Jness events.

23    BY MR. AGNIFILO:

24    Q     And what we also have on this particular e-mail is --

25    what is that at the bottom, all this -- the list of foods and


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 92 of 293 PageID #:
                                  11707

                              Sylvie - cross - Agnifilo                     326


  1   it looks like it might be amounts of calories; is that what

  2   that is?

  3   A       Yeah, that was the continuation of -- in this one you can

  4   see my training log that I think is also attached.          It is a

  5   continuation of my check-ins with Keith and Clare.

  6   Q       Fair to say you were sending this type of information,

  7   your dietary information, to Keith and Clare on a regular

  8   basis?

  9   A       Yes.

10    Q       And you would often do it by e-mail, correct?

11    A       Yes, I think.

12    Q       Would you say it wasn't always by e-mail or was it any

13    other way?

14    A       From what I remember, it was always by e-mail, because I

15    would attach my training log.

16    Q       Do you remember if you sent an e-mail every day?

17    A       That's how I remember it, yes.

18    Q       Okay.   And what period of time would you say you sent an

19    e-mail every day with your food intake for that day?

20    A       It was a long time.

21    Q       Do you mean two years, three years, more or less?

22    A       It was from when I remember that I needed to get to a

23    hundred pounds, I remember doing it from then on for a long

24    time.    I don't remember exactly when I stopped, but it went on

25    and on.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 93 of 293 PageID #:
                                  11708

                            Sylvie - cross - Agnifilo                     327


  1   Q     Okay.    And the idea was Keith and Clare wanted to make

  2   sure that you were getting enough calories to stay healthy,

  3   correct?

  4   A     I would frame it that they were monitoring what I was

  5   eating, yeah, that's what I understood.

  6   Q     But they weren't trying to keep your calorie amount down;

  7   they were trying to get your calorie amount up.

  8   A     I believe they were not trying to keep my calorie count

  9   down, that's accurate.

10    Q     That they were not trying to keep it down?

11    A     No.    Like you said, I agree with you, they were not

12    trying to keep my calorie count down.

13    Q     Right.   They wanted to make sure you were getting enough

14    calories so that you would increase in weight, correct?

15    A     I think so, yeah.

16    Q     Because you at one point were 89 pounds, right?

17    A     Yes.

18    Q     And they expressed concern to you that you were too

19    light, correct?

20    A     Yes.

21    Q     And they said to you, Keith and Clare together and

22    independently, that they want you to eat more so you will gain

23    weight, correct?

24    A     Yes.

25    Q     And they were monitoring your calorie intake to make sure


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 94 of 293 PageID #:
                                  11709

                            Sylvie - cross - Agnifilo                     328


  1   that you were eating more so that you would gain weight,

  2   right?

  3   A     I think they were monitoring my calorie count for sure.

  4   I mean, beyond that, I think it was to make sure I didn't stop

  5   eating and lose weight again.

  6   Q     Right, because they wanted you to get up to a hundred

  7   pounds at least, correct?

  8   A     Yes.

  9   Q     And that's -- that's what each of them told you that they

10    wanted you to do, right?

11    A     Yes.

12    Q     All right.    I want to go back, there were a few things

13    that you talked about yesterday.         Before you came to the

14    United States, while you were still in England, you were an

15    accomplished show jumper; is that right?

16    A     It depends what you mean by accomplished, but I had done

17    pretty well in ponies, yes, and like I said I had two national

18    finals that I had won, yes.

19    Q     So national finals in the ponies for people 16 and under,

20    correct?

21    A     Yes.

22    Q     And you grew up with horses, I think you said?

23    A     Yes.

24    Q     Did you own your own horses when you were a child or did

25    you lease horses or get some horses some other way?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 95 of 293 PageID #:
                                  11710

                             Sylvie - cross - Agnifilo                    329


  1   A     Mostly owned our own and then I had leased one pony.

  2   Q     So when you rode ponies, you rode your own pony that you

  3   owned?

  4   A     Yes.   Mostly.

  5   Q     And this was -- you would travel around England with

  6   these shows, correct?

  7   A     Yes.

  8   Q     And you would trailer your pony, right?

  9   A     We -- yeah, my mom would drive us in the horse box to

10    these shows, yes.

11    Q     Did you have an instructor?

12    A     Yes, I had several different instructors.

13    Q     All right.    Did you have one pony or more than one pony

14    that you owned?

15    A     Over the years, definitely more than one pony and then I

16    would -- towards the end, I was riding -- yeah, we owned both

17    my two ponies.     I competed at the end.

18    Q     And just because we're in Brooklyn and it's not really a

19    horse area, a pony is a horse of a certain size or smaller,

20    correct?

21    A     Yes.

22    Q     It's not a function of a horse's age; it's a size of the

23    horse?

24    A     Yes.

25    Q     And jumping competitions are speed competitions jumping


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 96 of 293 PageID #:
                                  11711

                            Sylvie - cross - Agnifilo                     330


  1   over fences, correct?

  2   A     Well, they can vary a lot, but the kind that I would do

  3   were -- you could say -- you could describe them that way.

  4   Q     All right.    And you said that you met Clare in Oslo or

  5   Helsinki?

  6   A     Yeah.

  7   Q     And do you recall the -- what year that was?

  8   A     I think that I first met her in 2004 because that's when

  9   I did most of my traveling with the Davenports.

10    Q     And the Davenports were family?

11    A     They were a family, they're not my family.

12    Q     No, no, they were a family, the Davenports?

13    A     Yeah.

14    Q     Was Clare an accomplished show jumper in 2004 when you

15    met her?

16    A     Yes, I would say so.      She was an elite rider.

17    Q     And did you ever have sponsorship or did you -- did you

18    undertake the horse activities of you and your family's own

19    money?

20    A     My family's own money.

21    Q     So you never had a -- you weren't sponsored by a tack

22    shop or a company or another business?

23    A     Not me.

24    Q     Okay.   But that does happen in show jumping, correct?

25    A     Yeah.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 97 of 293 PageID #:
                                  11712

                            Sylvie - cross - Agnifilo                     331


  1   Q       So the horses that you owned, that you trailered to shows

  2   that you were in, that was all being funded by you and your

  3   family?

  4   A       Yes.

  5   Q       And fair to say that's expensive?

  6   A       Yes.

  7   Q       Having a competition show pony is many, many thousands of

  8   dollars, correct?

  9   A       Well, it depends.   I mean, we didn't have many, many,

10    many thousands of dollars, so I think you do it to the budget

11    you can afford, but if you are talking about at the top end,

12    yeah.    Like I said, horses and maybe even in ponies can be

13    hundreds of thousands, and in horses, definitely into the

14    millions.

15    Q       And you indicated yesterday, I think, you wanted to ride

16    professionally?

17    A       Yes.

18    Q       And you wanted to be at the highest of levels, correct?

19    A       Correct.

20    Q       You came to the United States in 2005?

21    A       Yes.

22    Q       And when you came to the United States, you lived with

23    Clare?

24    A       I lived at Clare's farm.      I wouldn't say I lived with

25    her.    She wasn't living there full-time, but yeah I lived at


                              Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 98 of 293 PageID #:
                                  11713

                             Sylvie - cross - Agnifilo                        332


  1   her farm.

  2   Q       Okay.   And who else was living at Clare's farm when you

  3   moved there in 2005?

  4   A       There was Anna Boyd, Katie, Demi I think her name was,

  5   and my friend Catherine was there.           And then there was a guy

  6   that managed the land that I think I mentioned yesterday, I'm

  7   not sure if he lived there, I can't remember.           I think he did.

  8   Q       And you were 18 years old when you moved to the States in

  9   2005?

10    A       Yes.

11    Q       And you worked for Clare, right?         You took care of the

12    horses?

13    A       Yes.

14    Q       And you got paid for that?

15    A       Yes.

16    Q       $500 a month about?

17    A       I don't remember the exact amount, but I think it was

18    around that.     I'm not sure.

19    Q       And did Clare charge you rent for staying in the house?

20    A       No, not that I remember.

21    Q       And did Clare pay for your food?

22    A       I don't think she paid for my food then, not that I

23    remember.

24    Q       You bought your own food?

25    A       I don't remember.   I'm sorry.


                              Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 99 of 293 PageID #:
                                  11714

                            Sylvie - cross - Agnifilo                          333


  1   Q     Did you have access to one of Clare's vehicles?

  2   A     Yeah, I think we -- yeah.

  3   Q     And you didn't have to pay for that, right?

  4   A     No.

  5   Q     And did you take good care of Clare's horses?

  6   A     I don't think that I did my best job all the time.            There

  7   was a period in there where me and Katie -- when Clare wasn't

  8   coming out to the farm so much, where me and Katie weren't

  9   doing the job that we should have been and we didn't work as

10    hard as we should have done, and I ended up telling Clare

11    about that and admitting to that at some point.

12    Q     When you say you weren't doing the job you should have

13    done, do you mean in the care of the horses?

14    A     Yeah, I would say that they weren't looked after as well

15    as they should have been, correct.

16    Q     All right.    So it's a lot of work to look after horses

17    properly, right?

18    A     Well, I'm not sure -- what do you mean?            Like a lot of --

19    what kinds of work?

20    Q     What do you do to look after them?             Give us a not too

21    long and not too short version of what it means to look after

22    horses.     What do you actually have to do?

23    A     Well, professional jumping horses, it's a full-time job.

24    So, yeah, you're working full-time hours generally; you're

25    exercising them, feeding them, cleaning them, cleaning their


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 100 of 293 PageID #:
                                   11715

                            Sylvie - cross - Agnifilo                      334


  1   stables.     Yeah, making sure they're well and fit and ready to

  2   compete.

  3   Q     Now, at some point, you and Clare had a conversation

  4   about taking a five-day NXIVM program, correct?

  5   A     Yes.

  6   Q     All right.    And who brought that up?         You or Clare?

  7   A     I think I brought it up to her after having spoken to

  8   Anna, and that was what I told you.

  9   Q     Okay.    What do you remember telling Clare about you

 10   wanting to take the five-day NXIVM program?

 11   A     I remember saying -- her asking me why I wanted to take

 12   it and I think I said, yeah, that it sounded like -- I wanted

 13   to overcome my fears and it sounded like it could be something

 14   that would be good for me.       That is what I remember.

 15   Q     You when you say it might be good for you to overcome

 16   your fears, what fears are those?

 17   A     Well, at that time, I had come from the background of

 18   having just quit the Davenports earlier that year and I was

 19   not -- I wasn't very confident in myself and I wanted to be an

 20   elite show jumping rider and I wanted to be a strong person to

 21   be able to do that.

 22   Q     And what specifically, though, were you afraid of?

 23   A     I'm not sure.     Probably, like -- I don't really know.

 24   I'm sorry, it's hard for me to remember if I came up with

 25   anything specific for her.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 101 of 293 PageID #:
                                   11716

                            Sylvie - cross - Agnifilo                      335


  1   Q     All right.    Did you ever express to Clare that you had

  2   fears that you were not good at following through with things

  3   that you started?

  4   A     I don't remember whether I did.          I'm not sure.

  5   Q     But in any event, you wanted to take the five-day

  6   program, correct?

  7   A     Yes.

  8   Q     And you did take it, right?

  9   A     Correct.

 10   Q     And I think that you -- and Clare paid for it, right?

 11   A     Yeah.

 12   Q     Do you know what it cost?

 13   A     I don't.    I think I made a prediction of what it was, but

 14   I don't remember exactly what it cost right then.

 15   Q     Right.    And part of the reason you don't know is because

 16   you didn't pay for it, right?

 17   A     Yes.

 18   Q     Now, you said that when you went, when you went to the

 19   first day, you were freaked out.

 20                 Do you remember saying that yesterday?

 21   A     Yeah.

 22   Q     And why?

 23   A     I think I described a bit yesterday, it was just -- I was

 24   like a fish out of water, it was so different to anything I

 25   had experienced before.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 102 of 293 PageID #:
                                   11717

                            Sylvie - cross - Agnifilo                      336


  1   Q     Now, your family back in England, they had jobs in

  2   finances and in business, correct?

  3   A     Yeah.

  4   Q     And did you feel that, to a certain extent, that was

  5   expected of you?

  6   A     Yes.

  7   Q     But you didn't want to do that, right?

  8   A     No.

  9   Q     You wanted to be a high level show jumper, correct?

 10   A     Yeah.

 11   Q     And did you feel that some of the limits you were

 12   contending with related to sort of, like, you know, your

 13   background -- not that there's anything wrong with it, you

 14   know, just the way that your family was and you were trying to

 15   do something different?

 16   A     I'm sorry, can you repeat that?

 17   Q     I know, that was a convoluted question.          Let me try

 18   again.

 19                 I'm trying to figure out why you wanted to take the

 20   course, and specifically what you felt like your limitations

 21   or your fears were.

 22   A     I don't know that I knew that I had any specific ones.           I

 23   think, like I said yesterday, the other girls had taken it,

 24   they were very enthusiastic about it, and I wanted to give

 25   myself a good opportunity with Clare.           I wanted to be an elite


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 103 of 293 PageID #:
                                   11718

                            Sylvie - cross - Agnifilo                      337


  1   show jumping rider and I felt like to get in with her and to

  2   get my foot in the door, that was a good idea; and they were

  3   so enthusiastic about it, like I said, and saying that they

  4   thought it would help me.       So, from that perspective, it

  5   seemed positive.

  6   Q      And the discussions surrounding how the course could help

  7   you, you had those discussions with who, exactly?

  8   A      Anna Boyd.

  9   Q      What, if anything -- what did you hear about what could

 10   help you that interested you in the course?

 11   A      That she was saying that like it could help me overcome

 12   my limitation, and she was talking about limitation; and to

 13   me, I was not an elite show jumping rider and I wanted to be

 14   one, so that was a limitation.

 15   Q      Okay.   And so you thought that the NXIVM course could

 16   help you achieve your goals of being an elite show jumper,

 17   correct?

 18   A      I thought it was all part of that path, yeah.

 19   Q      Now, I think you said yesterday that the people in NXIVM

 20   were all -- seemed very extremely happy and affectionate with

 21   each other.    Do you remember saying that?

 22   A      Yes.

 23   Q      Now we just watched the Jness video, I don't know, a half

 24   hour, 45 minutes ago.      Do you remember being in the room that

 25   day?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 104 of 293 PageID #:
                                   11719

                            Sylvie - cross - Agnifilo                       338


  1   A     Yeah, I think so.     I was in the room often for those

  2   dispositions.     I attended most of them.

  3   Q     And that's the Jness room, correct?

  4   A     Yeah.

  5   Q     In the Jness room, no men are allowed in the Jness room,

  6   right?

  7   A     Right.

  8   Q     So it's a room that's strictly for women, correct?

  9   A     Yes.

 10   Q     And tell me if this is right:         The idea is that there

 11   will be a place that really is designed by women, for women,

 12   to be inhabited only by women, correct?

 13   A     I believe that was the idea behind the room, yeah.

 14   Q     And to your knowledge, did any men ever -- did you ever

 15   see a man in the Jness room?

 16   A     We saw maintenance men or people helping us move

 17   furniture into it and stuff like that.

 18   Q     But other than that, it was a place where only women

 19   went, correct?

 20   A     As far as I know, yeah.

 21   Q     And do you know if it was Keith's -- Keith Raniere's idea

 22   to have a Jness room?

 23   A     I got that impression.      I'm not sure -- sorry, I have a

 24   hard time saying that word -- specifically.          I didn't hear,

 25   like, Keith came up with the idea of the Jness room, but


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 105 of 293 PageID #:
                                   11720

                            Sylvie - cross - Agnifilo                      339


  1   anything that was of Jness, I believed to be of Keith.

  2   Q     Okay.   All the curriculum of Jness you believe came from

  3   Keith, right?

  4   A     That's what I believed, yeah.

  5   Q     Fair to say that all the curriculum in NXIVM came from

  6   Keith, correct?

  7   A     I would say that was fair to say, yeah.

  8   Q     Have you ever heard curriculum being created by someone

  9   other than Keith?

 10   A     No.

 11   Q     So if there was something curriculum-related in the NXIVM

 12   world, you would assume Keith created it, fair to say?

 13   A     Yeah.

 14   Q     Now, were you enjoying yourself or not enjoying yourself

 15   when you were in the Jness room in the video that we saw?

 16   A     I used to -- I never used to like going to dispositions

 17   and I thought I had to show up, and if you spoke to my

 18   husband, I think he would confirm that, that I would show up

 19   and that I would, like, get myself to go because I thought it

 20   was important to show my face.

 21   Q     Did you have any friends in Jness?

 22   A     Yeah, definitely.     I have friends in the whole NXIVM

 23   community.    I think there were a lot of good people in that

 24   community.

 25   Q     And you had a lot of friends, right?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 106 of 293 PageID #:
                                   11721

                            Sylvie - cross - Agnifilo                       340


  1   A     I don't know that I had a lot of friends.         I had friends.

  2   Q     Do you consider yourself a very social person?

  3   A     No.

  4   Q     Okay.    Do you think that one of the things you were

  5   looking to get better at was being social comfortably?

  6                 Being comfortable in social situations?

  7   A     I wouldn't have said that I stated that.         I might have

  8   done somewhere, but I wouldn't say I had a problem with that.

  9   I know that I wanted to have a better relationship with John,

 10   for instance, and I didn't feel like I was a good partner, but

 11   I'm not sure that I thought I had, like, a social problem in

 12   that way.

 13   Q     No, I'm not suggesting -- I'm really just trying to

 14   figure out what --

 15   A     Well, no, I didn't think you were suggesting it.          I was

 16   just clarifying.     Sorry.

 17   Q     All right.    So would you socialize with your friends in

 18   the NXIVM community?

 19   A     I wouldn't call it socialize because normally, if we were

 20   meeting, it was either intensive or we were doing a Jness

 21   friendship or we were doing those kinds of things.          I didn't

 22   do a massive amount outside of that and I'm not sure that many

 23   people did, to be honest.

 24   Q     Now, the intensive is what, in a classroom?

 25   A     Yeah, you could -- I don't think we called it a


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 107 of 293 PageID #:
                                   11722

                             Sylvie - cross - Agnifilo                     341


  1   classroom, but...

  2   Q      Do you remember what you called it?

  3   A      It was just at the center or at Apropos.

  4   Q      And Apropos is a restaurant?

  5   A      Well, it's not a restaurant, but I think it used to be at

  6   some point.

  7   Q      And it was a NXIVM location?

  8   A      Correct.

  9   Q      And -- all right, we'll move on.

 10                  One of the things you said yesterday, I think, was

 11   that there were sashes on the walls in one of the NXIVM

 12   centers; is that right?       Colored sashes?

 13   A      Yeah.

 14   Q      And have you heard that in martial arts, things like

 15   that, Tae Kwon Do, things like that, there are different color

 16   belts that people get as they become more proficient in that

 17   art?

 18   A      Yeah.    I think that we used that as an example in the

 19   rules and rituals module, so yeah.

 20   Q      Okay.    And I think that you also said that everyone

 21   called Keith Raniere Vanguard; that was his title?

 22   A      Yeah.

 23   Q      And in martial arts, did you ever hear that the person in

 24   charge of the dojo is called a sensei?

 25   A      I have heard of that, yeah.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 108 of 293 PageID #:
                                   11723

                            Sylvie - cross - Agnifilo                         342


  1   Q     And do you know if the -- the idea behind calling Keith

  2   Raniere by a title was inspired by ideas from martial arts?

  3   A     I'm not sure if it was -- I'm not sure if I was told that

  4   specifically, but it wouldn't be hard to make that link.

  5   Q     And I think you said when you went into the center you

  6   saw a picture of Keith Raniere, correct?

  7   A     Yes.

  8   Q     From time to time, at this point in your life, you're

  9   going to a federal building on a fair occasion, correct?

 10                THE COURT:    I'm sorry, I didn't hear that.

 11   BY MR. AGNIFILO:

 12   Q     At this point in your life, when you go into federal

 13   buildings, do you see a picture of Donald Trump?

 14   A     I haven't ever seen that, to be fair, so I can't say yes

 15   to that question.

 16   Q     Did you ever see a picture of Donald Trump in one of the

 17   NXIVM buildings -- no?

 18                MR. AGNIFILO:     Withdrawn, Judge.       I'm sorry.

 19                THE COURT:    Next question.

 20   BY MR. AGNIFILO:

 21   Q     I think yesterday we were looking at Government's

 22   Exhibit 1007.

 23                MR. AGNIFILO:     Do you guys have -- do you want me to

 24   use a hard copy or do you have it on your -- all right.             I

 25   will use a hard copy.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 109 of 293 PageID #:
                                   11724

                            Sylvie - cross - Agnifilo                      343


  1                I'm just going to show you very quickly 1007.        It's

  2   already in evidence.

  3                If we can just put that up for the jury as well.

  4                (The above-referred to exhibit was published.)

  5   BY MR. AGNIFILO:

  6   Q     So you were talking about this yesterday, it's called the

  7   rules and rituals.

  8   A     Yes.

  9   Q     And so one of the first things that NXIVM tells people,

 10   who are thinking about joining NXIVM or doing their classes,

 11   is that they have rituals, right?

 12   A     I don't think you find out about that until you are

 13   taking the class.     You just said when they join, but I don't

 14   think it's before they join.

 15   Q     So when do you first see this particular document that

 16   says rules and rituals?      When do you first see that?

 17   A     I think that's your first class in the five-day, so you

 18   have already gone through the processes of, say, those

 19   questionnaires, signing confidentiality, all of that stuff.

 20   That's what I remember.

 21   Q     Okay, and this is -- but it's pretty early in the

 22   process, correct?

 23   A     Yeah, I believe this is the first class.         I think I told

 24   you that yesterday.

 25   Q     Now, in NXIVM, you can do things to try to get promoted


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 110 of 293 PageID #:
                                   11725

                            Sylvie - cross - Agnifilo                      344


  1   through the Stripe Path, correct?

  2   A     Yes.

  3   Q     And just tell the jury, what are the different sort of

  4   stages, levels, in the Stripe Path, if you know them?

  5   A     You are a student and then you do certain things,

  6   including enrolling people, taking certain classes.           I think

  7   you have to complete the 16-day maybe twice, and then you can

  8   get promoted to a coach and you have to like meet certain

  9   requirements that always include enrollment, and then they

 10   include different sort of -- I guess they call them like

 11   personal growth requirements and skills and things like that

 12   to move up the levels of coach, and the same again for

 13   proctor, but that becomes more things where you have to write

 14   things up that get approved by other people.          I think at some

 15   point you have to take a test, so there's things like that

 16   that you need to do to move up.

 17   Q     Now, I think what you said is --

 18                THE COURT:    I'm sorry, what is the lowest level?

 19                THE WITNESS:    Student.

 20                THE COURT:    What's that?

 21                THE WITNESS:    Student.

 22                THE COURT:    From there, you go to coach?

 23                THE WITNESS:    Correct.

 24                THE COURT:    Thank you.     Go ahead.

 25   BY MR. AGNIFILO:


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 111 of 293 PageID #:
                                   11726

                            Sylvie - cross - Agnifilo                        345


  1   Q     And you can remain a student, if you want to remain a

  2   student, for as long as you want to be a student, correct?

  3   A     Yeah.

  4   Q     You don't have to become a coach unless you want to

  5   become a coach, right?

  6   A     You don't have to become a coach, that's correct.

  7   Q     All right.    This is already in evidence as Government's

  8   Exhibit 1008.     This is a twelve point mission statement.        I

  9   believe you were asked a couple of the entries from this

 10   yesterday.     I want to go through some of the other ones, if

 11   it's all right.

 12                 You can read that okay?

 13   A     Yes, thank you.

 14   Q     Okay.

 15                 So the first of the twelve points is:      Success is an

 16   internal state of clear honest knowledge of what I am, my

 17   value in the world, and my responsibility for the way I react

 18   to all things.

 19                 You see that, right?

 20   A     Yes.

 21   Q     It doesn't say, in this particular mission statement,

 22   that success is about making money, right?

 23   A     Are you talking about this line?

 24   Q     Yes, this line.

 25   A     No, I would agree that doesn't say anything about making


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 112 of 293 PageID #:
                                   11727

                               Sylvie - cross - Agnifilo                      346


  1   money.

  2   Q       Right.    Here they are talking about value in the world,

  3   correct?

  4   A       Yeah.    I don't really know what actually that means, but

  5   yeah.

  6   Q       All right.    And the second thing -- well, let me ask you,

  7   I mean, what I just read to you, do you disagree with that

  8   statement?

  9   A       Well, I guess I don't really understand what it means,

 10   like, clear honest knowledge of what I am.             I don't really

 11   know how I would know that.         I'm not really sure what that

 12   means, so I don't -- I can't say I disagree with it.

 13   Q       Okay.    The second one, which I think you covered

 14   yesterday:       There are no ultimate victims; therefore, I will

 15   not choose to be a victim.

 16                   Do you see that?

 17   A       Yes.

 18   Q       Now, fair to say that NXIVM has sort of a policy in

 19   regard to sort of thinking like a victim or teachings in

 20   regard to thinking like a victim, correct?

 21   A       I'm not sure what you mean by policy, so I don't feel

 22   like I can agree with you there.

 23   Q       Forget policy.    Teaching.     There's a lot of talk about

 24   sort of victim-type things; is that fair to say?

 25   A       About not being -- yeah, not using the word victim or


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 113 of 293 PageID #:
                                   11728

                            Sylvie - cross - Agnifilo                      347


  1   calling -- yeah, like it says there, that I will not choose to

  2   be a victim.

  3               (Continued on the following page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 114 of 293 PageID #:
                                   11729

                            Sylvie - cross - Agnifilo                      348


  1                 (In open court.)

  2   CROSS-EXAMINATION

  3   BY MR. AGNIFILO (continuing):

  4   Q     And what was your understanding of why you didn't want to

  5   sort of define yourself as a victim?

  6   A     I think like victims were people that didn't want to take

  7   responsibility for their actions.        So it was like seen as a

  8   bad thing.

  9   Q     Because Nexivm was very much -- the philosophy was you

 10   should take responsibility for your own actions, correct?

 11   A     Well, I felt like the anger was like everything is

 12   because of you.     So, yeah, it depends how you look at it, but

 13   I took it to mean you are responsible for everything in some

 14   kind of way that happens to you.        Yeah.

 15   Q     All right.    Number three, I'm committed to be successful.

 16   I understand each of us must raise ourselves and thereby raise

 17   all others as all others raise us.        This is interdependence.

 18                 Do you see that?

 19   A     Yes.

 20   Q     Is interdependence a concept that would come up from time

 21   to time in Nexivm teachings?

 22   A     Yeah.

 23   Q     Describe to the jury what it is.

 24   A     I think the way that Keith taught it is everything

 25   depends on each other or like everything affects each other.


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 115 of 293 PageID #:
                                   11730

                            Sylvie - cross - Agnifilo                      349


  1   Like, say, what you do affects me and what I do affects other

  2   people, that kind of a thing, because it was like an interweb

  3   of effects.

  4   Q     And did you understand that part of what that meant was

  5   that I shouldn't -- it would be morally wrong for me to try

  6   and elevate myself to the exclusion of other people?

  7   A     I can't say that I personally understood it specifically

  8   like that, like morally wrong.        I don't know that I took it

  9   that way.

 10   Q     Let me ask you a different question.

 11               Would it be morally better if rather than just me

 12   raising myself individually, if I was able to raise the

 13   success, the humanity, the happiness of people around me, in

 14   addition to myself, within Nexivm?

 15   A     I believe that would be true, that that's what that

 16   statement could be saying, yeah.

 17               THE COURT:    Is the lamp on?

 18               MR. AGNIFILO:    It is.    No.    The lamp is on.   Nothing

 19   happened.    It just went off.     What I will do, I'm going to

 20   come back to this when our power is restored.

 21   Q     I think you said at one point -- we are going to change

 22   topics, and we will come back.

 23               I think you said at one point that Keith was

 24   training Clare in horseback riding.          Is that right?

 25   A     I believe that, yeah, that she would refer to him as her


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 116 of 293 PageID #:
                                   11731

                            Sylvie - cross - Agnifilo                      350


  1   mentor.

  2   Q     And did Keith train you, to a certain extent, on

  3   horseback riding?

  4   A     I'm not sure I would agree with that.         I mean Clare was

  5   meant to be my trainer.      So you could say that by default, I

  6   guess; but I didn't see Keith as my horseback training rider,

  7   whatever it is.

  8   Q     I think what you said yesterday was that Clare was doing

  9   some unusual things; and, for instance, she was riding a horse

 10   bareback, correct?

 11   A     Yeah.

 12   Q     Did you have conversations with Keith and Clare about

 13   sort of the humane treatment of horses?

 14   A     I did with Clare.     I'm not sure that I ever did with

 15   Keith.

 16   Q     Did you have conversations with Clare along the lines of

 17   that the tack that's used on a horse could be uncomfortable

 18   for the horse?

 19   A     I can't say that I remember that conversation

 20   specifically.     There was some cruelty that happened in the

 21   show-jumping community, that I know that Clare was against,

 22   and I was happy to be against that too.

 23   Q     And tell us what that was.

 24   A     It wasn't related to the tack, but there was some cruelty

 25   that was used to make the horses perform better.          It could be


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 117 of 293 PageID #:
                                   11732

                             Sylvie - cross - Agnifilo                     351


  1   drugs; it could be other things.

  2   Q       Right, and Clare and you discussed that Clare was against

  3   that?

  4   A       Yeah, I think, and me too.

  5   Q       Okay.   And you agree with me that one of the ways a rider

  6   can develop a better connection with a horse is to ride the

  7   horse bareback?

  8   A       I'm not sure whether that would.      It might help the

  9   rider's balance.     It could, but I mean there are lots of

 10   things you could do.      So I'm not sure whatever that

 11   specifically does, but it definitely helps the rider's

 12   balance, I think.

 13   Q       Now, at one point Keith started helping you with your

 14   running, correct?

 15   A       Yeah.

 16   Q       Tell us how that started.

 17   A       I think, like I said, yesterday, that I told Clare about

 18   my running; and I believe she told Keith and Pam, and that

 19   started with them asking me to come to volleyball.          I think it

 20   was filmed, but I'm not sure I ever got filmed.          That's how it

 21   started, with me running on the treadmill at that time with

 22   volleyball.

 23   Q       Keith had certain theories about running and the ability

 24   to run races faster, correct?

 25   A       I think that was what I referred to as the R-tech


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 118 of 293 PageID #:
                                   11733

                            Sylvie - cross - Agnifilo                      352


  1   technology.     The bit that I came to interface with was the

  2   running as fast as you can at the specific speeds, which is

  3   what I was sharing yesterday.

  4   Q     Right.    So tell the jury a little bit about the R-tech

  5   technology.     That was created by Keith, correct?

  6   A     From what I understood the R-tech technology to be was

  7   just those sessions.      That's what I knew about it, was the

  8   running as fast as you could, as to 12.1 or whatever the speed

  9   was; and I think that was what I was sharing with you guys

 10   yesterday.

 11   Q     Right, and tell me if this is right.

 12                 The was idea if you want to -- if you want to run a

 13   race at a certain time, what you will do is you will train at

 14   that pace and then go for as long as you can, right?

 15   A     I think the point is to be able to run faster.          Is that

 16   what you are asking?      Sorry.

 17   Q     Say I want to run a five-minute mile.

 18   A     Yeah.

 19   Q     And I want to run a five-minute mile, if possible, for a

 20   26-mile marathon.

 21   A     Okay.

 22   Q     That's my goal.

 23                 It's a very difficult thing to do, right?

 24   A     Yeah.

 25   Q     I wouldn't be a lawyer.


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 119 of 293 PageID #:
                                   11734

                            Sylvie - cross - Agnifilo                      353


  1                 What I would do is I would train on a treadmill at

  2   12.1 miles an hour, because that's a five-minute mile,

  3   correct?

  4   A     Yes.

  5   Q     And so I would train at a five-minute-a-mile pace to see

  6   how far, how long I could run at five minutes a mile, correct?

  7   A     Yes.

  8   Q     Because in the beginning maybe I could only do two miles

  9   at a five-minute-a-mile pace, correct?

 10   A     Yes.

 11   Q     As I trained, I would be able to do four miles at a

 12   five-minute-a-mile pace, correct?

 13   A     Yeah.    The point is to do it for as long as you can and

 14   get -- yeah, as far as you can at that pace, correct.

 15   Q     Right.    And it's a fairly demanding training regimen

 16   because, in a sense, you never quite succeed, right, you just

 17   keep being able to do it for longer periods of time?

 18   A     Well, you would hope to be able to do it for longer

 19   periods of time.     I didn't have that experience, but maybe

 20   somebody does.

 21   Q     Now, you were talking yesterday about a lot of the

 22   people, a lot of the women were on specific diets in the

 23   Nexivm community, correct?

 24   A     Yes.

 25   Q     And I think you said that Clare was on a raw vegan diet?


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 120 of 293 PageID #:
                                   11735

                            Sylvie - cross - Agnifilo                       354


  1   A     Well, I first thought that.

  2   Q     Did you notice that a lot of the people in Nexivm were

  3   vegetarian or were vegan, that didn't eat meet?

  4   A     Yes.

  5   Q     Was that across the board?       Was that everybody?

  6   A     The vast majority, yeah.       Well, that I know.    I mean I

  7   assumed pretty much everyone was vegetarian.

  8                THE COURT:   Well, just a moment.      Vegans or

  9   vegetarians?

 10                THE WITNESS:    Mostly vegetarian.

 11                THE COURT:   Not --

 12                THE WITNESS:    Not everyone was vegan, no.      I would

 13   say there were way less vegan.

 14                THE COURT:   What's the difference, for the jury?

 15                THE WITNESS:    Vegan is no dairy or animal products

 16   whatsoever.    So you wouldn't even have honey, like some vegans

 17   won't wear weather -- not weather -- leather, no animal

 18   products.

 19                Vegetarian is no meat, but you could still have

 20   dairy.    You might still use leather products.        So basically

 21   you are cutting out meat and fish if you are a vegetarian.

 22                THE COURT:   Go ahead.

 23                MR. AGNIFILO:   Okay.

 24   BY MR. AGNIFILO:

 25   Q     Was there a philosophy or an outlook within Nexivm that


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 121 of 293 PageID #:
                                   11736

                            Sylvie - cross - Agnifilo                      355


  1   it was wrong to eat animals?

  2   A     Yes.    Generally, I would agree that's true.

  3   Q     And fair to say if someone came to the Nexivm community

  4   and they were a carnivore, they would be -- they would try to

  5   talk them out of that?

  6   A     Yeah, I think so.     I mean, I'm not sure that I witnessed

  7   conversations personally where people were being trained to

  8   talk out of it, but you weren't allowed to eat meat in the

  9   center.     So, yeah, if you weren't -- if you wanted to have

 10   lunch and you were in a training and you wanted meat, you

 11   would need to go and eat somewhere else because you couldn't

 12   eat that food at the center.

 13   Q     There is no meat allowed at the center at all?

 14   A     Correct, or fish.

 15   Q     Right.    And I think you talked yesterday about that

 16   around 2007-ish people were doing something that you said was

 17   a master cleanse?

 18   A     Yeah.    I think it could have even been before that, but,

 19   yeah, I witnessed a lot of people doing a master cleanse.

 20   Q     Do you remember a book coming out in July of 2007 called

 21   Master Cleanse?

 22   A     No.

 23   Q     Okay.    I mean, do you know if people were doing this

 24   master cleanse diet because there was a book called Master

 25   Cleanse that came out in July of 2007?


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 122 of 293 PageID #:
                                   11737

                              Sylvie - cross - Agnifilo                     356


  1   A     I have never seen or read that book.           So I can't say yes

  2   to that.     Sorry.

  3   Q     That's all right.       Now, in 2007 you were -- at that point

  4   you had stopped riding a horse, correct?

  5   A     Yes.

  6   Q     Now, was your horse still in the United States?

  7   A     Yeah.

  8   Q     You still owned it?

  9   A     Yeah.

 10   Q     And it was still at Clare's farm?

 11   A     Yeah.

 12   Q     But at this point you had turned your attention to being

 13   an elite runner?

 14   A     Yeah, pretty much.      When the riding fizzled out, that's

 15   what I started to focus on.        So I was still attempting to be

 16   an athlete.

 17   Q     Do you remember in 2007 where -- I'm sorry for asking --

 18   where were you weightwise in 2007?

 19   A     I don't remember, but if we went into my check-ins you

 20   would be able to find it because I kept that record.           So I

 21   could find out, but I can't tell you right now.

 22                 THE COURT:   Do you want to try the ELMO again?

 23                 MR. AGNIFILO:    Yeah, sure.    All right.    Thank you.

 24   Q     All right.      We are going to go back to Government

 25   Exhibit 1008.     I think we did the first four, and we can go to


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 123 of 293 PageID #:
                                   11738

                            Sylvie - cross - Agnifilo                      357


  1   number five.

  2                Can you see that okay, Silvie?

  3   A     Yeah, okay.    I'm just counting.

  4   Q     The one that starts tribute.       You tell me if I read it

  5   correctly.

  6                Tribute is a form of payment and honor.       It is

  7   giving credit where credit is due.        I will use tribute to

  8   uphold others beyond my petty likes and dislikes.          As a

  9   result, I will define myself and my true contribution to

 10   humankind.

 11                Do you see that?

 12   A     Yeah, I see that.

 13   Q     Tribute was a pretty big concept within Nexivm; is that

 14   correct?

 15   A     Definitely.

 16   Q     Just tell the jury what tribute was and why it was

 17   important.

 18   A     I would say it was taught as like giving thanks to who

 19   helped you become you type thing, or it didn't have to be

 20   about you, but who created something.

 21   Q     And Keith Raniere was given a certain amount of tribute

 22   for creating curriculum; is that correct?

 23   A     I would say he was given a lot of tribute for creating

 24   curriculum and other things that happened in the community.

 25   Q     That's part of the reason he had the title of Vanguard,


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 124 of 293 PageID #:
                                   11739

                              Sylvie - cross - Agnifilo                     358


  1   correct?

  2   A     Yeah, I think that was a form of tribute, yeah.

  3   Q     We are going to go to the next one.            I will just read it.

  4                 Successful people do not steal and they have no

  5   desire or need to steal.       I will not steal anything.       I will

  6   always earn what I need and desire.         Copying without

  7   permission or tribute is not the highest form of flattery.            It

  8   is theft.     Theft is also taking or receiving something without

  9   fully earning it.       It is always at the expense, no matter how

 10   small, of others.

 11                 You see that, right?

 12   A     Yeah.

 13   Q     Okay.    Stealing in the community was a bad thing,

 14   correct?

 15   A     Yes.

 16   Q     It would potentially lead to consequences, if someone

 17   were to steal from others in the community, correct?

 18   A     Sorry.    What?    Is there something specific?

 19   Q     No, no.    Just I mean was there an attitude.         Let me ask a

 20   different question.

 21                 Were there things that were sort of done on the

 22   honor system within Nexivm?

 23   A     Yes, there was an honor system, yeah.

 24   Q     Tell the jury how the honor system worked.

 25   A     There was a cafe where there wasn't someone there manning


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 125 of 293 PageID #:
                                   11740

                              Sylvie - cross - Agnifilo                     359


  1   the cafe.       It wasn't really like a cafe.        I guess it was like

  2   a drinks cabinet, and you could get snacks and stuff -- you

  3   could call that the cafe -- and you could put money in the

  4   box, similar to like when people put eggs outside their house

  5   and they say take them, $4, and you put money in the box.

  6   Q       There was not -- I mean, you guys, there would be nobody

  7   really checking, do you know, if the money box had a camera on

  8   it or anything?

  9   A       Yeah, not that I know.

 10   Q       We will go to the next one.

 11                   Inner honesty and integrity are the highest human

 12   values and the foundation of the human psychology.            All other

 13   values arise from them.       I will never trade my integrity or

 14   inner honesty for any other value.         It is never worth it.

 15                   Do you understand what that means?

 16   A       I think my take on that is like that you shouldn't lie.

 17   Q       Okay.    The methods and information -- I'm going to the

 18   next one.

 19                   The methods and information I learn are for my use

 20   only.    I will not speak of them or in any way give others

 21   knowledge of them outside ESP.        Part of the condition of being

 22   accepted into ESP is to keep all its information confidential.

 23   If I violate this, I'm breaking a promise and breaching my

 24   contract, but, more importantly, I'm compromising my inner

 25   honesty and integrity.


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 126 of 293 PageID #:
                                   11741

                            Sylvie - cross - Agnifilo                       360


  1                 You see that, right?

  2   A     Yes, I can see that.

  3   Q     I think you said yesterday you signed nondisclosure

  4   agreements, correct?

  5   A     Yes.

  6   Q     Was part of the idea there that you are not to take the

  7   knowledge that you learn from ESP and go out and do something

  8   else with it and maybe compete with ESP or use it in some

  9   other way?

 10   A     Yeah.    I think I used the word like not recreate it.

 11   Q     So they wouldn't want you to take these classes and then

 12   write a book about classes you took, correct?

 13   A     I would assume not, under that, yeah.

 14   Q     And had you worked -- at some point you worked for

 15   Goldman Sachs, correct?

 16   A     Yeah.

 17   Q     Did they have you sign anything when you started working

 18   there, by way of sort of confidential or proprietary

 19   information within Goldman Sachs?

 20   A     I had an employment contract and I signed that, and that

 21   may have contained that; but, to be honest, I don't remember.

 22   I'm sorry.

 23   Q     All right.    You wouldn't have expected to work at Goldman

 24   Sachs and taken information from Goldman Sachs and --

 25   A     Yeah.    I wasn't in a high-risk department.       So I don't


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 127 of 293 PageID #:
                                   11742

                            Sylvie - cross - Agnifilo                       361


  1   think I would have interfaced with so much of that, but no I

  2   wouldn't expect to do that with anybody's confidential

  3   information.

  4   Q     Let me go to the next one.

  5                 True success is never at the expense of others.         As

  6   a successful individual, I will never envy another's success.

  7   I will rejoice because I realize the success of others raises

  8   me up just a little bit more because I am also part of the

  9   human.    The actualization of human potential by anyone is a

 10   tribute to all team humankind.       If others are successful, I

 11   will protect their success against those who envy them.           I

 12   pledge to purge myself of all parasite and envy-based habits

 13   and replace them with the habits of effort and

 14   interdependence.

 15                 Do you see that?

 16   A     Yes.

 17   Q     Was the term "parasite" a term that would be used in

 18   Nexivm from time to time?

 19   A     Yeah.    It's a part of the first training, and, yes, it's

 20   interwoven in different ways.

 21   Q     And what was your understanding of the term in the Nexivm

 22   context?

 23   A     It's like people that kind of drain off the system, like

 24   they are not willing to pull their weight.

 25   Q     And how about envy?     Was envy, the concept of envy,


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 128 of 293 PageID #:
                                   11743

                            Sylvie - cross - Agnifilo                      362


  1   things that were discussed in Nexivm from time to time?

  2   A     Yeah.    I think it was somewhere, but I don't particularly

  3   remember where.     Sorry.

  4   Q     That's all right.      We can go to the next one.

  5                 I will unreservedly accept the success I earned.        I

  6   will accept no more and no less.         This is accepting with

  7   integrity.     I will give unreservedly to those who earned it.

  8   This is giving with integrity.         I will accept with integrity

  9   as easily as I give with integrity.         To not accept what I am

 10   worth or what I have earned is to devalue myself and thereby

 11   all others.

 12                 Correct, that's what it says?

 13   A     That's what it says.

 14   Q     All right.

 15                 THE COURT:   Do you understand what that means?

 16                 THE WITNESS:   No, but, to be honest, I think

 17   something I didn't say yesterday, in my first training I had

 18   never heard of the word "integrity" before.          I don't know why

 19   as an 18-year-old I didn't understand the concept.          To say

 20   some of these things, I would say them, but I didn't have a

 21   deep connection to what they meant.         Sorry.

 22                 THE COURT:   Go ahead.

 23   Q     One of the things Nexivm didn't want you to do was to

 24   devalue yourself, correct?

 25                 That was one of the teachings, if you believe that


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 129 of 293 PageID #:
                                   11744

                            Sylvie - cross - Agnifilo                      363


  1   you have value, you should feel that value and live in

  2   accordance with that value?

  3   A     I don't really remember that being pushed as a point,

  4   but, yes.     So I'm sorry.    I don't really want to agree or

  5   disagree with what you are saying.

  6   Q     That's all right.       I think one of the things you said

  7   yesterday is that you -- certain things that happened in the

  8   lectures caused you to think that you might have low

  9   self-esteem?

 10   A     Yeah.

 11   Q     Okay.    And were you working on your notions of low

 12   self-esteem in the Nexivm courses?

 13   A     I was trying to, I think.

 14   Q     Okay.    What were you doing exactly?

 15   A     Just taking the classes.

 16   Q     And were the classes helping?

 17   A     No.   I still felt pretty crap about myself the whole way

 18   through.    Maybe it's me, but that's what happened to me.

 19   Personally I struggled.       I went up and down, but I was pretty

 20   consistently not doing so great about liking myself.

 21   Q     Okay.    Did people help you with your low self-esteem?

 22   Did people talk to you?       Did people take an interest in you?

 23   A     Yeah.

 24   Q     Try to help you?

 25   A     I think some people were much more caring than others,


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 130 of 293 PageID #:
                                   11745

                               Sylvie - cross - Agnifilo                   364


  1   and that depended on who you interfaced with.          So I wouldn't

  2   make that specific to the curriculum or not.

  3   Q       Is it fair to say one of the people who always took care

  4   of you was Clare, right?

  5   A       I think that you have to be -- like, I wouldn't frame it

  6   like that because at the time I thought she was taking care of

  7   me; but, when I look at it, even at the time it didn't feel

  8   like care, but I was always second guessing myself.           So some

  9   of the time I would say, yeah, she was taking care of me, and

 10   other times I would say, no, she didn't.

 11   Q       I want to make sure I have this right.

 12                  You lived with her for how long?

 13   A       On and off, like many years throughout that time, as I

 14   said.    Yeah, I would say up until I married John, on and off.

 15   Q       So when did you start living with Clare, and when did you

 16   stop living with Clare?

 17   A       Well, at one of her properties, from 20 -- you know,

 18   2005, and then on and off all these years through until I

 19   married John in 2015.

 20   Q       Did you ever pay rent to Clare?

 21   A       Yes.

 22   Q       You did, when?

 23   A       Towards the end there was a period where I started paying

 24   for my room, and I think I paid rent for the car as well.

 25   That was in the later years.


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 131 of 293 PageID #:
                                   11746

                             Sylvie - cross - Agnifilo                       365


  1   Q      Clare paid for your Nexivm courses, right?

  2   A      Most of them.    Not all of them, but most of them.

  3                  I paid for Ethos.   I also paid for Mobius at some

  4   point.    I did a lot of exchanges as well.          And then she paid

  5   for others as gifts, or if she called them gifts, but yeah,

  6   she paid for others.

  7   Q      About how many courses did Clare pay for, estimate?

  8   A      I have no idea.    I took so many and, like I say, a lot

  9   were on exchange.      Like I would need to itemize it because I

 10   honestly couldn't tell you that number.          Sorry.

 11   Q      Do you think it was more or less than ten?

 12   A      I would say it was more than ten because of the all of

 13   the time span and the number that I took.

 14   Q      More or less than 20?

 15   A      I don't know.    I'm sorry.    I really wouldn't know.      I

 16   don't want to commit to a number.

 17   Q      That's all right.     They were several thousand dollars for

 18   each course, right?

 19   A      Yeah.

 20   Q      Clare paid for your horse to be flown from England,

 21   correct?

 22   A      We had an agreement around that; and I think I had that

 23   as debt to her, at least a certain portion of it as debt to

 24   her.   So that was still, I considered, a debt that I had to

 25   her.


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 132 of 293 PageID #:
                                   11747

                            Sylvie - cross - Agnifilo                       366


  1   Q     Did you pay the debt back?

  2   A     I have not paid it all back, no.

  3   Q     Have you paid any of it back?

  4   A     I started on a payment plan with her at some point, when

  5   I had more money working at Goldman, I think; and I sent

  6   money.

  7   Q     Is it fair to say taking a horse from England, bringing

  8   it to the airport, flying it across the Atlantic, and

  9   trailering it to Albany is an expensive proposition?

 10   A     Yeah.   That's what I discussed in my original proposal

 11   that I mentioned yesterday, when I proposed she train me; and

 12   I asked her to train me and if I could bring my horse, in what

 13   I was sharing yesterday.

 14   Q     Clare paid for you to go to the doctor when you had

 15   certain injuries or ailments or things that were happening

 16   while you were training, right?

 17   A     We had an agreement around that, and I think some of that

 18   is also considered debt.      So some of the times she would lend

 19   me the money, and other times I would pay for myself.           And

 20   then me and John obviously got insurance.           So it varied, but

 21   she has paid for different things for me in the past for sure.

 22   Q     Medical things, doctors?

 23   A     Yeah, sure.

 24   Q     So yesterday you were talking about you had an abscess or

 25   a cyst at one point.


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 133 of 293 PageID #:
                                   11748

                            Sylvie - cross - Agnifilo                       367


  1   A     It was an abscess.     That was all in England.      She didn't

  2   pay for that.

  3   Q     That was all in England?

  4   A     Yeah.

  5   Q     So what doctors -- what doctor bills did she pay for?

  6   A     I think that she lent me the money for a colonoscopy in

  7   these later years because it ended up I had C. Diff as well.

  8   I got more intestine infections in these later years of being

  9   in the states; and she helped me get a colonoscopy for that.

 10                 I remember that.   I'm sure there was other things,

 11   but that's what I specifically remember.

 12   Q     So if you had to total the full value of all the things

 13   that Clare gave you, bringing, you know, the part of the debt

 14   that you haven't paid back, bringing the horse to America, the

 15   doctors' visits, the Nexivm classes, are we talking a hundred

 16   thousand dollars?

 17   A     Oh, I'm not sure.     Because some of that was gifts.       I

 18   think I might have around 40, $50,000 debt to her, what I

 19   understood; but we never had a firm number agreed between us.

 20   So I sort of just felt like I owed her a lot of money, but I

 21   wasn't sure of the amount.

 22   Q     Then in addition to the 40, 50,000 as debt, she gave you

 23   gifts in the form of these classes, correct?

 24   A     Yeah.    She would say this was -- like, she would like me

 25   to take this class and this is a present from her.          I think I


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 134 of 293 PageID #:
                                   11749

                            Sylvie - cross - Agnifilo                      368


  1   shared some of this yesterday too.

  2   Q     Did she ever demand the money back?

  3   A     She has not demanded the money back from me, no.

  4   Q     I think you said yesterday that you came back to Albany

  5   V Week 2011.     Did you say that?

  6   A     I did say that.

  7   Q     You were living in England at that time?

  8   A     Yeah.

  9   Q     Did you have a flat in London at that time?

 10   A     Yeah, I was living in London.

 11   Q     So when you left London and you came to V Week in 2011,

 12   were you planning on going back to London, or were you

 13   planning on staying in Albany?

 14   A     Going back to London.      I was still working at Goldman.

 15   Q     Was it during V Week 2011 that you and Keith had a

 16   conversation about you being an elite runner?

 17   A     Yeah.    That's what we were talking about yesterday.

 18   Q     How long had you been working at Goldman when you and

 19   Keith had that conversation?

 20   A     I think I started at Goldman in February 2010 or the

 21   beginning of 2010.     So over a year and a half at that point.

 22   Q     Did you enjoy it?

 23   A     Yeah, I did.

 24   Q     And so who brought up being you being an elite runner,

 25   was it or you or was it Keith in this conversation?


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 135 of 293 PageID #:
                                   11750

                              Sylvie - cross - Agnifilo                    369


  1   A       I don't remember.     I mean, he knew that that had

  2   always -- my vision had always been to be an elite athlete,

  3   and we had many conversations about that; and it was something

  4   that everyone in the community knew, that I had originally

  5   wanted to be an elite rider, but I was still pursuing running

  6   and for the club at that point and try to do as well as I

  7   possibly could.

  8   Q       Fair to say Keith was always supportive of your

  9   aspirations and your dreams to be an elite runner?

 10   A       Yes.    As I said yesterday, he told me he thought I had

 11   potential.      I'm not sure he said I could go to the Olympics

 12   because that's what I had in my head anyway.

 13   Q       He really thought you had that kind of capability?

 14   A       I believe he did.     That's the impression I got from him,

 15   yeah.

 16   Q       Did he tell you that he was willing to put the time in,

 17   in trying to coach you, to try to help you to that goal?

 18   A       Yeah, he did offer to coach me.

 19   Q       Okay.   And I think you said earlier today and you also

 20   said yesterday, you would check in with him with certain

 21   things regarding your running training every day, correct?

 22   A       Uh-huh.

 23   Q       You have to answer yes or no.

 24   A       I'm sorry.   Yes, that's correct.

 25   Q       All right.   And were you doing the same thing with Clare,


                                   Michele Nardone, CSR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 136 of 293 PageID #:
                                   11751

                            Sylvie - cross - Agnifilo                      370


  1   the same check-in type thing with Clare, or was it just Keith?

  2   A     They were both cc'd on the e-mails.

  3   Q     So every e-mail you sent regarding checking in was to

  4   Keith and Clare, correct?

  5   A     Not every single e-mail because sometimes I would send

  6   personal notes to Clare.        So not every single e-mail.     I can't

  7   say yes to that.

  8   Q     All right.    And how much time, say in a given month,

  9   would you say Keith spent talking to you, working with you,

 10   reviewing your information, if you know, in regard to your

 11   running?

 12   A     I don't know because I would have said it was not very

 13   much at all, and -- but I don't know if he was reviewing it

 14   without me knowing.        He could have been.

 15   Q     You were sending him detailed breakdowns of your speed,

 16   right?

 17   A     Yeah.    I was sending him all -- like the example shown

 18   yesterday, very similar to that, all the time; but I don't

 19   know how much time or what he was putting in on his end.

 20                 MR. AGNIFILO:    Okay.   Now, we can stop here, judge,

 21   if it's a good point.

 22                 THE COURT:    That's fine.    At this time we will take

 23   our lunch break.     All rise for the jury.

 24                 (Jury exits.)

 25                 THE COURT:    All right.    The witness may stand down.


                                   Michele Nardone, CSR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 137 of 293 PageID #:
                                   11752

                            Sylvie - cross - Agnifilo                      371


  1   Please do not discuss your testimony with anyone.

  2               THE WITNESS:    Thank you.

  3               THE COURT:    See you at 2:00.

  4               All right.    Anything before lunch?

  5               MR. AGNIFILO:    Nothing from us.

  6               THE COURT:    From the government?      Anything from the

  7   government?

  8               MS. PENZA:    No, Your Honor.

  9               THE COURT:    Okay.   One hour for lunch.     Thank you.

 10               (Lunch recess.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 138 of 293 PageID #:
                                   11753

                                      Proceedings                          372


  1                     A F T E R N O O N       S E S S I O N

  2                (In open court.)

  3                THE COURT:   All right.    Everyone may be seated.      Is

  4   there anything from anyone before we start?

  5                MR. AGNIFILO:   No, judge.

  6                MS. PENZA:   Yes, Your Honor, the government would

  7   like to move GX-1353 into evidence, on consent of the

  8   defendant.

  9                MR. AGNIFILO:   We have no objection.

 10                THE COURT:   All right.

 11                MR. AGNIFILO:   Could we have a sidebar about sort of

 12   a technical issue?

 13                THE COURT:   Just one minute.     Government

 14   Exhibit 1353?

 15                MS. PENZA:   Yes, Your Honor.

 16                THE COURT:   Without objection, it's admitted into

 17   evidence.

 18                MR. AGNIFILO:   Yes, judge.

 19                (Government Exhibit 1353 so marked.)

 20                THE COURT:   All right.    You want a sidebar?

 21                Sidebar.

 22                MR. AGNIFILO:   Yes.

 23                (Continued on the next page.)

 24

 25


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 139 of 293 PageID #:
                                   11754

                                        Sidebar                            373


  1               (Sidebar conference.)

  2               THE COURT:    Okay.

  3               MR. AGNIFILO:    We have an agreement about how these

  4   WhatsApp chats are going to be handled.         I'm not going to put

  5   them into evidence.

  6               My concern relates to the few of them where there is

  7   a partially naked picture.        So here is my question.     I don't

  8   want it on my screen because the audience will be able to see

  9   it.   So what I don't know is if we --

 10               THE COURT:    Turn off your screen.

 11               MR. AGNIFILO:    But the other chats I want to be able

 12   to read.

 13               THE COURT:    Well, turn on your screen.

 14               MR. AGNIFILO:    Okay.

 15               THE COURT:    If you turn off your screen -- oh.

 16               MR. AGNIFILO:    There is a button?        All right.

 17               THE COURT:    I have a screen.     I have a screen -- I

 18   have an option for the witness.        The lawyers always get it.

 19   So if anything is facing the jury, all right, then it belongs

 20   to any of the parties, you would see it.            But then I have the

 21   witness only, and then I have the jury and the witness, and

 22   then I have the public.

 23               MR. AGNIFILO:    Okay.    All right.      So what I will --

 24   I will just turn off my screen for those things.           What I will

 25   do is I will look at you guys, make sure that it's lined up.


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 140 of 293 PageID #:
                                   11755

                                       Sidebar                             374


  1               THE COURT:    Do we know what it is that you are going

  2   to be -- there is agreement on this now?

  3               MS. PENZA:    We understand what's going to happen.

  4   So we will -- hopefully it will go without -- we hope it will

  5   go without objection.      We haven't seen yet the actual cross.

  6               But, Your Honor, in the same vein, we were informed

  7   that members of the public can also see the jurors' screens.

  8   Now they have all been moved, but they might have been moved

  9   too extremely such that some people may not be able to see.

 10   So just such that the public can't see their screens.

 11               THE COURT:    All right.    What about these text

 12   messages?    Are we going to have more text messages?         Because

 13   so far the witness has not really created the situation where

 14   we needed to show her a text message to refresh her

 15   recollection or to take issue with what she said.

 16               MR. AGNIFILO:    Well, I think the idea with these

 17   WhatsApp chats is, you know, it's her state of mind.           We have

 18   gone through the government what we are looking to ask her

 19   about.    I'm assuming, assuming, that she says yes, I did say

 20   that, I'm just --

 21               THE COURT:    There is nothing more to do.

 22               MR. AGNIFILO:    I'm not putting it into evidence.

 23               THE COURT:    All right.

 24               MR. AGNIFILO:    But I am going to tell her what it

 25   is.   I'm going to read it so that she can read it, but I'm not


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 141 of 293 PageID #:
                                   11756

                                     Proceedings                           375


  1   putting it into evidence.

  2               THE COURT:    You are going to read it, if she doesn't

  3   remember, or if she takes -- or if her answer is I don't know,

  4   I never did that?

  5               MR. AGNIFILO:    It's kind of a middle ground.       I

  6   don't want to have to put all these in, because part of it is

  7   the naked pictures, which I'm not going to put in.

  8               THE COURT:    I understand.

  9               MR. AGNIFILO:    What we are doing, as sort of a

 10   middle ground, is did you send him this WhatsApp message, did

 11   you say this, did you say, yeah, I said that; and then that

 12   will be it.

 13               THE COURT:    All right.    Okay.   All right.

 14               I first have to issue a statement to everybody

 15   because people are leaving garbage around the courthouse.            So

 16   I don't know how we are responsible for this, but a complaint

 17   has been made at the highest level.        Listen, I know where I

 18   stand in the pecking order here.        I may be the master of my

 19   courtroom at times, at times, but I'm definitely not in charge

 20   of the whole place, so.

 21               MR. AGNIFILO:    You are my master, judge.

 22               MS. PENZA:    There is a grand master.

 23               THE COURT:    Please.

 24               (End of sidebar conference.)

 25               (Continued on the next page.)


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 142 of 293 PageID #:
                                   11757

                                     Proceedings                             376


  1   (In open court.)

  2               THE COURT:    All right.    Let's just try this.     Can

  3   we just try this out?      Just put something on the ELMO.       Let's

  4   see.   Okay.   So if this can be seen at counsel's table --

  5               MR. AGNIFILO:    I can see it.

  6               THE COURT:    And by the witness?       All right.   Now it

  7   can be seen by the jury.

  8               MR. AGNIFILO:    Now, is there any way of doing so I

  9   can't see it?

 10               THE COURT:    You need to turn off your screen.       That

 11   should be over on the right corner.        There is a little light.

 12               MR. AGNIFILO:    Yeah.   Got it.

 13               THE COURT:    Did you turn it off?

 14               MR. AGNIFILO:    Yes.

 15               THE COURT:    That will do it.     I take it it cannot be

 16   seen on the two monitors either.        Is that right?

 17               MR. AGNIFILO:    That's right.

 18               THE COURT:    Okay.   That's how we will do it.      All

 19   right.

 20               I just want to make an announcement.         The building

 21   management has asked that if anyone is having a meal or a

 22   snack please have your meal or snack in the -- or coffee,

 23   please have it in the cafeteria, because people are leaving

 24   refuse around the courthouse; and I don't ascribe it to anyone

 25   who is observing this trial, either here or in the overflow


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 143 of 293 PageID #:
                                   11758

                              Sylvie - cross - Agnifilo                     377


  1   room, but there has been a general request that everyone

  2   adhere to that basic rule that food be consumed only in the

  3   cafeteria; and I thank you for your cooperation, as does the

  4   management.    Okay.

  5                Let's bring in the jury.

  6                (Pause.)

  7                THE COURT:   Ms. Penza?

  8                MS. PENZA:   Yes, Your Honor.

  9                THE COURT:   Please turn your screen towards you.

 10   Better.

 11                MS. PENZA:   Thank you.

 12                THE COURT:   At the defense table, could you just

 13   turn your middle screen more in this direction.          Thank you.

 14   All right.

 15                Let's bring the witness back, please.

 16                (The witness resumed the witness stand.)

 17                (Jury enters.)

 18                THE COURT:   All right.    Please be seated, everyone.

 19                Mr. Agnifilo, you may continue your

 20   cross-examination.

 21                I remind the witness that she is still under oath.

 22   CROSS-EXAMINATION

 23   BY MR. AGNIFILO (continuing):

 24   Q     Good afternoon.

 25                THE COURT:   Before we begin, if the members of the


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 144 of 293 PageID #:
                                   11759

                              Sylvie - cross - Agnifilo                           378


  1   jury could tilt their screens a little bit in this direction.

  2   Okay.    Thank you.     All right.      Let's go.

  3                   MR. AGNIFILO:   Thank you, judge.

  4   BY MR. AGNIFILO:

  5   Q       Sylvie, you said that you had sent WhatsApp messages to

  6   Keith; is that correct?

  7   A       Yes.

  8   Q       Then you deleted messages you had from your phone, from

  9   your phone, correct?

 10   A       Yeah.    I would delete them each day.

 11   Q       Okay.    So what we are going to do is I'm going to show

 12   you certain things, I'm going to ask you if you recognize

 13   them, okay.

 14                   And just so you are aware, what I am going to show

 15   you is only going to be seen by you and by the government

 16   lawyers and by the lawyers at that table.              I'm not going to

 17   see them because the screen is facing this way.                Okay.   So

 18   what I am showing you only you are going to see, they are

 19   going to see, and they are going to see.               Okay.   The jurors

 20   don't see it, and the judge does see it.               Okay.

 21   A       Yes.    Thank you.

 22   Q       All right.    The first thing I'm going to show you is

 23   Defense Exhibit 230 for identification.

 24                   THE COURT:   230?

 25                   MR. AGNIFILO:   Yeah.


                                    Michele Nardone, CSR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 145 of 293 PageID #:
                                   11760

                            Sylvie - cross - Agnifilo                      379


  1   Q     If at some point I don't have it lined up so you can see

  2   it, tell me.

  3                THE COURT:   It's lined up.

  4   A     I don't see anything.

  5                THE COURT:   You will.

  6   Q     I'm sorry.    Can you see it now?

  7                THE COURT:   The only issue is, on this one, is the

  8   full name.

  9                MR. AGNIFILO:   Wait.    No one is going to see it.

 10   It's never going to be in evidence.

 11                THE COURT:   It's not going to be in evidence?

 12                MR. AGNIFILO:   No, no.

 13                THE COURT:   This is just for the witness?

 14                MR. AGNIFILO:   That's right.

 15                THE COURT:   Okay.   That's fine.

 16                I'm going to show it to the witness now.       Right on

 17   your screen.     Do you see it?    It's coming.

 18                THE WITNESS:    Yeah, I can see it.

 19                THE COURT:   Okay.   Go ahead.

 20                MR. AGNIFILO:   All right.    Yes.

 21   BY MR. AGNIFILO:

 22   Q     So you sent WhatsApp messages to Keith, and he sent them

 23   to you, correct?

 24   A     Sorry.   Yes.   I was looking at the messages.

 25   Q     All right.    And I'm -- just answer this question with a


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 146 of 293 PageID #:
                                   11761

                            Sylvie - cross - Agnifilo                      380


  1   yes or no.     Your full name is on this document on the top,

  2   correct?

  3   A     That's correct.

  4   Q     Okay.    Indicating that it came from the person with that

  5   name, correct?

  6   A     Yeah.

  7   Q     Okay.    And do you -- did you -- were you chatting by

  8   WhatsApp with Keith Raniere in or around June 16, 2016?

  9   A     From these messages, that's what it looks like.

 10   Q     Would you agree with me that these are some of your chat

 11   messages?

 12   A     Yeah.    I mean, like I say, they have my name on them.         So

 13   I would have to say yes, from that standpoint.

 14   Q     Okay.    All right.     So on the top there, you say, My back

 15   and neck, upper ribs, were so -- were out so that maybe --

 16   that may be why I'm so twisty.

 17                 That would be you speaking; is that right?

 18   A     I think so, from the colors, yeah.

 19   Q     Then, Keith responds, You seem not to be pushing to see

 20   me.   I don't mind though.

 21                 That's what he responds to you?

 22   A     Yeah.

 23   Q     Okay.    And then you say, Can I see you?       That's true.    I

 24   guess I was waiting to be told.          And then you have a sad face

 25   emoji, right?


                                   Michele Nardone, CSR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 147 of 293 PageID #:
                                   11762

                             Sylvie - cross - Agnifilo                     381


  1   A      No.    It looks like I sent another message before that.

  2   Oh, it says -- I'm sorry -- because I felt I had let him down,

  3   it looks like.

  4   Q      You say I was waiting.

  5   A      He sounded sad in that message to me.         So I think I was

  6   trying to make him feel better.

  7   Q      Right.    So you sent a sad face emoji, and then you write,

  8   I am sorry.      I don't want to be that way.       I would like to see

  9   you.   Right?

 10   A      Yeah.

 11   Q      Then you right, Oops.     I didn't mean to add the

 12   exclamation, but, hey; and then you have an exclamation?

 13   A      Yeah.

 14   Q      Then he writes to you, Even considering what I might do

 15   with you, question mark, right?

 16   A      Yeah.

 17   Q      And then you write, LOL, yes, right?

 18   A      Yep.

 19   Q      And then you write, I think I am experiencing the effects

 20   of how I didn't push on my fear sooner and now I am getting

 21   the effects of my causes.

 22                  Do you remember what you were talking about when you

 23   wrote that?

 24   A      No.

 25   Q      Then you say, I think J feels completely I -- I --


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 148 of 293 PageID #:
                                   11763

                                Sylvie - cross - Agnifilo                     382


  1   rejected by me, and I feel so sad because it's not true.            I

  2   just push him away because I don't want to feel.

  3                   Is that what you are writing?

  4   A       Yeah.    It sounds like I'm saying that I feel sad about

  5   that.

  6   Q       And J is a reference to?

  7   A       John, my husband.

  8   Q       Right, I understand.

  9                   Now, you said, In the last couple of days that one

 10   of the things that Keith was helping you with was your

 11   relationship with your husband, correct?

 12   A       I didn't say he was helping me.          I said I asked if he

 13   would help me.       Sorry.     I just want to correct that.

 14   Q       That's fine.      So you asked if he would help you, correct?

 15   A       Correct.

 16   Q       All right.    So I'm going to show you 231 for

 17   identification; and, again, you see this, they see this, the

 18   government, and the judge.           Nobody else.       Okay.

 19   A       Thank you.

 20   Q       Okay.    At some point you said you started sending Keith

 21   photographs of you naked, correct?

 22   A       Uh-huh.    Yes.

 23   Q       All right.    And this particular message is from June 21,

 24   2016, correct?

 25   A       Yeah.


                                     Michele Nardone, CSR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 149 of 293 PageID #:
                                   11764

                             Sylvie - cross - Agnifilo                     383


  1   Q     All right.    And that's you with a naked torso, correct?

  2   A     Uh-huh, yeah.

  3   Q     All right.    Under it you write, Good morning, with a sun

  4   with a face.     How are you?    I have been journaling on my

  5   desire to retract from things, people, and circumstances.

  6   Having some interesting memories and realizations.          Do you

  7   think we can spend time this week?

  8                 That's what you write, correct?

  9   A     Yeah.

 10   Q     Do you remember what you were talking about when you

 11   wrote, I have been journaling on my desires to retract from

 12   things?

 13   A     Retract?

 14   Q     Yes.

 15   A     I don't specifically remember.

 16   Q     Then do you remember what you were referring to when you

 17   said, having some interesting memories and realizations?

 18   A     No, I'm sorry.

 19   Q     And when you asked him, Do you think we can spend time

 20   this week, you wanted to see Keith this week, correct?

 21   A     Well, it looks like that's what I'm saying, yeah.

 22   Q     Okay.    Same.   This is Defense Exhibit 221.

 23                 Can you see that it's dated July 29, 2016?

 24   A     Yeah, I can see that.

 25   Q     Okay.    Do you recall if you had sent Mr. Raniere naked


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 150 of 293 PageID #:
                                   11765

                            Sylvie - cross - Agnifilo                      384


  1   pictures of yourself every day between the picture we just

  2   discussed and this, in 221?

  3   A     I don't know.     Because I thought -- I don't know the

  4   timeline of when I stopped, but I thought I had stopped by

  5   then, honestly, by my memory, but it looks like I didn't.

  6   Q     You say that because in this picture you have sent

  7   Mr. Raniere a naked picture from the -- sort of your upper

  8   thighs to just below your neck, correct?

  9   A     That's what it looks like.

 10   Q     What you write underneath the picture is, Good morning,

 11   with two hearts.     How are you?    Today I'm clipped in part and

 12   can be flexible in timing up to 7:30 p.m.           Might you have time

 13   meet before then?

 14   A     Yeah.

 15   Q     The partial message on the bottom is saying, I may

 16   possibly around 1:00, and then it cuts cut off?

 17   A     Correct.

 18   Q     Next one is Defense Exhibit 222.        The date, just so it's

 19   clear, there are two different dates with two different

 20   images, one on the left and one on the right, correct?

 21   A     Yeah.

 22   Q     The one on the left is August 3rd, 2016, correct?

 23   A     Correct.

 24   Q     And there is a picture of you with your naked torso,

 25   correct?


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 151 of 293 PageID #:
                                   11766

                            Sylvie - cross - Agnifilo                      385


  1   A     Uh-huh.

  2   Q     All right.    You have to answer yes or no.

  3   A     Yes, I'm sorry, yes.

  4   Q     And then the picture on the right, that's from August 4,

  5   2016, the next day, and that's a naked picture of you from

  6   your upper hips to your sort of upper chest, correct?

  7   A     That's correct.

  8   Q     On the one on the left, on the August 3rd one, on these

  9   pictures it says, Good morning, heart.         How are you?    I will

 10   be up and down to center a bit today but back here this

 11   afternoon.     If you have any time to meet, question mark.

 12                 Right, that's what you are saying?

 13   A     Yeah.

 14   Q     Then the next day, August 4, you say, Good morning, with

 15   a purpose heart.     How are you?    Do you think you may have any

 16   time to meet today?      I will go down tonight for Logic class,

 17   when it is on, but will be up and around here in between.           Not

 18   sure what time it starts yet.

 19                 That's what you write, right?

 20   A     That's what I wrote, yeah.

 21   Q     Do you agree with me you were asking to see Keith on a

 22   pretty regular basis?

 23   A     I believe I was following the instructions, yeah.

 24   Q     But you were asking to see -- you were asking to see him?

 25   I'm just asking you what you were in the messages.


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 152 of 293 PageID #:
                                   11767

                              Sylvie - cross - Agnifilo                       386


  1   A       Yeah, that's what it says in the messages.         I agree with

  2   you, it's about that.

  3   Q       Do you remember you described on direct examination an

  4   occasion where you and Mr. Raniere were up on the second floor

  5   of -- what's the address?

  6   A       I'm not sure of the number, but it's on Flintlock Drive.

  7   Q       On Flintlock, right.

  8                Do you know the approximate date?

  9   A       I thought -- I thought that that was in -- I think I said

 10   between March and May.       I thought it was in 2016.       But it

 11   looks like I have some of the dates wrong on these things,

 12   and, like I say, I deleted all the messages, but that was my

 13   memory.

 14   Q       Do you think now it's a different date?

 15   A       I don't know, honestly.     I'm sorry.       I was giving an

 16   approximate of what I could remember.

 17   Q       That's okay.    This is Defense Exhibit 223.       This is --

 18   actually, I have to go to the previous page to show you the

 19   date.

 20                THE COURT:    Do you see it?

 21                THE WITNESS:    Yes.   Oh, wait.    Sorry am I meant to

 22   be looking at a date?

 23                MR. AGNIFILO:     Hold on.   Give me a second.      Just

 24   bear with me one second, judge.

 25                (Pause.)


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 153 of 293 PageID #:
                                   11768

                               Sylvie - cross - Agnifilo                    387


  1               THE COURT:     You need to move it up.     Is this 223?

  2               MR. AGNIFILO:     Yes, judge.

  3               THE COURT:     Move it up on the screen, please.

  4   That's good.     Okay.    That's fine.

  5               MR. AGNIFILO:     Okay.

  6   BY MR. AGNIFILO:

  7   Q     Now, I think you said on direct examination that at some

  8   point you said you belonged to John, and Keith said that no,

  9   you belong to him, or something along those lines?

 10   A     Yeah, but I think this is that conversation, if that's

 11   the question.

 12   Q     What you say here, you will agree with me, is -- let me

 13   go through it.     On the left it says, I can work from there

 14   until about 6:00.     I have stuff tentatively scheduled and put

 15   it all in Knox.     What is Knox?

 16   A     Knox Woods, that's where Keith would want to meet.

 17   Q     So I was in the right place.        Just trying to find out if

 18   my sis is coming here today.        Will let you know when I arrive

 19   there.    Then you write, Not if, what time she is; and then you

 20   say, I am at Monica's.

 21               That's your Master you are referring to, correct?

 22   A     Correct.

 23   Q     Then you say, Do you think this afternoon is a

 24   possibility, question mark; and he writes, Definitely.           Why?

 25               And you write, Hum, I guess I have tried myself to


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 154 of 293 PageID #:
                                   11769

                            Sylvie - cross - Agnifilo                        388


  1   lose hope or give up.       I am sorry.    Then he writes, What time

  2   is Rachel coming?

  3                 Do you know who Rachel is?

  4   A     That's my sister.

  5   Q     Has Keith ever met Rachel?

  6   A     Yeah, he met her.       He knew her.

  7   Q     So you say then, She is there now.         I am going to see her

  8   a different day.     I am supposed to see Michele from 3:30 to

  9   4:00, and Jness comes from 4:00 to 5:00.             Keith writes, Do you

 10   want to see Rachel now, love?        And you say, Awe, I would have

 11   to.   I think it is too late.

 12   A     No, I said I would have.       Sorry.

 13   Q     Yeah.    You say, yeah, I would have, but I think it's too

 14   late; and then you say I made myself a slave to fear, with a

 15   sad face emoji, and then he writes, No, you are a slave to me,

 16   with like a purple like double-head emoji, right?

 17   A     Yeah.

 18   Q     Then you say, Uh-huh, that's true, and it made me laugh,

 19   right?

 20   A     Yeah.

 21                 THE COURT:   Do we have a date on this?

 22                 MR. AGNIFILO:    That's what I'm trying to get.        Give

 23   me one second.     I can show the witness the date or I can just

 24   make a representation as to what date it seems to be, because

 25   it's on the previous pages.        Let me do it this way.      All


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 155 of 293 PageID #:
                                   11770

                            Sylvie - cross - Agnifilo                      389


  1   right.

  2   Q     So the page before is this page, and then the page before

  3   that is this page; and that shows a date of August 5, 2016.

  4   A     Yeah.    It looks like it's still that same week.

  5                 THE COURT:   All right.

  6   Q     This is Defense Exhibit 224 for identification.          First,

  7   let me show you August 9 and August 10.

  8                 Do you see that there?

  9   A     I do.

 10   Q     And August 9, 2016, you have a picture of your torso,

 11   sort of upper hips to just maybe just below your nose, naked

 12   picture, correct?

 13   A     Uh-huh, yes.

 14   Q     And then on the other side, which is dated August 10,

 15   2016, naked picture of yourself, maybe upper thigh to about

 16   your neck, correct?

 17   A     Yeah.

 18   Q     All right.    So the one August 9 you say, Good morning,

 19   with a purple heart.       How are you?    I think you were in my

 20   dreams again last night.       I sensed you and felt stronger.      I

 21   am determined to be a better, kinder, more loving person

 22   today.

 23                 That's what you write, correct?

 24   A     Yeah.

 25   Q     You are writing this to Keith Raniere?


                                  Michele Nardone, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 156 of 293 PageID #:
                                   11771

                            Sylvie - cross - Agnifilo                      390


  1   A     Yeah.

  2   Q     Then the next day, you write, Good morning again, sort of

  3   an excited face emoji.      Sorry I was so slow.       I was a bit

  4   spacey this a.m., with kind of an angry face emoji.            Here is a

  5   morning still for you.      Then you talk about certain aspects of

  6   your body, which seem to be in the context of running.

  7                 Is that right?    Am I being fair with that?

  8   A     I think so.    I'm not really sure, to be honest.

  9   Q     You are talking about how certain parts of your body are

 10   feeling and if they are changing?

 11   A     Yes.

 12   Q     This is 225 for identification.        Can you see that okay?

 13   Is it big enough?

 14   A     Yes.

 15   Q     So the date on the left is September 1st, 2016.           It's the

 16   same date on the right.        Do you see that?

 17   A     I do.

 18   Q     The one on the left you say, Good morning, Grand Master.

 19   How are you, with a heart.       Have you enjoyed this week?      It's

 20   been incredible in so many ways.        Thank you.     I can't believe

 21   it's ten already.     It's day ten already.         Correct?

 22   A     Yeah.    I think I'm talking about V Week.

 23   Q     Right.    So this is V Week because it's the 1st of

 24   September, and V Week is always the last week or two of August

 25   and early September, correct?


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 157 of 293 PageID #:
                                   11772

                            Sylvie - cross - Agnifilo                      391


  1   A     That's correct.

  2   Q     And under it, there is a naked picture of you, kind of

  3   like mid-hips to, I guess, around your neck, correct?

  4   A     Yeah.

  5   Q     All right.    And then, on the right, it seems to be the

  6   same picture, but it's on different pages.

  7                 Under it you write, Good morning, Grand Master.        How

  8   are you?    It's gone so fast.     Slow this week, and can hardly

  9   believe we are on day 11.       Thank you for an incredible view.

 10   This year has been particularly beautiful, challenging, and

 11   growthful.

 12                 That's what you wrote, correct?

 13   A     That's what I wrote, yeah, correct.

 14   Q     Now, by saying just now that's what you wrote, is that

 15   not what you meant?

 16   A     No.    I think I said before I would say whatever I thought

 17   was most pleasing to him.       So, yeah, I said a lot of positive

 18   things.     I 100 percent agree with you on that.

 19                 (Continued on the next page.)

 20

 21

 22

 23

 24

 25


                                 Michele Nardone, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 158 of 293 PageID #:
                                   11773

                            Sylvie - cross - Agnifilo                      392


  1   CROSS-EXAMINATION

  2   BY MR. AGNIFILO: (Continued.)

  3   Q     And so when you said that you dreamt about him, you were

  4   making that up?

  5   A     No.    I may have dreamt about him.        If I said I did, I'm

  6   sure I -- I'm sure I did.

  7   Q     And these times when you were asked to see him, you

  8   actually want to see him, right?

  9   A     I'm not sure if I want to see him or if I have been asked

 10   to -- asked to see him.      I couldn't tell you.

 11   Q     You agree with me -- let me ask you, when did you delete

 12   these chats from your phone?

 13   A     I delete them daily.

 14   Q     You would delete them daily?

 15   A     Yeah.

 16   Q     And would you agree with me that you sent him a lot of

 17   chats, pretty much every day?

 18   A     Yes.    And I believe that was required of me, so I did it

 19   for sure.

 20   Q     It was required of you for over two years?

 21   A     That -- yeah.     While I was a slave in DOS, I believe that

 22   was what I was supposed to be doing.

 23   Q     And did you have positive things to say about Keith

 24   before you were a slave in DOS?

 25   A     I would say yes, but I did not send him naked pictures.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 159 of 293 PageID #:
                                   11774

                            Sylvie - cross - Agnifilo                      393


  1   Q     No, I'm not -- right now I'm not talking about naked

  2   pictures at all.     I'm just talking about --

  3   A     Positive things, yes.      I agree with you, yes, sorry.

  4   Q     Right.   You would send him positive e-mails, you would

  5   send him positive written communications, positive text

  6   messages, right?

  7   A     That's correct.

  8   Q     You would tell him how much you thought of the programs.

  9   This is before you were ever in DOS, correct?

 10   A     Yes.

 11   Q     All right.    You would tell him how much you liked the

 12   Jness curriculum, correct?

 13   A     I would say I said it about anything to do with Keith or

 14   curriculum.

 15   Q     And so are you telling me that all these positive things

 16   that you said -- how long were you in NXIVM?

 17   A     I would -- I think I said 13 years, that's what I

 18   counted.

 19   Q     You said these things falsely to him for 13 years?

 20   A     No.    I think a lot of it, in retrospect, I look back and

 21   it's almost like watching The Sixth Sense film because I see

 22   how -- how that was the -- what we did in the community, we

 23   idolized him and, like I say, we would -- I think I said this

 24   earlier, yesterday, even on the stand, was that many, many

 25   positive things.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 160 of 293 PageID #:
                                   11775

                             Sylvie - cross - Agnifilo                       394


  1   Q     Because you felt them at the time.

  2   A     I -- I honestly don't know anymore.            I really don't.   I

  3   know that I didn't enjoy intensives and I wasn't -- I wasn't

  4   closed about that, I would share that, so what I said and how

  5   I felt were different.

  6   Q     Now, for 13 years you were in NXIVM and you stayed,

  7   right?

  8   A     That's correct, a hundred percent correct.

  9   Q     And you have options in your life, don't you?           You have

 10   monetary resources.

 11   A     Me personally?

 12   Q     You have a family.

 13   A     I have a family.

 14   Q     And where are they?

 15   A     They are in England.

 16   Q     Okay.   And you could have gone back and stayed in England

 17   and lived in England, right?

 18   A     Yeah, I could have done it and I didn't do that, you're

 19   right.

 20   Q     Because you chose not to.

 21   A     Yeah.   No one held me there.

 22   Q     No one held you there; you chose it yourself; you were an

 23   adult this entire time, correct?

 24   A     Well, I think it's questionable at 18, but it depends how

 25   you define that.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 161 of 293 PageID #:
                                   11776

                            Sylvie - cross - Agnifilo                      395


  1   Q     You can vote for the president, you can vote to make

  2   decisions in your own life, correct?

  3   A     I'm not sure about voting for the president, but --

  4   Q     Oh, your English.

  5   A     I do -- yeah, honestly, I'm not -- what's the question?

  6   Do you mind rephrasing what you're asking.

  7   Q     Absolutely.

  8                 You can make decisions about what you want to do

  9   when you're 18 years old, correct?

 10   A     I think you can say that's fair, yeah.

 11   Q     And one of the decisions you made was to bring your horse

 12   to Albany, right?

 13   A     Yeah.

 14   Q     And one of the decisions you made was to make a life for

 15   yourself in Albany for periods of time, correct?

 16   A     It didn't always feel like my decision and I think I

 17   tried to explain that and I know, yes, I did -- you can

 18   ultimately look at it that I made that decision, I'm not --

 19   I'm not denying that, and maybe I should have done something

 20   different or I could have done something different and this is

 21   what I did, but yes, I made the decision to stay in NXIVM, to

 22   live in Albany, and I was in it for 13 years, so I completely

 23   agree with you.

 24   Q     And you made the decision to keep pursuing horses and to

 25   move up the stripe path, correct?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 162 of 293 PageID #:
                                   11777

                            Sylvie - cross - Agnifilo                        396


  1   A     I went to a certain point, yeah.          I didn't keep pursuing

  2   going up the stripe path.

  3   Q     How far did you go?

  4   A     I got up to three-stripe coach.

  5   Q     What level is that?     How many promotions does one need to

  6   get to that point?

  7   A     Well, I think it's three or -- no.             I guess if you count

  8   from student, it would be four, I think.

  9   Q     And you said that you had family in Vancouver.

 10   A     Yes, I do.

 11   Q     Do you know who Mark Vicente is?

 12   A     Yes.

 13   Q     When was the last time you spoke to him?

 14   A     A long time ago.     I don't even know.

 15   Q     Do you know his wife?

 16   A     I do.

 17   Q     When was the last time you spoke to her?

 18   A     We sent some messages a month or so ago, maybe longer

 19   ago, but we haven't spoken on the phone to her for a long time

 20   since she left the community.

 21   Q     What were the messages about?

 22   A     Sending her love, hope you're well, that kind of thing.

 23   Q     Did you talk about the fact that you were going to be a

 24   witness at this trial?

 25   A     No.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 163 of 293 PageID #:
                                   11778

                            Sylvie - cross - Agnifilo                         397


  1   Q     No?

  2   A     No.

  3   Q     Did you talk about anything in regard to NXIVM or the

  4   facts of this case?

  5   A     I don't think so.      I would have to check my Instagram,

  6   but I've been very careful not to do anything like that.

  7   Q     And are you friends with anybody from Vancouver who was

  8   members of NXIVM?

  9   A     Not really.    I pretty much disconnected myself from

 10   everyone, so I've had a couple people reach out to me that I

 11   have responded to in vagary, but I haven't stayed in touch

 12   with people, no.

 13   Q     Who has reached out to you?

 14   A     I have had a message from some people that I shared a

 15   Jness friendship with, Anna Lee.

 16   Q     Anna Lee.

 17                 Who else?

 18   A     I think at some point -- I don't remember everyone,

 19   sorry, I would need to check my phone or my computer to get it

 20   for you, but it wasn't a lot of people.               Not that many people

 21   have reached out to me, I have changed my phone number, so

 22   they don't all know a way to contact me.

 23   Q     Now, for a period of time, you said you were doing some

 24   coaching in Vancouver?

 25   A     Yeah?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 164 of 293 PageID #:
                                   11779

                              Sylvie - cross - Agnifilo                    398


  1   Q     Tell me about that.

  2   A     Do you have a specific question?

  3   Q     Yeah.    Where?   In the Vancouver Center?

  4   A     Yes.

  5   Q     Who ran the Vancouver Center?

  6   A     Sarah.

  7   Q     Okay.    And when was the last time you spoke to Sarah?

  8   A     Probably when she left NXIVM.

  9   Q     Have you seen her podcast -- have you listened to her

 10   podcast?

 11   A     Does she have a podcast?

 12   Q     I guess you didn't listen to it.

 13   A     No.

 14   Q     And so you haven't spoken to Sarah since she left NXIVM?

 15   A     Not that I'm aware.      I mean, I'm not sure the exact date

 16   that she left, but I have not stayed in touch with her, I have

 17   not had a phone call with her, no.

 18   Q     Did you know Pam Cafritz?

 19   A     Yeah, I did.

 20   Q     Tell us who Pam Cafritz is.

 21   A     She was a purple in the organization, and I believe that

 22   she was in a relationship with Keith.

 23   Q     Okay.    Do you believe that she was in a relationship with

 24   Keith for several decades?

 25   A     I don't know the exact time span, but as long as I was


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 165 of 293 PageID #:
                                   11780

                            Sylvie - cross - Agnifilo                      399


  1   there and as long as she was with us, I believe she was in a

  2   relationship with Keith.

  3   Q     And what was your relationship with Pam?

  4   A     She was very kind to me and, yeah, she would speak to me,

  5   on the most part, in kindly, and it was only a couple of times

  6   where she was really not kind to me and that's why it stood

  7   out so much, too.

  8   Q     In what ways was Pam kind to you?

  9   A     Just the way she would speak to me mostly.

 10   Q     And do you know -- what do you know, if anything, about

 11   Keith's, sort of, personal life and life, you know, with other

 12   women?

 13   A     I had my suspicions, but I can't say I know things for

 14   sure, so I don't really want to say I know anything for sure,

 15   but it looked like he had relationships with lots of women

 16   from my perspective.

 17   Q     And Pam was one of them, correct?

 18   A     I would say yes.

 19   Q     And did Pam seem to have a different stature than some of

 20   the others, if you could tell?

 21   A     Well, I think that Pam and another -- and another person,

 22   Marianna, lived with him, I think, but honestly, it was

 23   never -- I was never a hundred percent sure whether he lived

 24   with her because I don't think I asked that question, but I

 25   believe that there were two women -- Pam being one of them --


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 166 of 293 PageID #:
                                   11781

                              Sylvie - cross - Agnifilo                        400


  1   that lived with him.

  2                  MR. AGNIFILO:     All right, this is Defense

  3   Exhibit 232.

  4   BY MR. AGNIFILO:

  5   Q      On the left, it's a message from November 25th, 2016.

  6                  Do you see that?

  7   A      Yes.

  8   Q      And you write:    Good morning, Grandmaster.         How are you

  9   today?    We are headed to D.C. today to see a family friend

 10   with J's parents then on to NYC tonight, back in Clifton Park

 11   Sunday evening.

 12                  Do you see that?

 13   A      I do.

 14   Q      Then on the other side, November 27, 2016, message, you

 15   say:   Good morning, Grandmaster.            How are you today?   I am

 16   coming home tonight.      It's been a long trip, but I'm glad I

 17   did it and spent time with J and his family.             I feel all the

 18   things you have been teaching us and especially Jness 9 and

 19   then Pammie has allowed me to connect to how much I love

 20   people and how silly it is to be afraid and hide from them.

 21                  That's what you wrote, right?

 22   A      Yeah, that's what it looks like.

 23   Q      Okay.    And so what you're saying here is that you are

 24   saying that some of the things that Keith has been teaching

 25   you, and some of the things in specifically Jness 9 and from


                               Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 167 of 293 PageID #:
                                   11782

                            Sylvie - cross - Agnifilo                      401


  1   Pammie, have allowed you to connect to how much you love

  2   people; that's what you were writing, correct?

  3   A     That's what -- yeah.

  4   Q     And are you making this up?

  5   A     I don't think so.

  6   Q     So when you said this, you meant this.

  7   A     I believe so.     And I think, just to be clear, that I

  8   didn't say that -- I said that there was, like, negative

  9   things and positive things, but I definitely sent a lot of

 10   positive messages.

 11   Q     Right.    My question isn't so much whether you sent

 12   positive messages, because you said you did.         My question is:

 13   When you sent all these positive messages, did you mean it?

 14   A     And I can't answer yes to all of that, I'm sorry.

 15   Q     Okay, this is Defendant's 226 for identification,

 16   February 19, 2017.

 17                Do you see that?

 18   A     Yes.

 19   Q     It says:    Good morning, Grandmaster -- with a heart.        How

 20   are you?     It was nice seeing you all -- all walking yesterday.

 21   You looked a solid family -- I'm sorry -- a solid team, slash,

 22   family.    RL really helped me push on my fears and voice things

 23   that may have been eating at me on a deep level with J.

 24                RA is Rosa Laura?

 25   A     RL, yeah.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 168 of 293 PageID #:
                                   11783

                             Sylvie - cross - Agnifilo                        402


  1   Q     I'm sorry, RL is Rosa Laura?

  2   A     Yes.

  3   Q     Okay.    Do you remember what you were talking about there

  4   that RL really helped you push on your fears and voice things

  5   that have been eating at you in a deep level with J?

  6   A     I don't, sorry.

  7   Q     Okay.    Do you remember speaking to Rosa Laura in

  8   February 2017?

  9   A     We would speak frequently because she was my coach, so I

 10   don't remember specific conversations, but I know that we

 11   spoke.

 12   Q     So you don't remember a specific conversation during this

 13   time period with Rosa Laura about your husband?

 14   A     I don't, sorry.

 15   Q     You say:    She helped me realize that I am actually

 16   terrified of men on a visceral level, right, you write that?

 17   A     Yes.

 18   Q     Do you believe that to be true?           Were you terrified of

 19   men on a visceral level?

 20   A     I do think at that -- by that point, yes, and I have -- I

 21   have expressed that to -- with -- to her, so I would agree

 22   that that's true.

 23   Q     Okay.    And you continue:      And do a bunch of inauthentic

 24   stuff to feel safe.

 25                 Right?   That's what you write?


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 169 of 293 PageID #:
                                   11784

                            Sylvie - cross - Agnifilo                      403


  1   A     That is what I wrote.

  2   Q     And then you say:     I was able to be honest with J and

  3   listen to him and his frustrations without freaking out.

  4                 That's what you write, right?

  5   A     Yeah.

  6   Q     Does any of this jog a memory in you about -- I'm not

  7   trying to get into this too much.         These are really questions

  8   about you.     What are you going through in January of -- sorry,

  9   February of 2017 that's causing you to write this to Keith?

 10   A     This is where I feel I'm supposed to be sharing

 11   everything with him, and so I was supposed to share everything

 12   with Monica, that was part of the master slave problem --

 13   problem -- well, it was a problem, but I meant to say

 14   "process" -- where you couldn't hide anything, that was part

 15   of the idea behind it, so I would share as much as what I

 16   thought was relevant, and I often shared things about John

 17   just to make it clear that I was in a relationship with John.

 18   Q     Now, so the things that you were sharing were true?          What

 19   you're saying here is true, correct?

 20   A     To be -- I would assume that I didn't lie about it, so I

 21   would say yeah we were obviously having some kind of argument

 22   or something or maybe, but I can't tell you what it was

 23   specifically, I'm sorry.

 24   Q     That's all right.

 25                 And the fact that you are putting red hearts in all


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 170 of 293 PageID #:
                                   11785

                            Sylvie - cross - Agnifilo                      404


  1   these messages, did someone in DOS say you had to put red

  2   hearts in messages?

  3   A     Part of what we were -- I think there's like a -- the

  4   bullet point thing is, like, to show love and appreciation --

  5   it may not be in those words, but for your master and him as

  6   the grandmaster, I was always showing love and appreciation

  7   for him, and I think for me the emojis were part of that, it

  8   looks like.

  9   Q     So you were putting red hearts because you thought that

 10   was expected?

 11   A     Yeah, as a way to show love and appreciation for him.

 12   Q     Did you love and appreciate him?

 13   A     No.

 14   Q     No?

 15               Have you said that you love him?

 16   A     Probably, yeah.     I'm sure I've said it more than once.

 17   Q     Where would you have said it?

 18   A     Probably in messages like this.          I don't know, because I

 19   deleted them.

 20   Q     And why would you tell him that you loved him?

 21   A     Because him as the grandmaster especially, I felt like if

 22   I did the best job I could as a slave and be the best slave,

 23   then things would work out for me, and I'm not saying that's

 24   the right way to do things, but that's what I did.

 25   Q     Now, all of the messages that we've gone through here is


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 171 of 293 PageID #:
                                   11786

                            Sylvie - cross - Agnifilo                             405


  1   these WhatsApp messages, you were a married woman when you

  2   sent every one of them, right?

  3   A     Correct.

  4   Q     And you are still married?

  5   A     I am.

  6   Q     February 20th, 2017:         Good morning, Grandmaster -- red

  7   heart -- how are you?        I hope you've had a good evening.         I am

  8   realizing how much I wake up in fight or flight or already

  9   feeling anxious.     I want to change that.             Is there anything

 10   you recommend?     Off to train, then working from home for most

 11   of the day and meeting R-A-C-H for a bit later.

 12                 Who is R-A-C-H?      Rachel?

 13   A     My sister.

 14   Q     This is 227 for identification.

 15                 THE COURT:    I'm sorry, the number again?

 16                 MR. AGNIFILO:     227.    227.

 17   BY MR. AGNIFILO:

 18   Q     So it's March 16, 2017:          Good morning, Grandmaster --

 19   with a red heart -- how are you?            I was thinking of you last

 20   night and how you are enabling us as our grandmaster to face

 21   our fear and to move through it to become braver.               I thought

 22   about how a year ago I was terrified all the time and how much

 23   I distracted myself with that and how I don't feel that way

 24   anymore because of you.

 25                 And then it gets cut off at the bottom, correct?


                                 Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 172 of 293 PageID #:
                                   11787

                             Sylvie - cross - Agnifilo                     406


  1   A     Yeah.

  2   Q     And did you mean that when you wrote it?

  3   A     I don't know.     I mean, I was definitely pushing on fear

  4   all the time, so I don't really know.

  5   Q     233.

  6                 March 27, 2017:    Good morning Grandmaster --

  7   heart -- how are you this morning?          Had mega weird dreams

  8   again last night.      Off to train shortly, then down to center

  9   for Knife training for this a.m. and back up here to work and

 10   do -- what's that?

 11   A     Goals and values lab.

 12   Q     Gold and values lab --

 13   A     Goals, sorry.     I wasn't sure if that was clear.       Goals.

 14   Q     Goal?

 15   A     Goals and values.

 16   Q     Goals and values --

 17   A     Yeah.

 18   Q     -- lab this afternoon.       Is there anything you would like

 19   or need from down there?        Love Sylv, XXX.

 20                 Right?

 21   A     Correct.

 22   Q     What's goals and values lab?

 23   A     Where you set goals -- yeah, where you set goals.

 24   Q     Then two days later, March 29, 2017:           Good morning,

 25   Grandmaster -- with a red heart -- how are you?           Thinking of


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 173 of 293 PageID #:
                                   11788

                               Sylvie - cross - Agnifilo                    407


  1   you and sending love.       Is there anything I can do to support

  2   or help while you are away?         XOX.    Training soon followed by

  3   Knife work down at the center, Knife intensive, other work,

  4   and looking after the boys for Rach and Chris tonight, XOX.

  5                 Correct?

  6   A     Yeah.

  7   Q     Now, you mentioned The Knife a few times.           Just tell the

  8   jury what The Knife is.

  9   A     It's -- how would I describe it?            I think that it's

 10   described as -- or it was described as an ethical media

 11   company, like, analyzing news.

 12   Q     This is 234.

 13                 March 31st, 2017, you write -- I'm looking at the

 14   right side.

 15                 And I tried speaking to Ana Gaby last night, I'm

 16   hoping she's able to change her state and reframe this, but

 17   she intense last night in saying a lot of things that just

 18   sounded and felt so visceral they didn't make sense -- sad

 19   face emoji.

 20                 Now you talked about the Ana Gaby thing on direct

 21   examination, correct?

 22   A     Yeah.

 23   Q     Is this you writing to Keith about that same situation?

 24   A     I'm not sure, because I did speak to her at different

 25   times, so I can't confirm that for sure.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 174 of 293 PageID #:
                                   11789

                               Sylvie - cross - Agnifilo                      408


  1   Q     Okay.    And do you recall what you and Ana Gaby were

  2   talking about in or around March 31st, 2017?

  3   A     I don't know because, as I said, we spoke at different

  4   times, so I can't say for sure.

  5   Q     So you go on to say after what I just read to you is:

  6   Off to train, then to friendships, working from here and may

  7   do something social tonight, LOL, XOX.

  8                 That's what you wrote, correct?

  9   A     That's what I wrote.

 10   Q     And then Keith writes to you:           Thank you.   Also, you

 11   might tell Ana Gaby your observation.

 12                 Correct?

 13   A     Yes.

 14   Q     And then you write:       I told her from the outside looking

 15   in she made a commitment and wanted to become strong.            She is

 16   being asked to do the thing that would help her get strong and

 17   she is upsetting herself and making out like she's being -- if

 18   you continue on the next page -- tortured.             I tried to use

 19   metaphors and share my self-experience and her arguments were,

 20   well, maybe I'm not like you and I don't want to do it.            I

 21   will check in with her again and see if she's been able to

 22   change her state.        I will try again, XOX.

 23                 Right?   That's what you write?

 24   A     Yeah.

 25   Q     Does this help you remember which conversation this was?


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 175 of 293 PageID #:
                                   11790

                              Sylvie - cross - Agnifilo                    409


  1   A       It could have been about -- I think your -- that

  2   conversation.       I'm not a hundred percent sure, but it could

  3   have been.

  4   Q       Okay.    So what you're -- what you're saying to Keith is

  5   that Ana Gaby is not doing the right thing; she's not being

  6   strong, correct?

  7   A       I'm not sure if I'm saying she's not being strong, but

  8   I'm saying that I've -- I think that I'm expressing I'm trying

  9   to get her to do what she's been told to do, yeah.

 10   Q       Okay.    And what were you trying to get her to do?

 11   A       If it is that situation, then it's the story that I've

 12   already shared about when she wasn't staying committed to her

 13   diet.    If it's not, it could be anything else, but I think, as

 14   I explained earlier, I was really persuading her to try and do

 15   it because when me and Monica spoke, she was afraid about what

 16   would happen to her, so I wanted to show that I was on board

 17   and trying to push her into doing it.

 18   Q       Were you pushing her into doing it because that's how you

 19   really felt?

 20   A       No.    I didn't want her collateral to be released.

 21   Q       Let's talk about that for a second.

 22                   At some point, you wanted to stop sending naked

 23   photos to Keith, correct?

 24   A       Yes.

 25   Q       And you went to Monica and asked her, Can I stop sending


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 176 of 293 PageID #:
                                   11791

                             Sylvie - cross - Agnifilo                     410


  1   naked photos to Keith, right?

  2   A     I had a conversation with Monica.          I'm not sure if I went

  3   to her like that.     I don't know.      I don't remember it going

  4   that way.     I think she mentioned it to me first, actually,

  5   that I had stopped.

  6   Q     And then you asked Keith, right?

  7   A     Yeah, because she asked me to ask his permission.

  8   Q     Right.    So Monica said, Ask Keith.

  9   A     Yeah.

 10   Q     And you did ask Keith.

 11   A     Yeah.

 12   Q     And Keith said, Stop sending the photos.

 13   A     He said, Yes, you can stop.

 14   Q     Okay.    Has anyone ever threatened that they were going to

 15   release your collateral?

 16   A     That was the statement at the beginning of the reason why

 17   we had the collateral.

 18   Q     Who said that?

 19   A     When we were invited into -- when Monica told me the

 20   collateral was there so that you -- yeah, but you were -- I

 21   was her slave and now she was my master, so that's -- I took

 22   that as, like I said, that if I didn't follow instructions, my

 23   collateral would be released, but -- sorry, so if you can ask

 24   me specifically what you mean by that, that would help me.

 25   Q     Sure.    My question isn't what you took.       I'm asking what


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 177 of 293 PageID #:
                                   11792

                            Sylvie - cross - Agnifilo                      411


  1   people told you.     Did Monica ever say she was going to release

  2   your collateral?

  3   A     No.

  4   Q     Okay.   Did Keith ever say he was going to cause your

  5   collateral to be released?

  6   A     Not mine, no.

  7   Q     And you don't know firsthand whether that happened with

  8   anybody; you heard something that it might have happened to

  9   somebody, but you didn't hear Keith say he was going to

 10   release anybody's collateral, right?

 11   A     That's correct.

 12   Q     And you guys had things called penances, right?

 13   A     Yes.

 14   Q     So when you didn't do an assignment, no one released your

 15   collateral, you got a penance, didn't you?

 16   A     No, that's not true.      I mean --

 17   Q     Did anyone release your collateral ever?

 18   A     No one released my collateral, but the penances were a

 19   bit different to me.

 20   Q     So tell us about the penances.

 21   A     Well, specific for me, they were to do with readiness

 22   from what I understood so -- from what I was told, that if I

 23   failed in my readiness drill or if one of my slaves failed in

 24   the readiness drill, then we would do a penance.

 25   Q     What's a typical penance?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 178 of 293 PageID #:
                                   11793

                            Sylvie - cross - Agnifilo                      412


  1   A     I would do -- I would do -- and this was how me and

  2   Monica, I think, agreed it -- like, planks in the middle of

  3   the night and things like that.

  4   Q     And what's a plank?

  5   A     Like, it's a -- it's a -- sorry, I don't really know how

  6   to describe it, but you're holding a position that's

  7   uncomfortable for your body.

  8   Q     It's like a push-up on your elbows sort of thing?

  9   A     Well, more on your hands, so it -- it's -- it takes

 10   strength and it's painful to hold.

 11   Q     Okay.    So you do kind of a push-up, your feet are on the

 12   ground, your hands are on the ground, your back is sort of

 13   straight and you are holding it.

 14   A     Yeah.    I don't know if this was a penance for everyone;

 15   this was my penance.

 16   Q     Right.    I'm only asking about you.

 17                 So your penances were these planks.

 18   A     Yes, for readiness.

 19   Q     Right, for readiness.

 20                 Tell the jury what "readiness" is.

 21   A     That was where your master would send you -- that was

 22   what I was saying earlier about you needed to be available

 23   24/7, there was no doc, and you would get a message saying,

 24   Are you ready, or just "R," and you had to respond, Ready

 25   master.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 179 of 293 PageID #:
                                   11794

                            Sylvie - cross - Agnifilo                      413


  1   Q     And so at some point, you would get a question mark

  2   texted to you from your master, correct?

  3   A     Correct.

  4   Q     And you had to respond in a certain very short amount of

  5   time, right?

  6   A     Yes.

  7   Q     Okay.    And do you know where the concept of readiness

  8   comes from?     Do you know why you guys were doing readiness?

  9   A     I think it came from SOP or from Keith in a different

 10   training.

 11   Q     Okay.    And had you heard about the utility of readiness

 12   in connection with things that happened in Mexico?

 13   A     I'm not sure what you are asking about specifically.

 14   Q     Have you heard -- only if you've heard about it, things

 15   that happened in -- let me back up.

 16                 NXIVM was very popular in Mexico, correct?

 17   A     I would -- well, I would say there were two Mexico -- or

 18   maybe more Mexican centers.       I'm not sure about popular in the

 19   whole of Mexico.     I don't think you can say that.

 20   Q     There were centers in Mexico.

 21   A     Yeah, that's correct.

 22   Q     And are you familiar with In La Kesh?

 23   A     I didn't really have involvement in it, but I'm familiar

 24   with what it is, yeah.

 25   Q     What is it?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 180 of 293 PageID #:
                                   11795

                            Sylvie - cross - Agnifilo                       414


  1   A     I think -- well, I don't want to, like, not say this

  2   accurately, but my understanding is it was like an

  3   organization trying to help stop kidnappings and things in

  4   Mexico.

  5   Q     Okay.    In La Kesh, was a NXIVM project, right?

  6   A     It was people from NXIVM.         I'm not sure if it's all of

  7   NXIVM, but yeah, it was definitely people from NXIVM and I

  8   think Keith was, I think, called the conceptual founder or the

  9   founder in some way.

 10   Q     In La Kesh, was supposed to help in preventing all the

 11   kidnappings -- kidnappings in Mexico.

 12   A     I think so, but -- that's what I remember.         I don't know

 13   if that's what its official mission was.

 14   Q     And do you know if the readiness training was in any way

 15   related to things coming -- concerns related to being in

 16   Mexico?

 17   A     I thought it was from SOP actually, so my memory was that

 18   it was something that we got taught in SOP, so my relationship

 19   to it was that it was an SOP thing.

 20   Q     Okay.    And SOP is the Society of Protectors, that's sort

 21   of the male version of Jness, correct?

 22   A     Yes.

 23   Q     I'm going to go back to the chats that we were just

 24   talking about regarding Ana Gaby.

 25                 THE COURT:    Is that 234?


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 181 of 293 PageID #:
                                   11796

                            Sylvie - cross - Agnifilo                          415


  1                 MR. AGNIFILO:     It is 234, yes.

  2                 THE COURT:    Go ahead.

  3   BY MR. AGNIFILO:

  4   Q     Keith responds to your last message.              He says:   The most

  5   important thing in a mature individual is why they do or don't

  6   want to do something, not if.           Mature individual often do

  7   things they don't want to do because of commitments or other

  8   moral issues.     Only babies use whether they want to do

  9   something as a guide to behavior.

 10                 That's what Keith writes back, correct?

 11   A     Yeah.

 12   Q     And then you write back:          Got it.     Can I say this to her

 13   in my own words?

 14                 Right, that's what you write?

 15   A     Yeah.

 16   Q     And then you go on:        She just sent me these messages.

 17   Hola, I am good.

 18                 Where was Ana Gaby form, do you know?

 19   A     Mexico.

 20   Q     Hola, I am good.

 21                 And then it says here:        Still don't think the

 22   decision is good or something that I want to do, but you know

 23   I just want to be happy and joyful.             It is the first day in a

 24   few days that I wake up again with this feeling of stress and

 25   anger I was experiencing my life very happy and fortunate.


                                 Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 182 of 293 PageID #:
                                   11797

                              Sylvie - cross - Agnifilo                               416


  1                   Now, are you writing this these words, or are you

  2   sort of somehow cutting and pasting Ana Gaby, or do you not

  3   know?

  4   A       They don't look like my words, but I don't remember what

  5   I did.    Like, I don't -- yeah, I'm sorry, I can't really

  6   answer that.

  7   Q       That's okay.    And I only ask that question because --

  8   A       It's highly unlikely that I would have written

  9   something -- yeah, I'm pretty sure that I copied and pasted

 10   that but I just don't want to say yes for sure because, like I

 11   said, I used to delete all of these messages.

 12   Q       Fair enough.

 13                   It goes on:   But this is not going to stop me.             I

 14   know I don't want this and feel with no choice.

 15                   You think that's probably Ana Gaby?

 16   A       Yeah, most likely.

 17   Q       Okay.    And then she continues:        I don't want to talk

 18   about it anymore and will just do that order and then figured

 19   some things out.

 20                   That's what it says?

 21   A       Yeah.

 22   Q       Okay.    And then the last thing, it says:            Thank you so

 23   much for our call and caring yesterday.                 I appreciate that

 24   very much.

 25                   And then you write:     The above two are from Ana


                                Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 183 of 293 PageID #:
                                   11798

                               Sylvie - cross - Agnifilo                   417


  1   Gaby.

  2                   Right?

  3   A       Yeah.

  4   Q       And then Keith writes:      There are a number of issues with

  5   what she wrote, but I'm not sure if I understand her.           Either

  6   way, joy does not come from what one does so she should be

  7   able to do this without problem.           I hope this is what she is

  8   saying.    She seems to base a lot on what she wants to do and

  9   what feels -- I can't quite see where that continues -- it

 10   seems like it ends and there's another message.

 11                   That's what it says, though, right?

 12   A       Yeah.

 13   Q       Now, does reading through all of that -- because you

 14   weren't sure if this was the Ana Gaby event that you were

 15   talking about on direct or not.           Is this --

 16   A       I think it is, yeah.      But, like I say, I can't say for

 17   sure because I used to delete the messages, but I would say it

 18   looks like it.

 19   Q       Understood.

 20                   Now, you said things started to change for DOS in

 21   about May of 2017.

 22   A       That's what I thought, but now I'm very unsure about

 23   dates, but that's what I thought.

 24   Q       That was your recollection, though, right?

 25   A       I think so.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 184 of 293 PageID #:
                                   11799

                              Sylvie - cross - Agnifilo                         418


  1   Q       Okay.    This is 235.   This is June 8th, 2017.

  2                   Do you see that date there?

  3   A       Yeah.

  4   Q       It says:    Good morning, Grandmaster -- heart -- how are

  5   you?    I feel so sad for you and our family here.

  6                   Are you commenting here on the fact that there's

  7   been a lot of negative press around this period of time

  8   concerning DOS and things related to DOS, do you know?

  9   A       I'm not sure.    I could be, but I can't say for sure.

 10   Q       You go on:    I can only imagine the toll this takes on

 11   you.    All I can say is that I am here and not going anywhere.

 12                   That's what you write.

 13   A       Yeah.

 14   Q       Then you say:    Running, work, and then DR, meaning

 15   doctor?

 16   A       Yes.    Sorry, I'm just trying to see where you're reading

 17   from.

 18   Q       That's all right.    It's maybe two-thirds of the way down

 19   on the right side.       Let me show you.        It's right here.   See

 20   it?    You got it?

 21   A       Yeah, I can see it.

 22   Q       Okay.

 23   A       Thank you, yeah.

 24                   (Continued on the following page.)

 25


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 185 of 293 PageID #:
                                   11800

                            Sylvie - cross - Agnifilo                      419


  1   CROSS-EXAMINATION (Continued)

  2   BY MR. AGNIFILO:

  3   Q      Running work and then DR to checkout GI again, right?

  4   A      Yes.

  5   Q      GI?

  6   A      I think that's probably my guts, I'm not really sure.

  7   Q      At some point you got an operation, correct?

  8   A      I had another operation in 2013.       This I think would have

  9   been another colonoscopy probably I don't really know, yeah.

 10   Q      We're going to go forward to 236.

 11                 So for October 13, 2017 you say, Good morning,

 12   Grandmaster, with a sun.      How are you?     I hope you had a good

 13   night.    Safe travels today, XXX.      I will be working this A.M.

 14   Jness, and then going to have massage tonight, yay.

 15                 That's what you wrote, correct?

 16   A      Yes.

 17   Q      And the previous there the October 12th I'm not going

 18   read it because it has to do with medical stuff.          You say

 19   you're going to see a specialist again in regard to certain

 20   medical conditions that you're having involving your

 21   intestines, correct?

 22   A      Yes, well that's pretty much reading it, but that is what

 23   it says.

 24   Q      This is the second to last one, 237.        Keith writes to

 25   you:   Hard day yesterday, I miss Pammie so much.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 186 of 293 PageID #:
                                   11801

                             Sylvie - cross - Agnifilo                     420


  1                Do you know why he would have written that to you in

  2   or around the middle of November 2017?

  3   A     Maybe that was around the anniversary of her death, I'm

  4   not sure or maybe that was -- or I don't think that was when

  5   she died because I thought it was the year before, but I'm

  6   sorry if I've got the dates wrong.

  7   Q     That's all right.

  8                You write:    I am sure.   I am so sorry.    There's no

  9   one like Pammie.     That's what you write, correct?

 10   A     Yes.

 11   Q     And he writes:      For me there will never be --

 12                MS. PENZA:    Objection, Your Honor.

 13                THE COURT:    I'm sorry?

 14                MS. PENZA:    Objection, Your Honor.

 15                THE COURT:    Sidebar.

 16                (Sidebar conference.)

 17                (Continued on the next page.)

 18

 19

 20

 21

 22

 23

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 187 of 293 PageID #:
                                   11802

                                       Sidebar                             421


  1                MS. PENZA:   Your Honor, the objection is that the

  2   following text message is clear hearsay in terms of the

  3   defendant's statement.       The government has not objected to the

  4   way that this has been going, but a lot of what Mr. Agnifilo

  5   has been putting into evidence is hearsay and wouldn't

  6   otherwise have been admissible.        This idea that he's going to

  7   put a text message in that says he's had a 30-year

  8   relationship with Pam and that he misses her, that is

  9   something that cannot come in with his text message.

 10                MR. AGNIFILO:    The relevance, Judge, isn't the truth

 11   of it.    I am not stuck with this witness's answer that she

 12   might be making some of this up.        I have the right to show the

 13   jury these are her genuine feelings and it's relevant what she

 14   says next.    She goes on and on about how the tribute to Pam

 15   was so beautiful.     And I have right to show this jury that

 16   this witness genuinely feels love and respect for Nxivm and

 17   for Keith and for Keith's work and for what Keith does.

 18                It's an important part of the case and it's not

 19   offered for the truth, it's offered to show what this witness'

 20   state of mind is and I have every right I believe to confront

 21   this witness with her own words when she still has not given

 22   me, yeah, I said these things but I didn't mean them, you

 23   know, and that opens the door for me to be able to challenge

 24   that.    Because I don't have to just accept that she's saying

 25   things but she doesn't mean it and she's saying things because


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 188 of 293 PageID #:
                                   11803

                                       Sidebar                                422


  1   she's a DOS slave.     I have the right to show this is what she

  2   actually means.     She actually feels these ways and she

  3   wouldn't write this unless she felt that way.            This is just

  4   not something that someone writes if they're making things up.

  5   That's my contention.

  6               MS. PENZA:    I think this is -- what the witness has

  7   testified to over and over again is that she had mixed

  8   feelings about things as things went along and she's not

  9   saying that everything was bad or everyone was bad or every

 10   aspect of everything was bad, and so --

 11               THE COURT:    I understand your point.        I'm going to

 12   allow it, you can redirect her on it.

 13               Are you almost done?

 14               MS. PENZA:    I'm sorry, can we continue please?

 15               I do think there should be an instruction that these

 16   text messages were not offered for their truth.

 17               MR. AGNIFILO:    I object to that.      There's been a

 18   tremendous amount of evidence in this case.          To single this

 19   out, this is a hearsay exception.

 20               MS. PENZA:    Not this all of if, it's all for

 21   impeachment, it's not for its truth.

 22               MR. AGNIFILO:    I object to that.      We can brief that

 23   if we need to brief it.

 24               THE COURT:    I'm not going brief it, we're going to

 25   do it right now.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 189 of 293 PageID #:
                                   11804

                                       Sidebar                             423


  1               I'm not going to allow this to go forward without an

  2   instruction, this is the time for an instruction.          You want an

  3   instruction, you're opposed to an instruction.

  4               MR. AGNIFILO:    I am opposed to an instruction.       It's

  5   not right that something is an exception to the hearsay rule

  6   it comes into evidence.      If they want to do a redirect, they

  7   have -- they can redirect, it's their witness.           It's not right

  8   for the Court to single out defense evidence and say, well,

  9   this isn't offered for the truth.

 10               MS. PENZA:    It's hearsay it is.      Why can't the

 11   government get an instruction.

 12               MR. AGNIFILO:    You get hearsay -- it's -- a

 13   defendant's admission isn't offered for the truth with

 14   exception under the hearsay rule.

 15               MS. PENZA:    That's is an exception, it's not

 16   hearsay.    Read the rule.

 17               MR. AGNIFILO:    8033 it's then existing mental

 18   impressions and state of mind.

 19               MS. GERAGOS:     It's not excluded by the rule against

 20   hearsay.

 21               MS. PENZA:    But his statement about Pam is not his

 22   state -- that's not his state of mind.

 23               THE COURT:    Whose statement is this?

 24               MS. HAJJAR:    Defendant's.

 25               MR. AGNIFILO:    Her objection is to, For me there


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 190 of 293 PageID #:
                                   11805

                                       Sidebar                               424


  1   will never be     , I'm grateful to have her in my life for 30

  2   years.    Is anyone really contesting that?        That's just a

  3   statement.    That's how he feels.      You know --

  4                MS. PENZA:   It's all of these text messages --

  5                MR. AGNIFILO:   He's not --

  6                MS. PENZA:   -- are for impeachment.

  7                MR. AGNIFILO:   He's not saying, good thing I'm not

  8   sex trafficking, that's not what he's saying.            He's saying

  9   something from his heart.

 10                THE COURT:   Who cares?    Why should that come in?

 11                MR. AGNIFILO:   Because it's relevant to what she

 12   says, which is relevant.      Because she then says, Your words of

 13   tribute are beautiful and she was in my heart.           I don't want

 14   to accept -- the fact --

 15                THE COURT:   You're bootstrapping his statement in on

 16   her statement, right?

 17                MR. AGNIFILO:   No, but she's responding to

 18   something, she's not just saying this out of the blue.           She's

 19   saying this and the fact that she has said that I have mixed

 20   feelings about these things makes this all the more relevant

 21   and makes it all the more important that I put it in the

 22   context that it actually appears in.

 23                This without -- her statement makes no sense without

 24   his statement.

 25                THE COURT:   All right.    Go sit down, I'll decide.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 191 of 293 PageID #:
                                   11806

                                       Sidebar                             425


  1   Thank you.

  2                (End of sidebar conference.)

  3                (Continued on the next page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 192 of 293 PageID #:
                                   11807

                                       Proceedings                         426


  1               (In open court.)

  2               THE COURT:    I think it's time for a jury break.        All

  3   rise for the jury.

  4               (Jury exits courtroom.)

  5               THE COURT:    You may stand down.      Please do not

  6   discuss your testimony with anyone.

  7               (Witness steps down.)

  8               THE COURT:    That statement by Mr. Raniere is out as

  9   it's not relevant to any issue and the witness' statement can

 10   come in but not with Mr. Raniere's statement.

 11               We'll take 10 minutes.

 12               MR. AGNIFILO:    What I'll do, Judge, I'll start her

 13   statement as her statement.

 14               THE COURT:    You can start her statement --

 15               MR. AGNIFILO:    Fine.

 16               THE COURT:    -- if you wish.

 17               MR. AGNIFILO:    Yes.

 18               THE COURT:    Yes.    How many more of these pages?

 19               MR. AGNIFILO:    I think there's one more.      I said

 20   this was my second to last one.

 21               THE COURT:    After that how much more do you have for

 22   this witness?

 23               MR. AGNIFILO:    Not long, 15 minutes.

 24               THE COURT:    All right.    You think you're going have

 25   redirect?


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 193 of 293 PageID #:
                                   11808

                                       Proceedings                         427


  1               MS. PENZA:    Very brief, Your Honor.

  2               THE COURT:    All right.    We'll take a 10-minute

  3   break.    Thank you, everyone.

  4               Do you have your next witness?

  5               MR. LESKO:    We do.    Your Honor, if we could stay on

  6   the record.

  7               THE COURT:    Yes.

  8               MR. LESKO:    We have a number of exhibits we're going

  9   to seek to admit on consent, a bunch photographs.

 10               THE COURT:    Let's do them.

 11               MR. LESKO:    I can do them now.

 12               THE COURT:    Let's do them right after this witness.

 13               MR. LESKO:    Fantastic.

 14               THE COURT:    They're not for this witness?

 15               MR. LESKO:    No, they are for the next witness.

 16               THE COURT:    Have your next witness ready so we can

 17   go to the end of the day.

 18               MR. LESKO:    He is.

 19               (Recess.)

 20               (Continued on the next page.)

 21

 22

 23

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 194 of 293 PageID #:
                                   11809

                              Sylvie - cross - Agnifilo                    428


  1                   (In open court; jury not present.)

  2                   THE COURT:   Let's bring in the witness, please.

  3                   (Jury enters courtroom.)

  4                   THE COURT:   Please be seated.    All right.

  5                   Mr. Agnifilo, you may continue your

  6   cross-examination.

  7                   The witness is reminded that she is still under

  8   oath.

  9   BY MR. AGNIFILO:

 10   Q       This is the second to last one.

 11   A       Okay.

 12   Q       So I'm just going to -- can everyone see it?

 13                   THE COURT:   Yes.

 14   Q       I'm going to write your words and here you're talking

 15   about Pam, Pammie, correct?

 16   A       Correct.

 17   Q       You write:    Heart.   Your words of tribute to her have

 18   been so beautiful.       She is in my heart and mind and dreams.

 19   She brought light and hope wherever she went and her loyalty

 20   was beyond anything I have known.          I knew only the tiniest

 21   fraction of her if I compared myself to you and even with

 22   that, her impact on me was deep and everlasting.           I send you

 23   love and can only imagine the depth of your pain.

 24                   You're writing this to Keith, right?

 25   A       Yeah.


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 195 of 293 PageID #:
                                   11810

                               Sylvie - cross - Agnifilo                       429


  1   Q     And you're writing this to Keith in the middle of

  2   November 2017, correct?

  3   A     Yes.

  4   Q     Then you say, Hey, I spoke to Moni.           For now, for

  5   security I would like to not use any titles.                Moni said to let

  6   you know directly.        Thank you.

  7                 Right?

  8   A     Yes.

  9   Q     At this point there was a lot of press in November 2017,

 10   there was press writing about DOS, correct?

 11   A     Yeah, I think so.        I don't know.     I kind of get myself

 12   quite blind towards that but when you say a lot of press, I'm

 13   not sure what you mean specifically, but the Frank report I

 14   think was well out by then.

 15   Q     Okay.    Tell the jury, what's the Frank report.

 16   A     It was a blog, yeah, it was a blog.           It is a blog.

 17   Q     And the person who writes it -- who's the person who

 18   writes it?

 19   A     I believe his name is Frank Parlato or something similar

 20   to that.

 21   Q     And have you ever met Frank Parlato?

 22   A     I may have done once, I'm not a hundred percent sure.               I

 23   think if it's the same person I might have done once like many

 24   years ago.

 25   Q     Did he work for Nxivm back in the day?


                             Georgette K. Betts, RPR, CSR, FCRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 196 of 293 PageID #:
                                   11811

                              Sylvie - cross - Agnifilo                      430


  1   A       I can't answer specifically because I'm not a

  2   hundred percent sure.        Like, he was around I think at some

  3   time but I'm not sure if it's the same person.             I don't really

  4   know.

  5   Q       Then at some point he stopped working for Nxivm and he

  6   became a critic of Nxivm, correct?

  7   A       I honestly don't know what his arrangement was.          I'm not

  8   really sure.     I'm not the best person to answer those

  9   questions.

 10   Q       But the reason I asked you about him is because you said

 11   that the Frank report was writing things around this time,

 12   correct?

 13   A       Yeah, I think so.     I mean I think they started earlier

 14   than this.    I would have said it would have been out for a

 15   while.

 16   Q       I'm going to go to the last one.        The last one is from

 17   Christmas 2017 and it is 238.         238.    Actually there are a

 18   couple of ones leading up to it.

 19                In November 26, 2017 you write:         Good morning, how

 20   are you?    How are you doing?

 21                Right?    You write that?       Do you see that.   It's on

 22   the left side.

 23   A       Yes, I can see that one.

 24   Q       And then the next day, November 27th, 2017:          Good

 25   morning, how are you today?


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 197 of 293 PageID #:
                                   11812

                              Sylvie - cross - Agnifilo                    431


  1                Right?

  2   A     Yup.

  3   Q     And Keith hadn't responded to either of those questions,

  4   right?

  5   A     Correct.

  6   Q     And then the next day, November 28th, 2017:          Good

  7   morning, how are you doing?         Hope you are okay?

  8                Right?

  9   A     Correct.

 10   Q     Now at this point there is no more DOS, right, you're not

 11   in DOS in November 2017?

 12   A     No, as far as I know is still -- in my conversations with

 13   Moni she hadn't -- well, she still has not said to me, like,

 14   you're not my slave anymore.         So as far as our conversations

 15   would go we would agree that no one would use titles and she

 16   would just -- for me to stay in touch with her, do my

 17   check-ins and she would let me know.

 18   Q     Where were you in November 2017?

 19   A     Still in America.

 20   Q     Where in America?

 21   A     Living still in the same place, in Clifton Park.

 22   Q     In Clifton Park.

 23                You weren't seeing Keith around this period of time?

 24   A     No, I think he wasn't there by then.

 25   Q     At one point Keith went to Mexico, do you know that, or


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 198 of 293 PageID #:
                                   11813

                               Sylvie - cross - Agnifilo                     432


  1   no?

  2   A       I know it retrospectively that that's where he was.

  3   Q       You didn't know at the time?

  4   A       Yes.

  5   Q       November 29th, 2017:      Good morning.    Hope you're okay.

  6   Think you may have stopped using this phone.

  7                   That's what you write, correct?

  8   A       Yes.

  9   Q       Then there's a break, then December 25th, 2017, he says

 10   Merry Christmas, Honey.        Right?

 11   A       Yup.

 12   Q       From this phone?

 13   A       Yup.

 14   Q       And you write:    Merry Christmas.

 15   A       Yeah.

 16   Q       Have you had any communication with Keith Raniere since

 17   December 25th, 2017?

 18   A       I don't think so.     I don't know.     I don't know if that's

 19   the last message, if that's what the question is.

 20   Q       But you agree with me as late as November and

 21   December 2017, you were still looking to make contact with

 22   him?

 23   A       I still believed that I was doing my daily check-in up

 24   until I thought he didn't have the phone anymore it looks

 25   like.


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 199 of 293 PageID #:
                                   11814

                             Sylvie - cross - Agnifilo                       433


  1   Q      And did Moni tell you to keep checking in every day in

  2   the fall of 2017?

  3   A      Yeah.    My understanding was I was to keep checking in

  4   until I was told I didn't need to check in anymore.           Except

  5   there I thought he doesn't even have the phone and he hadn't

  6   responded for ages and I guess I gave myself permission to

  7   stop checking in.

  8   Q      Then he wrote to you because he had the phone, he had the

  9   phone on December 25th and he wrote to you?

 10   A      Right.

 11   Q      Now did Moni give you instructions to go on walks with

 12   him?

 13   A      I'm not sure.    What do you mean?     Like -- oh, sorry.    I

 14   mean I can't really remember that specifically to go on a walk

 15   with Keith, I don't know.

 16   Q      But you went a lot of walks with Keith, right?

 17   A      No, I wouldn't say I went on a lot of walks with Keith.

 18   Q      How many?

 19   A      I have no idea, but I remember a couple specifically but

 20   I would not say I went on walk a lot with him.

 21   Q      What was a walk with Keith, just describe it to the jury.

 22   A      Well, you would normally only go on a walk with Keith say

 23   pre-DOS at least and I don't think I ever went on a walk with

 24   Keith in DOS, although I could have done once, I'm not really

 25   sure, but it would be if there was something specific to be


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 200 of 293 PageID #:
                                   11815

                            Sylvie - cross - Agnifilo                       434


  1   talked about.

  2                Which I think I shared some of that already what I

  3   did talk to him about on those walks.

  4   Q      When Keith would talk to you or be with you, was he sweet

  5   to you?

  6   A      Yeah, I'd say he came across sweetly.

  7   Q      I mean, you say came across, but was he acting sweet

  8   toward you?    Was he nice?     Was he kind?

  9   A      I would say in the majority of cases, apart from the

 10   cases that I've already shared where he wasn't, but honestly I

 11   didn't interact with him frequently like a lot of people did,

 12   but I would say the majority of the time he was sweet to me,

 13   yes.

 14   Q      And did you feel that your -- I'm going to use the word

 15   relationship, I don't mean any kind, I just mean a relation

 16   between two different people of any type.          Do you feel that

 17   your relationship with Keith was something that you did not

 18   have to share with your husband?        Is it something that there

 19   was an understanding you could keep private?

 20   A      No.   I'd say I didn't share what happened in DOS, but

 21   outside of that I shared, he -- I mean most of the time if I

 22   spoke to Keith after I was with John, John was there too if it

 23   wasn't DOS-related.

 24   Q      And Keith and John they knew each other?

 25   A      I wouldn't say they knew each other, but John -- it


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 201 of 293 PageID #:
                                   11816

                            Sylvie - cross - Agnifilo                      435


  1   depends on what you mean by knew.        I mean, John wasn't a

  2   friend of Keith's or someone that hung out with Keith a lot.

  3   Q     Describe their -- however you see fit, how would you

  4   describe their relationship?

  5   A     Well, he was Vanguard in the organization, he was -- I

  6   think he's head of Society of Protected, so I think he would

  7   have been someone that John saw as a leader -- but honestly, I

  8   can't really speak on behalf of John.         I feel like I'm trying

  9   to describe what John would think.        I'm not sure that's

 10   accurate.

 11   Q     That's okay I don't want you to do that.

 12                 John was in the Society of Protectors?

 13   A     He was, yes.

 14   Q     Do you know how long he was in SOP?

 15   A     I think from the beginning but I don't know for sure.           He

 16   would have to confirm that himself.

 17   Q     Did you believe that SOP was misogynist?

 18   A     Can you tell me what you mean by a misogynist, I'm sorry.

 19   Q     Anti-woman?

 20   A     Yes, that is how I experienced it.

 21   Q     Yeah.    And you experienced that from your own

 22   experiences?

 23   A     Yeah, I think SOP complete both of them were showing us

 24   the worst of womanhood, what they believed to be the worse of

 25   womanhood.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 202 of 293 PageID #:
                                   11817

                            Sylvie - cross - Agnifilo                      436


  1   Q     I won't get into discussions you and John had about it.

  2               When was the first time you met Keith?

  3   A     I think it was at volleyball in 2005.         I think I already

  4   shared that.

  5   Q     Right.   You knew him from 2005 until this last text

  6   message, Christmas 2017, correct?

  7   A     Knew him, yeah, and I guess I communicated with him

  8   through that time, yeah.

  9   Q     And during that time he was your running coach, right?

 10   A     That was his title, yeah.

 11   Q     And you and I -- you and he had many, many conversations

 12   about personal issues for you, correct?

 13   A     I wouldn't say many, many 'cause honestly I didn't speak

 14   to him in the frequent way that many other people did, but I

 15   had conversations with him, yes.

 16   Q     And you agree that you reached out to him in writing on a

 17   frequent basis post DOS and before DOS?

 18   A     Not post DOS.     I think those messages, like we said,

 19   where I still believed DOS was in existence.

 20               MR. AGNIFILO:    I think the juror might need some

 21   water.

 22               THE JUROR:    I have water.

 23               MR. AGNIFILO:    Okay.    All right.

 24               THE COURT:    Is there a problem?

 25               THE JUROR:    I was trying to cough quietly.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 203 of 293 PageID #:
                                   11818

                            Sylvie - cross - Agnifilo                      437


  1                 THE COURT:   If it helps, feel free to cough.      Just

  2   keep your voices up.

  3                 MR. AGNIFILO:   Yes.

  4                 THE COURT:   Go ahead.

  5                 MR. AGNIFILO:   I'm sorry.

  6                 THE WITNESS:    So I was just saying I don't think I

  7   reached out to him frequently after DOS because I believed DOS

  8   was still in existence during that time.

  9   BY MR. AGNIFILO:

 10   Q     No, but I mean before DOS was created and after DOS was

 11   created you reached out to him --

 12   A     You mean throughout DOS I reached out to him, correct,

 13   and before DOS, correct.

 14   Q     That's right.

 15                 Now you said earlier that on a number of occasions

 16   you said that you loved him, right, and you did say that?

 17   A     Yeah, I said that many times probably.

 18   Q     And you said that both before DOS was created and after

 19   DOS was created, right?

 20   A     Yeah.    To be fair I said it to a lot of people, but, yes,

 21   I also said it to Keith.

 22   Q     And you even said it to him after you and he had the

 23   situation up on the second floor that you described on direct

 24   examination?

 25   A     You're talking about during the time that he was still my


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 204 of 293 PageID #:
                                   11819

                            Sylvie - cross - Agnifilo                      438


  1   Grandmaster, yes.

  2   Q      Yes.   So even after that you said to him that you love

  3   him?

  4   A      Yes.

  5                 MR. AGNIFILO:   I have nothing else, Judge.

  6                 THE COURT:   Redirect.

  7                 MS. PENZA:   Yes, Your Honor.    Thank you.

  8   REDIRECT EXAMINATION

  9   BY MS. PENZA:

 10   Q      Good afternoon, Sylvie.

 11   A      Good afternoon.

 12   Q      Mr. Agnifilo showed you some screenshots of WhatsApp

 13   messages on a cell phone.

 14   A      Yup.

 15   Q      Had you ever seen those screenshots before?

 16   A      The screenshots?

 17   Q      Yes.

 18   A      No.

 19   Q      Do you know where they came from?

 20   A      It must be his phone, I'm not sure, but, no, I don't know

 21   where they came from.

 22   Q      Do you know where the defendant's phone is?

 23   A      No.

 24   Q      Has anyone from the government ever shown you screenshots

 25   from the defendant's phone before?


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 205 of 293 PageID #:
                                   11820

                            Sylvie - cross - Agnifilo                        439


  1   A     No.

  2   Q     In some of the messages Mr. Agnifilo showed you, you were

  3   laying out your schedule for the day; is that right?

  4   A     Yes.

  5   Q     And can you kind of describe that process within DOS.

  6   A     Yeah, it was showing your availability for your master.

  7   And like where you were going to be located and you were

  8   supposed -- I was told you were meant to share everything, so

  9   I would -- that must have been part of what I understood and I

 10   can't really remember whether I was supposed to share my

 11   location, but maybe I interpreted it that way or I was told

 12   that, but I quite often shared where I was and what I was

 13   doing.

 14   Q     I'm going to show you one of the WhatsApp messages.          I

 15   think it's still working.

 16   A     Yes.

 17                THE COURT:   Just tell us what the number is.

 18                MS. PENZA:   Mine don't have -- I can give you the

 19   date, Your Honor.

 20                THE COURT:   Just give the date.

 21   BY MS. PENZA:

 22   Q     These are text messages between April 8th -- WhatsApp

 23   messages -- or what are purported to be WhatsApp messages

 24   between April 8th, 2016 and April 18th, 2016.

 25   A     Yes.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 206 of 293 PageID #:
                                   11821

                             Sylvie - cross - Agnifilo                     440


  1   Q     If you look on the left-hand side, are those all of the

  2   messages appear to be one color, do you know what that

  3   signifies?

  4   A     It's like they're from one person.

  5   Q     And can you tell which person they're from?

  6   A     I can't remember which way around it is, like whether

  7   those are from me or from him, I'm not sure.

  8   Q     Maybe we can look at another one, hang on.

  9   A     I'm sorry.

 10   Q     Let me show you a different -- so are they always one

 11   color, like is the color always consistent?

 12   A     Yeah, like, if it's all -- you know, the receiver is

 13   always one color and the sender is the other, yeah.

 14   Q     Okay.    So I'll show you a different one.         I'm showing you

 15   a screenshot from September 27th, 2016.         Can you see it?

 16   A     Yes, I see it.

 17   Q     And can you see that on September 27th, 2016 you write:

 18   Good morning, Master.       How are you today?     I hope you've had a

 19   good volley.     I'm A.M.   I'm off training then to Ethos, then

 20   working from home for most of day after.         Should be back by 1.

 21   XO.

 22                 Do you see that?

 23   A     Yes, I see that.

 24   Q     What color is that?

 25   A     That's sort of -- I don't know what color you call that,


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 207 of 293 PageID #:
                                   11822

                            Sylvie - cross - Agnifilo                        441


  1   cream.

  2   Q     But then it's followed by a green message?

  3   A     Yes, the cream one I would say is from me and the green

  4   one is from him.

  5   Q     So the green one then says, Actually it's Grandmaster and

  6   important to be conscientious and capitalize.

  7   A     Yup.

  8   Q     Then you respond and say, I'm sorry, Grandmaster.          And

  9   you capitalize it there?

 10   A     Yes.

 11   Q     Then you respond:      Be as careful and respectful with your

 12   Master, and master is capitalized also?

 13   A     Yes.

 14   Q     So from this we can agree that your messages are white --

 15   A     Yes.

 16   Q     -- and to the extent they are the defendant's they're

 17   green?

 18   A     Yes.

 19   Q     So going back to the messages that we were looking at,

 20   are all of those in that cream --

 21                MR. AGNIFILO:    Your Honor, may we have a sidebar?

 22                (Sidebar conference.)

 23                (Continued on the next page.)

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 208 of 293 PageID #:
                                   11823

                                       Sidebar                             442


  1               MR. AGNIFILO:    She has a Post-it on the exhibit that

  2   says deletion.     She wants the witness to say there was a

  3   deletion because that's the Post-it that's on the exhibit for

  4   the witness to see.

  5               MS. PENZA:    I can't see it on the screen because we

  6   have the screens off so I didn't realize that the Post-it was

  7   visible.

  8               THE COURT:    All right, let's go back.      Keep it off

  9   the --

 10               MS. PENZA:    Of course yes, Your Honor.

 11               THE COURT:    -- exhibit.

 12               MS. PENZA:    Thank you.

 13               THE COURT:    Thank you.

 14               MR. AGNIFILO:    Thank you.

 15               (End of sidebar conference.)

 16               (Continued on the next page.)

 17

 18

 19

 20

 21

 22

 23

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 209 of 293 PageID #:
                                   11824

                              Sylvie - redirect - Penza                    443


  1                   (In open court.)

  2                   THE COURT:   Okay.

  3   BY MS. PENZA:

  4   Q       So drawing your attention back to where we were where it

  5   it's the row of what you called the cream-colored messages.

  6   A       Yeah.

  7   Q       Are those your?

  8   A       Yeah, I would say then based on that then, yeah, they

  9   are.

 10   Q       So when we look at the messages, it's April 8th, 2016 and

 11   then there is a smiley face and a kiss emoji.

 12   A       Yeah.

 13   Q       Then it just goes straight to April 10th, 2016 and it

 14   says:    I will work on this.        With what I would describe as a

 15   blush face emoji.

 16   A       Yeah.

 17   Q       Do you know whether there was anything in between?

 18   A       I don't know.    I mean by birthday is in between then, but

 19   I think it was all me failing to check in or something, I'm

 20   not really sure.       I'm sorry.

 21   Q       But do you know where those communications would have

 22   been about what you were working on?

 23   A       They must have been in person because they're not in the

 24   chat and if he hasn't deleted any messages, which I'm not

 25   sure, it doesn't --


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 210 of 293 PageID #:
                                   11825

                            Sylvie - redirect - Penza                      444


  1   Q       Do you know whether the defendant deleted any messages?

  2   A       He said to me once not to delete the messages but I did

  3   delete them anyway 'cause I was worried about people seeing

  4   them.    So I don't -- sorry to answer your question, no, I have

  5   no idea whether he kept them or not.         He may have deleted

  6   them.

  7   Q       And you don't know whether he deleted some and kept some,

  8   correct?

  9   A       I have no idea.   He could have done that, yeah.

 10   Q       And then there is another blushy face on April 11th,

 11   2016?

 12   A       Yeah.

 13   Q       And then again it skips to April 12th, 2016 and there is

 14   a little blushy face and it says, I will work on this again.

 15   A       Yeah.

 16   Q       And no green messages in between?

 17   A       No green messages.

 18   Q       I'd like to show you one of the messages that is labeled

 19   as being July 21st, 2015.       How long after your wedding was

 20   that?

 21   A       We were married on the 1st of July, so that's -- sorry,

 22   did you say the 15th, which one did you ask me how long.

 23   Q       I was asking how --

 24   A       Oh, yeah, it's in the same month because we were married

 25   on the 1st of July 2015.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 211 of 293 PageID #:
                                   11826

                              Sylvie - redirect - Penza                       445


  1   Q       You wrote:    Hello, how are you.       Checking in.    I've come

  2   to New York City for about a week and then will be back in

  3   Albany and hopefully with an apartment in or around Knox.              I

  4   would love to connect and will definitely come to volley.

  5                   Then the defendant wrote:      Lubing the old joints,

  6   question mark.

  7                   And you responded:   What?     Ha.   I'm slow on the

  8   joke, I don't get it.

  9                   And the defendant responded:      What sort of machine

 10   might need lubrication in the joints and not get human humor?

 11   How does this relate to the touring test?

 12                   Do you know what the touring test is?

 13   A       I think that's thing where -- oh, crap, I can't -- sorry.

 14   The touring test was -- the thing where they were seeing how

 15   people would respond if they were like -- I don't remember,

 16   but it was one of the tests that are taught in ethicist.

 17   Q       Do you remember what the general idea was, that test that

 18   you're describing?

 19   A       It was -- no, I'm sorry, I can't remember at this point.

 20   I'm sorry.

 21   Q       Okay.    No problem.

 22                   Then you respond:    Robot.    Thanks.     I will work on

 23   that.    I don't want to be a robot.          It pains me to read that.

 24   Is that because I came here?

 25                   And the defendant responded:      I just heard you moved


                            Georgette K. Betts, RPR, CSR, FCRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 212 of 293 PageID #:
                                   11827

                             Sylvie - redirect - Penza                     446


  1   out of Clare's.     What you wrote implies that, but you don't

  2   say it and it's a big deal.

  3                 What was going on there?

  4   A     When I moved out of Clare's that was I think what I was

  5   referring to yesterday about how when I was in New York City

  6   with John and spending more time up there, that's when the

  7   conversations would come up about me being a robot or that I

  8   wasn't upholding myself and things like that, and this is one

  9   of those type of exchanges.

 10   Q     I'm going to show you a message from -- these are

 11   messages from July 6th, 2016.       Can you see them?

 12   A     Yeah.

 13   Q     And there is a series there's I think two nude photos; is

 14   that correct?

 15   A     Yup.

 16   Q     And is it -- am I accurately describing one of the nude

 17   photos as angled looking up from where your pelvic area would

 18   be and where you can see your pelvic area?

 19   A     Yeah.

 20   Q     It's like angled as if it were looking up towards the

 21   pelvic area?

 22   A     Yes.

 23   Q     And you wrote:     Good morning.    With a sun emoji.     How are

 24   you K?    What can I be doing differently to graduate to the

 25   next stage of journey with this?        I would also love to talk to


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 213 of 293 PageID #:
                                   11828

                             Sylvie - redirect - Penza                     447


  1   you about a method of earning a more physically intimate

  2   relationship with J.

  3               What did that mean?

  4   A     With John.    I wanted to see what I could do to be allowed

  5   to have sex with him I guess is what it looks like I'm saying.

  6   Q     Do you have a perspective on the defendant engaging you

  7   in a sex act before you were intimate with your husband?

  8   A     I felt like --

  9               MR. AGNIFILO:    Object to the form of the question.

 10               THE COURT:    I'll sustain it.     Rephrase it please.

 11               MS. PENZA:    Yes, Your Honor.

 12   Q     Do you have a perspective on why the defendant engaged

 13   you in a sex act before then?

 14   A     I later -- it made me angry because I later felt like he

 15   was somehow claiming ownership over me because I wasn't

 16   supposed to have sex with John but he was allowed to do this

 17   with me and he was now my Grandmaster, so it triggered a lot

 18   of anger in me.

 19   Q     How would you describe your marriage before you left

 20   Nxivm and after you left Nxivm?

 21   A     It is completely different and I think John would say the

 22   same thing if he was sitting here, in that we're so much

 23   happier, so much closer.      Obviously there's no more secrets

 24   and I've told him everything that's come out here.          He knows

 25   about everything and he understands it and he's stuck with me


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 214 of 293 PageID #:
                                   11829

                           Sylvie - recross - Agnifilo                     448


  1   through all of this and so I think closer and better than it

  2   ever has been.

  3               MS. PENZA:    No further questions.

  4               THE COURT:    Anything further?

  5               MR. AGNIFILO:    I just have one.

  6               THE COURT:    All right.

  7   RECROSS-EXAMINATION

  8   BY MR. AGNIFILO:

  9   Q     So Keith told you not to delete any of the messages?

 10   A     That's what I remember him saying, yeah, but I did still

 11   do it anyway.

 12               MR. AGNIFILO:    I have nothing else.

 13               THE COURT:    Anything else?

 14               MS. PENZA:    No, Your Honor.

 15               THE COURT:    Very well.    The witness is excused.

 16               You may stand down.

 17               THE WITNESS:    Thank you.

 18               THE COURT:    You're welcome.

 19               (Whereupon the witness was excused.)

 20               MR. LESKO:    Your Honor, may we have a brief sidebar.

 21               THE COURT:    Yes, of course.

 22               (Sidebar conference.)

 23               (Continued on the next page.)

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 215 of 293 PageID #:
                                   11830

                                         Sidebar                            449


  1                MR. AGNIFILO:   This is the exhibit list.

  2                THE COURT:   Am I here?

  3                MR. LESKO:   Your Honor, we just wanted some guidance

  4   in terms of we've created a cheat sheet of names.

  5                THE COURT:   Please don't call it a cheat sheet.

  6                MR. AGNIFILO:   That's fine.      Cheat sheet is good.

  7                MR. LESKO:   A guide.

  8                MR. AGNIFILO:   Thanks.    Cheat sheet for the witness.

  9                MS. PENZA:   That was my fault, Your Honor, I'm

 10   sorry.

 11                THE COURT:   I know it is.

 12                You have a list of names?

 13                MR. LESKO:   We do.

 14                THE COURT:   A list, L-I-S-T.      All right.   And what

 15   is this list of names of.

 16                MR. LESKO:   This is the list of names pursuant to

 17   the Court's direction, first names that would be used for

 18   victims as well as three individuals who will be referred to

 19   by nicknames and we've marked this as Government's 353.

 20                THE COURT:   Subject to your objection, right?

 21                MR. AGNIFILO:   How do I maintain a record and be

 22   decent and polite at the same time?          Yes, subject to my

 23   objection.

 24                THE COURT:   You have a right to make your

 25   objection --


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 216 of 293 PageID #:
                                   11831

                                        Sidebar                            450


  1               MR. AGNIFILO:    I know I do, Judge.

  2               THE COURT:    -- I respect your role as defense --

  3               MR. AGNIFILO:    Thank you.

  4               THE COURT:    -- counsel, and so go for it.

  5               You object.

  6               MR. AGNIFILO:    I respectfully object.

  7               THE COURT:    Your objection is noted.

  8               MR. AGNIFILO:    Thank you, Judge.

  9               MR. LESKO:    Thank you, Judge.

 10               THE COURT:    I just want to know if it's accurate,

 11   I'm not asking whether it's okay.

 12               MR. LESKO:    We believe it's accurate, yes.

 13               THE COURT:    There's nothing about it that appears to

 14   be inaccurate?

 15               MR. AGNIFILO:    Right.

 16               THE COURT:    Okay.   Government Exhibit 353 will be

 17   shown to government witnesses and you may advise your

 18   witnesses of it and its availability.

 19               MR. LESKO:    Your Honor, may we place the original at

 20   the table in front of the witness?

 21               THE COURT:    Yes.

 22               MR. LESKO:    Thank you.

 23               THE COURT:    Otherwise unless they've got a

 24   photographic memory it would be a problem, wouldn't it?

 25               MR. LESKO:    It would.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 217 of 293 PageID #:
                                   11832

                                         Sidebar                           451


  1               THE COURT:    What's next?

  2               MR. LESKO:    That's it.

  3               THE COURT:    Now you're going to introduce some

  4   evidence.

  5               MR. LESKO:    Correct.    I'll list a number of

  6   photographs.

  7               THE COURT:    Then the next witness is?

  8               MR. LESKO:    Mark Vicente.      He'll be long.

  9               THE COURT:    And what is his -- what will he be

 10   testifying about?

 11               MR. LESKO:    Pretty much all aspects of the

 12   enterprise, very personal relationship with the defendant, was

 13   involved in one of the --

 14               THE COURT:    I see.    Who is going to be questioning

 15   him on direct?

 16               MR. LESKO:    I will be.

 17               THE COURT:    Let's go for it.     Thank you.

 18               MR. AGNIFILO:    Thank you, Judge.

 19               (End of sidebar conference.)

 20               (Continued on the next page.)

 21

 22

 23

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 218 of 293 PageID #:
                                   11833

                                     Proceedings                           452


  1               (In open court.)

  2               THE COURT:    Mr. Lesko.

  3               MR. LESKO:    Your Honor, the government calls Mark

  4   Vicente.

  5               THE COURT:    Did you want to introduce evidence

  6   first?

  7               MR. LESKO:    Oh, yes.    Your Honor, on consent we

  8   offer into evidence the following Government Exhibits:           2, 3,

  9   4, 5, 6, 8, 12, 13, 14, 15, 16, 17, 19, 20, 24, 26, 31, 32,

 10   33, 34, 36, 39, 45, 46, 47, 48, 49, 50, 51, 53, 54, 56, 30,

 11   28, 55, 132, 133, 118, 120, 121, 122, 123, 123A, 115, 116,

 12   117, 142, 104, 112, 111, 110, 105, 108, 157, 159, 165, 166,

 13   164, 170, 169, 167, 136, 150, 151, 152, 101, 103, 156, 172,

 14   and 173.

 15               MR. AGNIFILO:    We agree all that can come into

 16   evidence to make things easier.

 17               THE COURT:    Without objection those exhibits are

 18   introduced in evidence and if you can provide me with a

 19   written copy of what you just read, it will be helpful to me

 20   on the bench.

 21               (Government's Exhibit 2, 3, 4, 5, 6, 8, 12, 13, 14,

 22   15, 16, 17, 19, 20, 24, 26, 31, 32, 33, 34, 36, 39, 45, 46,

 23   47, 48, 49, 50, 51, 53, 54, 56, 30, 28, 55, 132, 133, 118,

 24   120, 121, 122, 123, 123A, 115, 116, 117, 142, 104, 112, 111,

 25   110, 105, 108, 157, 159, 165, 166, 164, 170, 169, 167, 136,


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 219 of 293 PageID #:
                                   11834

                                      Proceedings                          453


  1   150, 151, 152, 101, 103, 156, 172, and 173 received in

  2   evidence.)

  3                MR. LESKO:   Yes, Your Honor.

  4                THE COURT:   You may call your next witness.

  5                MR. LESKO:   Thank you.    The government calls Mark

  6   Vicente.

  7                THE COURTROOM DEPUTY:     Sir, please raise your right

  8   hand.

  9                (Witness sworn.)

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 220 of 293 PageID #:
                                   11835

                             Vicente - direct - Lesko                      454


  1                MARK ANTHONY VICENTE, called as a witness, having

  2   been first duly sworn/affirmed, was examined and testified as

  3   follows:

  4                THE WITNESS:   I do.

  5                THE COURTROOM DEPUTY:     Please have a seat.     Please

  6   state and spell your full name for the record.

  7                THE WITNESS:   Mark Anthony Vicente.

  8                THE COURTROOM DEPUTY:     Spell your last name.

  9                THE WITNESS:   V-I-C-E-N-T-E.

 10                THE COURT:   You may inquire.

 11                MR. LESKO:   Thank you, Your Honor.

 12   DIRECT EXAMINATION

 13   BY MR. LESKO:

 14   Q     Good afternoon.

 15   A     Good afternoon.

 16   Q     What's your name?

 17   A     Mark Vicente.

 18   Q     Mark Vicente.     You just said it.

 19   A     Yes.

 20   Q     How old are you?

 21   A     Fifty-three years old.

 22   Q     Where were you born?

 23   A     Johannesburg, South Africa.

 24   Q     Could you describe growing up in South Africa.

 25   A     I was born in 1965.     I spent my early schooling years


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 221 of 293 PageID #:
                                   11836

                             Vicente - direct - Lesko                        455


  1   there.    I traveled a great deal, Canada, Brazil, Portugal.           I

  2   ended up going to university in Johannesburg, I went to a film

  3   and drama school.     This was during apartheid era, so I became

  4   pretty active in politics, you know, making films about what

  5   was going on at the time and then worked way up the film

  6   industry for a number of years, then finally in the early '90s

  7   moved to the U.S.

  8   Q     So are you a citizen of multiple countries?

  9   A     I am a citizen of the U.S. and of Portugal.

 10   Q     And you've alluded to it, but what is your profession?

 11   A     Film maker.

 12   Q     What made you become a film maker?

 13   A     I saw a number of things in my country when I was young

 14   that disturbed me greatly.       It was a very difficult time,

 15   apartheid era.     I felt as a young child that something needed

 16   to happen, I had no idea what I would do.          And then when I was

 17   pretty young I saw a film that moved me very deeply.           Funny

 18   enough, Star Wars and I decided that this was the method I

 19   would try and use to express what I wanted to express, which

 20   is basically I didn't think it was necessary for people to be

 21   killing each other.      I grew up in a family that was very much

 22   on the side of very oppressive government at the time, and I

 23   decided that I would make films to somehow get my ideas out,

 24   which were basically at that time anti-apartheid humanitarian

 25   ideas.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 222 of 293 PageID #:
                                   11837

                             Vicente - direct - Lesko                        456


  1   Q     How long have you been film maker or film producer?

  2   A     Since 1986.

  3   Q     And what types of films have you made?

  4   A     So my early career was -- when I first began was feature

  5   films, then music videos, some documentaries and for many

  6   years I was a cinematographer shooting, you know, feature

  7   films, then when I came to the U.S. I continued that.           It's

  8   been a mixture of commercials, feature films, then more

  9   recently documentaries.

 10   Q     Is there a particular documentary that received a

 11   significant amount of attention or notoriety that you made?

 12   A     Yes.   In 2004, myself and my producers released a film

 13   called, What the Bleep Do We Know.

 14                THE COURT:   I'm sorry, what is it.

 15                THE WITNESS:   What the Bleep Do We Know.

 16                THE COURT:   What the bleep --

 17                THE WITNESS:   Bleep as opposed to the --

 18                THE COURT:   I understand.

 19                THE WITNESS:   Yeah.   That was the politically

 20   correct name.

 21                That came out in 2004 and I began touring and, yes,

 22   the film got a lot of attention, we got a lot of attention.

 23   We began making a second film.       We began writing a book about

 24   it, but, yes, we got a lot of acclaim.

 25   Q     What was that film about?


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 223 of 293 PageID #:
                                   11838

                             Vicente - direct - Lesko                        457


  1   A     It was about pseudo-quantum mechanics, neurobiology, the

  2   biology of emotions.      It had to do with a certain amount of

  3   science and also we did a lot of cartoon animation about what

  4   happens in the brain and body.       And there was a narrative

  5   portion as well.     Marlee Maitlan played the main role.        And

  6   there was a what narrative role to explain the journey of the

  7   character to some kind of awareness.

  8   Q     Where do you currently reside?

  9   A     Los Angeles, California.

 10   Q     Are you married?

 11   A     I am.

 12   Q     What's your wife's name?

 13   A     Bonnie Piesse.

 14   Q     When did you and Bonnie get married?

 15   A     We got married, I believe it was June 2011.

 16   Q     Where were you married?

 17   A     In Half Moon, New York.

 18   Q     Where did you meet Bonnie?

 19   A     I met Bonnie via a mutual friend, her name was Nicky.

 20   She introduced us a few years before and we kept in touch and

 21   then finally we were in touch a lot more, then we finally got

 22   married -- we actually -- she actually joined the organization

 23   that we're going to talk about.

 24   Q     And what's the name of that organization?

 25   A     Nxivm or Executive Success Programs.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 224 of 293 PageID #:
                                   11839

                             Vicente - direct - Lesko                      458


  1   Q     Did you try to get her to join Nxivm?

  2   A     I did actually for a number of years.

  3   Q     What is your wife's profession?

  4   A     My wife is a singer and an actress.

  5   Q     How is Nxivm spelled?

  6   A     N-X-I-V-M.

  7   Q     Just to clear up an issue, is there a drug called Nexium?

  8   A     There is a drug.     I think it's N-E-X-I-U-M, I think.

  9   Q     Does that drug have any connection to the organization

 10   Nxivm that you mentioned?

 11   A     I don't believe so.

 12   Q     When did you first become aware of Nxivm?

 13   A     I received a letter -- once the film What the Bleep came

 14   out, you know, I was receiving a lot of letters and

 15   invitations to all kinds of things and I think it was towards

 16   the end of 2004, perhaps 2005, I received a letter from Nancy

 17   Salzman and Barbara Bouchey inviting myself and the other

 18   producers to some kind of a symposium with a number of

 19   scientists who I admired greatly, so I decided to respond.

 20   And I called and I think I spoke to Barbara Bouchey and we had

 21   a chat and they both wanted to meet me.         And so they were -- I

 22   think they were flying to LA, I met them in Los Angeles and we

 23   began our conversations about the organization.

 24   Q     Who specifically did you meet in Los Angeles?

 25   A     I met Nancy Salzman and Barbara Bouchey.


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 225 of 293 PageID #:
                                   11840

                             Vicente - direct - Lesko                      459


  1   Q     Where did you meet?

  2   A     It was a Beverly Hills hotel and I can't remember the

  3   exact hotel right now.

  4   Q     I'm going to show you Government 6 for identification.

  5               Your Honor, if we could --

  6               THE COURT:    Government 6 is in evidence, is it not?

  7               MR. LESKO:    Right, it is.

  8               THE WITNESS:    That's Barbara Bouchey.

  9               MR. LESKO:    My first time here so I'm getting this.

 10   Q     That's Barbara Bouchey?

 11               THE COURT:    You can pull it back, you know.

 12   A     That is Barbara Bouchey, yes.

 13               THE COURT:    There you go.

 14               MR. LESKO:    I'll try to get better as we go along.

 15   Q     That is Barbara Bouchey?

 16   A     That is, yes.

 17   Q     I'm showing you Government's 51.

 18   A     That is Nancy Salzman.

 19   Q     So when you're meeting with Barbara Bouchey and Nancy

 20   Salzman, what did you discuss?

 21   A     They wanted to talk to me about my film and they said

 22   basically we love your film, we think that many of the things

 23   you hypothesize in your film we actually know how to do.           We

 24   know how to sort of hack the human behavior equation, we have

 25   this incredible mentor that you should definitely meet, he's a


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 226 of 293 PageID #:
                                   11841

                             Vicente - direct - Lesko                      460


  1   scientist, mathematician, an incredible human being and, you

  2   know, we'd love you to come at some point, maybe as soon as

  3   tomorrow kind of thing, and I said, well, I'm a little busy

  4   right now, but let's definitely keep the doors open and keep

  5   talking.    But the idea was to try to get me to come to Albany

  6   so I could see what their methodology was.

  7   Q     Did they describe the methodology?

  8   A     To some degree they did.      I don't think I understood at

  9   that point.    They described to me that they had this unique

 10   patented method of getting into the -- I'm not sure how to

 11   describe it.     My recollection is getting into your

 12   subconscious and being able to help people make the changes

 13   they ordinarily were not able to make usually in a very quick

 14   amount of time and it was a completely scientific method as

 15   well, completely measurable.

 16   Q     Did you meet them again?

 17   A     I met Nancy Salzman and -- a few weeks later.         I didn't

 18   meet Barbara Bouchey until much later.         I met Nancy Salzman

 19   and Sara Bronfman a few weeks later after that first meeting.

 20   Q     Where did you meet them?

 21   A     They had called me, I believe Nancy Salzman called me and

 22   said to me, you know, we would love to meet some of the

 23   scientists that are in your film, do you think it would be

 24   okay if we flew to -- at that point I was living in Ashland,

 25   Oregon.    Do you think it would be okay if we flew to Ashland,


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 227 of 293 PageID #:
                                   11842

                             Vicente - direct - Lesko                         461


  1   picked you up and we flew, you know, all over the place and we

  2   met some of these scientists.       And I said that sounds great.

  3               I began calling a lot of the scientists and, you

  4   know, we sort of created a plan of where we would go and a

  5   few -- I think it was a week later they landed in Ashland,

  6   Oregon to pick me up and we flew all over the place for a

  7   number of days.

  8   Q     Who landed in Oregon --

  9               THE COURT:    They landed in Ashland, Oregon?

 10               THE WITNESS:    In the airport in Medford, Oregon.

 11               THE COURT:    Medford, Oregon.

 12               THE WITNESS:    Medford, Oregon.

 13               THE COURT:    You were producing shows in Ashland,

 14   Oregon at the time?

 15               THE WITNESS:    I was just living there.         It was a

 16   community of, I thought, like-minded people.             I was spending

 17   time there.

 18               THE COURT:    All right, go ahead.

 19   BY MR. LESKO:

 20   Q     Who picked you up in Ashland or Medford, Oregon?

 21   A     That's funny, I actually went to the normal terminal and

 22   thinking that that's where we were going to go and they said,

 23   no, no, we have a private jet so you'll be going, you know, to

 24   where the private jets land.       So the jet landed, and it was

 25   Sara Bronfman and Nancy Salzman that met me there.            And


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 228 of 293 PageID #:
                                   11843

                             Vicente - direct - Lesko                      462


  1   shortly after that we took off and I believe we went to

  2   University of Oregon first, I think.

  3   Q     Whose jet was it?     Who owned the jet?

  4   A     My understanding is the jet belonged to Clare and Sara

  5   Bronfman, I think they co-owned the jet.         It was one of

  6   those -- I mean it was a Lear -- you know, I think it had 12

  7   seats, twin engine type Learjet.

  8   Q     Can you approximate the year that this happened, the

  9   first trip?

 10   A     I think it was around 2005.

 11               (Continued on the next page.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                          Georgette K. Betts, RPR, CSR, FCRR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 229 of 293 PageID #:
                                   11844

                           Vicente - direct - Lesko                        463


  1   DIRECT EXAMINATION (Cont'd.)

  2   BY MR. LESKO:

  3   Q     Showing you Government's 8, do you recognize that

  4   photograph?

  5   A     That is Clare Bronfman.

  6   Q     So, did you, in fact, travel and meet with scientists on

  7   the Bronfman private jet?

  8   A     I did, I don't remember the number of days but we flew to

  9   a number of different places to meet a whole host of the

 10   scientists that were in my film.

 11   Q     And did you have discussions or did you overhear

 12   discussions with those scientists and Nancy Salzman?

 13   A     I mean we spent a good amount of time together and Nancy

 14   Salzman was trying to explain to each of them what this unique

 15   methodology was.     She was also trying to, you know, do it on

 16   me as well.    I didn't understand what it was at first but I

 17   was having a number of awarenesses and she was also at times

 18   using me as sort of a Guinea pig to demonstrate to the

 19   scientists what the methodology was, but we had a number of

 20   discussions about many things.

 21               We also discussed film projects.       They wanted to

 22   know what I wanted to do with my life and the kind of films I

 23   wanted to make and they discussed that the organization they

 24   worked for had, you know, tremendous resources, that they

 25   could possibly help me with some of the projects I wanted to



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 230 of 293 PageID #:
                                   11845

                           Vicente - direct - Lesko                         464


  1   make but they really thought it would be good if I could come

  2   to Albany and meet their mentor and discuss these things

  3   further.

  4   Q     These trips to visit the scientists, was there one flight

  5   or was it a series of flights to multiple destinations?

  6   A     It was a series of flights to multiple destinations.

  7   Q     After those series of flights did you fly on the Bronfman

  8   private jet again?

  9   A     I did a number of other times over the years, I believe

 10   they eventually sold the jet sometime between -- before 2010

 11   but I did take a number of flights I believe to Seattle, to

 12   Mexico, to Los Angeles a few times.

 13   Q     During these discussions did anyone use the term

 14   "exploration of meanings"?

 15   A     Yes, they talked about the term and I wasn't quite clear

 16   exactly what it was yet but they did discuss it a number of

 17   times and Nancy Salzman was demonstrating it with me.           You

 18   know, she at one point, for instance, she decided -- we were

 19   having lunch somewhere and my girlfriend at the time had some

 20   kind of a dairy allergy and Nancy Salzman said, oh, I can fix

 21   that very easily.     She began having a conversation with my

 22   girlfriend at the time and I had no idea what was going on but

 23   the conversation became very deep, my girlfriend became very

 24   tearful and Nancy said, well, I think you're done now, I think

 25   it's going to be fine, don't drink any dairy or don't eat any



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 231 of 293 PageID #:
                                   11846

                           Vicente - direct - Lesko                          465


  1   dairy for like a day but I think it's gone.         And I was pretty

  2   impressed with that because, you know, a day later my

  3   girlfriend did actually try some cheese and she didn't have

  4   the reaction she had always had.        I was like, okay, they're

  5   definitely on to something.

  6   Q     Was the term "executive success program" used?

  7   A     Yes, it was.

  8   Q     Who used that term?

  9   A     Both Nancy Salzman and Sara Bronfman used that term.

 10   Q     And how was that term used?

 11   A     That was sort of the company they kept on talking about,

 12   I don't recall if they used the word NXIVM so much but they

 13   did talk about executive success programs and I remember

 14   because they said ESP, I said ESP like ESP, extra sensory

 15   perception, and I thought that was just a funny joke.           They

 16   said, no, no, executive success programs.

 17   Q     Did they mention the name -- when you said they mentioned

 18   the name, did they mention the name Keith Raniere during these

 19   meetings?

 20   A     They did, they did, they used his name and also they

 21   talked about him as their mentor.

 22   Q     And did they describe him at all?

 23   A     They described him as, you know, a unique individual.

 24   You know, they said to me that he was one of the top three

 25   problem solvers in the world, he had one of the highest IQs



                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 232 of 293 PageID #:
                                   11847

                           Vicente - direct - Lesko                        466


  1   ever scored in history, concert level pianist, judo champion,

  2   incredible human being, he sort of unlocked the keys to the

  3   human condition.     They spoke about him quite a lot.

  4   Q     Did they indicate that Mr. Raniere had a background in

  5   mathematics?

  6   A     They did.    In fact, I think they said that he had majors

  7   in mathematics, physics -- mathematics and physics and there

  8   were minors in, I think they said psychology, biology.           I

  9   think there was also majors in computer science I believe.

 10   Q     Did they indicate the position that Mr. Raniere had in

 11   their organization?

 12   A     At that point I think they just described him as the

 13   founder and as, you know, the philosopher behind the entire

 14   company.

 15   Q     Did you later come to know Mr. Raniere?

 16   A     I did.

 17   Q     I'd like to have you look around the courtroom and let us

 18   know if you see Mr. Raniere here today.

 19   A     Over there (indicating.)

 20   Q     Could you describe an article of clothing that

 21   Mr. Raniere is wearing?

 22   A     He's wearing a white shirt, blue sweater and glasses.

 23               THE COURT:    All right.    Let the record indicate that

 24   the witness has identified the defendant.

 25               MR. LESKO:    Thank you, Your Honor.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 233 of 293 PageID #:
                                   11848

                           Vicente - direct - Lesko                        467


  1   Q     I'm going to show you Government's 46.        Do you recognize

  2   that photograph?

  3   A     Yes, that is Keith Raniere.

  4   Q     Now, we've been discussing Nancy Salzman and Keith

  5   Raniere.    I'd like to show you Government's 203.

  6                 Do you recognize Government's 203?

  7   A     I do.

  8   Q     What is that?

  9   A     That's a photograph of Nancy Salzman that was taken by a

 10   photographer I believe named Kathy Pinsky and it was hanging

 11   in the headquarters at 455 New Karner Road.

 12   Q     And that was the headquarters of what?

 13   A     The headquarters of NXIVM ESP.

 14                 THE COURT:   That's located in what town?

 15                 THE WITNESS:   That is in -- I think it's in Latham.

 16                 THE COURT:   Latham, New York?

 17                 THE WITNESS:   Latham, New York, correct.

 18   Q     What was Nancy Salzman's role in the company, in NXIVM?

 19   A     Her -- she was considered the CEO of the company, she had

 20   a title, her name was Prefect, that was the title she was

 21   given.    She was at that point when I came, you know, seen as

 22   the head of education.       She would take all of Keith Raniere's

 23   philosophical ideas and working with him she would create an

 24   educational model out of it with him that she would then

 25   teach.



                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 234 of 293 PageID #:
                                   11849

                            Vicente - direct - Lesko                       468


  1   Q      Let me show you Government's 202.

  2                  Do you recognize this?

  3   A      That is a photograph of Keith Raniere taken by the same

  4   photographer and that used to hang next to the picture of

  5   Nancy Salzman at 455 New Karner.

  6   Q      The headquarters?

  7   A      Correct.

  8   Q      Now, you mentioned ESP and you've mentioned NXIVM; what

  9   was your understanding of the relationship between NXIVM and

 10   ESP?

 11   A      My understanding at the beginning and, you know, the

 12   entire time I was there was NXIVM was the sort of umbrella

 13   organization that all the other companies fell under.           ESP was

 14   one of the many companies that were under the umbrella of

 15   NXIVM.

 16   Q      So, let's talk a little bit about the other companies,

 17   okay, and we'll do them in order.

 18   A      Sure.

 19   Q      Was there a company named Jness?

 20   A      Yes, there was.

 21   Q      What was Jness?

 22   A      Jness was supposedly a women's movement.        It was created

 23   by Keith Raniere, he was the philosophical founder of the

 24   women's movement.      The idea, to the best of my understanding,

 25   is for women to get a sense of their own -- their own essence



                            HOLLY DRISCOLL, CSR, FCRR
                              OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 235 of 293 PageID #:
                                   11850

                           Vicente - direct - Lesko                        469


  1   and who they were separate from men.        So, everything they did,

  2   towards the beginning anyway, was completely separate from all

  3   men other than Keith Raniere, the founder, and they met

  4   typically, my understanding is, once a week to go over

  5   curriculum.     They had little groups that they did, they had a

  6   whole bunch of activities but most of the activities were

  7   invisible to the rest of us, we had no idea what they were

  8   doing because it was a women's only movement.

  9   Q     Very well.    Was one of the companies named Society of

 10   Protectors?

 11   A     Yes.

 12   Q     Was that also known as SOP?

 13   A     It was.    SOP began I think around 2011 and it was, again,

 14   the brainchild of Keith Raniere.        There was a number of men

 15   including myself who had seen some of the women's curriculum

 16   from Jness and said it would be really great at some point if

 17   men could have some form of education as well and he talked

 18   about it with a number of us for many years.         Around 2011 he

 19   said I think it's time now, let's get this thing started and

 20   the name he came up with was Society of Protectors.

 21                Society of Protectors was a male organization.

 22   There was, you know, a curriculum, there was all kind of

 23   different trainings, there were different activities and that

 24   ran certainly up until the time I left, it may be even still

 25   running now.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 236 of 293 PageID #:
                                   11851

                           Vicente - direct - Lesko                        470


  1   Q     Was there a company or program named Ethicist?

  2   A     There was.    Ethicist -- my first exposure to Ethicist I

  3   think was around 2006.      My understanding of Ethicist was it

  4   was sort of this newly hypothesized job that people could

  5   learn and eventually take out into the world and it was to

  6   help people in essence figure out how to become ethical,

  7   moral, how to be the most ethical person they could and then

  8   go into corporations and, you know, organizations and a bunch

  9   of different things and basically give people tools for

 10   conflict resolution, for figuring out what is the right thing

 11   to do in a situation, what's the most ethical thing to do in a

 12   situation.    A lot of the training was basically first trying

 13   to figure out what were your ethics and how to improve them.

 14   Q     Was there a program or company named The Source?

 15   A     Yes, there was.     The Source began around 2014.       The

 16   Source was a program for presenters and performers.           We

 17   thought of it commonly as an acting curriculum.          It was a very

 18   different acting curriculum in the sense that I've

 19   certainly -- I was in drama school so I've done a lot of that

 20   kind of thing.     This was a very different curriculum.        It was

 21   basically based on the idea that rather than trying to embody

 22   the emotional let's say truth of a character, don't worry

 23   about that so much, just take on the physical aspect of what

 24   that would look like.

 25                So, for instance, if you were to do sadness, rather



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 237 of 293 PageID #:
                                   11852

                            Vicente - direct - Lesko                        471


  1   than feel sadness, just project sadness in your body; if you

  2   were to to act humble, you don't have to be humble, just look

  3   humble.    So, it was sort of an outside aiming kind of acting

  4   curriculum.

  5   Q       Was there a program or company named Reverence?

  6   A       There was.    Reverence was termed the emotional gym.        It

  7   was suggested that it would give you emotional flexibility, it

  8   would teach you how to feel certain emotions, how to move

  9   towards the emotions that you were afraid of, become more

 10   rounded emotionally and, again, understand there are two

 11   versions of my answer, the one version is what it was reported

 12   to do and then there's my understanding of what they actually

 13   did so I'm not certain which one we want to delve into.

 14   Q       Let's start with what these programs were reported to

 15   do --

 16   A       Understood.

 17   Q       -- at the time.

 18   A       Understood.

 19   Q       Was there a program named XOSO?

 20   A       Yes, my understanding of XOSO was it began as a physical

 21   program much like yoga, for instance, and there were different

 22   levels.    I'm not sure if I understood all the levels.         In

 23   fact, Reverence was one of the XOSO levels, I'm not sure which

 24   level it was.     XOSO was a physical program to develop strength

 25   and flexibility and basically use your physical body as a



                            HOLLY DRISCOLL, CSR, FCRR
                              OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 238 of 293 PageID #:
                                   11853

                           Vicente - direct - Lesko                        472


  1   tool.

  2   Q       Was there a program or company named Ultima?

  3   A       Yes.   Now, Ultima -- actually the same way that NXIVM is

  4   the umbrella company for ESP and others, Ultima was the

  5   umbrella company for Reverence, for XOSO, for The Source.

  6   What Ultima did, it did have a beginning where it talked a

  7   number of basics about emotional flexibility and that kind of

  8   thing and then you ended up specializing in one of the areas,

  9   for instance, like XOSO or Reverence or The Source.

 10   Q       Was there something called Ethos?

 11   A       Yes.   Ethos was part of what I'll call the Level 1

 12   curriculum of ESP.      My understanding is that when ESP began,

 13   and this was before my time, classes were taught in this

 14   format and what it was was like basically a gym membership is

 15   what I was told, you would go to class, you know, maybe six

 16   times a week, it would be two-hour classes, there would be

 17   certain topics that you would deal with in each two-hour

 18   session, you had a coach; for the tuition you paid you would

 19   have a coach and you would go, you would attend classes, and

 20   then Ethos eventually turned into another program as well but

 21   it was how I believe, to my understanding, how ESP started.

 22   Q       If you could briefly describe how Ethos evolved into

 23   another program?

 24   A       My understanding, because I wasn't there when it

 25   happened, was that people felt that it was -- Ethos was



                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 239 of 293 PageID #:
                                   11854

                           Vicente - direct - Lesko                         473


  1   wonderful if you lived in an area that was close to a center

  2   that taught this but some people didn't and so the idea was

  3   brought forward about what if we ran like an intensive.

  4   Basically the idea was to take the Ethos curriculum along with

  5   another curriculum called Origins and turn it into a longer

  6   intensive and I believe, I'm told, Laura says that it began as

  7   a 20-day intensive or something like that and eventually ended

  8   up being a 16-day intensive.

  9   Q     Is there a company named First Principles?

 10   A     Yes, there was a company called First Principles.          My

 11   understanding of First Principles is somewhat limited, is that

 12   First Principles was the company that owned what was called

 13   The Tech, all of the -- the whole educational model was known

 14   as The Technology and the short term was The Tech.          So, I

 15   think it was any, you know, written or video material that was

 16   made of the actual education I believe was owned by First

 17   Principles.

 18   Q     And when you use the term "education," are you referring

 19   to the curriculum used by these programs?

 20   A     Correct, the curriculum, yes, but also the curriculum you

 21   would learn in class but also the methodologies that coaches

 22   would use in coaching, you know, their coachees, so a whole

 23   range of things.

 24   Q     Okay.   Was there a company named Delegates?

 25   A     There was a company named Delegates.        Delegates was



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 240 of 293 PageID #:
                                   11855

                           Vicente - direct - Lesko                        474


  1   something akin to TaskRabbit where you could hire assistants

  2   to do certain tasks for you anywhere from picking up your

  3   groceries to driving you somewhere, driving somebody else

  4   somewhere and that program was run by one individual I

  5   believe.

  6   Q     And who worked at Delegates?

  7   A     Generally the people that worked at Delegates were some

  8   of the younger members of the community that were living in

  9   Albany, they all did tasks for Delegates.         So, if somebody

 10   called the head of Delegates, you know, to say I need such and

 11   such, you know, they would get a call back saying, well, so

 12   and so is going to, you know, pick up your mail or, you know,

 13   drive you somewhere or pick up your groceries.

 14   Q     You used the term "community," is that a term that people

 15   associated with NXIVM used about themselves?

 16   A     Yes, there was -- it was a philosophical concept like

 17   anybody who had taken the education, who had committed to the

 18   education and also obviously spending time there, that was a

 19   philosophical community.      Then the community itself were the

 20   people actually living there, some that were, you know, born

 21   there, many people had moved there, that was termed the

 22   community and that word was used very, very often.

 23   Q     Was there another term that was used for people involved

 24   with ESP?

 25   A     Another term was Espians, you know, people that had taken



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 241 of 293 PageID #:
                                   11856

                           Vicente - direct - Lesko                          475


  1   ESP, Espians.     There was a big focus on community, on Espians,

  2   you know, anybody who arrived back in Albany, you know, they'd

  3   say things like welcome home, don't leave home, that kind of

  4   thing.

  5   Q     Getting back to the companies and programs, was there a

  6   company named Rainbow Cultural Gardens?

  7   A     Yes.   Rainbow Cultural Garden was something developed, as

  8   far as I remember, pre-2012.       It was run by Loreta Garza.      It

  9   was an idea once again that Mr. Raniere developed, the idea

 10   being creating children that are citizens of the world.           He

 11   would talk about that in a child's natural development there

 12   are windows of opportunity they have when they're little to

 13   learn certain things and that once those windows close, they

 14   can't learn as much anymore and his proposition was, you know,

 15   we can teach them in such a manner that those windows stay

 16   open much longer, in essence creating smarter, more brilliant

 17   children.    And then also the idea of creating citizens of the

 18   world which is teaching children multiple languages, so

 19   children were learning anywhere from three to up to seven to

 20   nine different languages at a pretty young age.

 21   Q     Did the participants in Rainbow Cultural Gardens pay

 22   tuition or fees in order to participate in that program?

 23   A     My understanding is they did, they paid it to the company

 24   and then for that I believe they got to put their children,

 25   you know, in these different centers if they had them and they



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 242 of 293 PageID #:
                                   11857

                           Vicente - direct - Lesko                          476


  1   also got in essence nannies to take care of their children.

  2   Q     And what type of fees were paid, are we talking hundreds

  3   of dollars, thousands?

  4   A     My understanding was thousands of dollars.         I don't have

  5   the exact number but it was a significant number.          I remember

  6   because people said to me this is as expensive if not more

  7   expensive than private school.       It was many thousands.

  8   Q     The other programs that we discussed, did they also

  9   involve tuition or fees?

 10   A     As far as I remember, all the programs that I mentioned

 11   thus far involved tuition, involved fees, yes.

 12   Q     And same question, could you approximate the amount of

 13   fees generally?

 14   A     If you look at, for instance, Ethos, depending on where

 15   you took Ethos, you know, it was anywhere from, you know,

 16   $2,000 for the year to, you know, 3,000 something; when you

 17   look at an intensive, an intensive could be -- I mean I'm

 18   talking full price $7,500 for 16 days.          Ethicist I believe was

 19   $10,000 per intensive and I believe it was eight or ten days.

 20   Jness intensives were in the region of $6,000 per intensive.

 21   Significant amounts of money.

 22   Q     Under this NXIVM umbrella were there foundations?

 23   A     There were.    I recall the Ethical Humanitarian

 24   Foundation, I recall the Ethical Science Foundation.           There

 25   may have been more, I don't recall right now.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 243 of 293 PageID #:
                                   11858

                           Vicente - direct - Lesko                         477


  1   Q     Let's talk about those two.       What was the Ethical

  2   Humanist Foundation?

  3   A     I don't entirely know, I just remember that there was an

  4   event that was created that the Dalai Lama was supposed to

  5   come to the first time that got cancelled.         Then there was

  6   another event he did come to and I believe the -- I believe

  7   the Ethical Humanitarian Foundation put that on.          I believe

  8   everything was run financially through that instrument, that's

  9   to the best of my recollection.

 10   Q     What was the Ethical Science Foundation, if you know?

 11   A     My best understanding is that the Ethical Science

 12   Foundation was the foundation that was responsible for

 13   scientific research.      Mr. Raniere wanted to do a lot of

 14   scientific research on all kinds of things.         That was I

 15   believe supposed to fund his research and also there was a

 16   certain percentage that he received for his position that he

 17   said was for scientific research.         I don't know if it went to

 18   that particular foundation or not but I think that was the

 19   theory.

 20   Q     Okay, we'll get into the percentages a bit later.

 21               Did each of these entities, leaving aside the

 22   foundations, have their own curricula?

 23   A     Yes, they did.     It was all -- it was different but in

 24   many ways based on, you know, a single core idea or a number

 25   of single core ideas but there were differences.



                          HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 244 of 293 PageID #:
                                   11859

                            Vicente - direct - Lesko                        478


  1   Q     And who developed the curriculum for each of these

  2   programs?

  3   A     My understanding is Mr. Raniere developed all of it in

  4   essence, he worked with Nancy Salzman and in some of the other

  5   companies he worked with some of the people that developed

  6   those companies but my impression was that he was developing

  7   all of it.

  8   Q     And was the curriculum similar between companies?

  9   A     There were many similarities, yes.          There were -- you

 10   know, I mean an example of a commonality is, you know, the

 11   philosophical idea of overcoming one's body, overcoming one's

 12   emotionality, you know, using one's logic, being less attached

 13   to other people or other things.         Those kinds of things were

 14   commonalities pretty much throughout.

 15   Q     Let's turn back to 2005.        In that year did you

 16   participate in an ESP program?

 17   A     This is dry business.       (Pause.)

 18                I did.   I took my first intensive in -- I believe it

 19   was 2005

 20   Q     Mr. Vicente, what is an intensive, could you describe

 21   that for us please?

 22   A     So, my understanding of intensive -- well, I experienced

 23   it so it is more than my understanding; it was a 16-day

 24   training one could take, you know, at the first five days and

 25   then if you decided to continue, you could take the entire 16.



                            HOLLY DRISCOLL, CSR, FCRR
                              OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 245 of 293 PageID #:
                                   11860

                           Vicente - direct - Lesko                        479


  1   So, some people committed to only five days, that was my case,

  2   some committed to the entire 16 days, and the training was --

  3   it began -- would you like me to explain the entire?

  4   Q     Yes, if you could?

  5   A     Okay.    For instance, the training was typically held at a

  6   center, so in my case it was held at the headquarters, 455 New

  7   Karner Road.     When you first came in, there was a registration

  8   process, you filled out a pretty in depth psychological survey

  9   and the theory was that that survey was sent to some

 10   independent group that was supposed to study the results.           I

 11   don't know if that happened or not.        I think the survey -- in

 12   the end I did some study -- turned out to be a narcissistic

 13   personality disorder survey.       There was a pretty in depth

 14   confidentiality NDA agreement that we were to sign.

 15   Q     What does NDA stand for?

 16   A     Nondisclosure -- actually I can't remember what the A

 17   stands for, agreement I assume.       But it was a confidentiality

 18   agreement that you signed basically saying that you wouldn't

 19   talk to anybody other than, you know, this class about what

 20   you experienced.     There were a lot of restrictions, you

 21   couldn't use it for certain things and, as far as I recall,

 22   when I really studied it carefully, you were not allowed to

 23   use what you learned once you left.        It doesn't make a lot of

 24   sense to me.     In order to get the education you had to sign

 25   the agreement and they were going to give you this incredible,



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 246 of 293 PageID #:
                                   11861

                           Vicente - direct - Lesko                        480


  1   you know, this vault of knowledge.

  2               Once you had done all of that you would go in and

  3   you would typically either -- in my case I saw Nancy Salzman

  4   because she was -- there are different ways the education was

  5   done.   I was fortunate, I got to have it in person, in other

  6   words, Nancy Salzman was there teaching it.         Most people got

  7   the education on video, so they might watch an introductory

  8   video from Nancy Salzman.       It would be somewhere around

  9   50 minutes of her explaining who she was, talking about Keith

 10   Raniere, talking about this incredible model that they

 11   developed and, you know, that was, in my understanding, sort

 12   of the warm-up.

 13               Once she had gone through that, the first module we

 14   did was called Rules and Rituals and Rules and Rituals was

 15   basically the ground rules of how all that is going to work,

 16   talking about, you know, are you open to feedback, you're not

 17   open to feedback, introducing the idea of sashes.          So, by

 18   sashes I mean much like in the martial arts, and this is what

 19   we were told, much like in martial arts where you wear

 20   different colored belts, instead of a belt you wore a sash and

 21   there was -- on a wall there was all these, you know, these

 22   huge array of sashes that went from the white to yellow to

 23   orange all the way up to reds and white at the very end and at

 24   that point the staff who was working there were not wearing

 25   the sashes but they explained the sashes and Rules and Rituals



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 247 of 293 PageID #:
                                   11862

                           Vicente - direct - Lesko                        481


  1   was the setup and from that point forward there were a number

  2   of modules that you did every single day.         There were, you

  3   know, modules like Communication Being a Cause which we were

  4   taught was actually a concept borrowed from neurolinguistic

  5   programming.     And pretty early on a number of the

  6   philosophical ideas began being introduced, you know, for

  7   example, there were ideas that, you know, everybody had this

  8   thing called an inner deficiency and an inner deficiency is

  9   like this, and this is a metaphor, this is the gaping hole

 10   inside of you of emptiness and, you know, abject whatever,

 11   fear, whatever it is, that causes you then to feel like you

 12   need something from somebody else or from the external world

 13   to feel better and, you know, we were told this is the thing

 14   we're going to help you work on.        So, that was one of the

 15   concepts that actually from that moment for the entire

 16   12 years that I was there, that was a concept that was always

 17   there.

 18               Another concept was the concept of being at cause.

 19   What that means, and that was the one specifically that they

 20   got from neurolinguistic programming, the idea that all the

 21   things you're feeling that you think other people are causing

 22   are not caused by other people, you are the only one causing

 23   your feelings and you are the only one responsible for what

 24   you are feeling, they are not doing anything to you.           In

 25   essence, what's happening is that they are a kind of stimulus,



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 248 of 293 PageID #:
                                   11863

                           Vicente - direct - Lesko                        482


  1   you do a bunch of things internally and you are causing your

  2   own reaction; so, really no matter what anybody else does,

  3   it's not really them, it's you.       And that idea also was

  4   present, you know, in all the curriculum, the idea that really

  5   you're the one responsible for everything, you know, all the

  6   upset you have at other people, all the complaining, you know,

  7   about what people are doing, really it's not them, it's you,

  8   so it was constantly pointed back at you.

  9               There was a module, for instance, called Honesty and

 10   Disclosure where it was interesting because a lot of the

 11   intensive, the beginning is about redefining ideas; for

 12   instance, you know, in Honesty and Disclosure, the idea, well,

 13   maybe disclosure might not be good, you know, are there

 14   circumstances under which one should not disclose things, that

 15   one should be strategic.

 16               There was a module called Good and Bad, again

 17   redefining good and bad.

 18   Q     So, these were themes that were taught in various

 19   modules?

 20   A     They were taught in various modules and the first three

 21   days was full of this kind of redefining that occurred, that

 22   redefining new words.      You know, there was talk about tribute.

 23   Q     What was tribute?

 24   A     Yeah, tribute was interesting.       Tribute was basically

 25   recognizing that you are who you are because of who came



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 249 of 293 PageID #:
                                   11864

                           Vicente - direct - Lesko                        483


  1   before you, who taught you, you know, what they did with you,

  2   whether good or bad, is why you are the way you are right now

  3   and tribute is a very, very important thing.

  4                And they talked about in the ranking structure of

  5   ESP, it's very, very important to give tribute to those people

  6   that are of a higher rank, that have achieved, you know, what

  7   you have not achieved and that was a constant focus.

  8                In addition, there was an enormous focus on giving

  9   tribute to Nancy Salzman and to Keith Raniere who was called

 10   Vanguard, so there was a lot of discussion about giving

 11   tribute to Vanguard and that was -- for example, there was

 12   another one called Pride and Prejudice, looking at, you know,

 13   if you have the inability to give tribute, you know, clearly

 14   it's a pride problem, you have too much pride and so part of

 15   what this curriculum will help you do is, you know, do away

 16   with that pride because that stands in the way of so many

 17   things for you.

 18   Q     So, pride was considered to be a bad thing?

 19   A     Pride was considered to be a bad thing, it was definitely

 20   something that would get in your way.

 21   Q     So, after these -- modules, were they like classes

 22   basically?

 23   A     They were like classes, the way they were structured was

 24   that an idea was introduced, you know, let's say Good and Bad,

 25   you know, what is good, you know, what is bad, you know,



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 250 of 293 PageID #:
                                   11865

                           Vicente - direct - Lesko                        484


  1   something like that and so you would break out into groups and

  2   let's say the intensive, let's say it was 30 people, you break

  3   out into groups of maybe six or seven with facilitators and

  4   you would discuss these questions and pretty soon you'd find

  5   out like you really didn't have a clear definition of a lot of

  6   these things and you'd end up pretty confused and then what

  7   would happen, a video would be played or in my case Nancy

  8   Salzman would come up and say, great, let's give you the

  9   answers.     They weren't called the answers but in essence it

 10   was called a debrief and later the term would be disquisition.

 11   Q     Let me be precise, was the debrief session after the

 12   breakouts?

 13   A     Yes.

 14   Q     Breakouts, participants are discussing questions?

 15   A     Correct.

 16   Q     Reconvene as a group and then you received the answers?

 17   A     You'd hear this model's version of what the answers are.

 18   Q     And that debrief session was later renamed?

 19   A     Later it was renamed to disquisition.

 20   Q     Disquisition, is that a real word?

 21   A     I have no idea.

 22                THE COURT:   How do you spell it?

 23                THE WITNESS:   D-I-S-Q-U-I-S-I-T-I-O-N.      I hope that

 24   was right.

 25   Q     Sounds good to me.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 251 of 293 PageID #:
                                   11866

                           Vicente - direct - Lesko                        485


  1               THE COURT:    All right.

  2   Q     So, describe this debrief or disquisition?

  3   A     Well, this is what was so interesting, so basically once

  4   you discussed a bunch of ideas, if you have six, seven, eight

  5   people in a group discussing what does something mean or

  6   what's the meaning of this thing or what's the definition,

  7   it's chaos.    So, usually by the end of 15 minutes you have no

  8   idea what to think anymore, so then you're listening to this

  9   version, you know, for instance.        So, you know, they would

 10   describe good as, you know, pro-survival and building of

 11   value; bad, you know, anti-survival and destruction of value,

 12   and you sort of say, well, that's a pretty good definition, I

 13   seem to like that.     They would say these are our working

 14   definitions that we're going to use so we can keep on moving

 15   and things moved very, very quickly so, you know, if you

 16   raised an issue, you know, it was like, well, stick with us

 17   because it is leading somewhere.

 18   Q     What happened after the debrief sessions?

 19   A     Then we'd go back into breakout groups again and the same

 20   process would occur and then it would be anywhere from three

 21   to maybe up to seven of these kinds of debriefs that would

 22   occur and then there would be the final debrief or the sort of

 23   punch line of the message that they wanted to get across.

 24   Q     Did that have a name, that final debrief?

 25   A     It may have and I can't remember if it did.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 252 of 293 PageID #:
                                   11867

                           Vicente - direct - Lesko                        486


  1   Q     So, what happened after the final debrief?

  2   A     In the case of the intensive, you would have a very short

  3   break and then you would go back into another two hours, there

  4   were typically five two-hour sessions every day, they tended

  5   to be longer because in reality things run longer but, you

  6   know, so you were basically in session for anywhere from ten

  7   to twelve hours, this is Level 1 I'm describing, what I call

  8   Level 1.    Level 2 is a whole other thing.

  9   Q     We'll get into that later.

 10               So, after this process of breakouts and debriefs,

 11   how did the intensive end?

 12   A     So, basically the first three days was pretty much like

 13   that, the end of the first day was quite unique because there

 14   was a particular module called The Fall and The Fall was

 15   Mr. Raniere's version of -- it was describing somebody's fall

 16   from conscience into no conscience.        So, basically, you know,

 17   somebody has very low self-esteem, it gets lower and lower,

 18   they're miserable, depressed, a horrible human being, they get

 19   to like zero self-esteem and then what happens is they make a

 20   discovery and the discovery they make is that if they just

 21   abandon their conscience and abandon morality, life could be

 22   amazing, they could have anything they wanted and they start

 23   to have what's called a negative self-esteem which is they

 24   start to feel good having no conscience and they start to feel

 25   good hurting and torturing other people, it actually thrills



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 253 of 293 PageID #:
                                   11868

                           Vicente - direct - Lesko                        487


  1   them and this always produced in the class -- the class was

  2   terrified because everybody was like, oh my God, I hope this

  3   wasn't me; no, no, if you're asking the question, it's not

  4   you.   And then on the fourth day they would introduce what's

  5   called an EM, which is an exploration of meaning, and then you

  6   would receive one of those pretty much every day until towards

  7   the end of the intensive and I can explain that more but at

  8   the end of intensive there was something called the

  9   magnificent series which is basically now you've figured out

 10   all these things about you and all these issues and all these

 11   problems, who is the real you, and that was discovering your

 12   essence at the very end and there was a lot of stuff in

 13   between.

 14               (Continued on next page.)

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 254 of 293 PageID #:
                                   11869

                                     Proceedings                           488


  1   (Continued.)

  2               MR. LESKO:    Okay.   Your Honor, this is probably a

  3   good time to break.

  4               THE COURT:    All right.

  5               Members of the jury, let me remind you that it is

  6   extremely important that you follow my instructions that you

  7   not discuss this case with anyone, not your family, your

  8   friends, your business associates, and not your fellow jurors.

  9               In addition, you must not listen to, watch, or

 10   access any account of this case on any form of media,

 11   including newspapers, TV, radio, podcasts or the Internet, nor

 12   research, nor seek outside information about any aspect of the

 13   case.   Please do not communicate with anyone about the case on

 14   your phone, whether through e-mail, text messaging, or any

 15   other means, through any blog or website, or by way of any

 16   social media, including Facebook, Twitter, Instagram, You

 17   Tube, or other similar sites.        You must not consider anything

 18   you may have read or heard about the case outside of this

 19   courtroom whether you read it before or during jury selection

 20   process or during this trial.        Do not attempt any independent

 21   research or investigation about the case, and do not visit any

 22   of the locations identified on the questionnaire or discussed

 23   during the course of the jury selection process or this trial.

 24               So we'll resume at 9:30 tomorrow morning, and get a

 25   good night's sleep.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 255 of 293 PageID #:
                                   11870

                                     Proceedings                            489


  1               All rise for the jury.

  2               (Jury exits.)

  3               THE COURT:    Very well.      The witness is excused for

  4   the evening.     Do not discuss your testimony with anyone.

  5   We'll see you tomorrow morning at 9:30, sir.

  6               THE WITNESS:     Thank you.

  7               THE COURT:    You may step down.

  8               (Witness excused.)

  9               THE COURT:    Is there anything further this evening

 10   from the Government?

 11               MS. PENZA:    Your Honor, if we can just have one

 12   moment to confer with defense counsel and then we might have

 13   one --

 14               THE COURT:    Everyone may be seated.

 15               MS. PENZA:    -- we may have one very quick thing.

 16               THE COURT:    All right, go right ahead.      I'll wait.

 17               (Pause.)

 18               MS. PENZA:    Thank you, Your Honor.      I just wanted to

 19   make a record that we -- there is a transcript of a recording

 20   that Mr. Vicente is still reviewing, and so given Your Honor's

 21   instruction about not -- not discussing his testimony with

 22   anyone, we were going to have an agent sit with him while he

 23   reviews that transcript and defense counsel has no objection

 24   to that.

 25               MR. AGNIFILO:     We have no problem.     He's going to


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 256 of 293 PageID #:
                                   11871

                                     Proceedings                              490


  1   finalize a transcript that I think they want to put in on

  2   direct and that's fine with us.

  3               THE COURT:    All right, that's fine.

  4               For tomorrow, about how long will the direct be?

  5               MR. LESKO:    I think we are going to take all of

  6   tomorrow.

  7               THE COURT:    On direct?

  8               MR. LESKO:    Yes, I think that's a safe estimate.

  9               THE COURT:    All right.      And then we're not having

 10   trial on Friday, correct?

 11               MR. LESKO:    Right.

 12               THE COURT:    And we'll return on Monday.

 13               Now, I've been informed regarding the schedule that

 14   two of our jurors will be celebrating the last two days of

 15   Ramadan on the 4th and 5th of June, which means that those

 16   days cannot be trial days, and that's a Tuesday and a

 17   Wednesday, the 3rd is a Monday, so I'm going to adjust the

 18   schedule, but I won't do it right now.            I'm going to adjust

 19   the schedule to make those days non-trial days --

 20               MR. AGNIFILO:     Very good.

 21               THE COURT:    -- just so that you know --

 22               MS. PENZA:    Thank you, Your Honor.

 23               THE COURT:    -- which means we have to double our

 24   efforts to be efficient here in terms of moving the trial

 25   along briskly.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 257 of 293 PageID #:
                                   11872

                                     Proceedings                              491


  1               MS. PENZA:    Yes, Your Honor.

  2               MR. Der OHANNESIAN:      When you say "adjust the trial

  3   schedule," do you mean June 3rd will still be an off day, or

  4   are you going to make that a workday?

  5               THE COURT:    No, June 3rd is not a workday under any

  6   circumstance.

  7               (Pause.)

  8               THE COURT:    I'm now advised -- based on my

  9   ignorance, I didn't realize this -- that it's either June 4th

 10   or June 5th, depending on the face of the moon, so we don't

 11   know yet which day it is.

 12               Do you know which day it is, Ms. Penza?

 13               MS. PENZA:    Oh, no, I certainly don't --

 14               THE COURT:    Are you going to advise the Court based

 15   on your superior knowledge?

 16               MS. PENZA:    Absolutely not, Your Honor.          I just

 17   wanted to clarify the schedule.         I mean, I can tell what you

 18   Outlook is telling me, but I don't think that's accurate and I

 19   didn't intend to.

 20               THE COURT:    I think I will ask the jurors what

 21   they're telling me and then advise you.              So it's only one of

 22   the two days and I will let you know which one of the two

 23   days.

 24               MS. PENZA:    Thank you, Your Honor.

 25               THE COURT:    So we're off on June 3rd and either


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 258 of 293 PageID #:
                                   11873

                                       Proceedings                                492


  1   June 4th or June 5th.

  2               MR. AGNIFILO:       Got it.

  3               THE COURT:       All right?

  4               MR. AGNIFILO:       Thank you, Judge.

  5               THE COURT:       Anything else for tonight?

  6               MR. AGNIFILO:       Nothing from us.

  7               THE COURT:       Anything else, Ms. Penza?

  8               MS. PENZA:       No, Your Honor.

  9               THE COURT:       All right.     Thank you.      We'll see you

 10   tomorrow.

 11               (Matter adjourned to May 9, 2019, at 9:30 a.m.)

 12

 13                            *      *      *      *         *

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                               Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 259 of 293 PageID #:
                                   11874

                                                                           493


  1                                  I N D E X

  2

  3           WITNESS                                               PAGE

  4

  5            SYLVIE (Continued)

  6            DIRECT EXAMINATION

  7            BY MS. PENZA                                          250

  8            CROSS-EXAMINATION

  9            BY MR. AGNIFILO                                       317

 10            REDIRECT EXAMINATION

 11            BY MS. PENZA                                          438

 12            RECROSS-EXAMINATION

 13            BY MR. AGNIFILO                                       448

 14

 15            MARK ANTHONY VICENTE                                  454

 16            DIRECT EXAMINATION

 17            BY MR. LESKO                                          454

 18

 19

 20

 21

 22

 23

 24

 25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 260 of 293 PageID #:
                                   11875

                                                                            494


  1                               E X H I B I T S

  2

  3

  4        Government's Exhibit 1005T                                 309

  5

  6        Defendant's Exhibit 161                                    321

  7

  8        Defendant's Exhibit 174                                    324

  9

 10        Government Exhibit 1353                                    372

 11

 12        Government's Exhibit 2, 3, 4, 5, 6, 8, 12,

 13        13, 14, 15, 16, 17, 19, 20, 24, 26, 31, 32,

 14        33, 34, 36, 39, 45, 46, 47, 48, 49, 50, 51,

 15        53, 54, 56, 30, 28, 55, 132, 133, 118, 120,

 16        121, 122, 123, 123A, 115, 116, 117, 142,

 17        104, 112, 111, 110, 105, 108, 157, 159, 165,

 18        166, 164, 170, 169, 167, 136, 150, 151, 152,

 19        101, 103, 156, 172, and 173                                452

 20

 21

 22

 23

 24

 25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 261 of 293 PageID #:
                                   11876

                                                                                                                                      1
                          $                    452:22, 485:7, 494:13                       386:10, 389:3, 389:10, 389:15,
                                              150 [3] - 452:13, 453:1, 494:18              390:15, 400:5, 400:14, 439:24,
   $10,000 [1] - 476:19                       151 [3] - 452:13, 453:1, 494:18              440:15, 440:17, 443:10, 443:13,
   $2,000 [1] - 476:16                        152 [3] - 452:13, 453:1, 494:18              444:11, 444:13, 446:11
   $50,000 [1] - 367:18                       156 [3] - 452:13, 453:1, 494:19             2017 [30] - 284:21, 293:8, 401:16, 402:8,
   $500 [1] - 332:16                          157 [3] - 452:12, 452:25, 494:17             403:9, 405:6, 405:18, 406:6, 406:24,
   $6,000 [1] - 476:20                        159 [3] - 452:12, 452:25, 494:17             407:13, 408:2, 417:21, 418:1, 419:11,
   $7,500 [1] - 476:18                        15th [1] - 444:22                            420:2, 429:2, 429:9, 430:17, 430:19,
                                              16 [9] - 328:19, 380:8, 405:18, 452:9,       430:24, 431:6, 431:11, 431:18, 432:5,
                          '                    452:22, 476:18, 478:25, 479:2, 494:13       432:9, 432:17, 432:21, 433:2, 436:6
   '90s [1] - 455:6                           16-day [3] - 344:7, 473:8, 478:23           2019 [2] - 235:6, 492:11
                                              161 [8] - 318:11, 318:21, 319:8, 321:13,    202 [1] - 468:1
                                               321:20, 322:1, 324:9, 494:6                203 [2] - 467:5, 467:6
                          1                                                               20th [1] - 405:6
                                              164 [3] - 452:13, 452:25, 494:18
   1 [4] - 440:20, 472:11, 486:7, 486:8                                                   21 [1] - 382:23
                                              165 [3] - 452:12, 452:25, 494:17
   10 [3] - 389:7, 389:14, 426:11                                                         21st [1] - 444:19
                                              166 [3] - 452:12, 452:25, 494:18
   10-minute [3] - 294:14, 295:3, 427:2                                                   221 [2] - 383:22, 384:2
                                              167 [3] - 452:13, 452:25, 494:18
   100 [1] - 391:18                                                                       222 [1] - 384:18
                                              169 [3] - 452:13, 452:25, 494:18
   10017 [1] - 235:18                                                                     223 [2] - 386:17, 387:1
                                              17 [3] - 452:9, 452:22, 494:13
   1004 [2] - 293:1, 303:14                                                               224 [1] - 389:6
                                              170 [3] - 452:13, 452:25, 494:18
   1005 [2] - 293:2, 309:11                                                               225 [1] - 390:12
                                              172 [3] - 452:13, 453:1, 494:19
   1005T [4] - 308:23, 309:5, 309:19, 494:4                                               226 [1] - 401:15
                                              173 [3] - 452:14, 453:1, 494:19
   1007 [2] - 342:22, 343:1                                                               227 [3] - 405:14, 405:16
                                              174 [7] - 323:14, 324:4, 324:6, 324:8,
   1008 [2] - 345:8, 356:25                                                               230 [3] - 300:12, 378:23, 378:24
                                               324:13, 324:16, 494:8
   1009 [1] - 288:10                                                                      231 [1] - 382:16
                                              17th [2] - 323:19, 324:21
   101 [3] - 452:13, 453:1, 494:19                                                        232 [1] - 400:3
                                              18 [4] - 291:7, 332:8, 394:24, 395:9
   103 [3] - 452:13, 453:1, 494:19                                                        233 [1] - 406:5
                                              18-CR-0204(NGG [1] - 235:2
   104 [3] - 452:12, 452:24, 494:17                                                       234 [3] - 407:12, 414:25, 415:1
                                              18-year-old [1] - 362:19
   105 [3] - 452:12, 452:25, 494:17                                                       235 [1] - 418:1
                                              18th [1] - 439:24
   108 [3] - 452:12, 452:25, 494:17                                                       236 [1] - 419:10
                                              19 [4] - 401:16, 452:9, 452:22, 494:13
   10th [1] - 443:13                                                                      237 [1] - 419:24
                                              1965 [1] - 454:25
   11 [1] - 391:9                                                                         238 [2] - 430:17
                                              1986 [1] - 456:2
   110 [3] - 452:12, 452:25, 494:17                                                       24 [3] - 452:9, 452:22, 494:13
                                              1:00 [1] - 384:16
   111 [3] - 452:12, 452:24, 494:17                                                       24/7 [1] - 412:23
                                              1st [4] - 390:15, 390:23, 444:21, 444:25
   112 [3] - 452:12, 452:24, 494:17                                                       250 [1] - 493:7
   11201 [1] - 235:14                                                                     25th [4] - 400:5, 432:9, 432:17, 433:9
   115 [3] - 452:11, 452:24, 494:16
                                                                  2
                                                                                          26 [4] - 430:19, 452:9, 452:22, 494:13
   116 [3] - 452:11, 452:24, 494:16           2 [4] - 452:8, 452:21, 486:8, 494:12
                                                                                          26-mile [1] - 352:20
   117 [3] - 452:12, 452:24, 494:16           20 [8] - 263:2, 295:10, 295:11, 364:17,
                                                                                          26th [1] - 235:18
   118 [3] - 452:11, 452:23, 494:15            365:14, 452:9, 452:22, 494:13
                                                                                          27 [2] - 400:14, 406:6
   11th [1] - 444:10                          20-day [1] - 473:7
                                                                                          271 [1] - 235:14
   12 [6] - 308:19, 452:9, 452:21, 462:6,     2004 [5] - 330:8, 330:14, 456:12,
                                                                                          275 [3] - 298:23, 299:19, 315:14
    481:16, 494:12                             456:21, 458:16
                                                                                          27th [3] - 430:24, 440:15, 440:17
   12.1 [2] - 352:8, 353:2                    2005 [10] - 331:20, 332:3, 332:9, 364:18,
                                                                                          28 [5] - 319:3, 322:14, 452:11, 452:23,
   120 [3] - 452:11, 452:24, 494:15            436:3, 436:5, 458:16, 462:10, 478:15,
                                                                                           494:15
   121 [3] - 452:11, 452:24, 494:16            478:19
                                                                                          28th [1] - 431:6
   122 [3] - 452:11, 452:24, 494:16           2006 [1] - 470:3
                                                                                          29 [2] - 383:23, 406:24
   12207 [1] - 235:21                         2007 [5] - 355:20, 355:25, 356:3,
                                                                                          29th [1] - 432:5
   123 [3] - 452:11, 452:24, 494:16            356:17, 356:18
                                                                                          2:00 [1] - 371:3
   123A [3] - 452:11, 452:24, 494:16          2007-ish [1] - 355:16
   12th [2] - 419:17, 444:13                  2010 [3] - 368:20, 368:21, 464:10
                                              2011 [6] - 368:5, 368:11, 368:15,                               3
   13 [8] - 393:17, 393:19, 394:6, 395:22,
    419:11, 452:9, 452:21, 494:13              457:15, 469:13, 469:18                     3 [3] - 452:8, 452:21, 494:12
   132 [3] - 452:11, 452:23, 494:15           2012 [6] - 319:3, 321:3, 321:9, 322:12,     3,000 [1] - 476:16
   133 [3] - 452:11, 452:23, 494:15            322:15, 323:8                              30 [6] - 315:21, 424:1, 452:10, 452:23,
   1353 [3] - 372:14, 372:19, 494:10          2013 [6] - 322:21, 323:3, 323:8, 323:19,     484:2, 494:15
   136 [3] - 452:13, 452:25, 494:18            324:21, 419:8                              30-year [1] - 421:7
   14 [3] - 452:9, 452:21, 494:13             2014 [1] - 470:15                           309 [1] - 494:4
   142 [3] - 452:12, 452:24, 494:16           2015 [3] - 364:19, 444:19, 444:25           31 [3] - 452:9, 452:22, 494:13
   15 [7] - 238:5, 241:18, 426:23, 452:9,     2016 [24] - 260:7, 262:24, 266:13, 380:8,   317 [1] - 493:9
                                               382:24, 383:23, 384:22, 385:5,             31st [2] - 407:13, 408:2



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 262 of 293 PageID #:
                                   11877

                                                                                                                                   2
   32 [3] - 452:9, 452:22, 494:13                                8                       actress [1] - 458:4
   321 [1] - 494:6                                                                       actual [3] - 304:1, 374:5, 473:16
                                             8 [5] - 235:6, 452:9, 452:21, 463:3,
   324 [1] - 494:8                                                                       actualization [1] - 361:9
                                              494:12
   33 [3] - 452:10, 452:22, 494:14                                                       add [1] - 381:11
                                             800 [1] - 274:1
   34 [3] - 452:10, 452:22, 494:14                                                       added [1] - 294:6
                                             8033 [1] - 423:17
   35 [1] - 315:22                                                                       addition [4] - 349:14, 367:22, 483:8,
                                             89 [1] - 327:16
   353 [2] - 449:19, 450:16                                                               488:9
                                             8th [4] - 418:1, 439:22, 439:24, 443:10
   36 [3] - 452:10, 452:22, 494:14                                                       additional [2] - 264:4, 306:4
   372 [1] - 494:10                                                                      additionally [1] - 271:13
   39 [3] - 452:10, 452:22, 494:14                               9                       Additionally [2] - 288:13, 288:14
   3:30 [1] - 388:8                          9 [6] - 389:7, 389:10, 389:18, 400:18,      address [1] - 386:5
   3rd [6] - 384:22, 385:8, 490:17, 491:3,    400:25, 492:11                             addressed [1] - 277:15
    491:5, 491:25                            9:00 [1] - 235:6                            adhere [1] - 377:2
                                             9:11 [1] - 236:4                            adjourned [1] - 492:11
                        4                    9:29 [1] - 247:2                            adjust [3] - 490:17, 490:18, 491:2
                                             9:30 [3] - 488:24, 489:5, 492:11            admired [1] - 458:19
   4 [6] - 359:5, 385:4, 385:14, 452:9,
                                             9:41 [1] - 247:5                            admissibility [1] - 271:4
    452:21, 494:12
                                                                                         admissible [1] - 421:6
   40 [2] - 367:18, 367:22
   438 [1] - 493:11                                              A                       admission [1] - 423:13
                                                                                         admit [2] - 324:3, 427:9
   448 [1] - 493:13                          a.m [7] - 235:6, 236:4, 247:2, 247:5,
                                                                                         admitted [4] - 299:7, 309:15, 319:7,
   45 [4] - 337:24, 452:10, 452:22, 494:14    390:4, 406:9, 492:11
                                                                                          372:16
   452 [1] - 494:19                          A.M [2] - 419:13, 440:19
                                                                                         admitting [2] - 300:11, 333:11
   454 [2] - 493:15, 493:17                  abandon [2] - 486:21
                                                                                         adopt [1] - 237:16
   455 [3] - 467:11, 468:5, 479:6            abbreviations [1] - 236:24
                                                                                         adult [1] - 394:23
   46 [4] - 452:10, 452:22, 467:1, 494:14    ability [1] - 351:23
                                                                                         advise [4] - 247:18, 450:17, 491:14,
   47 [3] - 452:10, 452:23, 494:14           abject [1] - 481:10
                                                                                          491:21
   48 [4] - 267:10, 452:10, 452:23, 494:14   able [22] - 240:4, 258:15, 265:24, 297:4,
                                                                                         advised [1] - 491:8
   49 [3] - 452:10, 452:23, 494:14            300:15, 334:21, 349:12, 352:15,
                                                                                         affectionate [1] - 337:20
   4:00 [2] - 388:9                           353:11, 353:17, 353:18, 356:20,
                                                                                         affects [3] - 348:25, 349:1
   4th [3] - 490:15, 491:9, 492:1             373:8, 373:11, 374:9, 403:2, 407:16,
                                                                                         afford [1] - 331:11
                                              408:21, 417:7, 421:23, 460:12, 460:13
                                                                                         afraid [4] - 334:22, 400:20, 409:15,
                        5                    above-referred [3] - 321:21, 324:14,
                                                                                          471:9
                                              343:4
   5 [5] - 303:14, 389:3, 452:9, 452:21,                                                 Africa [2] - 454:23, 454:24
                                             abscess [2] - 366:24, 367:1
    494:12                                                                               aftermath [1] - 286:12
                                             absolutely [4] - 239:20, 299:9, 395:7,
   50 [4] - 452:10, 452:23, 480:9, 494:14                                                afternoon [8] - 377:24, 385:11, 387:23,
                                              491:16
   50,000 [1] - 367:22                                                                    406:18, 438:10, 438:11, 454:14,
                                             absorbed [1] - 291:23
   51 [4] - 452:10, 452:23, 459:17, 494:14                                                454:15
                                             abuse [2] - 307:4, 307:19
   53 [3] - 452:10, 452:23, 494:15                                                       afterthoughts [1] - 263:6
                                             accept [6] - 362:5, 362:6, 362:8, 362:9,
   54 [3] - 452:10, 452:23, 494:15                                                       afterwards [1] - 254:16
                                              421:24, 424:14
   55 [3] - 452:11, 452:23, 494:15                                                       age [4] - 305:9, 308:18, 329:22, 475:20
                                             accepted [2] - 243:13, 359:22
   56 [3] - 452:10, 452:23, 494:15                                                       agent [1] - 489:22
                                             accepting [1] - 362:6
   59 [1] - 310:13                                                                       Agent [1] - 236:8
                                             access [3] - 263:1, 333:1, 488:10
   5:00 [1] - 388:9                                                                      ages [1] - 433:6
                                             accidentally [1] - 307:24
   5th [3] - 490:15, 491:10, 492:1                                                       AGNIFILO [174] - 235:19, 236:10,
                                             acclaim [1] - 456:24
                                                                                          236:20, 239:5, 239:13, 239:19, 240:7,
                                             accomplished [3] - 328:15, 328:16,
                        6                     330:14
                                                                                          240:23, 240:25, 241:2, 241:4, 241:18,
                                                                                          241:21, 241:24, 242:5, 242:9, 242:13,
   6 [5] - 452:9, 452:21, 459:4, 459:6,      accordance [1] - 363:2
                                                                                          242:15, 243:5, 244:21, 246:14,
    494:12                                   account [1] - 488:10
                                                                                          246:19, 247:15, 269:25, 271:16,
   613-2605 [1] - 235:24                     accurate [5] - 327:9, 435:10, 450:10,
                                                                                          271:20, 273:19, 282:7, 286:8, 296:24,
   677 [1] - 235:21                           450:12, 491:18
                                                                                          297:11, 297:19, 297:23, 298:14,
   6:00 [1] - 387:14                         accurately [2] - 414:2, 446:16
                                                                                          298:21, 298:24, 299:20, 299:24,
   6th [1] - 446:11                          achieve [1] - 337:16
                                                                                          300:11, 300:15, 301:6, 309:7, 309:17,
                                             achieved [2] - 483:6, 483:7
                                                                                          314:8, 315:3, 315:7, 315:17, 315:24,
                        7                    act [3] - 447:7, 447:13, 471:2               317:3, 317:10, 317:12, 317:22,
                                             acting [6] - 280:9, 298:2, 434:7, 470:17,    317:24, 318:3, 318:4, 318:14, 318:19,
   707 [1] - 235:21
                                              470:18, 471:3                               318:20, 319:7, 320:13, 320:22, 321:2,
   718 [1] - 235:24
                                             actions [3] - 292:22, 348:7, 348:10          321:16, 321:22, 321:25, 324:3,
   767 [1] - 235:18
                                             active [1] - 455:4                           324:10, 324:12, 324:15, 325:23,
   7:30 [1] - 384:12
                                             activities [4] - 330:18, 469:6, 469:23



                                             Denise Parisi, RPR, CRR
                                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 263 of 293 PageID #:
                                   11878

                                                                                                                                     3
    342:11, 342:18, 342:20, 342:23,           allowed [15] - 264:25, 268:13, 273:22,     appeal [1] - 278:7
    343:5, 344:25, 348:3, 349:18, 354:23,      280:12, 300:5, 301:25, 304:22, 338:5,     appear [1] - 440:2
    354:24, 356:23, 370:20, 371:5, 372:5,      355:8, 355:13, 400:19, 401:1, 447:4,      appearances [1] - 236:5
    372:9, 372:11, 372:18, 372:22, 373:3,      447:16, 479:22                            appease [1] - 287:1
    373:11, 373:14, 373:16, 373:23,           allude [1] - 285:17                        appreciate [2] - 404:12, 416:23
    374:16, 374:22, 374:24, 375:5, 375:9,     alluded [1] - 455:10                       appreciation [3] - 404:4, 404:6, 404:11
    375:21, 376:5, 376:8, 376:12, 376:14,     alluding [1] - 286:22                      approach [4] - 275:23, 276:13, 276:14,
    376:17, 377:23, 378:3, 378:4, 378:25,     almost [7] - 254:3, 259:12, 262:2,          279:2
    379:9, 379:12, 379:14, 379:20,             263:19, 277:12, 393:21, 422:13            approached [1] - 281:4
    379:21, 386:23, 387:2, 387:5, 387:6,      alone [1] - 265:11                         appropriate [4] - 294:12, 298:10,
    388:22, 392:2, 400:2, 400:4, 405:16,      amazing [2] - 322:5, 486:22                 298:11, 300:24
    405:17, 415:1, 415:3, 419:2, 421:10,      AMERICA [1] - 235:2                        approve [1] - 277:9
    422:17, 422:22, 423:4, 423:12,            America [3] - 367:14, 431:19, 431:20       approved [4] - 265:25, 276:25, 277:16,
    423:17, 423:25, 424:5, 424:7, 424:11,     amount [14] - 264:23, 327:6, 327:7,         344:14
    424:17, 426:12, 426:15, 426:17,            332:17, 340:22, 357:21, 367:21,           approving [4] - 275:22, 275:24, 275:25
    426:19, 426:23, 428:9, 436:20,             413:4, 422:18, 456:11, 457:2, 460:14,     approximate [4] - 386:8, 386:16, 462:8,
    436:23, 437:3, 437:5, 437:9, 438:5,        463:13, 476:12                             476:12
    441:21, 442:1, 442:14, 447:9, 448:5,      amounts [2] - 326:1, 476:21                April [10] - 293:8, 323:19, 324:21,
    448:8, 448:12, 449:1, 449:6, 449:8,       Ana [32] - 268:2, 268:3, 268:10, 268:15,    439:22, 439:24, 443:10, 443:13,
    449:21, 450:1, 450:3, 450:6, 450:8,        268:18, 268:23, 269:2, 269:3, 269:19,      444:10, 444:13
    450:15, 451:18, 452:15, 489:25,            269:21, 269:23, 271:14, 271:16,           Apropos [3] - 293:21, 341:3, 341:4
    490:20, 492:2, 492:4, 492:6, 493:9,        272:2, 273:7, 273:8, 273:12, 273:14,      area [9] - 287:4, 287:7, 287:10, 293:18,
    493:13                                     273:16, 407:15, 407:20, 408:1,             329:19, 446:17, 446:18, 446:21, 473:1
   Agnifilo [12] - 236:11, 243:21, 244:4,      408:11, 409:5, 414:24, 415:18, 416:2,     areas [1] - 472:8
    244:15, 247:14, 300:1, 317:15,             416:15, 416:25, 417:14                    argument [6] - 243:16, 243:17, 262:8,
    377:19, 421:4, 428:5, 438:12, 439:2       analyzing [1] - 407:11                      296:7, 403:21
   ago [7] - 241:18, 337:24, 396:14,          Angeles [4] - 457:9, 458:22, 458:24,       arguments [2] - 262:11, 408:19
    396:18, 396:19, 405:22, 429:24             464:12                                    arise [1] - 359:13
   agree [27] - 237:7, 237:8, 237:12,         anger [4] - 255:11, 348:11, 415:25,        arrange [6] - 280:2, 280:3, 281:10,
    308:11, 321:6, 327:11, 345:25,             447:18                                     282:11, 282:16, 283:5
    346:22, 350:4, 351:5, 355:2, 363:4,       angled [2] - 446:17, 446:20                arranged [5] - 258:8, 258:9, 281:11,
    380:10, 385:21, 386:1, 387:12,
                                              angry [3] - 273:17, 390:4, 447:14           290:7
    391:18, 392:11, 392:16, 393:3,
                                              animal [2] - 354:15, 354:17                arrangement [1] - 430:7
    395:23, 402:21, 431:15, 432:20,
                                              animals [1] - 355:1                        arranging [5] - 266:19, 279:23, 282:18,
    436:16, 441:14, 452:15
                                              animation [1] - 457:3                       282:21, 289:6
   Agreed [1] - 298:20
                                              Anna [5] - 332:4, 334:8, 337:8, 397:15,    array [1] - 480:22
   agreed [4] - 237:12, 288:25, 367:19,
                                               397:16                                    arrested [1] - 289:10
    412:2
                                              anniversary [1] - 420:3                    arrive [1] - 387:18
   agreement [8] - 365:22, 366:17, 373:3,
                                              announcement [1] - 376:20                  arrived [1] - 475:2
    374:2, 479:14, 479:17, 479:18, 479:25
                                              another's [1] - 361:6                      art [1] - 341:17
   agreements [3] - 271:23, 290:9, 360:4
                                              answer [12] - 273:5, 369:23, 375:3,        article [3] - 263:2, 287:20, 466:20
   agrees [1] - 301:1
                                               379:25, 385:2, 401:14, 416:6, 421:11,     articles [2] - 263:2, 263:7
   ahead [14] - 240:24, 271:2, 273:20,
                                               430:1, 430:8, 444:4, 471:11               arts [5] - 341:14, 341:23, 342:2, 480:18,
    310:3, 320:3, 320:12, 344:24, 354:22,
                                              answered [1] - 290:3                        480:19
    362:22, 379:19, 415:2, 437:4, 461:18,
                                              answers [4] - 484:9, 484:16, 484:17        ascribe [1] - 376:24
    489:16
                                              Anthony [1] - 454:7                        ascribing [1] - 241:12
   aided [1] - 235:25
                                              ANTHONY [2] - 454:1, 493:15                ashamed [2] - 255:14, 291:8
   ailments [1] - 366:15
                                              Anti [1] - 435:19                          Ashland [6] - 460:24, 460:25, 461:5,
   aiming [1] - 471:3
                                              anti [2] - 455:24, 485:11                   461:9, 461:13, 461:20
   airport [2] - 366:8, 461:10
                                              anti-apartheid [1] - 455:24                aside [2] - 262:14, 477:21
   akin [1] - 474:1
                                              anti-survival [1] - 485:11                 aspect [3] - 422:10, 470:23, 488:12
   Albany [16] - 235:21, 278:4, 287:4,
                                              Anti-woman [1] - 435:19                    aspects [3] - 245:1, 390:5, 451:11
    289:4, 304:21, 366:9, 368:4, 368:13,
                                              anxious [2] - 262:5, 405:9                 aspirations [1] - 369:9
    395:12, 395:15, 395:22, 445:3, 460:5,
                                              anyway [6] - 289:15, 289:24, 369:12,       assigned [1] - 279:18
    464:2, 474:9, 475:2
                                               444:3, 448:11, 469:2                      assignment [1] - 411:14
   alleged [7] - 240:2, 240:3, 240:10,
                                              apart [1] - 434:9                          assignments [5] - 262:14, 262:16,
    242:7, 246:1, 249:6, 271:5
                                              apartheid [3] - 455:3, 455:15, 455:24       262:17, 279:16, 285:4
   allergy [1] - 464:20
                                              apartment [1] - 445:3                      Assistant [1] - 235:16
   Allison [6] - 267:7, 280:7, 280:8,
                                              apologize [2] - 248:23, 324:12             assistants [1] - 474:1
    280:15, 280:17, 287:12
                                              apparent [1] - 246:18                      associated [2] - 288:15, 474:15
   allow [4] - 272:6, 321:19, 422:12, 423:1




                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 264 of 293 PageID #:
                                   11879

                                                                                                                                  4
   associates [1] - 488:8                   basic [2] - 301:12, 377:2                    269:11, 274:17, 275:2, 281:14, 282:1,
   ASSOCIATES [1] - 235:17                  basics [1] - 472:7                           289:3, 291:1, 310:15, 315:22, 335:23,
   association [1] - 288:6                  basis [5] - 246:17, 320:10, 326:8,           352:1, 352:4, 361:8, 378:1, 385:10,
   assume [7] - 241:16, 297:22, 299:19,      385:22, 436:17                              390:3, 405:11, 411:19, 468:16, 477:20
    339:12, 360:13, 403:20, 479:17          bear [1] - 386:24                           blah [3] - 283:6
   assumed [2] - 306:18, 354:7              beaten [1] - 284:7                          Bleep [4] - 456:13, 456:15, 456:17,
   assuming [3] - 322:16, 374:19            beautiful [5] - 256:1, 391:10, 421:15,       458:13
   athlete [2] - 356:16, 369:2               424:13, 428:18                             bleep [1] - 456:16
   Atlantic [1] - 366:8                     became [5] - 269:17, 430:6, 455:3,          blind [2] - 240:20, 429:12
   attach [1] - 326:15                       464:23                                     block [1] - 259:12
   attached [2] - 326:4, 478:12             become [12] - 276:19, 341:16, 345:4,        blog [5] - 283:22, 429:16, 488:15
   attempt [1] - 488:20                      345:5, 345:6, 357:19, 405:21, 408:15,      blue [3] - 294:21, 424:18, 466:22
   attempting [1] - 356:15                   455:12, 458:12, 470:6, 471:9               blush [1] - 443:15
   attend [1] - 472:19                      becomes [1] - 344:13                        blushy [2] - 444:10, 444:14
   attended [2] - 293:5, 338:2              becoming [1] - 257:13                       board [3] - 252:22, 354:5, 409:16
   attention [8] - 260:6, 287:17, 315:12,   bed [8] - 252:24, 253:11, 253:14,           body [15] - 253:3, 254:1, 254:3, 254:4,
    356:12, 443:4, 456:11, 456:22            253:15, 254:17, 258:23, 260:13              255:24, 255:25, 275:7, 297:3, 390:6,
   attitude [1] - 358:19                    BEFORE [1] - 235:10                          390:9, 412:7, 457:4, 471:1, 471:25,
   attorney [2] - 243:10, 295:2             began [14] - 456:4, 456:21, 456:23,          478:11
   Attorney [1] - 235:13                     458:23, 461:3, 464:21, 469:13,             bond [1] - 281:20
   Attorneys [1] - 235:16                    470:15, 471:20, 472:12, 473:6, 479:3,      bonded [1] - 281:19
   audience [1] - 373:8                      481:6                                      bonding [1] - 281:21
   August [13] - 319:3, 322:14, 384:22,     begin [1] - 377:25                          Bonnie [4] - 457:13, 457:14, 457:18,
    385:4, 385:8, 385:14, 389:3, 389:7,     beginning [12] - 274:10, 284:22,             457:19
    389:10, 389:14, 389:18, 390:24           288:12, 290:23, 353:8, 368:21,             book [5] - 355:20, 355:24, 356:1,
   authenticate [1] - 300:2                  410:16, 435:15, 468:11, 469:2, 472:6,       360:12, 456:23
   authenticated [1] - 299:8                 482:11                                     bootstrapping [1] - 424:15
   availability [2] - 439:6, 450:18         behalf [1] - 435:8                          born [3] - 454:22, 454:25, 474:20
   available [1] - 412:22                   behavior [2] - 415:9, 459:24                borrowed [1] - 481:4
   Avenue [1] - 235:18                      behind [5] - 283:16, 338:13, 342:1,         bottom [4] - 294:22, 325:25, 384:15,
   avoid [1] - 259:23                        403:15, 466:13                              405:25
   aware [5] - 267:16, 309:8, 378:14,       believes [2] - 237:25, 244:6                Bouchey [9] - 458:17, 458:20, 458:25,
    398:15, 458:12                          belong [1] - 387:9                           459:8, 459:10, 459:12, 459:15,
   awareness [1] - 457:7                    belonged [2] - 387:8, 462:4                  459:19, 460:18
   awarenesses [1] - 463:17                 belongs [1] - 373:19                        bought [2] - 243:12, 332:24
   Awe [1] - 388:10                         below [2] - 384:8, 389:11                   box [5] - 317:7, 329:9, 359:4, 359:5,
   awesome [3] - 320:16, 322:6, 324:23      belt [1] - 480:20                            359:7
   awkward [1] - 279:5                      belts [2] - 341:16, 480:20                  Boyd [2] - 332:4, 337:8
                                            bench [1] - 452:20                          boys [1] - 407:4
                                            best [9] - 245:3, 313:25, 333:6, 404:22,    BRAFMAN [1] - 235:17
                       B
                                             430:8, 468:24, 477:9, 477:11               brain [2] - 291:6, 457:4
   babies [1] - 415:8                       better [13] - 257:13, 317:22, 317:23,       brainchild [1] - 469:14
   backdate [1] - 264:11                     340:5, 340:9, 349:11, 350:25, 351:6,       brand [13] - 274:6, 274:13, 274:15,
   background [3] - 334:17, 336:13, 466:4    381:6, 389:21, 448:1, 459:14, 481:13        274:18, 274:22, 274:24, 274:25,
   bad [13] - 291:10, 298:11, 348:8,        Better [1] - 377:10                          275:1, 275:2, 275:5, 275:8, 282:3,
    358:13, 422:9, 422:10, 482:17, 483:2,   between [17] - 251:17, 251:19, 315:21,       282:6
    483:18, 483:19, 483:25, 485:11           367:19, 384:1, 385:17, 386:10,             branded [4] - 279:7, 282:19, 282:20,
   Bad [2] - 482:16, 483:24                  434:16, 439:22, 439:24, 443:17,             282:24
   bakery [1] - 325:2                        443:18, 444:16, 464:10, 468:9, 478:8,      branding [11] - 279:20, 279:21, 279:24,
   balance [2] - 351:9, 351:12               487:13                                      280:3, 281:20, 281:23, 282:10,
   ballet [1] - 269:13                      Beverly [1] - 459:2                          282:12, 282:18, 283:9, 283:17
   bar [4] - 270:2, 270:3, 271:1, 272:7     beyond [3] - 328:4, 357:8, 428:20           brandings [1] - 282:22
   Barbara [9] - 458:17, 458:20, 458:25,    big [8] - 241:14, 252:23, 252:24, 266:19,   brave [2] - 254:20, 255:13
    459:8, 459:10, 459:12, 459:15,           357:13, 390:13, 446:2, 475:1               braver [1] - 405:21
    459:19, 460:18                          bigger [1] - 275:11                         Brazil [1] - 455:1
   bareback [2] - 350:10, 351:7             bills [1] - 367:5                           breaching [1] - 359:23
   base [1] - 417:8                         biology [2] - 457:2, 466:8                  break [14] - 246:25, 260:22, 294:13,
   based [6] - 361:12, 443:8, 470:21,       birth [1] - 289:23                           294:14, 295:3, 315:13, 370:23, 426:2,
    477:24, 491:8, 491:14                   birthday [1] - 443:18                        427:3, 432:9, 484:1, 484:2, 486:3,
   basement [1] - 311:5                     bit [24] - 247:25, 263:9, 268:11, 268:14,    488:3
   bases [1] - 271:3



                                            Denise Parisi, RPR, CRR
                                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 265 of 293 PageID #:
                                   11880

                                                                                                                                       5
   breakdowns [1] - 370:15                     camping [1] - 262:7                          366:15, 369:20, 378:12, 390:5, 390:9,
   breaking [1] - 359:23                       Canada [1] - 455:1                           396:1, 413:4, 419:19, 457:2, 471:8,
   breakout [1] - 485:19                       cancelled [1] - 477:5                        471:13, 472:17, 474:2, 475:13,
   breakouts [3] - 484:12, 484:14, 486:10      cannot [4] - 262:8, 376:15, 421:9,           477:16, 479:21
   brief [6] - 295:14, 422:22, 422:23,          490:16                                     certainly [3] - 469:24, 470:19, 491:13
    422:24, 427:1, 448:20                      capability [1] - 369:13                     cetera [2] - 299:8, 300:4
   briefly [1] - 472:22                        capacity [1] - 242:9                        chair [1] - 248:11
   brilliant [1] - 475:16                      capitalize [2] - 441:6, 441:9               challenge [1] - 421:23
   bring [11] - 244:24, 248:13, 253:21,        capitalized [1] - 441:12                    challenging [2] - 291:12, 391:10
    294:20, 303:2, 309:9, 366:12, 377:5,       car [1] - 364:24                            champion [1] - 466:1
    377:15, 395:11, 428:2                      CARBY [1] - 294:23                          change [7] - 284:24, 322:18, 349:21,
   bringing [3] - 366:7, 367:13, 367:14        Carby [2] - 236:9, 304:9                     405:9, 407:16, 408:22, 417:20
   briskly [1] - 490:25                        card [1] - 288:23                           changed [2] - 320:15, 397:21
   broader [1] - 236:23                        care [10] - 265:10, 320:5, 332:11, 333:5,   changes [1] - 460:12
   Broadway [1] - 235:21                        333:13, 364:3, 364:6, 364:8, 364:9,        changing [2] - 285:3, 390:10
   Bronfman [11] - 266:16, 287:13, 304:14,      476:1                                      channel [1] - 257:15
    323:16, 460:19, 461:25, 462:5, 463:5,      cared [2] - 264:18, 313:24                  chaos [1] - 485:7
    463:7, 464:7, 465:9                        career [2] - 245:6, 456:4                   character [2] - 457:7, 470:22
   Brooklyn [3] - 235:4, 235:14, 329:18        careful [3] - 297:13, 397:6, 441:11         charge [5] - 282:21, 290:18, 332:19,
   brought [6] - 315:12, 334:6, 334:7,         carefully [1] - 479:22                       341:24, 375:19
    368:24, 428:19, 473:3                      cares [1] - 424:10                          charged [2] - 244:8, 285:1
   bubble [1] - 291:24                         caretaking [1] - 324:25                     charges [3] - 238:8, 244:17, 249:13
   budget [1] - 331:10                         caring [2] - 363:25, 416:23                 Charmel [2] - 311:15, 312:11
   building [3] - 342:9, 376:20, 485:10        carnivore [1] - 355:4                       chat [11] - 256:5, 256:6, 257:17, 257:18,
   buildings [2] - 342:13, 342:17              carried [1] - 259:23                         257:24, 258:12, 280:2, 285:2, 380:10,
   bullet [2] - 265:13, 404:4                  cartoon [1] - 457:3                          443:24, 458:21
   bullet-pointed [1] - 265:13                 case [29] - 236:5, 237:17, 237:18, 239:4,   chats [9] - 261:14, 301:10, 323:1, 373:4,
   bump [1] - 259:25                            241:9, 242:4, 242:22, 242:23, 243:1,        373:11, 374:17, 392:12, 392:17,
   bumped [1] - 286:17                          244:17, 244:19, 244:25, 299:8,              414:23
   bunch [6] - 402:23, 427:9, 469:6, 470:8,     320:15, 397:4, 421:18, 422:18, 479:1,      chatting [1] - 380:7
    482:1, 485:4                                479:6, 480:3, 484:7, 486:2, 488:7,         cheat [2] - 449:4, 449:5
   business [4] - 330:22, 336:2, 478:17,        488:10, 488:13, 488:18, 488:21             Cheat [2] - 449:6, 449:8
    488:8                                      cases [4] - 242:24, 244:23, 434:9,          check [12] - 251:18, 326:5, 356:19,
   busy [2] - 248:24, 460:3                     434:10                                      369:20, 370:1, 397:5, 397:19, 408:21,
   but.. [1] - 341:1                           category [1] - 236:23                        431:17, 432:23, 433:4, 443:19
   button [1] - 373:16                         Catherine [1] - 332:5                       check-in [2] - 370:1, 432:23
   BY [52] - 235:15, 235:19, 235:22, 250:7,    CAUSE [1] - 235:9                           check-ins [3] - 326:5, 356:19, 431:17
    257:2, 284:2, 289:18, 303:10, 310:9,       caused [3] - 245:9, 363:8, 481:22           Checking [1] - 445:1
    310:22, 311:12, 311:19, 312:2,             causes [2] - 381:21, 481:11                 checking [5] - 359:7, 370:3, 433:1,
    312:10, 313:10, 313:16, 317:12,            causing [4] - 403:9, 481:21, 481:22,         433:3, 433:7
    318:4, 318:20, 321:2, 321:25, 324:15,       482:1                                      checkout [1] - 419:3
    325:23, 342:11, 342:20, 343:5,             cc'd [1] - 370:2                            cheese [1] - 465:3
    344:25, 348:3, 354:24, 377:23, 378:4,      CD [2] - 292:24, 293:3                      Chelsea [1] - 304:7
    379:21, 387:6, 392:2, 400:4, 405:17,       celebrating [1] - 490:14                    chest [1] - 385:6
    415:3, 419:2, 428:9, 437:9, 438:9,         cell [1] - 438:13                           chief [1] - 299:8
    439:21, 443:3, 448:8, 454:13, 461:19,      center [10] - 341:3, 342:5, 355:9,          child [3] - 238:3, 328:24, 455:15
    463:2, 493:7, 493:9, 493:11, 493:13,        355:12, 355:13, 385:10, 406:8, 407:3,      child's [1] - 475:11
    493:17                                      473:1, 479:6                               children [7] - 264:25, 475:10, 475:17,
                                               Center [2] - 398:3, 398:5                    475:18, 475:19, 475:24, 476:1
                       C                       centered [1] - 307:18                       choice [1] - 416:14
   cabinet [1] - 359:2                         centers [4] - 341:12, 413:18, 413:20,       choose [2] - 346:15, 347:1
   Cadman [1] - 235:14                          475:25                                     chose [2] - 394:20, 394:22
   cafe [4] - 358:25, 359:1, 359:3             CEO [1] - 467:19                            Chris [1] - 407:4
   cafeteria [2] - 376:23, 377:3               ceremony [2] - 265:22, 279:20               Christmas [4] - 430:17, 432:10, 432:14,
   Cafritz [3] - 266:9, 398:18, 398:20         certain [43] - 237:12, 239:21, 239:22,       436:6
   California [1] - 457:9                       245:10, 245:12, 245:25, 246:8,             chunk [1] - 264:22
   calorie [7] - 274:1, 327:6, 327:7, 327:8,    248:25, 249:5, 249:6, 249:15, 249:19,      cinematographer [1] - 456:6
    327:12, 327:25, 328:3                       281:22, 298:9, 301:13, 329:19, 336:4,      circle [3] - 254:22, 303:19, 304:4
   calories [3] - 326:1, 327:2, 327:14          344:5, 344:6, 344:8, 350:2, 351:23,        Circuit [1] - 244:22
                                                352:13, 357:21, 363:7, 365:23,             circumstance [1] - 491:6
   camera [1] - 359:7



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 266 of 293 PageID #:
                                   11881

                                                                                                                                      6
   circumstances [3] - 297:21, 383:5,           co-conspirator [7] - 271:5, 271:8,         communications [3] - 260:23, 393:5,
    482:14                                       271:11, 271:16, 271:21, 271:23,            443:21
   citizen [2] - 455:8, 455:9                    271:24                                    community [27] - 263:24, 275:21,
   citizens [2] - 475:10, 475:17                co-owned [1] - 462:5                        285:12, 286:3, 288:2, 288:20, 288:25,
   City [2] - 445:2, 446:5                      coach [18] - 260:10, 280:19, 280:20,        305:21, 339:23, 339:24, 340:18,
   claiming [1] - 447:15                         283:10, 305:21, 344:8, 344:12,             350:21, 353:23, 355:3, 357:24,
   Clare [54] - 251:23, 266:16, 266:22,          344:22, 345:4, 345:5, 345:6, 369:17,       358:13, 358:17, 369:4, 393:22,
    266:24, 266:25, 287:13, 304:14,              369:18, 396:4, 402:9, 436:9, 472:18,       396:20, 461:16, 474:8, 474:14,
    320:11, 323:16, 324:19, 326:5, 326:7,        472:19                                     474:19, 474:22, 475:1
    327:1, 327:21, 330:4, 330:14, 331:23,       coachees [1] - 473:22                      companies [9] - 268:5, 468:13, 468:14,
    332:11, 332:19, 332:21, 333:7,              coaches [1] - 473:21                        468:16, 469:9, 475:5, 478:5, 478:6,
    333:10, 334:3, 334:6, 334:9, 335:1,         coaching [4] - 260:18, 397:24, 473:22       478:8
    335:10, 336:25, 349:24, 350:4, 350:8,       coconspirator [2] - 238:1, 238:12          company [20] - 330:22, 407:11, 465:11,
    350:12, 350:14, 350:16, 350:21,             coconspirators [3] - 238:18, 239:12,        466:14, 467:18, 467:19, 468:19,
    351:2, 351:17, 353:25, 364:4, 364:15,        244:12                                     470:1, 470:14, 471:5, 472:2, 472:4,
    364:16, 364:20, 365:1, 365:7, 365:20,       coffee [1] - 376:22                         472:5, 473:9, 473:10, 473:12, 473:24,
    366:14, 367:13, 369:25, 370:1, 370:4,       collar [1] - 266:3                          473:25, 475:6, 475:23
    370:6, 462:4, 463:5                         collateral [39] - 242:23, 254:15, 264:5,   compare [1] - 257:7
   Clare's [7] - 331:24, 332:2, 333:1,           264:10, 264:13, 264:15, 265:1,            compared [1] - 428:21
    333:5, 356:10, 446:1, 446:4                  269:24, 271:14, 272:5, 273:9, 273:13,     compete [2] - 334:2, 360:8
   clarify [2] - 288:14, 491:17                  274:3, 274:4, 276:21, 276:25, 277:5,      competed [1] - 329:17
   clarifying [1] - 340:16                       277:7, 277:12, 277:16, 278:10,            competition [1] - 331:7
   clasp [2] - 265:23, 266:1                     278:12, 278:17, 289:2, 289:8, 289:11,     competitions [2] - 329:25
   class [15] - 268:8, 268:20, 268:21,           301:22, 409:20, 410:15, 410:17,           complaining [1] - 482:6
    308:16, 322:17, 343:13, 343:17,              410:20, 410:23, 411:2, 411:5, 411:10,     complaint [1] - 375:16
    343:23, 367:25, 385:16, 472:15,              411:15, 411:17, 411:18                    complete [2] - 344:7, 435:23
    473:21, 479:19, 487:1                       colonoscopy [3] - 367:6, 367:9, 419:9      completely [11] - 254:3, 259:14, 259:17,
   classes [16] - 268:19, 269:7, 321:11,        color [7] - 341:15, 440:2, 440:11,          264:19, 265:11, 381:25, 395:22,
    343:10, 344:6, 360:11, 360:12,               440:13, 440:24, 440:25                     447:21, 460:14, 460:15, 469:2
    363:15, 363:16, 367:15, 367:23,             colored [3] - 341:12, 443:5, 480:20        complex [1] - 241:10
    472:13, 472:16, 472:19, 483:21,             colors [1] - 380:18                        compromising [1] - 359:24
    483:23                                      comedic [1] - 286:19                       Computer [1] - 235:25
   classic [1] - 320:20                         comedy [1] - 286:19                        computer [2] - 397:19, 466:9
   classroom [3] - 311:5, 340:24, 341:1         comfort [4] - 279:14, 284:13, 284:18,      Computer-aided [1] - 235:25
   clean [1] - 264:1                             289:12                                    computerized [1] - 235:25
   cleaning [2] - 333:25                        comfortable [1] - 340:6                    computers [1] - 289:9
   cleanse [3] - 355:17, 355:19, 355:24         comfortably [1] - 340:5                    conceal [1] - 238:14
   Cleanse [2] - 355:21, 355:25                 coming [14] - 281:1, 281:3, 283:23,        conceded [1] - 238:21
   clear [14] - 241:5, 243:22, 289:4,            285:20, 289:5, 289:8, 308:16, 333:8,      concept [14] - 264:7, 292:4, 306:23,
    318:22, 345:16, 346:10, 384:19,              355:20, 379:17, 387:18, 388:2,             307:15, 348:20, 357:13, 361:25,
    401:7, 403:17, 406:13, 421:2, 458:7,         400:16, 414:15                             362:19, 413:7, 474:16, 481:4, 481:16,
    464:15, 484:5                               command [3] - 254:11, 266:8, 276:3          481:18
   clearly [1] - 483:13                         comment [3] - 280:17, 306:18, 308:18       concepts [3] - 306:5, 307:18, 481:15
   clicker [1] - 293:9                          commenting [1] - 418:6                     conceptual [1] - 414:8
   client [5] - 241:15, 241:20, 242:2, 242:6,   comments [2] - 263:5, 306:1                concern [7] - 237:3, 239:5, 242:1,
    301:16                                      commercials [1] - 456:8                     243:5, 243:11, 327:18, 373:6
   Clifton [3] - 400:10, 431:21, 431:22         commit [1] - 365:16                        concerned [2] - 236:22, 297:12
   clip [1] - 310:5                             commitment [6] - 260:22, 261:18,           concerning [1] - 418:8
   clipped [1] - 384:11                          261:19, 261:22, 265:21, 408:15            concerns [3] - 242:20, 244:24, 414:15
   clips [1] - 306:4                            commitments [1] - 415:7                    concert [1] - 466:1
   close [3] - 247:22, 473:1, 475:13            committed [7] - 264:21, 264:23, 348:15,    condition [2] - 359:21, 466:3
   closed [1] - 394:4                            409:12, 474:17, 479:1, 479:2              conditions [1] - 419:20
   closer [4] - 269:17, 274:13, 447:23,         commonalities [1] - 478:14                 confer [1] - 489:12
    448:1                                       commonality [1] - 478:10                   conference [12] - 295:22, 302:4, 315:1,
   closing [1] - 243:17                         commonly [1] - 470:17                       320:1, 373:1, 375:24, 420:16, 425:2,
   clothing [1] - 466:20                        communicate [4] - 260:4, 260:20,            441:22, 442:15, 448:22, 451:19
   club [1] - 369:6                              323:1, 488:13                             confident [1] - 334:19
   Clyne [1] - 287:12                           communicated [1] - 436:7                   confidential [3] - 359:22, 360:18, 361:2
   co [8] - 271:5, 271:8, 271:11, 271:16,       communication [1] - 432:16                 confidentiality [3] - 343:19, 479:14,
    271:21, 271:23, 271:24, 462:5               Communication [1] - 481:3                   479:17




                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 267 of 293 PageID #:
                                   11882

                                                                                                                                  7
   confirm [3] - 339:18, 407:25, 435:16      contribution [1] - 357:9                   cost [2] - 335:12, 335:14
   conflict [1] - 470:10                     control [1] - 254:4                        cough [2] - 436:25, 437:1
   confront [1] - 421:20                     conversation [28] - 255:10, 257:12,        counsel [6] - 236:8, 301:22, 450:4,
   confused [1] - 484:6                       261:9, 261:12, 261:15, 268:12,             489:12, 489:23
   confusion [1] - 297:24                     269:18, 271:4, 271:13, 271:18, 272:3,     counsel's [1] - 376:4
   connect [3] - 400:19, 401:1, 445:4         274:24, 282:2, 286:6, 286:11, 295:15,     count [4] - 327:8, 327:12, 328:3, 396:7
   connection [4] - 351:6, 362:21, 413:12,    334:3, 350:19, 368:16, 368:19,            counted [1] - 393:18
    458:9                                     368:25, 387:10, 402:12, 408:25,           counting [1] - 357:3
   conscience [4] - 486:16, 486:21, 486:24    409:2, 410:2, 464:21, 464:23              countries [1] - 455:8
   conscientious [1] - 441:6                 conversations [17] - 280:15, 285:13,       country [3] - 288:24, 300:12, 455:13
   consent [7] - 296:7, 296:9, 298:7,         285:15, 286:3, 288:22, 299:15,            couple [9] - 238:22, 251:25, 310:23,
    308:19, 372:7, 427:9, 452:7               350:12, 350:16, 355:7, 369:3, 402:10,      345:9, 382:9, 397:10, 399:5, 430:18,
   consequences [2] - 292:21, 358:16          431:12, 431:14, 436:11, 436:15,            433:19
   consider [3] - 276:5, 340:2, 488:17        446:7, 458:23                             course [9] - 285:8, 336:20, 337:6,
   considered [5] - 365:24, 366:18,          convoluted [1] - 336:17                     337:10, 337:15, 365:18, 442:10,
    467:19, 483:18, 483:19                   cooperation [1] - 377:3                     448:21, 488:23
   considering [1] - 381:14                  copied [1] - 416:9                         courses [3] - 363:12, 365:1, 365:7
   considers [1] - 238:11                    copy [4] - 309:8, 342:24, 342:25, 452:19   COURT [278] - 235:1, 236:2, 236:5,
   consistency [1] - 239:6                   Copying [1] - 358:6                         236:13, 236:18, 237:20, 239:11,
   consistent [6] - 237:5, 237:23, 239:2,    core [2] - 477:24, 477:25                   239:14, 239:25, 240:8, 240:19,
    239:3, 239:10, 440:11                    corner [2] - 252:11, 376:11                 240:22, 240:24, 241:1, 241:3, 241:9,
   consistently [1] - 363:20                 corporations [1] - 470:8                    241:19, 241:23, 242:4, 242:6, 242:11,
   conspiracy [3] - 239:12, 271:22, 272:4    Correct [11] - 355:14, 362:12, 382:15,      242:14, 242:16, 245:8, 245:22,
   conspirator [7] - 271:5, 271:8, 271:11,    384:17, 384:23, 387:22, 390:21,            246:13, 246:15, 246:20, 246:24,
    271:16, 271:21, 271:23, 271:24            428:16, 431:5, 431:9, 451:5                247:4, 247:6, 247:17, 247:22, 248:1,
   conspired [1] - 238:14                    correct [164] - 239:18, 246:23, 250:12,     248:5, 248:8, 248:12, 248:16, 248:20,
   constant [1] - 483:7                       296:20, 301:3, 301:4, 318:6, 318:9,        248:23, 250:2, 270:1, 270:3, 271:2,
   constantly [1] - 482:8                     319:1, 319:2, 319:3, 319:4, 319:5,         271:7, 272:6, 273:4, 273:20, 282:8,
   consumed [1] - 377:2                       319:6, 321:4, 321:7, 321:14, 322:3,        286:9, 289:16, 294:14, 294:17,
   CONT'D [1] - 257:1                         322:7, 323:17, 323:19, 324:17,             294:20, 294:24, 295:1, 295:6, 295:12,
   Cont'd [1] - 463:1                         326:10, 327:3, 327:14, 327:19,             295:18, 295:21, 296:1, 296:15,
                                              327:23, 328:7, 328:20, 329:6, 329:20,      296:22, 297:8, 297:12, 297:17,
   contact [3] - 278:8, 397:22, 432:21
                                              330:1, 330:24, 331:8, 331:18, 331:19,      297:20, 298:5, 298:8, 298:16, 298:22,
   contacted [5] - 269:20, 279:22, 280:1,
                                              333:15, 334:4, 335:6, 335:9, 336:2,        299:5, 299:11, 299:16, 299:18,
    280:14, 281:8
                                              336:9, 337:17, 338:3, 338:8, 338:12,       299:21, 301:5, 302:2, 303:2, 303:4,
   contained [1] - 360:21
                                              338:19, 339:6, 341:8, 342:6, 342:9,        303:19, 309:11, 309:13, 309:15,
   contending [1] - 336:12
                                              343:22, 344:1, 344:23, 345:2, 345:6,       309:18, 310:3, 314:10, 315:14,
   contention [1] - 422:5
                                              346:3, 346:20, 348:10, 350:10,             315:25, 316:2, 317:2, 317:4, 317:8,
   contesting [1] - 424:2
                                              351:14, 351:24, 352:5, 353:3, 353:6,       317:21, 317:23, 318:2, 318:13,
   context [5] - 313:24, 320:11, 361:22,
                                              353:9, 353:12, 353:14, 353:23, 356:4,      318:17, 319:9, 319:12, 320:3, 320:12,
    390:6, 424:22
                                              357:14, 357:22, 358:1, 358:14,             320:21, 321:19, 321:24, 324:6, 324:9,
   continuation [2] - 326:3, 326:5
                                              358:17, 360:4, 360:12, 360:15,             324:11, 324:13, 325:14, 325:16,
   continue [23] - 249:23, 260:20, 303:6,
                                              362:24, 365:21, 367:23, 369:21,            342:10, 342:19, 344:18, 344:20,
    304:17, 304:23, 305:10, 305:16,
                                              369:24, 370:4, 378:6, 378:9, 379:23,       344:22, 344:24, 349:17, 354:8,
    305:23, 306:20, 307:12, 308:13,
                                              380:2, 380:3, 380:5, 382:11, 382:13,       354:11, 354:14, 354:22, 356:22,
    310:18, 311:8, 311:16, 311:23, 312:6,
                                              382:14, 382:21, 382:24, 383:1, 383:8,      362:15, 362:22, 370:22, 370:25,
    313:13, 377:19, 402:23, 408:18,
                                              383:20, 384:8, 384:20, 384:22,             371:3, 371:6, 371:9, 372:3, 372:10,
    422:14, 428:5, 478:25
                                              384:25, 385:6, 385:7, 387:21, 389:12,      372:13, 372:16, 372:20, 373:2,
   Continue [1] - 304:15                                                                 373:10, 373:13, 373:15, 373:17,
                                              389:16, 389:23, 390:25, 391:1, 391:3,
   continued [4] - 270:4, 272:8, 456:7,       391:12, 391:13, 393:7, 393:9, 393:12,      374:1, 374:11, 374:21, 374:23, 375:2,
    487:14                                    394:8, 394:23, 395:2, 395:9, 395:15,       375:8, 375:13, 375:23, 376:2, 376:6,
   Continued [29] - 250:7, 256:8, 283:25,     395:25, 399:17, 401:2, 403:19, 405:3,      376:10, 376:13, 376:15, 376:18,
    284:1, 295:23, 302:5, 309:20, 310:1,      405:25, 406:21, 407:5, 407:21, 408:8,      377:7, 377:9, 377:12, 377:18, 377:25,
    314:12, 316:4, 319:14, 320:24, 347:3,     408:12, 409:6, 409:23, 411:11, 413:2,      378:24, 379:3, 379:5, 379:7, 379:11,
    372:23, 375:25, 391:19, 392:2,            413:3, 413:16, 413:21, 414:21,             379:13, 379:15, 379:19, 386:20,
    418:24, 419:1, 420:17, 425:3, 427:20,     415:10, 419:7, 419:15, 419:21, 420:9,      387:1, 387:3, 388:21, 389:5, 405:15,
    441:23, 442:16, 448:23, 451:20,           428:15, 429:2, 429:10, 430:6, 430:12,      414:25, 415:2, 420:13, 420:15,
    462:11, 488:1, 493:5                      432:7, 436:6, 436:12, 437:12, 437:13,      422:11, 422:24, 423:23, 424:10,
   continues [2] - 416:17, 417:9              444:8, 446:14, 456:20, 467:17, 468:7,      424:15, 424:25, 426:2, 426:5, 426:8,
   continuing [2] - 348:3, 377:23             473:20, 484:15, 490:10                     426:14, 426:16, 426:18, 426:21,
   contract [2] - 359:24, 360:20             correctly [1] - 357:5                       426:24, 427:2, 427:7, 427:10, 427:12,




                                             Denise Parisi, RPR, CRR
                                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 268 of 293 PageID #:
                                   11883

                                                                                                                                       8
    427:14, 427:16, 428:2, 428:4, 428:13,      cross-examine [1] - 240:5                    485:2, 485:18, 485:22, 485:24, 486:1
    436:24, 437:1, 437:4, 438:6, 439:17,       CRR [1] - 235:23                            debriefs [3] - 291:19, 485:21, 486:10
    439:20, 442:8, 442:11, 442:13, 443:2,      cruelty [2] - 350:20, 350:24                debt [8] - 365:23, 365:24, 366:1, 366:18,
    447:10, 448:4, 448:6, 448:13, 448:15,      crying [2] - 279:13, 284:11                  367:13, 367:18, 367:22
    448:18, 448:21, 449:2, 449:5, 449:11,      Cultural [3] - 475:6, 475:7, 475:21         decades [1] - 398:24
    449:14, 449:20, 449:24, 450:2, 450:4,      cup [1] - 304:3                             December [4] - 432:9, 432:17, 432:21,
    450:7, 450:10, 450:13, 450:16,             cured [1] - 245:12                           433:9
    450:21, 450:23, 451:1, 451:3, 451:7,       current [3] - 245:15, 246:23, 249:1         decent [1] - 449:22
    451:9, 451:14, 451:17, 452:2, 452:5,       curricula [1] - 477:22                      decide [1] - 424:25
    452:17, 453:4, 454:10, 456:14,             curriculum [28] - 291:2, 291:3, 339:2,      decided [6] - 278:8, 455:18, 455:23,
    456:16, 456:18, 459:6, 459:11,              339:5, 339:8, 339:11, 357:22, 357:24,       458:19, 464:18, 478:25
    459:13, 461:9, 461:11, 461:13,              364:2, 393:12, 393:14, 469:5, 469:15,      decision [6] - 288:19, 395:16, 395:18,
    461:18, 466:23, 467:14, 467:16,             469:22, 470:17, 470:18, 470:20,             395:21, 395:24, 415:22
    484:22, 485:1, 488:4, 489:3, 489:7,         471:4, 472:12, 473:4, 473:5, 473:19,       decisions [5] - 307:22, 395:2, 395:8,
    489:9, 489:14, 489:16, 490:3, 490:7,        473:20, 478:1, 478:8, 482:4, 483:15         395:11, 395:14
    490:9, 490:12, 490:21, 490:23, 491:5,      curriculum-related [1] - 339:11             deep [5] - 362:21, 401:23, 402:5,
    491:8, 491:14, 491:20, 491:25, 492:3,      cut [4] - 275:9, 275:11, 384:16, 405:25      428:22, 464:23
    492:5, 492:7, 492:9                        cuts [1] - 384:16                           deepest [1] - 244:11
   Court [11] - 235:23, 242:1, 243:13,         cutting [2] - 354:21, 416:2                 deeply [2] - 301:19, 455:17
    245:2, 245:3, 246:5, 247:11, 247:12,                                                   default [1] - 350:5
                                               Cynthia [2] - 305:3, 312:15
    249:11, 423:8, 491:14                                                                  defendant [42] - 235:8, 236:4, 238:4,
                                               cyst [1] - 366:25
   court [14] - 236:1, 236:12, 273:1, 295:5,                                                238:7, 238:13, 238:14, 238:17, 243:1,
    303:1, 317:1, 321:1, 348:1, 372:2,                                                      244:6, 245:14, 246:5, 247:5, 249:12,
    376:1, 426:1, 428:1, 443:1, 452:1
                                                                   D
                                                                                            250:14, 252:10, 258:16, 259:20,
   Court's [1] - 449:17                        D-I-S-Q-U-I-S-I-T-I-O-N [1] - 484:23
                                                                                            260:20, 260:24, 261:1, 261:10,
   courthouse [2] - 375:15, 376:24             D.C [1] - 400:9
                                                                                            262:15, 268:16, 271:11, 279:17,
   Courthouse [1] - 235:4                      daily [4] - 263:10, 392:13, 392:14,          280:24, 286:4, 286:12, 287:3, 287:23,
   COURTROOM [4] - 317:5, 453:7, 454:5,         432:23                                      295:6, 301:20, 306:15, 372:8, 444:1,
    454:8                                      dairy [5] - 354:15, 354:20, 464:20,          445:5, 445:9, 445:25, 447:6, 447:12,
   courtroom [10] - 236:4, 247:2, 247:5,        464:25, 465:1                               451:12, 466:24
    294:16, 303:3, 375:19, 426:4, 428:3,       Dalai [1] - 477:4                           Defendant [2] - 235:17, 247:2
    466:17, 488:19                             damaging [1] - 264:17                       defendant's [9] - 245:9, 249:15, 277:18,
   cousin [1] - 289:7                          dancer [4] - 269:12, 269:13, 269:15          282:5, 421:3, 423:13, 438:22, 438:25,
   covered [1] - 346:13                        Daniel [1] - 236:11                          441:16
   cowardly [1] - 288:7                        Danielle [1] - 282:14                       Defendant's [6] - 321:20, 324:8, 401:15,
   crap [3] - 313:21, 363:17, 445:13           DANIELLE [1] - 235:22                        423:24, 494:6, 494:8
   crazy [1] - 253:3                           darkest [1] - 244:11                        defense [19] - 236:16, 236:19, 241:16,
   cream [4] - 441:1, 441:3, 441:20, 443:5     darkness [2] - 257:10, 259:8                 243:10, 248:2, 248:11, 249:11,
   cream-colored [1] - 443:5                   date [17] - 287:21, 322:13, 384:18,          296:15, 298:9, 298:12, 301:21,
   create [1] - 467:23                          386:8, 386:14, 386:19, 386:22,              309:18, 324:9, 324:12, 377:12, 423:8,
   created [14] - 237:9, 339:8, 339:12,         388:21, 388:23, 388:24, 389:3,              450:2, 489:12, 489:23
    352:5, 357:20, 374:13, 437:10,              390:15, 390:16, 398:15, 418:2,             Defense [12] - 301:22, 318:11, 319:7,
    437:11, 437:18, 437:19, 449:4, 461:4,       439:19, 439:20                              323:14, 324:4, 324:6, 378:23, 383:22,
    468:22, 477:4                              dated [2] - 383:23, 389:14                   384:18, 386:17, 389:6, 400:2
   creating [6] - 265:5, 357:22, 357:23,       dates [4] - 384:19, 386:11, 417:23,         defiant [2] - 269:22, 273:8
    475:10, 475:16, 475:17                      420:6                                      deficiency [2] - 481:8
   credit [2] - 357:7                          daughter [1] - 313:2                        define [3] - 348:5, 357:9, 394:25
   cried [1] - 292:18                          Davenports [4] - 330:9, 330:10, 330:12,     definitely [20] - 260:22, 279:3, 279:9,
   crimes [1] - 241:11                          334:18                                      292:6, 306:25, 307:17, 307:23,
   CRIMINAL [1] - 235:9                        Dawn [2] - 304:3, 304:7                      329:15, 331:13, 339:22, 351:11,
   criminal [1] - 298:12                       days [25] - 260:19, 269:1, 269:2, 269:3,     375:19, 401:9, 406:3, 414:7, 445:4,
   critic [1] - 430:6                           269:5, 269:17, 382:9, 406:24, 415:24,       459:25, 460:4, 465:5, 483:19
   critical [1] - 318:8                         461:7, 463:8, 476:18, 476:19, 478:24,      Definitely [4] - 290:14, 291:5, 357:15,
   cross [9] - 240:5, 243:4, 296:1, 296:8,      479:1, 479:2, 482:21, 486:12, 490:14,       387:24
    300:12, 317:2, 374:5, 377:20, 428:6         490:16, 490:19, 491:22, 491:23             definition [3] - 484:5, 485:6, 485:12
   CROSS [6] - 317:11, 348:2, 377:22,          deadline [2] - 263:9, 267:1                 definitions [1] - 485:14
    392:1, 419:1, 493:8                        deal [8] - 244:17, 244:18, 245:2, 297:20,   degree [2] - 298:9, 460:8
   cross-examination [7] - 243:4, 296:1,        298:15, 446:2, 455:1, 472:17               Delegates [7] - 473:24, 473:25, 474:6,
    296:8, 300:12, 317:2, 377:20, 428:6        dealt [2] - 248:25, 295:16                   474:7, 474:9, 474:10
   CROSS-EXAMINATION [6] - 317:11,             death [1] - 420:3                           delete [16] - 257:17, 257:25, 258:14,
    348:2, 377:22, 392:1, 419:1, 493:8         debrief [8] - 484:10, 484:11, 484:18,        258:15, 299:2, 300:20, 378:10,



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 269 of 293 PageID #:
                                   11884

                                                                                                                                     9
    392:11, 392:13, 392:14, 416:11,          diet [6] - 269:10, 269:11, 274:1, 353:25,     293:23, 294:7, 304:22
    417:17, 444:2, 444:3, 448:9               355:24, 409:13                              dispositions [7] - 291:19, 293:11,
   deleted [12] - 256:4, 257:19, 261:14,     dietary [1] - 326:7                           294:11, 325:13, 325:17, 338:2, 339:16
    298:25, 300:20, 378:8, 386:12,           diets [1] - 353:22                           dispute [2] - 238:21, 239:11
    404:19, 443:24, 444:1, 444:5, 444:7      diff [1] - 367:7                             disquisition [4] - 484:10, 484:19,
   deletion [3] - 258:16, 442:2, 442:3       difference [1] - 354:14                       484:20, 485:2
   delineated [1] - 315:15                   differences [1] - 477:25                     distinction [3] - 237:2, 238:2, 238:18
   Delores [2] - 305:19, 305:20              different [54] - 257:9, 258:22, 276:22,      distinctions [5] - 236:22, 239:1, 241:5,
   delve [1] - 471:13                         280:20, 281:14, 294:8, 297:21,               241:8, 243:6
   demand [1] - 368:2                         303:18, 307:25, 321:3, 323:24, 325:6,       distracted [1] - 405:23
   demanded [1] - 368:3                       325:9, 325:10, 325:22, 329:12,              distraught [1] - 284:16
   demanding [1] - 353:15                     335:24, 336:15, 341:15, 344:3,              DISTRICT [3] - 235:1, 235:1, 235:10
   Demi [1] - 332:4                           344:10, 349:10, 358:20, 361:20,             District [1] - 235:13
   demonstrate [1] - 463:18                   366:21, 384:19, 386:14, 388:8, 391:6,       disturbed [2] - 301:19, 455:14
   demonstrating [1] - 464:17                 394:5, 395:20, 399:19, 407:24, 408:3,       doc [1] - 412:23
   DENISE [1] - 235:23                        411:19, 413:9, 434:16, 440:10,              doctor [3] - 366:14, 367:5, 418:15
   DeniseParisi72@gmail.com [1] -             440:14, 447:21, 463:9, 469:23, 470:9,       doctors [2] - 366:22, 367:5
    235:24                                    470:18, 470:20, 471:21, 475:20,             doctors' [1] - 367:15
   deny [1] - 245:8                           475:25, 477:23, 480:4, 480:20               document [2] - 343:15, 380:1
   denying [1] - 395:19                      differently [1] - 446:24                     documentaries [2] - 456:5, 456:9
   department [2] - 295:3, 360:25            difficult [4] - 281:20, 291:14, 352:23,      documentary [1] - 456:10
   depended [1] - 364:1                       455:14                                      documents [1] - 299:22
   depressed [1] - 486:18                    dignity [1] - 300:24                         dog [7] - 263:15, 263:16, 263:17,
   depth [3] - 428:23, 479:8, 479:13         dinner [2] - 251:22, 251:23                   263:18, 263:19, 266:3, 289:6
   DEPUTY [4] - 317:5, 453:7, 454:5, 454:8   direct [17] - 240:6, 246:16, 247:8, 300:6,   dojo [1] - 341:24
   Der [5] - 235:20, 235:22, 236:11, 491:2    301:10, 301:11, 301:14, 303:6, 386:3,       dollars [6] - 331:8, 331:10, 365:17,
   describe [21] - 257:3, 278:2, 312:3,       387:7, 407:20, 417:15, 437:23,               367:16, 476:3, 476:4
    330:3, 407:9, 412:6, 433:21, 435:4,       451:15, 490:2, 490:4, 490:7                 Donald [2] - 342:13, 342:16
    435:9, 439:5, 443:14, 447:19, 454:24,    DIRECT [7] - 250:6, 257:1, 284:1,            done [26] - 242:2, 242:7, 243:1, 263:25,
    460:7, 460:11, 465:22, 466:20,            454:12, 463:1, 493:6, 493:16                 267:1, 267:9, 267:11, 283:2, 301:10,
    472:22, 478:20, 485:2, 485:10            direction [3] - 377:13, 378:1, 449:17         328:16, 333:10, 333:13, 340:8,
   Describe [2] - 348:23, 435:3              directly [4] - 259:1, 262:14, 272:4, 429:6    358:21, 394:18, 395:19, 395:20,
   described [15] - 251:1, 274:16, 281:20,   dirty [1] - 252:24                            422:13, 429:22, 429:23, 433:24,
    296:11, 296:19, 306:11, 307:15,          disagree [5] - 237:19, 308:11, 346:7,         444:9, 464:24, 470:19, 480:2, 480:5
    335:23, 386:3, 407:10, 437:23, 460:9,     346:12, 363:5                               DONOGHUE [1] - 235:12
    465:23, 466:12                           disclose [1] - 482:14                        door [3] - 290:2, 337:2, 421:23
   describing [4] - 445:18, 446:16, 486:7,   Disclosure [2] - 482:10, 482:12              doors [1] - 460:4
    486:15                                   disclosure [1] - 482:13                      DOS [52] - 236:24, 237:3, 237:12,
   designed [1] - 338:11                     disconnected [1] - 397:9                      238:10, 238:13, 239:22, 241:8, 257:8,
   desire [4] - 240:4, 358:5, 358:6, 383:5   discovering [1] - 487:11                      261:23, 261:25, 266:15, 268:10,
   desires [1] - 383:11                      discovery [2] - 486:20                        280:5, 280:6, 280:11, 283:24, 284:24,
   desk [1] - 258:2                          discuss [12] - 293:15, 293:16, 294:18,        285:6, 285:12, 285:16, 286:4, 286:22,
   destinations [2] - 464:5, 464:6            298:11, 371:1, 426:6, 459:20, 464:2,         287:17, 313:19, 392:21, 392:24,
   destroy [1] - 264:19                       464:16, 484:4, 488:7, 489:4                  393:9, 404:1, 417:20, 418:8, 422:1,
   destroying [1] - 265:8                    discussed [9] - 351:2, 362:1, 366:10,         429:10, 431:10, 431:11, 433:23,
   destruction [1] - 485:11                   384:2, 463:21, 463:23, 476:8, 485:4,         433:24, 434:20, 434:23, 436:17,
   detail [1] - 257:4                         488:22                                       436:18, 436:19, 437:7, 437:10,
   detailed [1] - 370:15                     discussing [4] - 467:4, 484:14, 485:5,        437:12, 437:13, 437:18, 437:19, 439:5
   determined [1] - 389:21                    489:21                                      DOS-related [1] - 434:23
   devalue [2] - 362:10, 362:24              discussion [7] - 247:23, 247:25, 248:2,      double [2] - 388:16, 490:23
   develop [3] - 277:11, 351:6, 471:24        286:2, 295:12, 483:10                       double-head [1] - 388:16
   developed [6] - 475:7, 475:9, 478:1,      discussions [7] - 337:6, 337:7, 436:1,       doubt [1] - 244:7
    478:3, 478:5, 480:11                      463:11, 463:12, 463:20, 464:13              down [23] - 253:16, 274:21, 285:5,
   developing [1] - 478:6                    disgusted [1] - 261:21                        294:17, 294:19, 327:6, 327:9, 327:10,
   development [1] - 475:11                  disgusting [3] - 255:14, 255:15, 278:25       327:12, 363:19, 370:25, 381:2,
   devices [1] - 301:21                      dislikes [1] - 357:8                          385:10, 385:16, 406:8, 406:19, 407:3,
   dial [1] - 304:22                         disorder [1] - 479:13                         418:18, 424:25, 426:5, 426:7, 448:16,
   dial-in [1] - 304:22                      display [1] - 318:18                          489:7
   die [1] - 266:10                          displayed [3] - 318:17, 324:13               download [4] - 294:5, 294:6, 306:14,
   died [1] - 420:5                          disposition [6] - 293:3, 293:5, 293:19,       306:17




                                             Denise Parisi, RPR, CRR
                                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 270 of 293 PageID #:
                                   11885

                                                                                                                                10
   DR [2] - 418:14, 419:3                      education [9] - 467:22, 469:17, 473:16,   enjoyed [2] - 324:25, 390:19
   drain [1] - 361:23                           473:18, 474:17, 474:18, 479:24,          enjoying [3] - 298:2, 339:14
   drama [2] - 455:3, 470:19                    480:4, 480:7                             enormous [1] - 483:8
   drastically [1] - 258:21                    educational [2] - 467:24, 473:13          enroll [1] - 325:20
   drawing [2] - 238:19, 443:4                 effective [1] - 318:1                     enrolling [1] - 344:6
   drawn [2] - 236:23, 239:1                   effects [3] - 349:3, 381:19, 381:21       enrollment [1] - 344:9
   draws [1] - 237:2                           efficient [1] - 490:24                    enter [1] - 300:1
   dreams [4] - 369:9, 389:20, 406:7,          effort [1] - 361:13                       entered [2] - 300:3, 305:2
    428:18                                     efforts [1] - 490:24                      enterprise [1] - 451:12
   dreamt [2] - 392:3, 392:5                   eggs [1] - 359:4                          enters [6] - 236:4, 247:5, 248:19, 303:3,
   dressed [1] - 257:16                        eight [3] - 269:1, 476:19, 485:4           377:17, 428:3
   drill [2] - 411:23, 411:24                  either [11] - 247:17, 260:17, 279:12,     enthusiastic [2] - 336:24, 337:3
   drills [1] - 285:10                          340:20, 376:16, 376:25, 417:5, 431:3,    entire [12] - 245:6, 278:23, 288:5,
   drink [1] - 464:25                           480:3, 491:9, 491:25                      293:15, 320:14, 394:23, 466:13,
   drinks [1] - 359:2                          elbows [1] - 412:8                         468:12, 478:25, 479:2, 479:3, 481:15
   drive [2] - 329:9, 474:13                   elevate [1] - 349:6                       entirely [1] - 477:3
   Drive [4] - 251:9, 251:10, 251:11, 386:6    elicit [3] - 272:5, 296:13, 300:6         entities [1] - 477:21
   driving [2] - 474:3                         elite [11] - 330:16, 334:20, 336:25,      entries [1] - 345:9
   drug [3] - 458:7, 458:8, 458:9               337:13, 337:16, 356:13, 368:16,          envelope [1] - 277:15
   drugs [1] - 351:1                            368:24, 369:2, 369:5, 369:9              envy [6] - 361:6, 361:11, 361:12, 361:25
   drumming [1] - 292:11                       ELMO [4] - 317:25, 318:2, 356:22, 376:3   envy-based [1] - 361:12
   dry [1] - 478:17                            EM [1] - 487:5                            episode [1] - 296:24
   due [1] - 357:7                             embarrassed [1] - 279:2                   equation [1] - 459:24
   duly [1] - 454:2                            embody [1] - 470:21                       era [2] - 455:3, 455:15
   Duran [9] - 271:5, 271:19, 271:24,          emoji [10] - 380:25, 381:7, 388:15,       errands [2] - 263:13, 264:2
    273:6, 275:17, 277:24, 278:17,              388:16, 390:3, 390:4, 407:19, 443:11,    ESP [23] - 280:20, 285:24, 285:25,
    279:22, 289:17                              443:15, 446:23                            313:22, 359:21, 359:22, 360:7, 360:8,
   during [21] - 245:23, 249:3, 260:6,         emojis [1] - 404:7                         465:14, 467:13, 468:8, 468:10,
    260:21, 269:2, 269:3, 269:4, 269:17,       emotional [6] - 278:12, 279:1, 470:22,     468:13, 472:4, 472:12, 472:21,
    289:22, 290:1, 368:15, 402:12, 436:9,       471:6, 471:7, 472:7                       474:24, 475:1, 478:16, 483:5
    437:8, 437:25, 455:3, 464:13, 465:18,      emotionality [1] - 478:12                 especially [2] - 400:18, 404:21
    488:19, 488:20, 488:23                     emotionally [1] - 471:10                  Espians [3] - 474:25, 475:1
   dwell [3] - 298:3, 301:2, 301:12            emotions [3] - 457:2, 471:8, 471:9        ESQ [8] - 235:12, 235:15, 235:15,
                                               employment [1] - 360:20                    235:16, 235:19, 235:19, 235:22,
                       E                       emptiness [1] - 481:10                     235:22
                                               enabling [1] - 405:20                     essence [8] - 468:25, 470:6, 475:16,
   e-mail [17] - 319:1, 320:5, 321:14,
                                               encounter [1] - 298:7                      476:1, 478:4, 481:25, 484:9, 487:12
    323:15, 323:16, 323:25, 324:16,
                                               encouraged [1] - 265:7                    establish [1] - 301:12
    325:24, 326:10, 326:12, 326:14,
                                               end [31] - 247:23, 253:20, 266:13,        esteem [6] - 363:9, 363:12, 363:21,
    326:16, 326:19, 370:3, 370:5, 370:6,
                                                272:7, 274:13, 277:12, 284:22, 287:6,     486:17, 486:19, 486:23
    488:14
                                                290:4, 290:6, 290:21, 293:16, 294:21,    estimate [3] - 315:23, 365:7, 490:8
   E-mail [1] - 235:24
                                                316:3, 320:23, 329:16, 329:17,           et [2] - 299:8, 300:4
   e-mails [3] - 322:25, 370:2, 393:4
                                                331:11, 364:23, 370:19, 427:17,          ethical [4] - 407:10, 470:6, 470:7,
   early [6] - 343:21, 390:25, 454:25,
                                                458:16, 479:12, 480:23, 484:6, 485:7,     470:11
    455:6, 456:4, 481:5
                                                486:11, 486:13, 487:7, 487:8, 487:12     Ethical [6] - 476:23, 476:24, 477:1,
   earn [1] - 358:6
                                               End [5] - 302:4, 375:24, 425:2, 442:15,    477:7, 477:10, 477:11
   earned [3] - 362:5, 362:7, 362:10
                                                451:19                                   Ethicist [5] - 470:1, 470:2, 470:3,
   earning [2] - 358:9, 447:1
                                               ended [10] - 260:16, 263:16, 268:25,       476:18
   ease [1] - 282:1
                                                287:3, 323:21, 333:10, 367:7, 455:2,     ethicist [1] - 445:16
   easier [1] - 452:16
                                                472:8, 473:7                             ethics [1] - 470:13
   easily [3] - 245:5, 362:9, 464:21
                                               ends [1] - 417:10                         Ethos [10] - 365:3, 440:19, 472:10,
   East [1] - 235:14
                                               engaged [2] - 244:6, 447:12                472:11, 472:20, 472:22, 472:25,
   EASTERN [1] - 235:1
                                               engaging [1] - 447:6                       473:4, 476:14, 476:15
   Eastern [1] - 235:13
                                               engine [1] - 462:7                        evening [4] - 400:11, 405:7, 489:4,
   easy [1] - 262:13
                                               England [14] - 288:22, 289:1, 290:22,      489:9
   eat [7] - 327:22, 354:3, 355:1, 355:8,
                                                328:14, 329:5, 336:1, 365:20, 366:7,     event [5] - 266:19, 335:5, 417:14, 477:4,
    355:11, 355:12, 464:25                      367:1, 367:3, 368:7, 394:15, 394:16,      477:6
   eating [5] - 327:5, 328:1, 328:5, 401:23,    394:17                                   events [4] - 325:7, 325:9, 325:20,
    402:5                                      English [1] - 395:4                        325:22
   edge [1] - 259:1                            enjoy [3] - 291:18, 368:22, 394:3         eventually [7] - 254:1, 258:4, 265:25,
   Edmondson [1] - 283:11



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 271 of 293 PageID #:
                                   11886

                                                                                                                                   11
    464:10, 470:5, 472:20, 473:7               437:8                                         366:7, 390:7, 395:10, 416:12, 437:20
   everlasting [1] - 428:22                   existing [1] - 423:17                        Fair [1] - 369:8
   evidence [32] - 288:9, 293:1, 299:7,       exits [5] - 247:2, 294:16, 370:24, 426:4,    fairly [1] - 353:15
    300:1, 300:3, 300:22, 309:4, 309:15,       489:2                                       fall [3] - 273:11, 433:2, 486:15
    309:19, 321:20, 324:7, 324:8, 343:2,      expect [3] - 240:9, 299:18, 361:2            Fall [2] - 486:14
    345:7, 372:7, 372:17, 373:5, 374:22,      expected [5] - 257:12, 314:5, 336:5,         false [1] - 237:24
    375:1, 379:10, 379:11, 421:5, 422:18,      360:23, 404:10                              falsely [1] - 393:19
    423:6, 423:8, 451:4, 452:5, 452:8,        expense [2] - 358:9, 361:5                   familiar [5] - 288:10, 306:23, 307:16,
    452:16, 452:18, 453:2, 459:6              expensive [4] - 331:5, 366:9, 476:6,           413:22, 413:23
   evolved [1] - 472:22                        476:7                                       families [1] - 244:13
   exact [9] - 238:8, 242:23, 264:23,         experience [13] - 253:4, 257:7, 259:3,       family [23] - 277:13, 277:15, 287:15,
    283:22, 332:17, 398:15, 398:25,            260:8, 281:13, 281:21, 291:6, 297:3,          289:22, 289:24, 290:2, 330:10,
    459:3, 476:5                               298:2, 298:14, 322:20, 353:19, 408:19         330:11, 330:12, 331:3, 336:1, 336:14,
   exactly [14] - 243:3, 258:22, 264:8,       experienced [8] - 262:3, 280:10,               394:12, 394:13, 396:9, 400:9, 400:17,
    265:4, 272:3, 274:9, 277:13, 287:6,        298:12, 335:25, 435:20, 435:21,               401:21, 401:22, 418:5, 455:21, 488:7
    287:21, 326:24, 335:14, 337:7,             478:22, 479:20                              family's [2] - 330:18, 330:20
    363:14, 464:16                            experiences [2] - 281:18, 435:22             Fantastic [1] - 427:13
   EXAMINATION [17] - 250:6, 257:1,           experiencing [5] - 255:19, 281:14,           far [17] - 239:3, 239:4, 242:23, 251:14,
    284:1, 317:11, 348:2, 377:22, 392:1,       296:11, 381:19, 415:25                        296:22, 298:17, 338:20, 353:6,
    419:1, 438:8, 448:7, 454:12, 463:1,       explain [10] - 243:20, 247:12, 293:12,         353:14, 374:13, 396:3, 431:12,
    493:6, 493:8, 493:10, 493:12, 493:16       304:20, 307:1, 395:17, 457:6, 463:14,         431:14, 475:8, 476:10, 476:11, 479:21
   examination [13] - 243:4, 247:20, 296:1,    479:3, 487:7                                farm [5] - 331:24, 332:1, 332:2, 333:8,
    296:8, 300:12, 303:6, 317:2, 377:20,      explained [3] - 247:9, 409:14, 480:25          356:10
    386:3, 387:7, 407:21, 428:6, 437:24       explaining [2] - 281:25, 480:9               fast [3] - 352:2, 352:8, 391:8
   examine [1] - 240:5                        explanation [1] - 262:9                      faster [2] - 351:24, 352:15
   examined [1] - 454:2                       exploitation [1] - 238:4                     fault [3] - 307:4, 307:5, 449:9
   example [5] - 341:18, 370:17, 478:10,      exploration [2] - 464:14, 487:5              FBI [2] - 236:8, 290:2
    481:7, 483:11                             expose [1] - 238:6                           fear [6] - 272:5, 381:20, 388:14, 405:21,
   except [1] - 239:14                        exposure [1] - 470:2                           406:3, 481:11
   Except [1] - 433:4                         express [3] - 335:1, 455:19                  fears [7] - 334:13, 334:16, 335:2,
   exception [5] - 239:15, 422:19, 423:5,     expressed [2] - 327:18, 402:21                 336:21, 401:22, 402:4
    423:14, 423:15                            expressing [1] - 409:8                       feature [3] - 456:4, 456:6, 456:8
   exchange [1] - 365:9                       extent [5] - 296:7, 297:9, 336:4, 350:2,     featured [1] - 257:6
   exchanges [2] - 365:4, 446:9                441:16                                      February [5] - 368:20, 401:16, 402:8,
   excited [1] - 390:3                        external [1] - 481:12                          403:9, 405:6
   exclamation [2] - 381:12                   extortion [2] - 244:10, 301:23               federal [2] - 342:9, 342:12
   excluded [1] - 423:19                      extra [2] - 294:6, 465:14                    feedback [2] - 480:16, 480:17
   exclusion [1] - 349:6                      extreme [2] - 242:20, 242:22                 feeding [1] - 333:25
   excused [4] - 448:15, 448:19, 489:3,       extremely [4] - 241:10, 337:20, 374:9,       feelings [7] - 259:20, 260:24, 296:19,
    489:8                                      488:6                                         421:13, 422:8, 424:20, 481:23
   Executive [1] - 457:25                     eyes [2] - 243:18, 286:24                    fees [5] - 475:22, 476:2, 476:9, 476:11,
   executive [3] - 465:6, 465:13, 465:16                                                     476:13
   exercise [1] - 268:9                                           F                        feet [1] - 412:11
   exercising [1] - 333:25                                                                 fell [1] - 468:13
                                              face [17] - 258:25, 259:1, 292:21,
   Exhibit [34] - 288:10, 293:1, 303:14,                                                   fellow [1] - 488:8
                                                339:20, 380:24, 381:7, 383:4, 388:15,
    308:23, 309:5, 309:11, 309:19,                                                         felt [51] - 253:17, 253:25, 254:2, 255:13,
                                                390:3, 390:4, 405:20, 407:19, 443:11,
    318:11, 319:8, 321:13, 321:20, 322:1,                                                    255:14, 255:15, 255:16, 255:18,
                                                443:15, 444:10, 444:14, 491:10
    323:14, 324:4, 324:6, 324:8, 342:22,                                                     257:9, 257:10, 259:4, 259:5, 259:7,
    345:8, 356:25, 372:14, 372:19,            Facebook [1] - 488:16
                                                                                             260:12, 260:16, 260:19, 261:21,
    378:23, 383:22, 384:18, 386:17,           facilitators [1] - 484:3
                                                                                             264:9, 269:17, 281:6, 281:19, 282:23,
    389:6, 400:3, 450:16, 452:21, 494:4,      facing [2] - 373:19, 378:17
                                                                                             285:3, 286:21, 289:12, 291:11,
    494:6, 494:8, 494:10, 494:12              fact [17] - 249:15, 291:20, 296:5, 298:6,
                                                                                             291:17, 291:20, 291:22, 291:25,
   exhibit [15] - 248:14, 248:16, 300:8,        299:3, 300:18, 301:19, 307:5, 320:16,
                                                                                             308:1, 320:9, 336:20, 337:1, 348:11,
    315:18, 315:22, 321:21, 324:9,              396:23, 403:25, 418:6, 424:14,
                                                                                             363:17, 367:20, 381:2, 389:20, 394:1,
    324:10, 324:12, 324:14, 343:4, 442:1,       424:19, 463:6, 466:6, 471:23
                                                                                             394:5, 404:21, 407:18, 409:19, 422:3,
    442:3, 442:11, 449:1                      facts [2] - 301:13, 397:4
                                                                                             447:8, 447:14, 455:15, 472:25
   exhibiting [1] - 315:20                    failed [2] - 411:23
                                                                                           fences [1] - 330:1
   exhibits [5] - 300:11, 315:19, 320:7,      failing [1] - 443:19
                                                                                           few [15] - 262:4, 264:12, 265:2, 285:14,
    427:8, 452:17                             fair [19] - 315:10, 318:25, 322:25, 326:6,
                                                                                             301:8, 306:4, 328:12, 373:6, 407:7,
   Exhibits [1] - 452:8                         331:5, 339:5, 339:7, 339:12, 342:9,          415:24, 457:20, 460:17, 460:19,
   existence [4] - 237:4, 237:16, 436:19,       342:14, 346:18, 346:24, 355:3, 364:3,




                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 272 of 293 PageID #:
                                   11887

                                                                                                                                    12
     461:5, 464:12                               486:4                                     fourth [1] - 487:4
   Fifty [1] - 454:21                          five-day [5] - 260:10, 334:4, 334:10,       fraction [1] - 428:21
   Fifty-three [1] - 454:21                      335:5, 343:17                             fractured [1] - 268:14
   fight [1] - 405:8                           five-minute [4] - 246:24, 352:17,           frame [4] - 267:10, 281:24, 327:4, 364:5
   figure [7] - 239:19, 258:1, 294:13,           352:19, 353:2                             framed [1] - 269:15
     336:19, 340:14, 470:6, 470:13             five-minute-a-mile [3] - 353:5, 353:9,      Frank [8] - 283:22, 284:3, 285:14,
   figured [3] - 239:20, 416:18, 487:9           353:12                                      429:13, 429:15, 429:19, 429:21,
   figuring [1] - 470:10                       fix [2] - 313:22, 464:20                      430:11
   filed [2] - 236:14, 245:1                   fizzled [1] - 356:14                        frankly [4] - 243:13, 245:2, 296:14,
   filled [1] - 479:8                          flat [1] - 368:9                              300:7
   Film [1] - 455:11                           flattery [1] - 358:7                        frantically [1] - 258:3
   film [19] - 286:21, 393:21, 455:2, 455:5,   flawed [2] - 291:11, 291:21                 fraud [2] - 244:10, 301:24
     455:12, 455:17, 456:1, 456:12,            flew [5] - 460:24, 460:25, 461:1, 461:6,    freaked [4] - 284:4, 284:9, 284:18,
     456:22, 456:23, 456:25, 458:13,             463:8                                       335:19
     459:21, 459:22, 459:23, 460:23,           flexibility [3] - 471:7, 471:25, 472:7      freaking [1] - 403:3
     463:10, 463:21                            flexible [1] - 384:12                       free [2] - 317:17, 437:1
   filmed [2] - 351:20                         flight [2] - 405:8, 464:4                   Freihofer [2] - 282:25, 284:22
   films [7] - 455:4, 455:23, 456:3, 456:5,    flights [4] - 464:5, 464:6, 464:7, 464:11   frequent [2] - 436:14, 436:17
     456:7, 456:8, 463:22                      Flintlock [8] - 251:9, 251:10, 251:11,      frequently [4] - 263:19, 402:9, 434:11,
   final [4] - 313:17, 485:22, 485:24, 486:1     251:16, 281:1, 281:3, 386:6, 386:7          437:7
   finalize [1] - 490:1                        Floor [1] - 235:18                          Friday [2] - 282:24, 490:10
   finally [4] - 314:2, 455:6, 457:21          floor [2] - 386:4, 437:23                   friend [4] - 332:5, 400:9, 435:2, 457:19
   finals [2] - 328:18, 328:19                 flown [1] - 365:20                          friends [8] - 339:21, 339:22, 339:25,
   finances [1] - 336:2                        fly [1] - 464:7                               340:1, 340:17, 397:7, 488:8
   financially [1] - 477:8                     flying [2] - 366:8, 458:22                  friendship [4] - 293:14, 340:21, 397:15
   Fine [1] - 426:15                           focus [7] - 252:16, 253:5, 259:2, 356:15,   friendships [1] - 408:6
   fine [10] - 279:12, 309:17, 370:22,           475:1, 483:7, 483:8                       front [11] - 247:10, 247:13, 247:15,
     379:15, 382:14, 387:4, 449:6, 464:25,     follow [4] - 237:6, 263:3, 410:22, 488:6      247:16, 248:11, 278:23, 296:16,
     490:2, 490:3                              followed [4] - 247:19, 252:7, 407:2,          303:11, 303:12, 304:19, 450:20
   finger [1] - 303:20                           441:2                                     frontal [1] - 278:22
   finish [1] - 300:15                         following [10] - 256:8, 271:1, 316:4,       frustrations [1] - 403:3
   finished [2] - 253:24, 290:22                 320:24, 335:2, 347:3, 385:23, 418:24,     fucked [1] - 273:21
   firm [1] - 367:19                             421:2, 452:8                              full [20] - 237:1, 239:16, 239:23, 243:19,
   first [73] - 236:25, 237:3, 237:12,         follows [1] - 454:3                           246:4, 249:9, 251:14, 271:12, 278:22,
     237:23, 237:25, 238:1, 238:3, 238:10,     food [7] - 260:15, 326:19, 332:21,            301:25, 331:25, 333:23, 333:24,
     239:21, 240:2, 243:9, 243:20, 245:10,       332:22, 332:24, 355:12, 377:2               367:12, 379:8, 380:1, 454:6, 476:18,
     245:24, 246:4, 248:23, 249:4, 249:9,      foods [1] - 325:25                            482:21
     249:21, 256:2, 260:13, 268:1, 273:11,     Foods [1] - 260:14                          full-time [4] - 251:14, 331:25, 333:23,
     274:8, 274:23, 277:8, 278:21, 281:10,     foot [1] - 337:2                              333:24
     282:19, 283:23, 290:11, 296:25,           FOR [1] - 235:9                             fully [2] - 253:12, 358:9
     297:5, 305:2, 311:13, 330:8, 335:19,      forced [5] - 237:16, 238:7, 238:8, 239:8,   fun [1] - 269:9
     343:9, 343:15, 343:16, 343:17,              244:17                                    function [1] - 329:22
     343:23, 345:15, 354:1, 356:25,            forces [1] - 243:23                         fund [1] - 477:15
     361:19, 362:17, 375:14, 378:22,           forget [1] - 346:23                         fundamental [1] - 244:4
     410:4, 415:23, 436:2, 449:17, 452:6,      form [9] - 264:25, 357:6, 358:2, 358:7,     Fundamentally [1] - 296:22
     454:2, 456:4, 458:12, 459:9, 460:19,        367:23, 415:18, 447:9, 469:17, 488:10     fundamentally [2] - 300:14, 302:1
     462:2, 462:9, 463:16, 470:2, 470:12,      format [2] - 293:23, 472:14                 funded [1] - 331:2
     477:5, 478:18, 478:24, 479:7, 480:13,     forth [1] - 282:22                          funny [2] - 461:21, 465:15
     482:20, 486:12, 486:13                    fortunate [2] - 415:25, 480:5               Funny [1] - 455:17
   First [6] - 389:6, 473:9, 473:10, 473:11,   forward [9] - 245:13, 246:8, 249:1,         furniture [1] - 338:17
     473:12, 473:16                              249:19, 298:19, 419:10, 423:1, 473:3,     furtherance [3] - 271:17, 271:22, 272:4
   first/last [2] - 243:8, 243:9                 481:1
   firsthand [1] - 411:7
   fish [3] - 335:24, 354:21, 355:14
                                               Foundation [6] - 476:24, 477:2, 477:7,                          G
                                                 477:10, 477:12
   fit [4] - 254:3, 284:15, 334:1, 435:3                                                   Gaby [28] - 268:2, 268:3, 268:10,
                                               foundation [3] - 359:12, 477:12, 477:18
   fitness [1] - 268:7                                                                      268:15, 268:18, 268:23, 269:3,
                                               foundations [2] - 476:22, 477:22
   five [19] - 246:22, 246:24, 251:24,                                                      269:19, 269:21, 271:16, 272:2, 273:7,
                                               founder [5] - 414:8, 414:9, 466:13,
     260:10, 334:4, 334:10, 335:5, 343:17,                                                  273:8, 273:12, 273:14, 273:16,
                                                 468:23, 469:3
     352:17, 352:19, 353:2, 353:5, 353:6,                                                   407:15, 407:20, 408:1, 408:11, 409:5,
                                               four [6] - 245:5, 251:24, 293:15, 353:11,
     353:9, 353:12, 357:1, 478:24, 479:1,                                                   414:24, 415:18, 416:2, 416:15, 417:1,
                                                 356:25, 396:8
                                                                                            417:14



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 273 of 293 PageID #:
                                   11888

                                                                                                                                 13
   Gaby's [3] - 269:23, 271:14, 273:9          452:21, 459:17, 463:3, 467:1, 467:5,       handled [1] - 373:4
   gain [2] - 327:22, 328:1                    467:6, 468:1, 494:4, 494:12                hands [2] - 412:9, 412:12
   gallery [1] - 236:3                        graduate [1] - 446:24                       hang [3] - 259:25, 440:8, 468:4
   gaping [1] - 481:9                         grand [3] - 261:20, 290:17, 375:22          hanging [2] - 244:15, 467:10
   GARAUFIS [1] - 235:10                      Grand [2] - 390:18, 391:7                   happier [1] - 447:23
   garbage [1] - 375:15                       grandmaster [5] - 238:13, 254:25,           happiness [1] - 349:13
   Garden [1] - 475:7                          404:6, 404:21, 405:20                      happy [5] - 317:19, 337:20, 350:22,
   Gardens [2] - 475:6, 475:21                Grandmaster [13] - 400:8, 400:15,            415:23, 415:25
   garner [1] - 287:17                         401:19, 405:6, 405:18, 406:6, 406:25,      Hard [1] - 419:25
   Garza [1] - 475:8                           418:4, 419:12, 438:1, 441:5, 441:8,        hard [11] - 259:18, 269:14, 292:6, 292:7,
   gatherings [1] - 325:11                     447:17                                      292:13, 333:10, 334:24, 338:24,
   general [2] - 377:1, 445:17                grant [1] - 247:11                           342:4, 342:24, 342:25
   Generally [1] - 355:2                      granted [2] - 239:9, 242:19                 hardly [2] - 260:1, 391:8
   generally [3] - 333:24, 474:7, 476:13      grateful [2] - 262:12, 424:1                hat [1] - 244:16
   genuine [1] - 421:13                       great [5] - 363:20, 455:1, 461:2, 469:16,   hate [1] - 291:20
   genuinely [1] - 421:16                      484:8                                      HDMI [1] - 295:2
   Geragos [1] - 236:11                       greatly [2] - 455:14, 458:19                head [7] - 240:19, 268:22, 369:12,
   GERAGOS [4] - 235:19, 315:5, 315:23,       green [7] - 288:23, 441:2, 441:3, 441:5,     388:16, 435:6, 467:22, 474:10
    423:19                                     441:17, 444:16, 444:17                     headed [1] - 400:9
   GI [2] - 419:3, 419:5                      grew [2] - 328:22, 455:21                   headquarters [5] - 467:11, 467:12,
   gifts [4] - 365:5, 367:17, 367:23          grimace [1] - 240:13                         467:13, 468:6, 479:6
   girlfriend [4] - 464:19, 464:22, 464:23,   groceries [2] - 474:3, 474:13               healthy [1] - 327:2
    465:3                                     grocery [1] - 263:14                        hear [8] - 261:2, 308:17, 337:9, 338:24,
   girls [6] - 267:6, 303:25, 304:1, 311:1,   gross [1] - 260:16                           341:23, 342:10, 411:9, 484:17
    312:5, 336:23                             ground [6] - 244:22, 375:5, 375:10,         heard [13] - 274:15, 284:5, 308:19,
   given [10] - 276:25, 277:16, 296:4,         412:12, 480:15                              339:8, 341:14, 341:25, 362:18, 411:8,
    315:5, 357:21, 357:23, 370:8, 421:21,     group [7] - 267:3, 288:6, 288:16,            413:11, 413:14, 445:25, 488:18
    467:21, 489:20                             293:17, 479:10, 484:16, 485:5              hearing [4] - 255:17, 302:2, 315:2,
   glad [1] - 400:16                          groups [4] - 469:5, 484:1, 484:3, 485:19     320:2
   glasses [1] - 466:22                       growing [3] - 269:12, 269:14, 454:24        hearsay [12] - 300:4, 320:6, 320:10,
   goal [3] - 352:22, 369:17, 406:14          growth [1] - 344:11                          421:2, 421:5, 422:19, 423:5, 423:10,
   goals [9] - 337:16, 406:11, 406:13,        growthful [1] - 391:11                       423:12, 423:14, 423:16, 423:20
    406:15, 406:16, 406:22, 406:23            Guatemala [1] - 278:3                       Heart [1] - 428:17
   god [1] - 252:16                           guess [17] - 253:6, 253:16, 266:20,         heart [14] - 313:25, 385:9, 385:15,
   God [1] - 487:2                             286:16, 315:21, 344:10, 346:9, 350:6,       389:19, 390:19, 401:19, 405:7,
   gold [1] - 406:12                           359:1, 380:24, 387:25, 391:3, 396:7,        405:19, 406:7, 406:25, 418:4, 424:9,
   Goldman [8] - 360:15, 360:19, 360:23,       398:12, 433:6, 436:7, 447:5                 424:13, 428:18
    360:24, 366:5, 368:14, 368:18, 368:20     guessing [2] - 315:21, 364:8                heartland [1] - 242:25
   Googling [1] - 258:3                       guidance [1] - 449:3                        hearts [4] - 384:11, 403:25, 404:2, 404:9
   government [20] - 271:6, 290:5, 290:8,     guide [3] - 265:16, 415:9, 449:7            held [6] - 315:1, 320:1, 394:21, 394:22,
    290:9, 290:12, 301:19, 309:4, 371:6,      guilt [2] - 249:15                           479:5, 479:6
    371:7, 372:6, 374:18, 378:15, 382:18,     guilty [2] - 238:8, 249:13                  hello [1] - 324:23
    421:3, 423:11, 438:24, 450:17, 452:3,     Guinea [1] - 463:18                         Hello [1] - 445:1
    453:5, 455:22                             guts [1] - 419:6                            help [35] - 255:3, 255:5, 255:6, 258:2,
   Government [53] - 235:12, 236:14,          guy [1] - 332:5                              266:17, 267:3, 267:4, 276:19, 277:11,
    236:21, 236:22, 236:25, 237:2, 237:9,     guys [6] - 342:23, 352:9, 359:6, 373:25,     294:8, 306:19, 325:20, 337:4, 337:6,
    237:22, 237:25, 238:11, 238:17,            411:12, 413:8                               337:10, 337:11, 337:16, 351:8,
    238:18, 238:21, 238:22, 239:1, 239:2,     GX-1353 [1] - 372:7                          363:21, 363:24, 369:17, 382:13,
    239:9, 239:14, 239:15, 240:3, 242:17,     gym [4] - 257:21, 471:6, 472:14              382:14, 407:2, 408:16, 408:25,
    243:14, 244:6, 244:8, 244:12, 245:11,                                                  410:24, 414:3, 414:10, 460:12,
                                                                                           463:25, 470:6, 481:14, 483:15
    245:13, 245:18, 246:5, 246:7, 246:12,                         H
    246:21, 248:16, 249:10, 249:18,                                                       helped [7] - 267:8, 357:19, 367:9,
                                              habits [2] - 361:12, 361:13                  401:22, 402:4, 402:15
    288:9, 293:1, 303:14, 308:23, 309:5,
                                              hack [1] - 459:24                           helpful [2] - 320:9, 452:19
    318:16, 320:4, 320:8, 324:10, 356:24,
                                              Hajjar [1] - 236:7                          helping [5] - 338:16, 351:13, 363:16,
    372:13, 372:19, 450:16, 452:8, 459:4,
    459:6, 489:10, 494:10                     HAJJAR [2] - 235:15, 423:24                  382:10, 382:12
   Government's [24] - 237:5, 237:7,          half [6] - 247:21, 260:17, 260:19,          helps [2] - 351:11, 437:1
    237:10, 237:17, 239:6, 241:11,             264:22, 337:23, 368:21                     Helsinki [1] - 330:5
    241:12, 243:21, 244:15, 309:19,           Half [1] - 457:17                           herself [5] - 277:14, 295:17, 296:5,
    321:13, 322:1, 342:21, 345:7, 449:19,     hand [4] - 240:13, 312:3, 440:1, 453:8       300:18, 408:17
                                              handle [1] - 301:16



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 274 of 293 PageID #:
                                   11889

                                                                                                                             14
   hide [3] - 301:20, 400:20, 403:14        hoping [3] - 247:10, 284:12, 407:16         365:8, 374:16, 403:15, 421:6, 433:19,
   high [3] - 255:17, 336:9, 360:25         horrible [5] - 259:8, 260:19, 279:5,        444:5, 444:9, 445:17, 455:16, 460:5,
   high-risk [1] - 360:25                    292:10, 486:18                             464:22, 468:24, 469:7, 470:21, 473:2,
   higher [1] - 483:6                       horror [2] - 286:20                         473:4, 475:9, 475:17, 477:24, 478:11,
   highest [5] - 331:18, 358:7, 359:11,     horse [17] - 329:9, 329:19, 329:23,         480:17, 481:20, 482:3, 482:4, 482:12,
    375:17, 465:25                           330:18, 350:9, 350:17, 350:18, 351:6,      483:24, 484:21, 485:8
   highly [1] - 416:8                        351:7, 356:4, 356:6, 365:20, 366:7,      ideas [9] - 342:2, 455:23, 455:25,
   Hills [1] - 459:2                         366:12, 367:14, 395:11                     467:23, 477:25, 481:6, 481:7, 482:11,
   himself [1] - 435:16                     horse's [1] - 329:22                        485:4
   hips [3] - 385:6, 389:11, 391:3          horseback [3] - 349:24, 350:3, 350:6      identification [14] - 308:22, 318:12,
   hire [1] - 474:1                         horses [16] - 328:22, 328:24, 328:25,       318:13, 318:14, 321:13, 323:13,
   history [1] - 466:1                       331:1, 331:12, 331:13, 332:12, 333:5,      323:14, 378:23, 382:17, 389:6,
   hit [1] - 284:8                           333:13, 333:16, 333:22, 333:23,            390:12, 401:15, 405:14, 459:4
   hola [2] - 415:17, 415:20                 350:13, 350:25, 395:24                   identified [4] - 240:1, 304:19, 466:24,
   Hold [1] - 386:23                        host [2] - 300:3, 463:9                     488:22
   hold [3] - 302:2, 318:22, 412:10         Hotaling [1] - 311:22                     identifies [1] - 299:3
   holding [2] - 412:6, 412:13              hotel [2] - 459:2, 459:3                  identify [5] - 238:6, 303:17, 303:23,
   hole [1] - 481:9                         hour [11] - 247:20, 247:21, 293:25,         304:13, 312:11
   home [7] - 287:15, 400:16, 405:10,        310:15, 337:24, 353:2, 371:9, 472:16,    identities [2] - 242:25, 249:10
    440:20, 475:3                            472:17, 486:4                            identity [4] - 238:10, 238:14, 245:15,
   honest [9] - 292:8, 313:21, 340:23,      hours [6] - 263:10, 267:10, 267:11,         245:18
    345:16, 346:10, 360:21, 362:16,          333:24, 486:3, 486:7                     idolized [1] - 393:23
    390:8, 403:2                            house [24] - 250:24, 251:12, 251:17,      ignorance [1] - 491:9
   honestly [21] - 258:17, 259:5, 261:2,     251:18, 251:19, 251:20, 252:2, 252:3,    ignore [2] - 283:7
    274:2, 276:4, 288:7, 291:14, 305:8,      252:6, 252:7, 252:11, 252:20, 258:10,    image [1] - 303:11
    311:6, 325:6, 325:19, 365:10, 384:5,     263:17, 268:11, 281:12, 284:11,          images [1] - 384:20
    386:15, 394:2, 395:5, 399:22, 430:7,     289:5, 289:21, 289:22, 293:22,           imagine [2] - 418:10, 428:23
    434:10, 435:7, 436:13                    325:10, 332:19, 359:4                    immunity [3] - 290:10, 290:12, 290:15
   Honesty [2] - 482:9, 482:12              houses [1] - 264:2                        impact [6] - 261:25, 272:1, 291:15,
   honesty [3] - 359:11, 359:14, 359:25     huge [1] - 480:22                           292:5, 428:22
   honey [1] - 354:16                       Hum [1] - 387:25                          impacted [2] - 291:3, 307:22
   Honey [1] - 432:10                       Human [2] - 268:21, 269:8                 impactful [1] - 263:4
   honor [4] - 357:6, 358:22, 358:23,       human [10] - 359:11, 359:12, 361:9,       impeachment [9] - 299:6, 299:11,
    358:24                                   445:10, 459:24, 460:1, 466:2, 466:3,       299:14, 300:13, 320:6, 320:20,
   Honor [79] - 236:6, 236:10, 236:17,       486:18                                     321:18, 422:21, 424:6
    236:20, 237:19, 237:22, 237:24,         humane [1] - 350:13                       implies [3] - 296:7, 296:8, 446:1
    239:18, 242:18, 242:19, 243:23,         Humanist [1] - 477:2                      important [11] - 271:15, 288:14, 339:20,
    244:14, 244:17, 244:21, 245:21,         humanitarian [1] - 455:24                   357:17, 415:5, 421:18, 424:21, 441:6,
    246:12, 247:7, 247:24, 248:10,          Humanitarian [2] - 476:23, 477:7            483:3, 483:5, 488:6
    248:15, 249:25, 250:5, 269:25, 270:2,   humanity [1] - 349:13                     importantly [2] - 238:5, 359:24
    271:3, 294:12, 294:25, 296:4, 298:20,   humankind [2] - 357:10, 361:10            imposed [2] - 239:7
    299:9, 299:25, 300:13, 301:19, 303:8,   humble [3] - 471:2, 471:3                 impressed [1] - 465:2
    309:12, 310:4, 316:1, 319:8, 319:10,    humiliate [1] - 243:2                     impression [4] - 322:20, 338:23,
    320:4, 320:18, 321:16, 321:17,          humor [1] - 445:10                          369:14, 478:6
    321:18, 324:3, 371:8, 372:6, 372:15,    hundred [8] - 326:23, 328:6, 367:15,      impressions [1] - 423:18
    374:6, 377:8, 420:12, 420:14, 421:1,     394:8, 399:23, 409:2, 429:22, 430:2      improve [1] - 470:13
    427:1, 427:5, 438:7, 439:19, 441:21,    hundreds [2] - 331:13, 476:2              in-person [2] - 260:11, 281:10
    442:10, 447:11, 448:14, 448:20,         hung [1] - 435:2                          inability [1] - 483:13
    449:3, 449:9, 450:19, 452:3, 452:7,     hurting [1] - 486:25                      inaccurate [1] - 450:14
    453:3, 454:11, 459:5, 466:25, 488:2,    husband [6] - 339:18, 382:7, 382:11,      inappropriately [1] - 301:16
    489:11, 489:18, 490:22, 491:1,           402:13, 434:18, 447:7                    inauthentic [1] - 402:23
    491:16, 491:24, 492:8                   hypothesize [1] - 459:23                  include [2] - 344:9, 344:10
   Honor's [1] - 489:20                     hypothesized [1] - 470:4                  included [1] - 264:20
   HONORABLE [1] - 235:10                                                             including [5] - 245:14, 344:6, 469:15,
   hook [1] - 292:19                                            I                       488:11, 488:16
   Hope [2] - 431:7, 432:5                                                            income [2] - 264:22
                                            icons [1] - 294:22
   hope [13] - 322:5, 324:23, 353:18,                                                 inconsistent [2] - 301:11, 301:13
    374:4, 388:1, 396:22, 405:7, 417:7,     idea [47] - 237:23, 237:24, 244:3,
                                                                                      increase [1] - 327:14
    419:12, 428:19, 440:18, 484:23, 487:2     264:18, 265:11, 298:10, 298:11,
                                                                                      incredible [7] - 390:20, 391:9, 459:25,
   hopefully [2] - 374:4, 445:3               320:5, 327:1, 337:2, 338:10, 338:13,
                                                                                        460:1, 466:2, 479:25, 480:10
                                              338:21, 338:25, 342:1, 352:12, 360:6,




                                            Denise Parisi, RPR, CRR
                                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 275 of 293 PageID #:
                                   11890

                                                                                                                                  15
   independent [2] - 479:10, 488:20            intense [1] - 407:17                        Janie [1] - 304:8
   independently [1] - 327:22                  intensive [22] - 260:10, 268:21, 340:20,    January [1] - 403:8
   India [1] - 267:8                             340:24, 407:3, 473:3, 473:6, 473:7,       Jeffries [1] - 304:8
   indicate [3] - 466:4, 466:10, 466:23          473:8, 476:17, 476:19, 476:20,            jet [9] - 461:23, 461:24, 462:3, 462:4,
   indicated [2] - 296:17, 331:15                478:18, 478:20, 478:22, 482:11,             462:5, 463:7, 464:8, 464:10
   Indicating [1] - 380:4                        484:2, 486:2, 486:11, 487:7, 487:8        jets [1] - 461:24
   indicating [3] - 239:16, 241:14, 466:19     intensives [2] - 394:3, 476:20              Jness [63] - 251:25, 257:13, 280:25,
   indication [1] - 281:6                      intention [1] - 300:5                         291:15, 291:17, 292:18, 293:3,
   individual [9] - 300:25, 315:18, 322:22,    interact [1] - 434:11                         293:11, 293:21, 307:16, 307:18,
     322:23, 361:6, 415:5, 415:6, 465:23,      interactions [1] - 268:18                     318:6, 318:8, 319:5, 320:14, 320:16,
     474:4                                     interdependence [3] - 348:17, 348:20,         320:19, 321:3, 321:7, 321:10, 322:6,
   individual's [1] - 245:18                     361:14                                      322:12, 322:17, 322:18, 322:21,
   individually [1] - 349:12                   interest [1] - 363:22                         323:8, 323:21, 323:24, 324:24, 325:7,
   individuals [17] - 239:11, 240:1, 245:10,   interested [1] - 337:10                       325:9, 325:11, 325:12, 325:14,
     245:12, 245:15, 245:25, 246:2, 246:3,     interesting [5] - 383:6, 383:17, 482:10,      325:16, 325:20, 325:22, 337:23,
     246:8, 246:9, 249:5, 249:7, 249:9,          482:24, 485:3                               338:3, 338:5, 338:15, 338:22, 338:25,
     249:19, 249:20, 303:18, 449:18            interests [1] - 313:25                        339:1, 339:2, 339:15, 339:21, 340:20,
   indoctrination [1] - 284:15                 interface [1] - 352:1                         388:9, 393:12, 397:15, 400:18,
   industry [1] - 455:6                        interfaced [2] - 361:1, 364:1                 400:25, 414:21, 419:14, 468:19,
   infections [1] - 367:8                      internal [1] - 345:16                         468:21, 468:22, 469:16, 476:20
   inferences [1] - 249:14                     internally [1] - 482:1                      job [6] - 333:6, 333:9, 333:12, 333:23,
   information [13] - 271:25, 283:23,          Internet [1] - 488:11                         404:22, 470:4
     300:6, 326:6, 326:7, 359:17, 359:19,      interpret [1] - 297:24                      jobs [1] - 336:1
     359:22, 360:19, 360:24, 361:3,            interpreted [1] - 439:11                    jog [1] - 403:6
     370:10, 488:12                            interviews [1] - 290:17                     Johannesburg [2] - 454:23, 455:2
   informed [2] - 374:6, 490:13                interweb [1] - 349:2                        JOHN [1] - 240:18
   inhabited [1] - 338:12                      interwoven [1] - 361:20                     John [36] - 259:11, 259:14, 259:15,
   initial [4] - 279:9, 299:21, 309:2, 309:3   intestine [1] - 367:8                         261:10, 261:17, 261:18, 261:23,
   initialed [1] - 303:15                      intestines [1] - 419:21                       262:1, 264:20, 264:21, 285:15,
   initials [4] - 275:5, 275:6, 282:6          intimate [2] - 447:1, 447:7                   285:25, 288:21, 290:3, 340:9, 364:14,
   injuries [1] - 366:15                       intro [1] - 306:1                             364:19, 366:20, 382:7, 387:8, 403:16,
   injury [1] - 275:10                                                                       403:17, 434:22, 434:24, 434:25,
                                               introduce [3] - 451:3, 452:5, 487:4
   inkling [1] - 241:25                                                                      435:1, 435:7, 435:8, 435:9, 435:12,
                                               introduced [5] - 264:7, 452:18, 457:20,
                                                                                             436:1, 446:6, 447:4, 447:16, 447:21
   Inner [1] - 359:11                            481:6, 483:24
                                                                                           join [5] - 277:2, 277:3, 343:13, 343:14,
   inner [5] - 254:22, 359:14, 359:24,         introducing [1] - 480:17
                                                                                             458:1
     481:8                                     introductory [1] - 480:7
                                                                                           joined [3] - 238:12, 313:19, 457:22
   innocent [3] - 241:10, 242:21, 249:13       invaded [1] - 240:11
                                                                                           joining [2] - 257:8, 343:10
   inquire [1] - 454:10                        investigation [1] - 488:21
                                                                                           joints [2] - 445:5, 445:10
   inside [3] - 256:1, 289:21, 481:10          invisible [1] - 469:7
                                                                                           joke [2] - 445:8, 465:15
   inspired [1] - 342:2                        invitations [1] - 458:15
                                                                                           journaling [2] - 383:4, 383:11
   Instagram [2] - 397:5, 488:16               invited [2] - 275:20, 410:19
                                                                                           journey [2] - 446:25, 457:6
   instance [11] - 340:10, 350:9, 464:18,      inviting [1] - 458:17
                                                                                           joy [1] - 417:6
     470:25, 471:21, 472:9, 476:14, 479:5,     involve [1] - 476:9
     482:9, 482:12, 485:9                                                                  joyful [1] - 415:23
                                               involved [7] - 239:22, 268:4, 296:20,
   instead [1] - 480:20                                                                    Judge [19] - 239:5, 239:13, 242:5,
                                                 451:13, 474:23, 476:11
   instructed [2] - 246:3, 249:8                                                             243:5, 246:14, 246:19, 314:9, 317:3,
                                               involvement [2] - 277:18, 413:23
                                                                                             317:10, 317:24, 342:18, 421:10,
   instruction [13] - 240:1, 244:14, 245:13,   involves [1] - 241:10
                                                                                             426:12, 438:5, 450:1, 450:8, 450:9,
     245:20, 249:2, 422:15, 423:2, 423:3,      involving [1] - 419:20
                                                                                             451:18, 492:4
     423:4, 423:11, 489:21                     IQs [1] - 465:25
                                                                                           JUDGE [1] - 235:10
   instructions [5] - 276:10, 385:23,          issue [9] - 240:4, 296:1, 372:12, 374:15,
                                                                                           judge [10] - 240:23, 370:20, 372:5,
     410:22, 433:11, 488:6                       375:14, 379:7, 426:9, 458:7, 485:16
                                                                                             372:18, 375:21, 378:3, 378:20,
   instructor [1] - 329:11                     issues [11] - 245:9, 248:25, 295:16,
                                                                                             382:18, 386:24, 387:2
   instructors [1] - 329:12                      295:19, 298:15, 309:9, 315:9, 415:8,
                                                                                           judo [1] - 466:1
   instrument [1] - 477:8                        417:4, 436:12, 487:10
                                                                                           July [7] - 355:20, 355:25, 383:23,
   insurance [1] - 366:20                      IT [2] - 294:20, 295:3
                                                                                             444:19, 444:21, 444:25, 446:11
   intake [2] - 326:19, 327:25                 itemize [1] - 365:9
                                                                                           jumper [4] - 328:15, 330:14, 336:9,
   integrity [8] - 359:11, 359:13, 359:25,     itself [1] - 474:19
                                                                                             337:16
     362:7, 362:8, 362:9, 362:18
                                                                                           jumping [8] - 329:25, 330:24, 333:23,
   intend [2] - 298:25, 491:19                                     J                         334:20, 337:1, 337:13, 350:21
   intends [1] - 300:1
                                               J's [1] - 400:10                            Junco's [1] - 311:5



                                               Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 276 of 293 PageID #:
                                   11891

                                                                                                                                  16
   June [14] - 284:23, 290:23, 380:8,           433:24, 434:4, 434:17, 434:22,            landed [4] - 461:5, 461:8, 461:9, 461:24
     382:23, 418:1, 457:15, 490:15, 491:3,      434:24, 435:2, 436:2, 437:21, 448:9,      languages [2] - 475:18, 475:20
     491:5, 491:9, 491:10, 491:25, 492:1        465:18, 467:3, 467:4, 467:22, 468:3,      laptop [3] - 304:19, 317:4, 317:5
   juror [1] - 436:20                           468:23, 469:3, 469:14, 480:9, 483:9       last [33] - 238:5, 238:6, 238:23, 238:24,
   JUROR [2] - 436:22, 436:25                  Keith's [8] - 268:5, 275:4, 275:6,           245:11, 246:7, 246:9, 249:15, 249:18,
   jurors [5] - 245:23, 378:19, 488:8,          289:14, 338:21, 399:11, 421:17, 435:2       249:20, 312:24, 318:5, 382:9, 389:20,
     490:14, 491:20                            kept [6] - 283:3, 356:20, 444:5, 444:7,      390:24, 396:13, 396:17, 398:7,
   jurors' [1] - 374:7                          457:20, 465:11                              405:19, 406:8, 407:15, 407:17, 415:4,
   Jury [8] - 248:19, 294:16, 303:3, 370:24,   Kerstin's [1] - 251:19                       416:22, 419:24, 426:20, 428:10,
     377:17, 426:4, 428:3, 489:2               Kesh [3] - 413:22, 414:5, 414:10             430:16, 432:19, 436:5, 454:8, 490:14
   jury [54] - 236:1, 237:11, 239:19,          keys [1] - 466:2                           late [5] - 248:24, 264:9, 388:11, 388:14,
     239:20, 239:24, 239:25, 240:9,            kidnappings [3] - 414:3, 414:11              432:20
     243:10, 243:11, 243:18, 244:1, 244:2,     killing [1] - 455:21                       Latham [3] - 467:15, 467:16, 467:17
     245:12, 245:20, 247:13, 247:16,           KIM [1] - 235:15                           laugh [1] - 388:18
     248:9, 248:13, 248:21, 249:3, 290:17,     kind [66] - 240:13, 252:25, 253:3,         Laura [6] - 311:4, 401:24, 402:1, 402:7,
     294:15, 295:5, 296:16, 315:2, 320:2,       253:20, 255:2, 255:11, 258:3, 265:16,       402:13, 473:6
     343:3, 344:3, 348:23, 352:4, 354:14,       265:22, 268:7, 268:13, 269:10,            Lauren [3] - 268:22, 313:4
     357:16, 358:24, 370:23, 373:19,            273:11, 273:22, 275:3, 275:11,            lawyer [3] - 298:12, 317:15, 352:25
     373:21, 376:7, 377:5, 378:1, 407:8,        276:17, 277:14, 281:4, 282:1, 285:19,     lawyers [3] - 373:18, 378:16
     412:20, 421:13, 421:15, 426:2, 426:3,      285:21, 285:22, 285:23, 286:7,            laying [1] - 439:3
     428:1, 429:15, 433:21, 488:5, 488:19,      286:12, 292:18, 293:23, 296:10,           lead [1] - 358:16
     488:23, 489:1                              307:3, 307:17, 307:19, 310:10, 311:2,     leader [2] - 278:4, 435:7
   JURY [1] - 248:22                            311:5, 330:2, 348:14, 349:2, 361:23,      leading [3] - 293:16, 430:18, 485:17
   justice [1] - 301:20                         369:13, 375:5, 390:4, 391:2, 396:22,      Lear [1] - 462:6
                                                399:4, 399:6, 399:8, 403:21, 412:11,      Learjet [1] - 462:7
                       K                        429:11, 434:8, 434:15, 439:5, 457:7,      learn [7] - 267:20, 359:19, 360:7, 470:5,
                                                458:18, 460:3, 463:22, 464:20,              473:21, 475:13, 475:14
   Karen [4] - 251:19, 304:3, 304:4, 304:20
                                                469:22, 470:20, 471:3, 472:7, 475:3,      learned [3] - 274:18, 283:23, 479:23
   Karner [3] - 467:11, 468:5, 479:7
                                                481:25, 482:21                            learning [1] - 475:19
   Kathy [2] - 313:12, 467:10
                                               kinder [1] - 389:21                        lease [1] - 328:25
   Katie [3] - 332:4, 333:7, 333:8
                                               kindly [1] - 399:5                         leased [1] - 329:1
   Keep [1] - 442:8
                                               kinds [7] - 285:18, 333:19, 340:21,        least [5] - 260:18, 267:16, 328:7,
   keep [20] - 261:7, 277:17, 278:17,
                                                458:15, 477:14, 478:13, 485:21              365:23, 433:23
    283:18, 313:6, 327:6, 327:8, 327:10,
                                               kiss [1] - 443:11                          leather [2] - 354:17, 354:20
    327:12, 353:17, 359:22, 395:24,
                                               kissed [2] - 254:18, 281:5                 leave [7] - 262:9, 265:9, 287:10, 288:19,
    396:1, 433:1, 433:3, 434:19, 437:2,
                                               Knife [5] - 406:9, 407:3, 407:7, 407:8       288:24, 301:4, 475:3
    460:4, 485:14
                                               knocked [1] - 290:2                        leaving [3] - 375:15, 376:23, 477:21
   keeps [1] - 283:5
                                               knowing [2] - 285:16, 370:14               lectures [1] - 363:8
   KEITH [1] - 235:7
                                               knowledge [7] - 338:14, 345:16, 346:10,    led [1] - 291:8
   Keith [122] - 236:12, 250:24, 251:21,
                                                359:21, 360:7, 480:1, 491:15              Lee [2] - 397:15, 397:16
    251:24, 252:7, 258:10, 261:1, 263:3,
                                               known [5] - 246:4, 249:10, 428:20,         left [32] - 250:10, 257:16, 265:10,
    266:22, 273:10, 279:18, 289:9, 294:4,
                                                469:12, 473:13                              283:14, 287:5, 287:7, 287:14, 300:8,
    294:5, 300:18, 301:3, 317:16, 320:10,
                                               knows [5] - 238:22, 241:15, 243:3,           300:9, 303:18, 303:22, 303:24,
    323:5, 323:17, 324:19, 326:5, 326:7,
                                                447:24                                      310:23, 312:3, 368:11, 384:20,
    327:1, 327:21, 338:21, 338:25, 339:1,
                                               Knox [6] - 286:16, 286:17, 387:15,           384:22, 385:8, 387:13, 390:15,
    339:3, 339:6, 339:9, 339:12, 341:21,
                                                387:16, 445:3                               390:18, 396:20, 398:8, 398:14,
    342:1, 342:6, 348:24, 349:23, 350:2,
                                               Komal [1] - 312:21                           398:16, 400:5, 430:22, 440:1, 447:19,
    350:6, 350:12, 350:15, 351:13,
                                               Kwon [1] - 341:15                            447:20, 469:24, 479:23
    351:18, 351:23, 352:5, 357:21,
    368:15, 368:19, 368:25, 369:8, 370:1,                                                 left-hand [2] - 312:3, 440:1
    370:4, 370:9, 378:6, 379:22, 380:8,                            L                      legs [2] - 257:5, 258:23
    380:19, 382:10, 382:20, 383:20,            L-I-S-T [1] - 449:14                       lend [1] - 366:18
    385:21, 387:8, 387:16, 388:5, 388:9,       LA [1] - 458:22                            lent [1] - 367:6
    389:25, 392:23, 393:13, 398:22,            lab [4] - 406:11, 406:12, 406:18, 406:22   Lesko [2] - 236:7, 452:2
    398:24, 399:2, 400:24, 403:9, 407:23,      labeled [1] - 444:18                       LESKO [39] - 235:16, 427:5, 427:8,
    408:10, 409:4, 409:23, 410:1, 410:6,       labor [3] - 238:7, 238:9, 244:17             427:11, 427:13, 427:15, 427:18,
    410:8, 410:10, 410:12, 411:4, 411:9,       lady [1] - 312:21                            448:20, 449:3, 449:7, 449:13, 449:16,
    413:9, 414:8, 415:4, 415:10, 417:4,        laid [2] - 242:18, 253:15                    450:9, 450:12, 450:19, 450:22,
    419:24, 421:17, 428:24, 429:1, 431:3,      Lama [1] - 477:4                             450:25, 451:2, 451:5, 451:8, 451:11,
    431:23, 431:25, 432:16, 433:15,                                                         451:16, 452:3, 452:7, 453:3, 453:5,
                                               lamp [2] - 349:17, 349:18
    433:16, 433:17, 433:21, 433:22,                                                         454:11, 454:13, 459:7, 459:9, 459:14,
                                               land [2] - 332:6, 461:24




                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 277 of 293 PageID #:
                                   11892

                                                                                                                                    17
     461:19, 463:2, 466:25, 488:2, 490:5,       Living [1] - 431:21                         Mack [4] - 267:7, 280:7, 280:15, 287:12
     490:8, 490:11, 493:17                      living [14] - 251:14, 259:19, 262:3,        magnificent [1] - 487:9
   less [9] - 242:24, 315:23, 315:24,             263:17, 331:25, 332:2, 364:15,            mail [19] - 235:24, 319:1, 320:5, 321:14,
     326:21, 354:13, 362:6, 365:11,               364:16, 368:7, 368:10, 460:24,             323:15, 323:16, 323:25, 324:16,
     365:14, 478:12                               461:15, 474:8, 474:20                      325:24, 326:10, 326:12, 326:14,
   letter [10] - 236:14, 264:19, 264:24,        located [2] - 439:7, 467:14                  326:16, 326:19, 370:3, 370:5, 370:6,
     277:13, 288:11, 290:10, 290:13,            location [2] - 341:7, 439:11                 474:12, 488:14
     290:15, 458:13, 458:16                     locations [1] - 488:22                      mails [3] - 322:25, 370:2, 393:4
   letters [3] - 264:17, 264:20, 458:14         log [2] - 326:4, 326:15                     main [2] - 252:16, 457:5
   level [11] - 336:9, 344:18, 375:17, 396:5,   Logic [1] - 385:16                          maintain [1] - 449:21
     401:23, 402:5, 402:16, 402:19, 466:1,      logic [1] - 478:12                          maintenance [1] - 338:16
     471:24, 486:8                              logistical [1] - 266:18                     Maitlan [1] - 457:5
   Level [3] - 472:11, 486:7, 486:8             LOL [3] - 325:1, 381:17, 408:7              majority [3] - 354:6, 434:9, 434:12
   levels [6] - 331:18, 344:4, 344:12,          London [5] - 368:9, 368:10, 368:11,         majors [2] - 466:6, 466:9
     471:22, 471:23                               368:12, 368:14                            maker [3] - 455:11, 455:12, 456:1
   lickneeny [1] - 268:4                        look [27] - 254:14, 256:6, 263:15, 267:5,   male [2] - 414:21, 469:21
   lie [8] - 253:10, 253:14, 259:19, 262:3,       268:2, 275:8, 275:9, 306:4, 309:8,        man [1] - 338:15
     285:21, 288:8, 359:16, 403:20                315:13, 333:16, 333:20, 333:21,           managed [1] - 332:6
   lies [3] - 244:12, 255:15, 259:7               348:12, 364:7, 373:25, 393:20,            management [2] - 376:21, 377:4
   life [13] - 269:16, 276:20, 342:8, 342:12,     395:18, 416:4, 440:1, 440:8, 443:10,      manifesting [1] - 297:25
     394:9, 395:2, 395:14, 399:11, 415:25,        466:17, 470:24, 471:2, 476:14, 476:17     manner [1] - 475:15
     424:1, 463:22, 486:21                      looked [7] - 258:22, 275:2, 275:9, 281:5,   manning [1] - 358:25
   light [4] - 296:12, 327:19, 376:11,            333:14, 399:15, 401:21                    marathon [1] - 352:20
     428:19                                     Looking [1] - 291:2                         Marc [2] - 236:10, 317:15
   like-minded [1] - 461:16                     looking [16] - 263:16, 286:24, 313:18,      March [7] - 288:21, 386:10, 405:18,
   likely [3] - 322:10, 323:6, 416:16             340:5, 342:21, 374:18, 379:24,             406:6, 406:24, 407:13, 408:2
   limine [1] - 242:19                            386:22, 407:4, 407:13, 408:14,            Marianna [5] - 251:21, 251:25, 281:2,
   limitation [4] - 240:8, 337:12, 337:14         432:21, 441:19, 446:17, 446:20,            399:22
   limitations [1] - 336:20                       483:12                                    MARK [4] - 235:16, 235:19, 454:1,
   limited [1] - 473:11                         looks [15] - 324:1, 326:1, 380:9, 381:1,     493:15
   limiting [1] - 243:4                           381:3, 383:21, 384:5, 384:9, 386:11,      Mark [10] - 236:7, 283:14, 283:21,
   limits [1] - 336:11                            389:4, 400:22, 404:8, 417:18, 432:24,      396:11, 451:8, 452:3, 453:5, 454:7,
   line [11] - 237:3, 237:12, 237:23, 237:25,     447:5                                      454:17, 454:18
     238:1, 238:3, 238:10, 274:21, 345:23,      Loreta [1] - 475:8                          mark [5] - 381:15, 385:11, 387:24,
     345:24, 485:23                             Los [4] - 457:9, 458:22, 458:24, 464:12      413:1, 445:6
   lined [3] - 373:25, 379:1, 379:3             lose [2] - 328:5, 388:1                     marked [4] - 308:22, 321:12, 372:19,
   lines [3] - 298:3, 350:16, 387:9             lost [3] - 239:23, 243:6, 254:3              449:19
   link [1] - 342:4                             love [21] - 265:10, 300:15, 388:10,         Marlee [1] - 457:5
   lips [1] - 281:5                               396:22, 400:19, 401:1, 404:4, 404:6,      marriage [6] - 255:5, 259:11, 259:14,
   liquid [1] - 269:10                            404:11, 404:12, 404:15, 406:19,            259:18, 262:2, 447:19
   list [30] - 241:13, 241:14, 241:16,            407:1, 421:16, 428:23, 438:2, 445:4,      married [12] - 261:23, 364:14, 364:19,
     241:18, 241:21, 245:15, 245:17,              446:25, 459:22, 460:2, 460:22              405:1, 405:4, 444:21, 444:24, 457:10,
     246:9, 246:22, 247:10, 248:10,             loved [5] - 244:13, 264:18, 320:14,          457:14, 457:15, 457:16, 457:22
     248:14, 249:20, 251:18, 262:19,              404:20, 437:16                            martial [5] - 341:14, 341:23, 342:2,
     262:20, 265:13, 267:6, 268:2, 275:17,      loving [1] - 389:21                          480:18, 480:19
     275:21, 275:23, 325:25, 449:1,             low [4] - 363:8, 363:11, 363:21, 486:17     massage [1] - 419:14
     449:12, 449:14, 449:15, 449:16, 451:5      lower [2] - 486:17                          massive [1] - 340:22
   listen [6] - 293:24, 304:22, 306:17,         lowest [1] - 344:18                         Master [7] - 355:21, 355:24, 387:21,
     398:12, 403:3, 488:9                       loyal [2] - 285:24, 285:25                   390:18, 391:7, 440:18, 441:12
   Listen [2] - 298:4, 375:17                   loyalty [1] - 428:19                        master [31] - 254:11, 255:1, 261:5,
   listened [1] - 398:9                         Lubing [1] - 445:5                           261:20, 265:14, 265:15, 266:8, 276:4,
   listening [1] - 485:8                        lubrication [1] - 445:10                     276:6, 277:24, 281:17, 282:17, 283:5,
   lists [1] - 276:12                           Lucy [1] - 312:12                            283:6, 283:8, 285:2, 355:17, 355:19,
   literally [2] - 258:11, 260:11               lunch [8] - 315:9, 315:12, 315:25,           355:24, 375:18, 375:21, 375:22,
   live [6] - 251:12, 265:21, 278:4, 290:24,      355:10, 370:23, 371:4, 371:9, 464:19       403:12, 404:5, 410:21, 412:21,
     363:1, 395:22                              Lunch [1] - 371:10                           412:25, 413:2, 439:6, 441:12
   lived [14] - 251:15, 251:22, 291:23,         lying [2] - 258:23, 285:20                  material [1] - 473:15
     331:22, 331:24, 331:25, 332:7,                                                         materials [1] - 315:14
     364:12, 394:17, 399:22, 399:23,                                  M                     mathematician [1] - 460:1
     400:1, 473:1                                                                           mathematics [3] - 466:5, 466:7
                                                machine [1] - 445:9




                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 278 of 293 PageID #:
                                   11893

                                                                                                                             18
   Matter [1] - 492:11                       403:6, 414:17, 450:24                     312:23
   matter [2] - 358:9, 482:2                men [11] - 291:23, 292:16, 338:5,         Michelle's [4] - 280:4, 280:19, 280:20,
   mature [2] - 415:5, 415:6                 338:14, 338:16, 402:16, 402:19,           312:24
   meal [2] - 376:21, 376:22                 469:1, 469:3, 469:14, 469:17             microphone [1] - 317:21
   mean [62] - 241:25, 262:17, 263:25,      men's [1] - 278:5                         mid [1] - 391:3
    266:16, 269:4, 275:10, 287:16, 299:6,   mental [1] - 423:17                       mid-hips [1] - 391:3
    321:5, 322:9, 323:9, 325:5, 326:21,     mention [4] - 281:17, 294:5, 465:17,      middle [6] - 375:5, 375:10, 377:13,
    328:4, 328:16, 331:9, 333:13, 333:18,    465:18                                    412:2, 420:2, 429:1
    346:7, 346:21, 348:13, 350:4, 351:9,    mentioned [16] - 264:3, 273:10, 274:10,   Might [1] - 384:12
    354:6, 355:6, 355:23, 358:19, 359:6,     274:12, 296:5, 305:21, 325:21, 332:6,    might [25] - 253:21, 254:18, 275:18,
    369:1, 380:12, 381:11, 398:15,           366:11, 407:7, 410:4, 458:10, 465:17,     276:13, 280:6, 285:17, 289:3, 326:1,
    401:13, 406:2, 406:3, 410:24, 411:16,    468:8, 476:10                             334:15, 340:7, 351:8, 354:20, 363:8,
    421:22, 421:25, 429:13, 430:13,         mentioning [2] - 283:5, 284:8              367:18, 374:8, 381:14, 408:11, 411:8,
    433:13, 433:14, 434:7, 434:15,          mentor [7] - 268:20, 268:23, 269:8,        421:12, 429:23, 436:20, 445:10,
    434:21, 435:1, 435:18, 437:10,           350:1, 459:25, 464:2, 465:21              480:7, 482:13, 489:12
    437:12, 443:18, 447:3, 462:6, 463:13,   Merry [2] - 432:10, 432:14                mile [7] - 352:17, 352:19, 353:2, 353:5,
    476:17, 478:10, 480:18, 485:5, 491:3,   message [26] - 256:7, 257:25, 259:24,      353:6, 353:9, 353:12
    491:17                                   260:5, 261:15, 282:22, 374:14,           miles [3] - 353:2, 353:8, 353:11
   meaning [3] - 418:14, 485:6, 487:5        375:10, 381:1, 381:5, 382:23, 384:15,    millions [1] - 331:14
   meaningful [1] - 281:21                   397:14, 400:5, 400:14, 412:23, 415:4,    Mills [1] - 305:15
   meanings [1] - 464:14                     417:10, 421:2, 421:7, 421:9, 432:19,     mind [11] - 259:13, 266:8, 271:15,
   means [11] - 333:21, 346:4, 346:9,        436:6, 441:2, 446:10, 485:23              320:15, 374:17, 380:20, 395:6,
    346:12, 359:15, 362:15, 422:2,          messages [55] - 257:22, 259:24,            421:20, 423:18, 423:22, 428:18
    481:19, 488:15, 490:15, 490:23           261:18, 315:6, 315:7, 315:8, 315:16,     minded [1] - 461:16
   meant [16] - 250:20, 272:3, 272:4,        323:1, 374:12, 378:5, 378:8, 379:22,     mine [2] - 264:11, 411:6
    274:14, 282:3, 283:12, 288:24, 298:9,    379:24, 380:9, 380:11, 385:25, 386:1,    Mine [1] - 439:18
    349:4, 350:5, 362:21, 386:21, 391:15,    386:12, 393:6, 396:18, 396:21,           minors [1] - 466:8
    401:6, 403:13, 439:8                     401:10, 401:12, 401:13, 404:1, 404:2,    minute [9] - 246:24, 247:11, 352:17,
   measurable [1] - 460:15                   404:18, 404:25, 405:1, 415:16,            352:19, 353:2, 353:5, 353:9, 353:12,
   meat [5] - 354:19, 354:21, 355:8,         416:11, 417:17, 422:16, 424:4,            372:13
    355:10, 355:13                           436:18, 438:13, 439:2, 439:14,           minutes [11] - 241:18, 246:22, 295:10,
   mechanics [1] - 457:1                     439:22, 439:23, 440:2, 441:14,            295:11, 310:13, 337:24, 353:6,
   Medford [4] - 461:10, 461:11, 461:12,     441:19, 443:5, 443:10, 443:24, 444:1,     426:11, 426:23, 480:9, 485:7
    461:20                                   444:2, 444:16, 444:17, 444:18,           miserable [1] - 486:18
   media [5] - 240:11, 287:17, 407:10,       446:11, 448:9                            misogynist [2] - 435:17, 435:18
    488:10, 488:16                          messaging [1] - 488:14                    miss [1] - 419:25
   medical [2] - 419:18, 419:20             messed [1] - 273:24                       misses [1] - 421:8
   Medical [1] - 366:22                     met [19] - 252:11, 258:11, 265:25,        mission [4] - 292:4, 345:8, 345:21,
   meet [25] - 250:23, 251:9, 251:10,        268:24, 330:4, 330:8, 330:15, 388:5,      414:13
    258:10, 260:3, 267:23, 293:14, 344:8,    388:6, 429:21, 436:2, 457:19, 458:22,    mistrial [1] - 245:9
    354:3, 384:13, 385:11, 385:16,           458:25, 460:17, 460:18, 461:2,           mistrials [1] - 245:5
    387:16, 457:18, 458:21, 458:24,          461:25, 469:3                            misunderstanding [1] - 244:5
    459:1, 459:25, 460:16, 460:18,          metaphor [1] - 481:9                      mixed [2] - 422:7, 424:19
    460:20, 460:22, 463:6, 463:9, 464:2     metaphors [1] - 408:19                    mixture [2] - 275:5, 456:8
   meeting [20] - 250:24, 251:2, 251:6,     method [4] - 447:1, 455:18, 460:10,       Mobius [1] - 365:3
    251:23, 251:25, 260:11, 262:15,          460:14
                                                                                      model [3] - 467:24, 473:13, 480:10
    279:9, 280:25, 281:1, 281:10, 288:2,    methodologies [1] - 473:21
                                                                                      model's [1] - 484:17
    290:4, 290:7, 290:12, 293:17, 340:20,   methodology [4] - 460:6, 460:7, 463:15,
                                                                                      module [6] - 322:6, 341:19, 480:13,
    405:11, 459:19, 460:19                   463:19
                                                                                       482:9, 482:16, 486:14
   meetings [3] - 290:23, 293:20, 465:19    methods [2] - 359:17, 359:19
                                                                                      modules [5] - 481:2, 481:3, 482:19,
   mega [1] - 406:7                         Mexican [1] - 413:18                       482:20, 483:21
   Megan [1] - 312:19                       Mexico [17] - 287:15, 300:9, 300:10,      Moira [2] - 236:6, 305:15
   member [2] - 238:1, 238:3                 303:25, 311:1, 312:5, 413:12, 413:16,
                                                                                      MOIRA [1] - 235:15
   members [9] - 237:3, 237:13, 248:21,      413:17, 413:19, 413:20, 414:4,
                                                                                      mom [2] - 312:20, 329:9
    249:3, 374:7, 377:25, 397:8, 474:8,      414:11, 414:16, 415:19, 431:25,
                                                                                      moment [5] - 247:18, 248:5, 354:8,
    488:5                                    464:12
                                                                                       481:15, 489:12
   membership [1] - 472:14                  Miami [2] - 260:7, 260:10
                                                                                      Monday [2] - 490:12, 490:17
   memorial [5] - 266:14, 266:17, 266:19,   Michael [1] - 236:8
                                                                                      monetary [1] - 394:10
    266:20, 267:18                          Michele [1] - 388:8
                                                                                      money [15] - 330:19, 330:20, 345:22,
   memories [2] - 383:6, 383:17             Michelle [9] - 267:8, 280:1, 280:16,
                                                                                       346:1, 359:3, 359:5, 359:7, 366:5,
   memory [6] - 306:1, 384:5, 386:13,        280:18, 280:24, 281:4, 281:9, 282:2,



                                            Denise Parisi, RPR, CRR
                                               Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 279 of 293 PageID #:
                                   11894

                                                                                                                            19
    366:6, 366:19, 367:6, 367:20, 368:2,      movement [4] - 268:8, 468:22, 468:24,     298:6, 298:20, 299:6, 299:13, 299:17,
    368:3, 476:21                              469:8                                    299:25, 300:14, 301:18, 303:8,
   Moni [5] - 429:4, 429:5, 431:13, 433:1,    moves [1] - 309:4                         303:10, 309:4, 309:12, 309:14, 310:2,
    433:11                                    movie [1] - 286:18                        310:4, 310:7, 310:9, 310:18, 310:20,
   Monica [57] - 250:23, 255:1, 256:5,        moving [5] - 288:22, 289:5, 290:21,       310:22, 311:8, 311:10, 311:12,
    256:7, 257:12, 257:15, 257:17,             485:14, 490:24                           311:16, 311:19, 311:23, 312:2, 312:6,
    257:21, 258:14, 260:21, 262:16,           MR [213] - 236:10, 236:20, 239:5,         312:8, 312:10, 313:6, 313:8, 313:10,
    263:12, 264:9, 265:12, 265:19,             239:13, 239:19, 240:7, 240:18,           313:13, 313:16, 314:7, 315:5, 315:23,
    265:21, 267:20, 269:18, 269:20,            240:23, 240:25, 241:2, 241:4, 241:18,    316:1, 317:6, 319:10, 320:4, 320:18,
    271:5, 271:18, 271:24, 273:6, 274:16,      241:21, 241:24, 242:5, 242:9, 242:13,    321:17, 324:5, 371:8, 372:6, 372:15,
    274:21, 274:23, 275:17, 276:10,            242:15, 243:5, 244:21, 246:14,           374:3, 375:22, 377:8, 377:11, 420:12,
    276:13, 276:18, 276:24, 277:1, 277:9,      246:19, 247:15, 269:25, 271:16,          420:14, 421:1, 422:6, 422:14, 422:20,
    277:17, 277:24, 278:17, 278:22,            271:20, 273:19, 282:7, 286:8, 296:24,    423:10, 423:15, 423:19, 423:21,
    279:22, 283:3, 283:7, 283:15, 284:10,      297:11, 297:19, 297:23, 298:14,          423:24, 424:4, 424:6, 427:1, 438:7,
    285:1, 287:14, 289:4, 289:17, 314:1,       298:21, 298:24, 299:20, 299:24,          438:9, 439:18, 439:21, 442:5, 442:10,
    403:12, 409:15, 409:25, 410:2, 410:8,      300:11, 300:15, 301:6, 309:7, 309:17,    442:12, 443:3, 447:11, 448:3, 448:14,
    410:19, 411:1, 412:2                       314:8, 315:3, 315:7, 315:17, 315:24,     449:9, 489:11, 489:15, 489:18,
   Monica's [2] - 268:25, 387:20               317:3, 317:10, 317:12, 317:22,           490:22, 491:1, 491:13, 491:16,
   monitoring [3] - 327:4, 327:25, 328:3       317:24, 318:3, 318:4, 318:14, 318:19,    491:24, 492:8, 493:7, 493:11
   monitors [1] - 376:16                       318:20, 319:7, 320:13, 320:22, 321:2,   multiple [4] - 455:8, 464:5, 464:6,
   month [10] - 263:17, 264:10, 264:11,        321:16, 321:22, 321:25, 324:3,           475:18
    293:15, 293:17, 301:7, 332:16, 370:8,      324:10, 324:12, 324:15, 325:23,         Mumford [1] - 312:19
    396:18, 444:24                             342:11, 342:18, 342:20, 342:23,         music [3] - 286:19, 286:20, 456:5
   months [3] - 264:12, 301:7, 301:8           343:5, 344:25, 348:3, 349:18, 354:23,   must [7] - 262:24, 348:16, 438:20,
   Moon [1] - 457:17                           354:24, 356:23, 370:20, 371:5, 372:5,    439:9, 443:23, 488:9, 488:17
   moon [1] - 491:10                           372:9, 372:11, 372:18, 372:22, 373:3,   mutual [1] - 457:19
   moot [1] - 296:6                            373:11, 373:14, 373:16, 373:23,
   moral [2] - 415:8, 470:7                    374:16, 374:22, 374:24, 375:5, 375:9,                     N
   morality [1] - 486:21                       375:21, 376:5, 376:8, 376:12, 376:14,
                                                                                       N-X-I-V-M [1] - 458:6
   morally [3] - 349:5, 349:8, 349:11          376:17, 377:23, 378:3, 378:4, 378:25,
                                                                                       naked [28] - 238:15, 244:10, 244:18,
   morning [45] - 236:2, 236:6, 236:10,        379:9, 379:12, 379:14, 379:20,
                                                                                        258:23, 262:15, 273:23, 278:18,
    236:13, 236:15, 248:21, 248:22,            379:21, 386:23, 387:2, 387:5, 387:6,
                                                                                        278:19, 278:20, 279:3, 300:18, 301:3,
    250:8, 250:9, 257:20, 257:21, 282:25,      388:22, 392:2, 400:2, 400:4, 405:16,
                                                                                        301:23, 373:7, 375:7, 382:21, 383:1,
    294:6, 294:13, 317:13, 317:14, 318:6,      405:17, 415:1, 415:3, 419:2, 421:10,
                                                                                        383:25, 384:7, 384:24, 385:5, 389:11,
    383:3, 384:10, 385:9, 385:14, 389:18,      422:17, 422:22, 423:4, 423:12,
                                                                                        389:15, 391:2, 392:25, 393:1, 409:22,
    390:2, 390:5, 390:18, 391:7, 400:8,        423:17, 423:25, 424:5, 424:7, 424:11,
                                                                                        410:1
    400:15, 401:19, 405:6, 405:18, 406:6,      424:17, 426:12, 426:15, 426:17,
                                                                                       name [42] - 238:5, 238:6, 238:23,
    406:7, 406:24, 418:4, 419:11, 430:19,      426:19, 426:23, 427:5, 427:8, 427:11,
                                                                                        238:24, 243:8, 243:9, 243:19, 243:20,
    430:25, 431:7, 432:5, 440:18, 446:23,      427:13, 427:15, 427:18, 428:9,
                                                                                        245:10, 266:2, 268:1, 299:2, 299:3,
    488:24, 489:5                              436:20, 436:23, 437:3, 437:5, 437:9,
                                                                                        305:2, 305:3, 311:13, 312:14, 312:20,
   Morrison [1] - 304:7                        438:5, 441:21, 442:1, 442:14, 447:9,
                                                                                        312:24, 317:15, 332:4, 379:8, 380:1,
   Most [1] - 365:2                            448:5, 448:8, 448:12, 448:20, 449:1,
                                                                                        380:5, 380:12, 429:19, 454:6, 454:8,
   most [25] - 236:20, 236:22, 260:4,          449:3, 449:6, 449:7, 449:8, 449:13,
                                                                                        454:16, 456:20, 457:12, 457:19,
    262:4, 265:8, 267:13, 293:21, 300:24,      449:16, 449:21, 450:1, 450:3, 450:6,
                                                                                        457:24, 465:17, 465:18, 465:20,
    315:5, 322:10, 323:6, 330:9, 338:2,        450:8, 450:9, 450:12, 450:15, 450:19,
                                                                                        467:20, 469:20, 485:24
    365:2, 391:17, 399:5, 405:10, 415:4,       450:22, 450:25, 451:2, 451:5, 451:8,
                                                                                       named [12] - 467:10, 468:19, 469:9,
    416:16, 434:21, 440:20, 469:6, 470:7,      451:11, 451:16, 451:18, 452:3, 452:7,
                                                                                        470:1, 470:14, 471:5, 471:19, 472:2,
    470:11, 480:6                              452:15, 453:3, 453:5, 454:11, 454:13,
                                                                                        473:9, 473:24, 473:25, 475:6
   Mostly [1] - 354:10                         459:7, 459:9, 459:14, 461:19, 463:2,
                                               466:25, 488:2, 489:25, 490:5, 490:8,    names [34] - 236:25, 237:1, 239:16,
   mostly [4] - 257:6, 329:1, 329:4, 399:9                                              239:22, 239:23, 240:2, 245:11,
                                               490:11, 490:20, 491:2, 492:2, 492:4,
   motion [5] - 239:9, 243:6, 245:1, 245:9,                                             245:24, 245:25, 246:4, 246:7, 246:9,
                                               492:6, 493:9, 493:13, 493:17
    296:5                                                                               249:5, 249:9, 249:10, 249:16, 249:18,
                                              MS [129] - 236:6, 236:17, 237:22,
   motions [1] - 242:19                                                                 249:20, 249:22, 251:15, 251:18,
                                               239:18, 242:18, 244:4, 245:21,
   move [13] - 261:6, 289:1, 297:16,                                                    267:3, 275:17, 275:21, 281:17, 304:1,
                                               246:12, 246:21, 247:1, 247:7, 247:21,
    299:22, 338:16, 341:9, 344:12,                                                      310:25, 449:4, 449:12, 449:15,
                                               247:24, 248:4, 248:10, 248:15,
    344:16, 372:7, 387:1, 395:25, 405:21,                                               449:16, 449:17
                                               248:18, 249:25, 250:5, 250:7, 257:2,
    471:8                                                                              Nancy [33] - 293:18, 293:22, 293:24,
                                               270:2, 271:3, 271:8, 271:18, 271:24,
   Move [1] - 387:3                                                                     304:2, 307:15, 313:2, 319:1, 322:2,
                                               273:1, 284:2, 289:18, 293:9, 294:12,
   moved [11] - 296:2, 332:3, 332:8, 374:8,                                             323:5, 458:16, 458:25, 459:18,
                                               294:23, 294:25, 295:10, 295:14,
    445:25, 446:4, 455:7, 455:17, 474:21,                                               459:19, 460:17, 460:18, 460:21,
                                               295:19, 296:4, 296:21, 297:6, 297:15,
    485:15                                                                              461:25, 463:12, 463:13, 464:17,



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 280 of 293 PageID #:
                                   11895

                                                                                                                                 20
    464:20, 464:24, 465:9, 467:4, 467:9,        311:13, 311:14, 312:11, 312:23,           343:25, 346:18, 393:16, 394:6,
    467:18, 468:5, 478:4, 480:3, 480:6,         313:22, 314:12, 319:14, 342:19,           395:21, 397:3, 397:8, 398:8, 398:14,
    480:8, 483:9, 484:7                         358:3, 359:10, 359:18, 361:4, 362:4,      413:16, 414:5, 414:6, 414:7, 465:12,
   nannies [1] - 476:1                          372:23, 375:25, 385:5, 385:14, 390:2,     467:13, 467:18, 468:8, 468:9, 468:12,
   narcissistic [2] - 291:23, 479:12            391:19, 408:18, 420:17, 421:14,           468:15, 472:3, 474:15, 476:22
   narrative [2] - 457:4, 457:6                 425:3, 427:4, 427:15, 427:16, 427:20,    Nxivm [15] - 288:15, 288:19, 291:1,
   national [3] - 287:17, 328:17, 328:19        430:24, 431:6, 441:23, 442:16,            291:3, 421:16, 429:25, 430:5, 430:6,
   natural [1] - 475:11                         446:25, 448:23, 451:1, 451:7, 451:20,     447:20, 457:25, 458:1, 458:5, 458:10,
   nature [1] - 242:22                          453:4, 462:11, 468:4, 487:14              458:12
   navigate [1] - 261:3                        Next [3] - 307:7, 308:3, 384:18           NYC [1] - 400:10
   NDA [2] - 479:14, 479:15                    nice [2] - 401:20, 434:8
   near [1] - 279:4                            NICHOLAS [1] - 235:10                                         O
   necessarily [1] - 238:6                     nicknames [2] - 236:24, 449:19
                                                                                         oath [4] - 250:3, 303:5, 377:21, 428:8
   necessary [1] - 455:20                      Nicky [2] - 287:12, 457:19
                                                                                         object [8] - 236:21, 241:6, 246:13,
   neck [4] - 380:15, 384:8, 389:16, 391:3     Nicole [1] - 267:7
                                                                                          269:25, 422:17, 422:22, 450:5, 450:6
   necklace [3] - 265:23, 266:1, 266:2         night [9] - 280:25, 282:24, 389:20,
                                                                                         Object [1] - 447:9
   need [20] - 268:2, 273:10, 295:12,           405:20, 406:8, 407:15, 407:17, 412:3,
                                                                                         objected [2] - 241:6, 421:3
    300:22, 344:16, 355:11, 358:5, 358:6,       419:13
                                                                                         objectify [1] - 291:23
    365:9, 376:10, 387:1, 396:5, 397:19,       night's [1] - 488:25
                                                                                         Objection [3] - 286:8, 420:12, 420:14
    406:19, 422:23, 433:4, 436:20,             nine [1] - 475:20
                                                                                         objection [19] - 246:15, 246:17, 247:14,
    445:10, 474:10, 481:12                     Nobody [1] - 382:18
                                                                                          273:4, 273:19, 282:7, 321:17, 324:5,
   needed [17] - 248:25, 251:2, 251:4,         nobody [3] - 243:15, 265:10, 359:6
                                                                                          372:9, 372:16, 374:5, 421:1, 423:25,
    257:24, 261:3, 262:19, 264:10,             non [4] - 249:15, 320:6, 320:10, 490:19
                                                                                          449:20, 449:23, 449:25, 450:7,
    264:11, 267:1, 278:18, 282:19, 292:2,      non-guilt [1] - 249:15
                                                                                          452:17, 489:23
    294:8, 326:22, 374:14, 412:22, 455:15      non-hearsay [1] - 320:10
                                                                                         objections [2] - 246:17, 319:9
   needing [1] - 306:19                        non-impeachment [1] - 320:6
                                                                                         obligated [1] - 277:3
   needs [6] - 239:25, 244:20, 283:6,          non-trial [1] - 490:19
                                                                                         observation [1] - 408:11
    317:5, 320:18, 320:19                      nondisclosure [2] - 360:3, 479:16
                                                                                         observe [2] - 269:3, 280:24
   negative [5] - 321:6, 321:9, 401:8,         normal [4] - 325:12, 325:15, 325:16,
                                                                                         observing [1] - 376:25
    418:7, 486:23                               461:21
                                                                                         obstructed [1] - 301:20
   nephew [1] - 289:23                         normally [3] - 310:15, 340:19, 433:22
                                                                                         obviously [6] - 244:5, 279:1, 285:15,
   neurobiology [1] - 457:1                    nose [1] - 389:11
                                                                                          366:20, 403:21, 474:18
   neurolinguistic [2] - 481:4, 481:20         noted [2] - 246:15, 450:7
                                                                                         Obviously [1] - 447:23
   never [26] - 252:19, 261:22, 263:25,        notes [2] - 263:5, 370:6
                                                                                         occasion [2] - 342:9, 386:4
    265:24, 267:1, 279:18, 284:5, 297:1,       Nothing [2] - 349:18, 371:5
                                                                                         Occasionally [1] - 293:22
    298:14, 308:19, 330:21, 339:16,            nothing [11] - 243:4, 246:21, 257:12,
                                                                                         occasions [3] - 322:22, 322:23, 437:15
    353:16, 356:1, 359:13, 359:14, 361:5,       261:23, 265:11, 291:24, 374:21,
                                                                                         occur [2] - 485:20, 485:22
    361:6, 362:18, 367:19, 375:4, 379:10,       438:5, 448:12, 450:13, 492:6
                                                                                         occurred [1] - 482:21
    399:23, 420:11, 424:1                      notice [1] - 354:2
                                                                                         October [2] - 419:11, 419:17
   NEW [1] - 235:1                             noticed [4] - 245:23, 246:6, 249:3,
                                                                                         OF [3] - 235:1, 235:2, 235:9
   new [3] - 238:15, 290:18, 482:22             249:17
                                                                                         offer [6] - 271:12, 309:6, 309:7, 321:16,
   New [15] - 235:4, 235:13, 235:14,           notions [1] - 363:11
                                                                                          369:18, 452:8
    235:18, 235:21, 287:20, 445:2, 446:5,      notoriety [1] - 456:11
                                                                                         offered [7] - 320:13, 320:15, 421:19,
    457:17, 467:11, 467:16, 467:17,            November [13] - 287:6, 400:5, 400:14,
                                                                                          422:16, 423:9, 423:13
    468:5, 479:6                                420:2, 429:2, 429:9, 430:19, 430:24,
                                                                                         official [2] - 262:17, 414:13
   newly [1] - 470:4                            431:6, 431:11, 431:18, 432:5, 432:20
                                                                                         officially [1] - 274:14
   news [1] - 407:11                           nude [3] - 242:22, 446:13, 446:16
                                                                                         often [8] - 262:5, 323:11, 326:10, 338:1,
   Newsday [1] - 240:12                        number [35] - 248:17, 300:17, 357:1,
                                                                                          403:16, 415:6, 439:12, 474:22
   newspapers [1] - 488:11                      365:10, 365:13, 365:16, 367:19,
                                                                                         Ohannesian [1] - 236:11
   Nexium [1] - 458:7                           386:6, 397:21, 405:15, 417:4, 427:8,
                                                                                         OHANNESIAN [4] - 235:20, 235:22,
   NEXIUM [1] - 458:8                           437:15, 439:17, 451:5, 455:6, 455:13,
                                                                                          491:2
   Nexivm [16] - 348:9, 348:21, 349:14,         458:2, 458:18, 461:7, 463:8, 463:9,
                                                                                         old [6] - 305:7, 332:8, 395:9, 445:5,
    353:23, 354:2, 354:25, 355:3, 357:13,       463:17, 463:19, 464:9, 464:11,
                                                                                          454:20, 454:21
    358:22, 361:18, 361:21, 362:1,              464:16, 469:14, 469:18, 472:7, 476:5,
                                                                                         Olympics [1] - 369:11
    362:23, 363:12, 365:1, 367:15               477:24, 481:1, 481:5
                                                                                         once [17] - 251:23, 262:8, 276:24,
   next [66] - 250:15, 250:21, 251:1, 251:8,   Number [1] - 348:15
                                                                                          289:24, 404:16, 429:22, 429:23,
    253:7, 254:17, 255:20, 257:20, 260:9,      NXIVM [39] - 263:23, 268:19, 334:4,
                                                                                          433:24, 444:2, 458:13, 469:4, 475:9,
    262:18, 270:4, 272:8, 282:9, 282:24,        334:10, 337:15, 337:19, 339:5,
                                                                                          475:13, 479:23, 480:2, 480:13, 485:3
    283:2, 283:9, 283:19, 283:25, 295:23,       339:11, 339:22, 340:18, 341:7,
                                                                                         One [2] - 362:23, 371:9
    302:5, 304:3, 306:8, 309:20, 310:5,         341:11, 342:17, 343:9, 343:10,
                                                                                         one [157] - 238:2, 238:10, 239:15,




                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 281 of 293 PageID #:
                                   11896

                                                                                                                                21
    240:12, 240:13, 244:19, 244:23,           ordinarily [1] - 460:13                     375:25, 386:18, 389:2, 389:3, 391:19,
    244:25, 245:22, 252:19, 256:4, 258:2,     Oregon [10] - 460:25, 461:6, 461:8,         408:18, 418:24, 420:17, 425:3,
    260:12, 260:19, 261:13, 263:10,            461:9, 461:10, 461:11, 461:12,             427:20, 441:23, 442:16, 448:23,
    264:13, 265:1, 265:3, 268:4, 271:25,       461:14, 461:20, 462:2                      451:20, 462:11, 487:14
    273:11, 276:12, 278:21, 278:23,           organization [15] - 278:5, 280:20,         PAGE [1] - 493:3
    278:25, 279:14, 280:17, 280:25,            283:14, 283:24, 398:21, 414:3, 435:5,     pages [9] - 298:23, 299:19, 301:1,
    281:17, 285:7, 289:15, 293:16, 294:8,      457:22, 457:24, 458:9, 458:23,             306:11, 315:14, 315:18, 388:25,
    297:17, 297:20, 300:16, 301:1, 306:2,      463:23, 466:11, 468:13, 469:21             391:6, 426:18
    306:8, 307:7, 308:3, 313:17, 315:19,      organizations [1] - 470:8                  paid [24] - 263:21, 263:24, 264:1,
    318:22, 320:13, 320:19, 326:3,            organized [1] - 274:22                      266:16, 267:15, 267:18, 332:14,
    327:16, 329:1, 329:13, 329:15, 333:1,     organizing [1] - 266:23                     332:22, 335:10, 364:24, 365:1, 365:3,
    337:14, 340:4, 341:10, 341:11,            orgasm [8] - 254:2, 296:2, 296:5,           365:4, 365:6, 365:20, 366:2, 366:3,
    342:16, 343:9, 346:13, 349:21,             296:20, 296:25, 297:1, 297:3, 297:5        366:14, 366:21, 367:14, 472:18,
    349:23, 351:5, 351:13, 357:4, 358:3,      orgasmed [1] - 296:9                        475:23, 476:2
    359:10, 359:18, 361:4, 362:4, 362:25,     orgasms [1] - 297:9                        pain [1] - 428:23
    363:6, 364:3, 364:17, 366:25, 372:13,     original [3] - 261:22, 366:10, 450:19      Pain [2] - 268:21, 269:8
    379:7, 379:9, 382:9, 384:18, 384:20,      originally [2] - 287:20, 369:4             painful [2] - 279:2, 412:10
    384:22, 385:8, 386:24, 388:23,            Origins [1] - 473:5                        pains [1] - 445:23
    389:18, 390:18, 394:21, 394:22,           OS [1] - 287:24                            Pam [14] - 281:2, 351:18, 398:18,
    395:11, 395:14, 396:5, 399:17,                                                        398:20, 399:3, 399:8, 399:17, 399:19,
                                              Oslo [1] - 330:4
    399:25, 405:2, 411:14, 411:18,                                                        399:21, 399:25, 421:8, 421:14,
                                              Otherwise [1] - 450:23
    411:23, 417:6, 419:24, 420:9, 426:19,                                                 423:21, 428:15
                                              otherwise [2] - 314:4, 421:6
    426:20, 428:10, 430:16, 430:23,                                                      Pamela [4] - 251:13, 251:21, 251:25,
                                              ourselves [1] - 348:16
    431:15, 431:25, 439:14, 440:2, 440:4,                                                 266:9
                                              out-of-body [3] - 253:3, 254:3, 297:3
    440:8, 440:10, 440:13, 440:14, 441:3,                                                Pammie [5] - 400:19, 401:1, 419:25,
                                              outcry [1] - 286:7
    441:4, 441:5, 444:18, 444:22, 445:16,                                                 420:9, 428:15
                                              outlined [2] - 236:21, 237:9
    446:8, 446:16, 448:5, 451:13, 462:5,                                                 paper [1] - 275:11
                                              Outlook [1] - 491:18
    464:4, 464:18, 465:24, 465:25,                                                       Paralegal [1] - 236:9
                                              outlook [1] - 354:25
    468:14, 469:9, 471:11, 471:13,                                                       paranoid [1] - 307:23
    471:23, 472:8, 474:4, 478:24, 481:14,     outside [9] - 252:11, 340:22, 359:4,
                                               359:21, 408:14, 434:21, 471:3,            parasite [2] - 361:12, 361:17
    481:19, 481:22, 481:23, 482:5,
                                               488:12, 488:18                            parents [1] - 400:10
    482:14, 482:15, 483:12, 487:6,
                                              overcome [5] - 291:12, 291:13, 334:13,     PARISI [1] - 235:23
    489:11, 489:13, 489:15, 491:21,
                                               334:15, 337:11                            Park [3] - 400:10, 431:21, 431:22
    491:22
                                              overcoming [2] - 478:11                    Parlato [2] - 429:19, 429:21
   one's [3] - 478:11, 478:12
                                              overflow [3] - 240:15, 240:16, 376:25      part [30] - 244:17, 254:12, 254:21,
   ones [7] - 244:13, 303:25, 306:6, 320:9,
                                              overhear [1] - 463:11                       266:14, 266:21, 288:15, 292:3,
    336:22, 345:10, 430:18
                                              overinclusive [1] - 315:20                  292:17, 296:5, 297:23, 318:6, 335:15,
   ooh [1] - 280:22
                                              overly [1] - 307:23                         337:18, 349:4, 357:25, 360:6, 361:8,
   Oops [1] - 381:11
                                              overruled [2] - 273:4, 273:20               361:19, 367:13, 375:6, 384:11, 399:5,
   open [18] - 236:1, 258:24, 275:3, 295:5,
                                              owed [1] - 367:20                           403:12, 403:14, 404:3, 404:7, 421:18,
    303:1, 317:1, 321:1, 348:1, 372:2,
                                              own [23] - 255:17, 271:15, 275:13,          439:9, 472:11, 483:14
    376:1, 426:1, 428:1, 443:1, 452:1,
                                               279:20, 307:3, 325:2, 328:24, 329:1,      Part [1] - 359:21
    460:4, 475:16, 480:16, 480:17
                                               329:2, 330:18, 330:20, 332:24,            partial [1] - 384:15
   opened [1] - 257:5
                                               348:10, 395:2, 415:13, 421:21,            partially [2] - 296:6, 373:7
   opening [1] - 243:17
                                               435:21, 468:25, 477:22, 482:2             participants [2] - 475:21, 484:14
   openly [1] - 285:13
                                              owned [10] - 329:1, 329:3, 329:14,         participate [3] - 265:18, 475:22, 478:16
   opens [1] - 421:23
                                               329:16, 331:1, 356:8, 462:3, 462:5,       participated [1] - 266:5
   operation [2] - 419:7, 419:8
                                               473:12, 473:16                            participating [2] - 254:5, 306:2
   opinion [4] - 321:3, 321:6, 321:9,
                                              ownership [1] - 447:15                     particular [9] - 244:25, 245:18, 325:24,
    322:18
                                                                                          343:15, 345:21, 382:23, 456:10,
   opportunity [3] - 300:6, 336:25, 475:12
                                                                                          477:18, 486:14
   opposed [3] - 423:3, 423:4, 456:17                             P
                                                                                         particularly [2] - 362:2, 391:10
   oppressive [1] - 455:22                    p.m [1] - 384:12                           parties [6] - 242:21, 246:3, 246:16,
   option [2] - 266:6, 373:18                 pace [5] - 352:14, 353:5, 353:9, 353:12,    246:18, 249:8, 373:20
   optional [2] - 266:8, 276:6                 353:14                                    partner [1] - 340:10
   options [1] - 394:9                        packing [1] - 289:21                       parts [2] - 300:8, 390:9
   orange [1] - 480:23                        paddle [1] - 284:8                         passed [1] - 250:22
   order [11] - 243:23, 243:24, 243:25,       paddles [1] - 284:7                        past [1] - 366:21
    254:12, 254:23, 272:1, 375:18,            page [32] - 256:8, 270:4, 272:8, 283:25,   pasted [1] - 416:9
    416:18, 468:17, 475:22, 479:24             295:23, 302:5, 309:2, 309:20, 314:12,     pasting [1] - 416:2
   ordered [1] - 244:1                         316:4, 319:14, 320:24, 347:3, 372:23,



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 282 of 293 PageID #:
                                   11897

                                                                                                                                22
   patented [1] - 460:10                        285:23, 286:12, 286:19, 287:12,          phone [29] - 255:21, 256:5, 262:9,
   Path [2] - 344:1, 344:4                      287:13, 292:9, 294:20, 301:20,            262:10, 278:4, 289:14, 300:8, 300:9,
   path [3] - 337:18, 395:25, 396:2             304:12, 304:21, 306:19, 308:7,            300:20, 300:21, 301:1, 378:8, 378:9,
   PAUL [1] - 235:22                            310:24, 312:11, 313:24, 322:4, 323:5,     392:12, 396:19, 397:19, 397:21,
   Paul [1] - 236:11                            325:20, 328:19, 337:19, 338:16,           398:17, 432:6, 432:12, 432:24, 433:5,
   Pause [5] - 245:7, 377:6, 386:25,            339:23, 340:23, 341:16, 343:9, 344:6,     433:8, 433:9, 438:13, 438:20, 438:22,
    478:17, 489:17                              344:14, 348:6, 349:2, 349:6, 349:13,      438:25, 488:14
   pause [10] - 240:21, 304:25, 305:12,         353:22, 354:2, 355:7, 355:16, 355:19,    phones [1] - 289:9
    310:7, 310:20, 311:10, 311:25, 312:8,       355:23, 358:4, 359:4, 361:23, 363:21,    photo [4] - 258:5, 278:19, 278:20, 279:3
    313:8, 491:7                                363:22, 363:25, 364:3, 374:9, 375:15,    photograph [4] - 463:4, 467:2, 467:9,
   paused [8] - 310:8, 310:21, 311:11,          376:23, 383:5, 397:10, 397:12,            468:3
    311:18, 312:1, 312:9, 313:9, 313:15         397:14, 397:20, 400:20, 401:2, 411:1,    photographer [2] - 467:10, 468:4
   pay [10] - 332:21, 333:3, 335:16, 364:20,    414:6, 414:7, 434:11, 434:16, 436:14,    photographic [1] - 450:24
    365:7, 366:1, 366:19, 367:2, 367:5,         437:20, 444:3, 445:15, 455:20,           photographs [8] - 242:22, 244:11,
    475:21                                      460:12, 461:16, 470:4, 470:6, 470:9,      244:18, 250:11, 301:23, 382:21,
   paying [2] - 266:25, 364:23                  472:25, 473:2, 474:7, 474:14, 474:20,     427:9, 451:6
   payment [2] - 357:6, 366:4                   474:21, 474:23, 474:25, 476:6, 478:5,    photos [8] - 250:19, 262:15, 300:18,
   pecking [1] - 375:18                         478:13, 479:1, 480:6, 481:21, 481:22,     409:23, 410:1, 410:12, 446:13, 446:17
   pelvic [3] - 446:17, 446:18, 446:21          482:6, 482:7, 483:5, 484:2, 485:5,       phrase [2] - 273:11, 284:16
                                                486:25                                   physical [4] - 470:23, 471:20, 471:24,
   penance [5] - 411:15, 411:24, 411:25,
                                               people's [1] - 237:1                       471:25
    412:14, 412:15
   penances [4] - 411:12, 411:18, 411:20,      per [2] - 476:19, 476:20                  physically [1] - 447:1
    412:17                                     percent [6] - 391:18, 394:8, 399:23,      physics [2] - 466:7
   Penza [6] - 236:6, 237:21, 295:8, 377:7,     409:2, 429:22, 430:2                     pianist [1] - 466:1
    491:12, 492:7                              percentage [1] - 477:16                   pick [5] - 263:14, 289:7, 461:6, 474:12,
   PENZA [125] - 235:15, 236:6, 236:17,        percentages [1] - 477:20                   474:13
    237:22, 239:18, 242:18, 244:4,             perception [1] - 465:15                   picked [2] - 461:1, 461:20
    245:21, 246:12, 246:21, 247:1, 247:7,      perform [2] - 261:6, 350:25               picking [1] - 474:2
    247:21, 247:24, 248:4, 248:10,             performers [1] - 470:16                   picture [41] - 251:4, 251:7, 252:15,
    248:15, 248:18, 249:25, 250:5, 250:7,      perhaps [1] - 458:16                       252:17, 253:5, 253:9, 254:9, 255:22,
    257:2, 270:2, 271:3, 271:8, 271:18,        period [11] - 263:11, 263:17, 300:19,      255:23, 256:2, 256:5, 257:6, 257:15,
    271:24, 273:1, 284:2, 289:18, 293:9,        323:22, 326:18, 333:7, 364:23,            257:17, 257:18, 257:23, 257:24,
    294:12, 294:25, 295:10, 295:14,             397:23, 402:13, 418:7, 431:23             258:11, 258:12, 258:25, 277:15,
    295:19, 296:4, 296:21, 297:6, 297:15,      periods [3] - 353:17, 353:19, 395:15       278:18, 301:3, 342:6, 342:13, 342:16,
    298:6, 298:20, 299:6, 299:13, 299:17,      permission [4] - 250:11, 358:7, 410:7,     373:7, 384:1, 384:6, 384:7, 384:10,
    299:25, 300:14, 301:18, 303:8,              433:6                                     384:24, 385:4, 385:5, 389:10, 389:12,
    303:10, 309:4, 309:12, 309:14, 310:2,      person [32] - 243:8, 243:9, 250:16,        389:15, 391:2, 391:6, 468:4
    310:4, 310:7, 310:9, 310:18, 310:20,        257:13, 260:1, 260:11, 262:15, 268:1,    pictures [7] - 238:15, 273:24, 375:7,
    310:22, 311:8, 311:10, 311:12,              281:10, 286:25, 291:9, 291:11,            384:1, 385:9, 392:25, 393:2
    311:16, 311:19, 311:23, 312:2, 312:6,       311:14, 312:4, 312:23, 334:20, 340:2,    piece [1] - 244:19
    312:8, 312:10, 313:6, 313:8, 313:10,        341:23, 380:4, 389:21, 399:21,           piecemeal [1] - 302:1
    313:13, 313:16, 314:7, 316:1, 317:6,        429:17, 429:23, 430:3, 430:8, 440:4,     Piesse [1] - 457:13
    319:10, 320:4, 320:18, 321:17, 324:5,       440:5, 443:23, 470:7, 480:5              pig [1] - 463:18
    371:8, 372:6, 372:15, 374:3, 375:22,       person's [2] - 243:19                     Pinsky [1] - 467:10
    377:8, 377:11, 420:12, 420:14, 421:1,      personal [7] - 269:16, 278:14, 344:11,    pitched [1] - 255:18
    422:6, 422:14, 422:20, 423:10,              370:6, 399:11, 436:12, 451:12            place [10] - 271:1, 293:20, 338:11,
    423:15, 423:21, 424:4, 424:6, 427:1,       personality [1] - 479:13                   338:18, 375:20, 387:17, 431:21,
    438:7, 438:9, 439:18, 439:21, 442:5,       personally [4] - 291:8, 349:7, 355:7,      450:19, 461:1, 461:6
    442:10, 442:12, 443:3, 447:11, 448:3,       394:11                                   places [3] - 262:10, 308:19, 463:9
    448:14, 449:9, 489:11, 489:15,             Personally [1] - 363:19                   plan [3] - 296:22, 366:4, 461:4
    489:18, 490:22, 491:1, 491:13,             persons [1] - 243:20                      plank [1] - 412:4
    491:16, 491:24, 492:8, 493:7, 493:11       perspective [4] - 337:4, 399:16, 447:6,   planks [2] - 412:2, 412:17
   People [2] - 287:11, 300:11                  447:12                                   planned [1] - 279:21
   people [130] - 236:23, 236:24, 237:13,      persuade [2] - 274:2, 274:4               planning [2] - 368:12, 368:13
    238:12, 238:15, 238:17, 238:22,            persuading [1] - 409:14                   play [2] - 286:18, 286:20
    238:24, 239:16, 239:21, 239:22,            petty [1] - 357:8                         played [22] - 304:10, 304:16, 304:24,
    240:15, 241:10, 241:13, 241:15,            ph [1] - 268:4                             305:11, 305:17, 305:24, 306:9,
    241:20, 243:2, 244:9, 244:25, 251:15,      philosopher [1] - 466:13                   306:21, 307:8, 307:13, 308:4, 308:14,
    262:18, 262:20, 263:23, 264:1,             philosophical [6] - 467:23, 468:23,        310:6, 310:19, 311:9, 311:17, 311:24,
    264:18, 267:3, 267:6, 275:17, 281:16,       474:16, 474:19, 478:11, 481:6             312:7, 313:7, 313:14, 457:5, 484:7
    283:15, 285:11, 285:14, 285:19,            philosophy [2] - 348:9, 354:25



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 283 of 293 PageID #:
                                   11898

                                                                                                                               23
   Plaza [1] - 235:14                        Post-it [3] - 442:1, 442:3, 442:6           237:19, 241:6, 247:9, 247:18
   pleaded [2] - 238:8, 249:12               potential [2] - 361:9, 369:11              proceed [2] - 250:4, 317:9
   pleasing [1] - 391:17                     potentially [1] - 358:16                   proceedings [2] - 247:3, 248:7
   pleasure [1] - 297:25                     pounds [3] - 326:23, 327:16, 328:7         Proceedings [1] - 235:25
   pledge [1] - 361:12                       power [3] - 264:24, 301:17, 349:20         process [21] - 237:12, 265:5, 275:19,
   podcast [3] - 398:9, 398:10, 398:11       PowerPoint [2] - 293:10, 303:9              275:20, 275:24, 276:2, 276:11,
   podcasts [1] - 488:11                     practical [1] - 238:23                      276:22, 276:23, 277:7, 278:2, 278:11,
   point [107] - 242:11, 242:12, 242:13,     practiced [1] - 294:25                      289:20, 343:22, 403:14, 439:5, 479:8,
    242:14, 242:15, 243:3, 243:6, 244:5,     pre [1] - 433:23                            485:20, 486:10, 488:20, 488:23
    244:16, 250:23, 253:1, 259:21, 260:6,    pre-2012 [1] - 475:8                       processes [1] - 343:18
    261:11, 262:3, 262:23, 264:3, 264:4,     pre-DOS [1] - 433:23                       proctor [2] - 305:20, 344:13
    264:23, 265:12, 266:9, 267:20,           precedent [1] - 244:22                     produced [2] - 235:25, 487:1
    267:22, 267:24, 268:20, 269:18,          precise [1] - 484:11                       producer [1] - 456:1
    269:20, 274:6, 274:11, 274:13,           preclude [1] - 297:16                      producers [2] - 456:12, 458:18
    274:18, 275:13, 279:20, 280:4,           prediction [1] - 335:13                    producing [1] - 461:13
    280:17, 281:3, 284:24, 285:11, 286:6,    Prefect [1] - 467:20                       products [5] - 301:23, 301:24, 354:15,
    286:11, 286:14, 287:5, 287:17, 288:5,    prefect [1] - 322:3                         354:18, 354:20
    288:19, 289:10, 290:18, 294:9, 298:6,    Prejudice [1] - 483:12                     profession [2] - 455:10, 458:3
    298:8, 299:25, 305:21, 320:14,           prescriptions [1] - 263:14                 professional [1] - 333:23
    322:18, 323:2, 327:16, 333:11, 334:3,    present [6] - 236:1, 236:12, 295:5,        professionally [1] - 331:16
    341:6, 342:8, 342:12, 344:15, 345:8,      367:25, 428:1, 482:4                      proficient [1] - 341:16
    349:21, 349:23, 351:13, 352:15,          presented [2] - 239:3, 313:23              program [17] - 334:4, 334:10, 335:6,
    353:13, 356:3, 356:12, 360:14, 363:3,                                                465:6, 470:1, 470:14, 470:16, 471:5,
                                             presenters [1] - 470:16
    365:4, 366:4, 366:25, 368:21, 369:6,                                                 471:19, 471:21, 471:24, 472:2,
                                             president [2] - 395:1, 395:3
    370:21, 379:1, 382:20, 387:8, 396:1,                                                 472:20, 472:23, 474:4, 475:22, 478:16
                                             press [7] - 245:16, 246:2, 249:7, 418:7,
    396:6, 397:18, 402:20, 404:4, 409:22,                                               programming [2] - 481:5, 481:20
                                              429:9, 429:10, 429:12
    413:1, 419:7, 422:11, 429:9, 430:5,                                                 Programs [1] - 457:25
                                             pressure [2] - 282:24, 283:4
    431:10, 431:25, 445:19, 460:2, 460:9,                                               programs [9] - 393:8, 465:13, 465:16,
                                             presumed [1] - 249:13
    460:24, 464:18, 466:12, 467:21,                                                      471:14, 473:19, 475:5, 476:8, 476:10,
                                             pretty [29] - 260:10, 260:13, 276:17,
    469:16, 480:24, 481:1                                                                478:2
                                              313:21, 328:17, 343:21, 354:7,
   pointed [2] - 265:13, 482:8                                                          project [10] - 263:11, 275:20, 276:15,
                                              356:14, 357:13, 363:17, 363:19,
   points [1] - 345:15                                                                   276:18, 277:1, 277:19, 278:9, 314:2,
                                              385:22, 392:17, 397:9, 416:9, 419:22,
   poisoning [1] - 260:15                                                                414:5, 471:1
                                              455:4, 455:17, 465:1, 475:20, 478:14,
   policy [3] - 346:18, 346:21, 346:23                                                  projects [2] - 463:21, 463:25
                                              479:8, 479:13, 481:5, 484:4, 484:6,
   polite [1] - 449:22                                                                  promise [1] - 359:23
                                              485:12, 486:12, 487:6
   politically [1] - 456:19                                                             promoted [2] - 343:25, 344:8
                                             Pretty [1] - 451:11
   politics [1] - 455:4                                                                 promotions [1] - 396:5
                                             preventing [1] - 414:10
   ponies [5] - 328:17, 328:19, 329:2,                                                  prompted [2] - 261:12, 286:23
                                             previous [3] - 386:18, 388:25, 419:17
    329:17, 331:12                                                                      properly [1] - 333:17
                                             price [1] - 476:18
   pony [8] - 329:1, 329:2, 329:8, 329:13,                                              properties [1] - 364:17
                                             Pride [1] - 483:12
    329:15, 329:19, 331:7                                                               property [1] - 238:16
                                             pride [5] - 483:14, 483:16, 483:18,
   popular [2] - 413:16, 413:18                                                         proposal [1] - 366:10
                                              483:19
   pornography [1] - 238:4                                                              propose [1] - 315:3
                                             Principles [5] - 473:9, 473:10, 473:11,
   portion [3] - 309:5, 365:23, 457:5                                                   proposed [2] - 245:20, 366:11
                                              473:12, 473:17
   portray [1] - 253:22                                                                 proposing [1] - 239:15
                                             printout [1] - 301:1
   Portugal [2] - 455:1, 455:9                                                          proposition [2] - 366:9, 475:14
                                             privacy [5] - 240:11, 242:20, 244:20,
   position [10] - 236:18, 243:15, 244:15,                                              propounding [1] - 243:14
                                              246:2, 249:7
    258:13, 296:2, 298:18, 412:6, 466:10,                                               proprietary [1] - 360:18
                                             private [7] - 280:1, 434:19, 461:23,
    477:16                                                                              prosecuting [1] - 295:1
                                              461:24, 463:7, 464:8, 476:7
   positioned [2] - 257:3, 258:19                                                       prostitute [1] - 277:14
                                             privilege [1] - 255:3
   positive [17] - 322:20, 323:7, 323:10,                                               protect [6] - 238:10, 238:24, 240:10,
                                             pro [1] - 485:10
    323:12, 337:5, 391:17, 392:23, 393:3,                                                246:2, 249:7, 361:11
                                             pro-survival [1] - 485:10
    393:4, 393:5, 393:15, 393:25, 401:9,
                                             problem [20] - 237:14, 241:4, 241:9,       protected [6] - 242:25, 244:20, 245:16,
    401:10, 401:12, 401:13
                                              245:6, 292:1, 297:6, 297:8, 299:1,         245:19, 246:10, 249:21
   possession [1] - 301:21
                                              340:8, 340:11, 403:12, 403:13, 417:7,     Protected [1] - 435:6
   possibility [1] - 387:24
                                              436:24, 445:21, 450:24, 465:25,           protection [1] - 237:13
   possible [1] - 352:19                      483:14, 489:25                            protections [1] - 244:9
   possibly [3] - 369:7, 384:16, 463:25      problems [4] - 273:7, 280:18, 300:4,       Protectors [5] - 414:20, 435:12, 469:10,
   post [2] - 436:17, 436:18                  487:11                                     469:20, 469:21
   Post [3] - 442:1, 442:3, 442:6            procedure [7] - 236:21, 237:1, 237:4,      provide [4] - 245:14, 264:15, 299:21,




                                             Denise Parisi, RPR, CRR
                                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 284 of 293 PageID #:
                                   11899

                                                                                                                                   24
    452:18                                     RA [1] - 401:24                             real [2] - 484:20, 487:11
   provided [2] - 236:16, 239:17               race [2] - 282:25, 352:13                   reality [2] - 291:24, 486:5
   provision [1] - 309:16                      races [1] - 351:24                          realizations [2] - 383:6, 383:17
   pseudo [1] - 457:1                          RACH [2] - 405:11, 405:12                   realize [4] - 361:7, 402:15, 442:6, 491:9
   pseudo-quantum [1] - 457:1                  Rach [1] - 407:4                            realizing [1] - 405:8
   psychological [1] - 479:8                   Rachel [5] - 388:2, 388:3, 388:5,           really [87] - 238:20, 250:19, 251:1,
   psychology [2] - 359:12, 466:8               388:10, 405:12                              252:17, 252:18, 253:18, 253:25,
   public [7] - 245:16, 246:1, 249:6,          racing [2] - 283:1, 283:2                    254:19, 260:12, 260:14, 261:11,
    249:16, 373:22, 374:7, 374:10              radio [1] - 488:11                           266:17, 266:20, 267:10, 268:12,
   published [3] - 321:21, 324:14, 343:4       Rainbow [2] - 475:6, 475:21                  269:4, 269:5, 273:12, 273:17, 279:10,
   pull [2] - 361:24, 459:11                   rainbow [1] - 475:7                          279:13, 279:14, 279:15, 284:4, 284:9,
   punch [1] - 485:23                          raise [5] - 348:16, 348:17, 349:12, 453:7    284:10, 289:25, 291:7, 291:19,
   punished [1] - 261:4                        raised [1] - 485:16                          292:23, 296:13, 311:2, 311:7, 312:22,
   purge [1] - 361:12                          raises [1] - 361:7                           313:25, 324:25, 325:5, 329:18,
   purple [3] - 388:16, 389:19, 398:21         raising [1] - 349:12                         334:23, 338:11, 340:13, 346:4, 346:9,
   purported [1] - 439:23                      Ramadan [1] - 490:15                         346:10, 346:11, 359:1, 359:7, 363:3,
   purpose [4] - 240:8, 260:1, 294:10,         ran [3] - 398:5, 469:24, 473:3               363:4, 365:15, 369:13, 374:13, 390:8,
    385:15                                     range [1] - 473:23                           394:2, 397:9, 399:6, 399:14, 401:22,
   purposely [1] - 259:25                      RANIERE [1] - 235:7                          402:4, 403:7, 406:4, 409:14, 409:19,
   purposes [1] - 308:23                       Raniere [38] - 236:12, 261:2, 263:3,         412:5, 413:23, 416:5, 419:6, 419:9,
   pursuant [1] - 449:16                        294:4, 296:25, 297:5, 300:18, 301:4,        424:2, 430:3, 430:8, 433:14, 433:24,
   pursuing [3] - 369:5, 395:24, 396:1          317:16, 323:17, 341:21, 342:2, 342:6,       435:8, 439:10, 443:20, 464:1, 469:16,
                                                357:21, 380:8, 383:25, 384:7, 386:4,        479:22, 482:2, 482:3, 482:4, 482:7,
   push [7] - 381:20, 382:2, 401:22, 402:4,
                                                389:25, 426:8, 432:16, 465:18, 466:4,       484:5
    409:17, 412:8, 412:11
                                                466:10, 466:15, 466:18, 466:21,            realm [1] - 257:9
   push-up [2] - 412:8, 412:11
                                                467:3, 467:5, 468:3, 468:23, 469:3,        rear [1] - 295:1
   pushed [1] - 363:3
                                                469:14, 475:9, 477:13, 478:3, 480:10,      reason [7] - 237:6, 238:9, 314:4,
   pushing [3] - 380:19, 406:3, 409:18
                                                483:9                                       335:15, 357:25, 410:16, 430:10
   put [30] - 246:11, 265:23, 265:25,
                                               Raniere's [4] - 338:21, 426:10, 467:22,     Reccoppa [2] - 293:10, 303:9
    268:22, 277:15, 282:23, 300:22,
                                                486:15                                     receive [3] - 246:9, 249:20, 487:6
    301:25, 309:10, 315:18, 320:8, 320:9,
    321:22, 325:20, 343:3, 359:3, 359:4,       rank [1] - 483:6                            received [11] - 264:19, 309:19, 321:20,
    359:5, 369:16, 373:4, 375:6, 375:7,        ranking [1] - 483:4                          324:7, 324:8, 453:1, 456:10, 458:13,
    376:3, 387:14, 404:1, 421:7, 424:21,       rare [2] - 308:11, 308:12                    458:16, 477:16, 484:16
    475:24, 477:7, 490:1                       rate [2] - 263:4, 281:3                     receiver [1] - 440:12
   putting [10] - 282:1, 283:4, 292:24,        rather [7] - 245:17, 247:15, 269:3,         receiving [2] - 358:8, 458:14
    320:7, 370:19, 374:22, 375:1, 403:25,       285:2, 349:11, 470:21, 470:25              recently [2] - 290:10, 456:9
    404:9, 421:5                               raw [1] - 353:25                            recess [3] - 247:3, 248:7, 371:10
                                               re [1] - 317:19                             Recess [2] - 295:4, 427:19
                                                                                           reciting [1] - 292:12
                       Q                       re-ask [1] - 317:19
                                               reach [1] - 397:10                          recognize [7] - 292:24, 303:11, 378:12,
   quantum [1] - 457:1                                                                      463:3, 467:1, 467:6, 468:2
                                               reached [6] - 397:13, 397:21, 436:16,
   questionable [1] - 394:24                                                               recognizing [1] - 482:25
                                                437:7, 437:11, 437:12
   questioning [2] - 285:23, 451:14                                                        recollection [5] - 325:3, 374:15, 417:24,
                                               react [2] - 308:7, 345:17
   questionnaire [2] - 263:4, 488:22                                                        460:11, 477:9
                                               reaction [2] - 465:4, 482:2
   questionnaires [1] - 343:19                                                             recommend [1] - 405:10
                                               read [30] - 263:2, 273:1, 273:3, 284:3,
   questions [12] - 269:7, 293:15, 299:22,                                                 reconvene [1] - 484:16
                                                288:5, 288:12, 293:18, 293:24, 299:5,
    299:23, 314:7, 317:16, 403:7, 430:9,                                                   record [15] - 241:1, 241:5, 247:13,
                                                299:12, 318:21, 318:22, 318:23,
    431:3, 448:3, 484:4, 484:14                                                             248:16, 273:3, 301:18, 315:1, 320:1,
                                                318:25, 323:15, 345:12, 346:7, 356:1,
   quick [3] - 314:9, 460:13, 489:15                                                        324:16, 356:20, 427:6, 449:21, 454:6,
                                                357:4, 358:3, 373:12, 374:25, 375:2,
   quickly [2] - 343:1, 485:15                                                              466:23, 489:19
                                                408:5, 419:18, 445:23, 452:19,
   quiet [1] - 283:18                                                                      recorded [1] - 235:25
                                                488:18, 488:19
   quietly [1] - 436:25                                                                    recording [25] - 304:10, 304:11, 304:16,
                                               Read [1] - 423:16
   quit [1] - 334:18                                                                        304:18, 304:24, 305:1, 305:11,
                                               readiness [11] - 285:10, 411:21, 411:23,
   quite [15] - 243:13, 245:2, 264:8, 264:9,                                                305:13, 305:17, 305:18, 305:24,
                                                411:24, 412:18, 412:19, 412:20,
    281:18, 282:23, 285:14, 291:10,                                                         305:25, 306:9, 306:10, 306:21,
                                                413:7, 413:8, 413:11, 414:14
    353:16, 417:9, 429:12, 439:12,                                                          306:22, 307:8, 307:9, 307:13, 307:14,
                                               reading [6] - 285:14, 306:11, 306:14,
    464:15, 466:3, 486:13                                                                   308:4, 308:5, 308:14, 308:15, 489:19
                                                417:13, 418:16, 419:22
                                               ready [6] - 248:1, 248:2, 248:9, 334:1,     recover [1] - 291:5
                       R                        412:24, 427:16                             recreate [1] - 360:10
   R-tech [3] - 351:25, 352:4, 352:6           Ready [1] - 412:24                          RECROSS [2] - 448:7, 493:12
                                                                                           RECROSS-EXAMINATION [2] - 448:7,



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 285 of 293 PageID #:
                                   11900

                                                                                                                               25
    493:12                                     relentlessness [1] - 296:11              resigned [1] - 283:21
   recruit [4] - 238:15, 276:8, 277:25,        relevance [1] - 421:10                   resolution [1] - 470:10
    285:4                                      relevant [8] - 289:25, 301:9, 403:16,    resources [2] - 394:10, 463:24
   recruited [3] - 276:23, 278:1, 279:6         421:13, 424:11, 424:12, 424:20, 426:9   respect [6] - 237:19, 259:22, 261:21,
   recruiting [4] - 262:18, 262:21, 275:13,    relieved [1] - 250:18                      300:25, 421:16, 450:2
    276:22                                     remain [2] - 345:1                       respectful [1] - 441:11
   red [6] - 403:25, 404:1, 404:9, 405:6,      remark [1] - 240:14                      respectfully [3] - 236:20, 320:19, 450:6
    405:19, 406:25                             remember [121] - 250:22, 251:1, 252:8,   respond [7] - 412:24, 413:4, 441:8,
   redefining [4] - 482:11, 482:17, 482:21,     252:12, 252:16, 252:18, 252:21,           441:11, 445:15, 445:22, 458:19
    482:22                                      253:16, 253:17, 254:17, 254:19,         responded [6] - 397:11, 431:3, 433:6,
   redirect [4] - 422:12, 423:6, 423:7,         254:23, 254:24, 255:11, 255:16,           445:7, 445:9, 445:25
    426:25                                      255:17, 255:23, 255:24, 258:17,         responding [4] - 255:16, 320:10,
   Redirect [1] - 438:6                         258:18, 260:2, 260:14, 261:11, 265:2,     320:11, 424:17
   REDIRECT [2] - 438:8, 493:10                 265:3, 266:4, 267:5, 273:10, 274:8,     responds [3] - 380:19, 380:21, 415:4
   reds [1] - 480:23                            274:9, 276:5, 276:12, 279:8, 279:11,    responsibility [4] - 307:5, 345:17,
   refer [7] - 245:17, 246:3, 246:10, 249:8,    280:21, 282:4, 284:9, 284:15, 285:9,      348:7, 348:10
    249:21, 322:4, 349:25                       286:5, 286:22, 286:23, 287:12,          responsible [6] - 292:20, 348:13,
   reference [2] - 300:17, 382:6                287:19, 288:3, 288:4, 288:6, 293:7,       375:16, 477:12, 481:23, 482:5
   referred [6] - 283:24, 321:21, 324:14,       298:1, 308:16, 323:23, 324:1, 325:6,    rest [1] - 469:7
    343:4, 351:25, 449:18                       325:7, 325:19, 326:14, 326:16,          restaurant [2] - 341:4, 341:5
   referring [7] - 245:10, 274:22, 288:17,      326:17, 326:22, 326:23, 326:24,         restored [1] - 349:20
    383:16, 387:21, 446:5, 473:18               332:7, 332:17, 332:20, 332:23,          restrictions [1] - 479:20
   reflect [1] - 237:10                         332:25, 334:9, 334:11, 334:14,          result [2] - 239:10, 357:9
   reframe [1] - 407:16                         334:24, 335:4, 335:14, 335:20,          results [1] - 479:10
   refresh [1] - 374:14                         337:21, 337:24, 341:2, 343:20,          resume [3] - 247:19, 249:1, 488:24
   refuse [1] - 376:24                          350:19, 355:20, 356:17, 356:19,         resumed [1] - 377:16
   regard [7] - 242:3, 292:15, 346:19,          360:21, 362:3, 363:3, 367:10, 367:11,
                                                                                        retake [1] - 249:24
    346:20, 370:10, 397:3, 419:19               369:1, 375:3, 381:22, 383:10, 383:15,
                                                                                        retract [2] - 383:5, 383:11
   regarding [6] - 240:5, 279:17, 369:21,       383:16, 386:3, 386:16, 397:18, 402:3,
                                                                                        Retract [1] - 383:13
    370:3, 414:24, 490:13                       402:7, 402:10, 402:12, 408:25, 410:3,
                                                                                        retrieve [1] - 257:23
   regimen [1] - 353:15                         414:12, 416:4, 433:14, 433:19,
                                                                                        retrospect [1] - 393:20
                                                439:10, 440:6, 445:15, 445:17,
   Regina [5] - 278:1, 278:3, 278:19,                                                   retrospectively [1] - 432:2
                                                445:19, 448:10, 459:2, 463:8, 465:13,
    279:1, 279:10                                                                       return [1] - 490:12
                                                475:8, 476:5, 476:10, 477:3, 479:16,
   region [1] - 476:20                                                                  revealing [1] - 238:5
                                                485:25
   registration [1] - 479:7                                                             Reverence [5] - 471:5, 471:6, 471:23,
                                               remind [5] - 249:12, 250:3, 303:5,
   regular [2] - 326:7, 385:22                                                            472:5, 472:9
                                                377:21, 488:5
   rejected [1] - 382:1                                                                 review [1] - 263:7
                                               reminded [1] - 428:7
   rejoice [1] - 361:7                                                                  reviewing [3] - 370:10, 370:13, 489:20
                                               renamed [2] - 484:18, 484:19
   relate [1] - 445:11                                                                  reviews [1] - 489:23
                                               rent [3] - 332:19, 364:20, 364:24
   related [21] - 238:8, 242:20, 244:10,                                                ribs [1] - 380:15
                                               repeat [1] - 336:16
    244:11, 259:11, 261:13, 262:14,                                                     RICHARD [1] - 235:12
                                               repetition [1] - 308:6
    265:12, 266:15, 305:4, 312:13,                                                      rid [1] - 289:14
                                               rephrase [2] - 286:9, 317:18
    312:14, 313:1, 313:3, 336:12, 339:11,                                               ride [2] - 331:15, 351:6
                                               Rephrase [1] - 447:10
    350:24, 414:15, 418:8, 434:23                                                       rider [7] - 330:16, 334:20, 337:1,
   relates [1] - 373:6                         rephrasing [1] - 395:6
                                                                                          337:13, 350:6, 351:5, 369:5
   relation [1] - 434:15                       replace [1] - 361:13
                                                                                        rider's [2] - 351:9, 351:11
   relationship [20] - 259:16, 259:19,         Report [1] - 283:22
                                                                                        riding [6] - 329:16, 349:24, 350:3,
    261:17, 261:25, 264:20, 340:9,             report [5] - 284:3, 285:14, 429:13,
                                                                                          350:9, 356:4, 356:14
    382:11, 398:22, 398:23, 399:2, 399:3,       429:15, 430:11
                                                                                        RILEY [1] - 240:18
    403:17, 414:18, 421:8, 434:15,             reported [2] - 471:11, 471:14
                                                                                        rise [4] - 294:15, 370:23, 426:3, 489:1
    434:17, 435:4, 447:2, 451:12, 468:9        reporter [1] - 273:1
                                                                                        risk [1] - 360:25
   relationships [1] - 399:15                  Reporter [1] - 235:23
                                                                                        rituals [4] - 341:19, 343:7, 343:11,
   relatively [1] - 298:18                     represent [1] - 317:15
                                                                                          343:16
   relay [1] - 271:25                          representation [1] - 388:24
                                                                                        Rituals [3] - 480:14, 480:25
   release [10] - 254:15, 269:23, 271:14,      repugnant [1] - 237:18
                                                                                        RL [4] - 401:22, 401:25, 402:1, 402:4
    272:5, 277:5, 287:23, 410:15, 411:1,       request [3] - 242:17, 246:18, 377:1
                                                                                        Road [2] - 467:11, 479:7
    411:10, 411:17                             required [2] - 392:18, 392:20
                                                                                        Robot [1] - 445:22
   released [9] - 273:9, 273:13, 274:4,        requirements [2] - 344:9, 344:11
                                                                                        robot [2] - 445:23, 446:7
    409:20, 410:23, 411:5, 411:14,             research [7] - 308:20, 477:13, 477:14,
                                                                                        rode [2] - 329:2
    411:18, 456:12                              477:15, 477:17, 488:12, 488:21
                                                                                        role [6] - 254:12, 280:5, 450:2, 457:5,
                                               reside [1] - 457:8



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 286 of 293 PageID #:
                                   11901

                                                                                                                                  26
    457:6, 467:18                              sashes [7] - 341:11, 341:12, 480:17,         379:1, 379:4, 379:6, 379:9, 379:17,
   room [24] - 240:15, 240:16, 243:8,           480:18, 480:22, 480:25                      379:18, 380:19, 380:23, 381:8,
    252:19, 252:23, 257:13, 293:21,            saw [9] - 291:21, 292:4, 338:16, 339:15,     382:17, 383:20, 383:23, 383:24,
    308:7, 308:17, 311:21, 325:11,              342:6, 435:7, 455:13, 455:17, 480:3         385:21, 385:24, 386:20, 388:7, 388:8,
    337:24, 338:1, 338:3, 338:5, 338:8,        scar [1] - 275:3                             388:10, 389:8, 390:12, 390:16, 392:7,
    338:13, 338:15, 338:22, 338:25,            scared [6] - 253:4, 261:16, 283:15,          392:8, 392:9, 392:10, 393:21, 400:6,
    339:15, 364:24, 377:1                       284:6, 284:10, 284:17                       400:9, 400:12, 401:17, 408:21, 417:9,
   Rosa [5] - 311:4, 401:24, 402:1, 402:7,     scene [3] - 303:17, 304:12, 304:13           418:2, 418:16, 418:19, 418:21,
    402:13                                     scenes [1] - 283:16                          419:19, 428:12, 430:21, 430:23,
   Rose [1] - 304:7                            schedule [7] - 264:13, 439:3, 490:13,        435:3, 440:15, 440:16, 440:17,
   ROSE [1] - 235:19                            490:18, 490:19, 491:3, 491:17               440:22, 440:23, 442:4, 442:5, 446:11,
   Rosie [1] - 304:7                           scheduled [1] - 387:14                       446:18, 447:4, 451:14, 460:6, 466:18,
   rounded [1] - 471:10                        school [3] - 455:3, 470:19, 476:7            489:5, 492:9
   row [1] - 443:5                             schooling [1] - 454:25                      seeing [7] - 300:9, 318:21, 325:1,
   RPR [1] - 235:23                            Science [3] - 476:24, 477:10, 477:11         401:20, 431:23, 444:3, 445:14
   rule [5] - 377:2, 423:5, 423:14, 423:16,    science [2] - 457:3, 466:9                  seek [2] - 427:9, 488:12
    423:19                                     scientific [4] - 460:14, 477:13, 477:14,    seeking [2] - 238:10, 244:9
   ruled [1] - 300:13                           477:17                                     seem [7] - 239:22, 258:1, 294:21,
   rules [4] - 341:19, 343:7, 343:16, 480:15   scientifically [1] - 296:10                  380:19, 390:6, 399:19, 485:13
   Rules [3] - 480:14, 480:25                  scientist [1] - 460:1                       segment [1] - 310:11
   run [11] - 263:13, 351:24, 352:12,          scientists [9] - 458:19, 460:23, 461:2,     selection [2] - 488:19, 488:23
    352:15, 352:17, 352:19, 353:6, 474:4,       461:3, 463:6, 463:10, 463:12, 463:19,      self [8] - 291:23, 363:9, 363:12, 363:21,
    475:8, 477:8, 486:5                         464:4                                       408:19, 486:17, 486:19, 486:23
   runner [4] - 356:13, 368:16, 368:24,        scored [1] - 466:1                          self-absorbed [1] - 291:23
    369:9                                      screen [20] - 292:24, 294:22, 294:23,       self-esteem [6] - 363:9, 363:12, 363:21,
   running [13] - 351:14, 351:18, 351:21,       303:19, 304:2, 310:23, 373:8, 373:10,       486:17, 486:19, 486:23
    351:23, 352:2, 352:8, 369:5, 369:21,        373:13, 373:15, 373:17, 373:24,            self-experience [1] - 408:19
    370:11, 390:6, 418:14, 436:9, 469:25        376:10, 377:9, 377:13, 378:17,             selling [1] - 289:21
   Running [1] - 419:3                          379:17, 387:3, 442:5                       send [14] - 250:19, 262:19, 262:20,
   Russell [1] - 313:12                        screens [4] - 374:7, 374:10, 378:1,          273:23, 275:17, 278:20, 278:23,
                                                442:6                                       370:5, 375:10, 392:25, 393:4, 393:5,
                       S                       screenshot [1] - 440:15                      412:21, 428:22
                                               screenshots [4] - 438:12, 438:15,           sender [1] - 440:13
   Sachs [4] - 360:15, 360:19, 360:24
                                                438:16, 438:24                             sending [11] - 250:11, 257:22, 326:6,
   sad [9] - 324:24, 380:24, 381:5, 381:7,                                                  370:15, 370:17, 382:20, 396:22,
                                               script [2] - 265:13, 276:17
    382:1, 382:4, 388:15, 407:18, 418:5                                                     407:1, 409:22, 409:25, 410:12
                                               seal [1] - 236:15
   sadness [3] - 470:25, 471:1                                                             SENIOR [1] - 235:10
                                               seat [1] - 454:5
   Safe [1] - 419:13                                                                       sense [17] - 295:15, 296:12, 296:16,
                                               seated [12] - 236:2, 236:3, 236:13,
   safe [3] - 289:13, 402:24, 490:8                                                         296:19, 298:12, 298:17, 299:19,
                                                247:4, 248:8, 248:20, 250:2, 303:4,
   Sahgun [1] - 312:4                                                                       308:6, 308:8, 308:10, 314:8, 353:16,
                                                372:3, 377:18, 428:4, 489:14
   Sahjun [1] - 312:17                                                                      407:18, 424:23, 468:25, 470:18,
                                               seats [1] - 462:7
   salacious [1] - 242:24                                                                   479:24
                                               Seattle [1] - 464:11
   Salzman [30] - 268:22, 293:18, 304:2,                                                   Sense [1] - 393:21
                                               second [16] - 238:9, 260:12, 318:22,
    312:25, 313:2, 313:4, 319:1, 322:2,                                                    sensed [1] - 389:20
                                                346:6, 346:13, 364:8, 386:4, 386:23,
    458:17, 458:25, 459:18, 459:20,                                                        sensei [1] - 341:24
                                                386:24, 388:23, 409:21, 419:24,
    460:17, 460:18, 460:21, 461:25,                                                        sensory [1] - 465:14
                                                426:20, 428:10, 437:23, 456:23
    463:12, 463:14, 464:17, 464:20,                                                        sent [27] - 257:15, 261:15, 275:21,
                                               secret [4] - 241:16, 256:6, 257:24, 280:2
    465:9, 467:4, 467:9, 468:5, 478:4,                                                      278:21, 289:6, 300:18, 301:3, 322:25,
                                               secrets [3] - 244:11, 259:8, 447:23
    480:3, 480:6, 480:8, 483:9, 484:8                                                       326:16, 326:18, 366:5, 370:3, 378:5,
                                               security [1] - 429:5
   Salzman's [3] - 293:22, 313:4, 467:18                                                    379:22, 381:1, 381:7, 383:25, 384:6,
                                               seduce [1] - 279:18
   Sam [6] - 276:13, 277:1, 277:11, 279:4,                                                  392:16, 396:18, 401:9, 401:11,
                                               See [1] - 371:3
    279:9, 279:11                                                                           401:13, 405:2, 415:16, 479:9
   Samantha [16] - 276:14, 276:16, 276:22,     see [103] - 240:13, 245:6, 257:19, 259:1,
                                                262:21, 286:19, 286:20, 292:7, 299:9,      sentence [1] - 288:12
    276:24, 277:6, 277:11, 277:18,                                                         separate [3] - 259:13, 469:1, 469:2
    278:14, 279:11, 282:20, 294:11,             300:5, 300:7, 315:25, 326:4, 338:15,
                                                342:13, 342:16, 343:15, 343:16,            separately [1] - 282:20
    304:14, 305:6, 312:14                                                                  September [5] - 390:15, 390:24, 390:25,
                                                345:19, 346:16, 348:18, 350:6, 353:5,
   Samantha's [1] - 282:18                                                                  440:15, 440:17
                                                357:2, 357:11, 357:12, 358:11, 360:1,
   Sara [4] - 460:19, 461:25, 462:4, 465:9                                                 series [6] - 241:11, 446:13, 464:5,
                                                360:2, 361:15, 373:8, 373:20, 374:7,
   Sarah [7] - 283:11, 283:12, 283:14,                                                      464:6, 464:7, 487:9
                                                374:9, 374:10, 376:4, 376:5, 376:9,
    283:21, 398:6, 398:7, 398:14                                                           service [1] - 266:14
                                                378:17, 378:18, 378:19, 378:20,
   sash [1] - 480:20                                                                       session [4] - 472:18, 484:11, 484:18,



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 287 of 293 PageID #:
                                   11902

                                                                                                                                  27
    486:6                                     side-bar [4] - 270:2, 270:3, 271:1, 272:7    smarter [1] - 475:16
   sessions [3] - 352:7, 485:18, 486:4        Sidebar [13] - 295:22, 314:11, 315:1,        smiley [1] - 443:11
   set [6] - 255:22, 280:1, 299:18, 320:21,    316:3, 319:13, 320:1, 320:23, 372:21,       Smith [1] - 236:11
    406:23                                     373:1, 420:15, 420:16, 441:22, 448:22       SMITH [1] - 235:22
   setup [1] - 481:1                          sidebar [13] - 246:18, 295:21, 302:4,        snack [2] - 376:22
   seven [4] - 475:19, 484:3, 485:4, 485:21    314:9, 319:10, 372:11, 372:20,              snacks [1] - 359:2
   several [3] - 329:12, 365:17, 398:24        375:24, 425:2, 441:21, 442:15,              so.. [1] - 299:24
   sex [19] - 237:5, 237:8, 237:10, 237:23,    448:20, 451:19                              social [6] - 340:2, 340:5, 340:6, 340:11,
    238:16, 239:6, 243:13, 243:15, 244:6,     sign [3] - 360:17, 479:14, 479:24             408:7, 488:16
    244:7, 244:16, 244:18, 244:19,            signal [1] - 262:10                          socialize [2] - 340:17, 340:19
    259:15, 424:8, 447:5, 447:7, 447:13,      signed [5] - 290:10, 293:4, 360:3,           Society [6] - 414:20, 435:6, 435:12,
    447:16                                     360:20, 479:18                               469:9, 469:20, 469:21
   sexual [3] - 238:4, 278:15, 296:24         significant [3] - 456:11, 476:5, 476:21      sold [1] - 464:10
   shall [3] - 245:14, 246:16, 249:14         signifies [1] - 440:3                        solely [1] - 237:10
   shame [2] - 259:4, 259:5                   signing [1] - 343:19                         solid [2] - 401:21
   shape [1] - 275:12                         silly [1] - 400:20                           solutions [1] - 237:15
   share [8] - 394:4, 403:11, 403:15,         Silvie [4] - 293:11, 299:3, 303:11, 357:2    solvers [1] - 465:25
    408:19, 434:18, 434:20, 439:8, 439:10     similar [9] - 258:13, 277:8, 280:9, 306:5,   someone [11] - 267:23, 278:1, 308:11,
   shared [11] - 269:15, 279:1, 368:1,         359:4, 370:18, 429:19, 478:8, 488:17         339:8, 355:3, 358:16, 358:25, 404:1,
    397:14, 403:16, 409:12, 434:2,            similarities [1] - 478:9                      422:4, 435:2, 435:7
    434:10, 434:21, 436:4, 439:12             singer [1] - 458:4                           sometime [1] - 464:10
   sharing [5] - 352:3, 352:9, 366:13,        single [7] - 370:5, 370:6, 422:18, 423:8,    sometimes [5] - 236:25, 237:1, 293:25,
    403:10, 403:18                             477:24, 477:25, 481:2                        310:15, 370:5
   sheet [4] - 449:4, 449:5, 449:6, 449:8     Siobahn [1] - 311:22                         somewhat [4] - 297:21, 301:11, 318:8,
   sheets [1] - 252:25                        Siobhan's [1] - 312:20                        473:11
   shirt [1] - 466:22                         sis [1] - 387:18                             somewhere [11] - 289:13, 315:21,
   shook [1] - 240:19                         sister [8] - 238:7, 238:9, 289:23, 305:5,     340:8, 355:11, 362:2, 464:19, 474:3,
   shooting [1] - 456:6                        305:6, 313:5, 388:4, 405:13                  474:4, 474:13, 480:8, 485:17
   shop [1] - 330:22                          sit [5] - 293:24, 318:8, 321:7, 424:25,      soon [3] - 407:2, 460:2, 484:4
   shopping [1] - 263:14                       489:22                                      sooner [2] - 247:25, 381:20
   short [4] - 333:21, 413:4, 473:14, 486:2   sites [1] - 488:17                           SOP [11] - 278:5, 413:9, 414:17, 414:18,
   shortly [2] - 406:8, 462:1                 sitting [4] - 311:13, 311:14, 313:11,         414:19, 414:20, 435:14, 435:17,
   show [51] - 293:4, 299:5, 299:11,           447:22                                       435:23, 469:12, 469:13
    299:19, 299:23, 300:25, 318:11,           situation [8] - 245:4, 261:4, 374:13,        sorority [1] - 288:15
    320:13, 321:12, 322:14, 323:13,            407:23, 409:11, 437:23, 470:11,             Sorry [13] - 304:5, 352:16, 356:2,
    328:15, 330:14, 330:24, 331:7,             470:12                                       358:18, 362:3, 362:21, 365:10,
    334:20, 336:9, 337:1, 337:13, 337:16,     situations [2] - 238:16, 340:6                379:24, 382:13, 386:21, 388:12, 390:3
    339:17, 339:18, 339:20, 343:1,            six [4] - 263:17, 472:15, 484:3, 485:4       sorry [70] - 242:5, 252:9, 259:6, 271:20,
    350:21, 374:14, 378:11, 378:14,           six-month [1] - 263:17                        273:21, 276:14, 279:11, 283:11,
    378:22, 379:16, 382:16, 386:18,           Sixth [1] - 393:21                            283:12, 285:7, 287:22, 289:25, 321:5,
    388:23, 389:7, 404:4, 404:11, 409:16,     size [3] - 269:14, 329:19, 329:22             321:18, 323:4, 323:23, 325:8, 325:15,
    418:19, 421:12, 421:15, 421:19,           skills [1] - 344:11                           332:25, 334:24, 336:16, 338:23,
    422:1, 439:14, 440:10, 440:14,            skin [1] - 275:12                             340:16, 342:10, 342:18, 344:18,
    444:18, 446:10, 459:4, 467:1, 467:5,      skips [1] - 444:13                            356:17, 360:22, 363:4, 365:15,
    468:1                                     slash [1] - 401:21                            369:24, 379:6, 381:2, 381:8, 383:18,
   show-jumping [1] - 350:21                  slave [20] - 254:12, 265:15, 267:23,          385:3, 386:15, 388:1, 393:3, 397:19,
   showed [10] - 248:11, 252:19, 252:23,       268:25, 272:1, 276:8, 279:23, 280:7,         401:14, 401:21, 402:1, 402:6, 402:14,
    265:13, 275:2, 275:4, 275:7, 278:23,       281:13, 388:14, 388:15, 392:21,              403:8, 403:23, 405:15, 406:13,
    438:12, 439:2                              392:24, 403:12, 404:22, 410:21,              410:23, 412:5, 416:5, 418:16, 420:6,
   showing [11] - 288:9, 299:17, 300:24,       422:1, 431:14                                420:8, 420:13, 422:14, 433:13,
    308:22, 378:18, 404:6, 435:23, 439:6,     slaves [11] - 238:11, 262:21, 267:21,         435:18, 437:5, 440:9, 441:8, 443:20,
    440:14, 459:17, 463:3                      271:25, 275:14, 277:25, 279:6,               444:4, 444:21, 445:13, 445:19,
   shown [4] - 299:13, 370:17, 438:24,         279:16, 281:16, 411:23                       445:20, 449:10, 456:14
    450:17                                    sleep [2] - 262:5, 488:25                    sort [51] - 252:24, 253:5, 255:5, 263:23,
   shows [5] - 329:6, 329:10, 331:1, 389:3,   slit [1] - 275:12                             264:15, 273:16, 275:18, 277:8, 283:7,
    461:13                                    slow [2] - 390:3, 445:7                       283:17, 284:25, 285:5, 286:18,
   sic [1] - 275:3                            Slow [1] - 391:8                              286:21, 296:9, 320:11, 336:12, 344:3,
   sick [1] - 260:12                          slowed [1] - 285:5                            344:10, 346:18, 346:19, 346:24,
   side [12] - 270:2, 270:3, 271:1, 272:7,    small [3] - 241:14, 252:18, 358:10            348:5, 350:13, 358:21, 360:18,
    312:3, 389:14, 400:14, 407:14,                                                          367:20, 372:11, 375:9, 384:7, 385:6,
                                              smaller [1] - 329:19
    418:19, 430:22, 440:1, 455:22                                                           389:11, 390:2, 399:11, 412:8, 412:12,



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 288 of 293 PageID #:
                                   11903

                                                                                                                                 28
    414:20, 416:2, 440:25, 445:9, 459:24,      standpoint [1] - 380:13                      Stop [1] - 410:12
    461:4, 463:18, 465:11, 466:2, 468:12,      stands [2] - 479:17, 483:16                  stop [11] - 250:11, 253:24, 328:4,
    470:4, 471:3, 480:11, 485:12, 485:22       Star [1] - 455:18                             364:16, 370:20, 409:22, 409:25,
   sorts [1] - 263:12                          start [9] - 304:9, 364:15, 372:4, 426:12,     410:13, 414:3, 416:13, 433:7
   sought [1] - 238:24                          426:14, 471:14, 486:22, 486:24              stopped [23] - 252:25, 254:4, 285:9,
   sound [3] - 253:23, 280:22, 298:18          started [32] - 248:12, 248:24, 253:19,        285:10, 304:11, 304:18, 305:1,
   sounded [7] - 255:17, 281:18, 281:19,        257:22, 261:17, 263:1, 280:2, 281:22,        305:13, 305:18, 305:25, 306:10,
    334:12, 334:13, 381:5, 407:18               283:22, 283:23, 283:25, 284:25,              306:22, 307:9, 307:14, 308:5, 308:15,
   sounds [4] - 253:20, 382:4, 461:2,           285:3, 287:11, 288:22, 291:20, 316:2,        326:24, 356:4, 384:4, 410:5, 430:5,
    484:25                                      335:3, 351:13, 351:16, 351:19,               432:6
   Source [5] - 470:14, 470:15, 470:16,         351:21, 356:15, 360:17, 364:23,             stories [1] - 283:25
    472:5, 472:9                                366:4, 368:20, 382:20, 417:20,              story [2] - 284:6, 409:11
   South [2] - 454:23, 454:24                   430:13, 469:19, 472:21                      straight [4] - 252:8, 252:14, 412:13,
   spacey [1] - 390:4                          starting [2] - 303:17, 303:18                 443:13
   span [2] - 365:13, 398:25                   Starting [1] - 303:22                        strategic [1] - 482:15
   sparked [1] - 255:11                        starts [2] - 357:4, 385:18                   strategy [2] - 261:6, 298:13
   speaking [6] - 246:17, 318:5, 322:22,       state [11] - 236:5, 271:15, 345:16,          strength [3] - 268:9, 412:10, 471:24
    380:17, 402:7, 407:15                       374:17, 407:16, 408:22, 421:20,             strengthen [1] - 264:10
   special [7] - 254:20, 255:2, 255:12,         423:18, 423:22, 454:6                       stress [1] - 415:24
    275:20, 276:18, 278:9, 314:1               statement [32] - 271:12, 287:23, 287:25,     stressed [1] - 262:6
   Special [1] - 236:8                          288:1, 288:3, 288:11, 292:4, 292:8,         strictly [1] - 338:8
   Specialist [1] - 236:9                       292:11, 293:25, 320:7, 320:8, 345:8,        stripe [3] - 395:25, 396:2, 396:4
   specialist [1] - 419:19                      345:21, 346:8, 349:16, 375:14,              Stripe [2] - 344:1, 344:4
   specializing [1] - 472:8                     410:16, 421:3, 423:21, 423:23, 424:3,       strong [6] - 277:10, 334:20, 408:15,
   specific [18] - 262:19, 281:17, 286:11,      424:15, 424:16, 424:23, 424:24,              408:16, 409:6, 409:7
    291:7, 305:9, 315:9, 315:15, 334:25,        426:8, 426:9, 426:10, 426:13, 426:14        stronger [2] - 276:19, 389:20
    336:22, 352:2, 353:22, 358:18, 364:2,      statements [2] - 271:9, 323:12               structure [1] - 483:4
    398:2, 402:10, 402:12, 411:21, 433:25      states [1] - 367:9                           structured [3] - 263:8, 269:7, 483:23
   specifically [27] - 260:3, 261:13, 269:6,   STATES [3] - 235:1, 235:2, 235:10            struggled [3] - 269:12, 269:13, 363:19
    284:5, 291:15, 291:17, 296:18, 324:2,      States [9] - 235:4, 235:13, 235:16,          stuck [4] - 262:12, 279:15, 421:11,
    334:22, 336:20, 338:24, 342:4, 349:7,       236:7, 328:14, 331:20, 331:22, 332:8,        447:25
    350:20, 351:11, 367:11, 383:15,             356:6                                       student [7] - 344:5, 344:19, 344:21,
    400:25, 403:23, 410:24, 413:13,            stature [1] - 399:19                          345:1, 345:2, 396:8
    429:13, 430:1, 433:14, 433:19,             stay [5] - 327:2, 395:21, 427:5, 431:16,     studied [1] - 479:22
    458:24, 481:19                              475:15                                      study [3] - 252:21, 479:10, 479:12
   specified [1] - 286:10                      stayed [4] - 394:6, 394:16, 397:11,          stuff [12] - 263:14, 266:18, 284:4,
   speed [3] - 329:25, 352:8, 370:15            398:16                                       285:22, 315:11, 338:17, 343:19,
   speeds [1] - 352:2                          staying [5] - 267:7, 287:3, 332:19,           359:2, 387:14, 402:24, 419:18, 487:12
   Spell [1] - 454:8                            368:13, 409:12                              stupid [1] - 262:11
   spell [2] - 454:6, 484:22                   steal [4] - 358:4, 358:5, 358:17             subconscious [1] - 460:12
   spelled [1] - 458:5                         Stealing [1] - 358:13                        subject [5] - 296:2, 297:10, 309:7,
   spend [3] - 280:8, 383:7, 383:19            stemmed [1] - 261:14                          309:15, 449:22
   spending [5] - 268:25, 287:11, 446:6,       stenography [1] - 235:25                     Subject [1] - 449:20
    461:16, 474:18                             step [1] - 489:7                             submitted [2] - 277:12, 278:14
   spent [5] - 260:13, 370:9, 400:17,          steps [2] - 294:19, 426:7                    subpoena [1] - 290:6
    454:25, 463:13                             stick [2] - 274:2, 485:16                    subscribe [1] - 237:7
   spoken [4] - 247:7, 334:7, 396:19,          stickers [2] - 315:18, 315:22                substance [1] - 271:4
    398:14                                     sticking [1] - 273:25                        succeed [1] - 353:16
   sponsored [1] - 330:21                      still [41] - 250:3, 259:5, 285:24, 285:25,   success [11] - 345:15, 345:22, 349:13,
   sponsorship [1] - 330:17                     291:5, 296:6, 297:15, 297:16, 303:5,         361:5, 361:6, 361:7, 361:11, 362:5,
   springing [1] - 315:10                       321:12, 328:14, 354:19, 354:20,              465:6, 465:13, 465:16
   stables [1] - 334:1                          356:6, 356:8, 356:10, 356:15, 363:17,       Success [1] - 457:25
   staff [1] - 480:24                           365:24, 368:14, 369:5, 377:21, 389:4,       Successful [1] - 358:4
   stage [1] - 446:25                           390:5, 405:4, 415:21, 421:21, 428:7,        successful [3] - 348:15, 361:6, 361:10
   stages [1] - 344:4                           431:12, 431:13, 431:21, 432:21,             suggested [1] - 471:7
   stamp [2] - 292:2, 310:13                    432:23, 436:19, 437:8, 437:25,              suggesting [2] - 340:13, 340:15
   stand [11] - 249:24, 250:1, 294:17,          439:15, 448:10, 469:24, 489:20, 491:3       suggestion [1] - 242:2
    297:1, 370:25, 375:18, 377:16,             Still [1] - 431:19                           suggestions [1] - 264:16
    393:24, 426:5, 448:16, 479:15              stimulus [1] - 481:25                        Suite [1] - 235:21
   standard [1] - 300:13                       stood [1] - 399:6                            summer [4] - 262:23, 262:24, 262:25,




                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 289 of 293 PageID #:
                                   11904

                                                                                                                                29
    286:15                                     tearful [1] - 464:24                         299:18, 299:21, 301:5, 302:2, 303:2,
   summit [1] - 283:10                         tech [3] - 351:25, 352:4, 352:6              303:4, 303:19, 303:21, 309:11,
   sun [3] - 383:3, 419:12, 446:23             Tech [2] - 473:13, 473:14                    309:13, 309:15, 309:18, 310:3,
   Sunday [1] - 400:11                         technical [1] - 372:12                       314:10, 315:14, 315:25, 316:2, 317:2,
   superior [1] - 491:15                       technology [3] - 352:1, 352:5, 352:6         317:4, 317:5, 317:8, 317:21, 317:23,
   support [1] - 407:1                         Technology [1] - 473:14                      318:2, 318:13, 318:17, 319:9, 319:12,
   supportive [1] - 369:8                      teenage [3] - 304:1, 311:1, 312:5            320:3, 320:12, 320:21, 321:19,
   supposed [20] - 243:20, 254:13, 256:3,      teenager [1] - 305:8                         321:24, 324:6, 324:9, 324:11, 324:13,
    259:16, 259:24, 269:8, 274:1, 282:25,      Telegram [2] - 258:2, 280:2                  325:14, 325:15, 325:16, 325:17,
    298:17, 388:8, 392:22, 403:10,             Telephone [1] - 235:24                       342:10, 342:19, 344:18, 344:19,
    403:11, 414:10, 439:8, 439:10,             ten [6] - 365:11, 365:12, 390:21, 476:19,    344:20, 344:21, 344:22, 344:23,
    447:16, 477:4, 477:15, 479:10                486:6                                      344:24, 349:17, 354:8, 354:10,
   supposedly [2] - 265:23, 468:22             tenable [1] - 245:4                          354:11, 354:12, 354:14, 354:15,
   surrounding [1] - 337:6                     tended [1] - 486:4                           354:22, 356:22, 362:15, 362:16,
   survey [4] - 479:8, 479:9, 479:11,                                                       362:22, 370:22, 370:25, 371:2, 371:3,
                                               tentatively [1] - 387:14
    479:13                                                                                  371:6, 371:9, 372:3, 372:10, 372:13,
                                               TENY [1] - 235:19
   survival [2] - 485:10, 485:11                                                            372:16, 372:20, 373:2, 373:10,
                                               Teny [1] - 236:11
   suspicion [2] - 280:6, 280:11                                                            373:13, 373:15, 373:17, 374:1,
                                               Teri [1] - 236:9
   suspicions [1] - 399:13                                                                  374:11, 374:21, 374:23, 375:2, 375:8,
                                               term [16] - 361:17, 361:21, 464:13,
                                                                                            375:13, 375:23, 376:2, 376:6, 376:10,
   sustain [1] - 447:10                          464:15, 465:6, 465:8, 465:9, 465:10,
                                                                                            376:13, 376:15, 376:18, 377:7, 377:9,
   sustained [2] - 270:1, 282:8                  473:14, 473:18, 474:14, 474:23,
                                                                                            377:12, 377:18, 377:25, 378:24,
   swear [1] - 273:22                            474:25, 484:10
                                                                                            379:3, 379:5, 379:7, 379:11, 379:13,
   sweater [1] - 466:22                        termed [2] - 471:6, 474:21
                                                                                            379:15, 379:18, 379:19, 386:20,
   sweet [3] - 434:4, 434:7, 434:12            terminal [1] - 461:21
                                                                                            386:21, 387:1, 387:3, 388:21, 389:5,
   sweetly [1] - 434:6                         terminologies [1] - 237:8
                                                                                            405:15, 414:25, 415:2, 420:13,
   sworn [1] - 453:9                           terminology [3] - 237:4, 237:16, 239:8
                                                                                            420:15, 422:11, 422:24, 423:23,
   sworn/affirmed [1] - 454:2                  terms [6] - 247:10, 275:19, 292:13,          424:10, 424:15, 424:25, 426:2, 426:5,
   Sylv [1] - 406:19                             421:2, 449:4, 490:24                       426:8, 426:14, 426:16, 426:18,
   Sylvie [9] - 250:8, 313:17, 317:13,         terrified [5] - 253:2, 402:16, 402:18,       426:21, 426:24, 427:2, 427:7, 427:10,
    318:5, 318:23, 320:8, 322:2, 378:5,          405:22, 487:2                              427:12, 427:14, 427:16, 428:2, 428:4,
    438:10                                     test [5] - 344:15, 445:11, 445:12,           428:13, 436:22, 436:24, 436:25,
   SYLVIE [1] - 493:5                            445:14, 445:17                             437:1, 437:4, 437:6, 438:6, 439:17,
   symposium [1] - 458:18                      testified [2] - 422:7, 454:2                 439:20, 442:8, 442:11, 442:13, 443:2,
   system [4] - 358:22, 358:23, 358:24,        testifying [3] - 246:10, 249:22, 451:10      447:10, 448:4, 448:6, 448:13, 448:15,
    361:23                                     testimony [13] - 240:6, 245:24, 247:8,       448:17, 448:18, 448:21, 449:2, 449:5,
                                                 249:4, 264:4, 290:16, 294:18, 298:1,       449:11, 449:14, 449:20, 449:24,
                       T                         305:22, 371:1, 426:6, 489:4, 489:21        450:2, 450:4, 450:7, 450:10, 450:13,
                                               tests [1] - 445:16                           450:16, 450:21, 450:23, 451:1, 451:3,
   table [5] - 236:8, 376:4, 377:12, 378:16,
                                               text [16] - 315:6, 315:7, 315:8, 323:1,      451:7, 451:9, 451:14, 451:17, 452:2,
     450:20
                                                 374:11, 374:12, 374:14, 393:5, 421:2,      452:5, 452:17, 453:4, 453:7, 454:4,
   tack [3] - 330:21, 350:17, 350:24
                                                 421:7, 421:9, 422:16, 424:4, 436:5,        454:5, 454:7, 454:8, 454:9, 454:10,
   Tae [1] - 341:15
                                                 439:22, 488:14                             456:14, 456:15, 456:16, 456:17,
   Tanya [1] - 236:7
                                               texted [1] - 413:2                           456:18, 456:19, 459:6, 459:8, 459:11,
   TANYA [1] - 235:15
                                               THE [315] - 235:10, 236:2, 236:5,            459:13, 461:9, 461:10, 461:11,
   task [1] - 266:24
                                                 236:13, 236:18, 237:20, 239:11,            461:12, 461:13, 461:15, 461:18,
   tasked [2] - 254:8, 275:13
                                                 239:14, 239:25, 240:8, 240:19,             466:23, 467:14, 467:15, 467:16,
   TaskRabbit [1] - 474:1
                                                 240:22, 240:24, 241:1, 241:3, 241:9,       467:17, 484:22, 484:23, 485:1, 488:4,
   tasks [5] - 263:12, 264:2, 266:14, 474:2,
                                                 241:19, 241:23, 242:4, 242:6, 242:11,      489:3, 489:6, 489:7, 489:9, 489:14,
     474:9
                                                 242:14, 242:16, 245:8, 245:22,             489:16, 490:3, 490:7, 490:9, 490:12,
   tattoo [2] - 274:17, 275:9
                                                 246:13, 246:15, 246:20, 246:24,            490:21, 490:23, 491:5, 491:8, 491:14,
   taught [16] - 285:21, 291:22, 292:18,         247:4, 247:6, 247:17, 247:22, 248:1,       491:20, 491:25, 492:3, 492:5, 492:7,
     306:6, 322:17, 348:24, 357:18,              248:5, 248:8, 248:12, 248:16, 248:20,      492:9
     414:18, 445:16, 472:13, 473:2, 481:4,       248:22, 248:23, 250:2, 270:1, 270:3,      theft [1] - 358:8
     482:18, 482:20, 483:1                       271:2, 271:7, 272:6, 273:4, 273:20,       Theft [1] - 358:8
   tea [1] - 325:10                              282:8, 286:9, 289:16, 289:17, 294:14,     theme [1] - 320:14
   teach [3] - 467:25, 471:8, 475:15             294:17, 294:20, 294:24, 295:1, 295:6,     themes [1] - 482:18
   teaching [8] - 294:1, 307:21, 311:6,          295:12, 295:18, 295:21, 296:1,            themselves [2] - 285:22, 474:15
     346:23, 400:18, 400:24, 475:18, 480:6       296:15, 296:22, 297:8, 297:12,            theories [1] - 351:23
   teachings [5] - 292:15, 294:2, 346:19,        297:17, 297:20, 298:5, 298:8, 298:16,     theory [16] - 237:5, 237:7, 237:10,
     348:21, 362:25                              298:22, 299:5, 299:11, 299:16,             237:17, 237:18, 239:6, 239:10,
   team [2] - 361:10, 401:21



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 290 of 293 PageID #:
                                   11905

                                                                                                                                    30
     241:12, 241:13, 243:12, 243:21,            total [1] - 367:12                            387:25, 395:17, 407:15, 408:18
     244:3, 477:19, 479:9                       totally [1] - 322:6                         triggered [1] - 447:17
   thereby [2] - 348:16, 362:10                 touch [5] - 397:11, 398:16, 431:16,         trip [2] - 400:16, 462:9
   therefore [3] - 246:3, 249:8, 346:14           457:20, 457:21                            trips [1] - 464:4
   they've [1] - 450:23                         touring [4] - 445:11, 445:12, 445:14,       trouble [4] - 254:13, 254:14, 261:8,
   thigh [1] - 389:15                             456:21                                      269:21
   thighs [1] - 384:8                           toward [1] - 434:8                          True [1] - 361:5
   thinking [12] - 237:11, 244:2, 280:22,       towards [11] - 259:20, 287:5, 310:23,       true [17] - 243:7, 255:15, 260:24,
     291:8, 307:24, 313:22, 343:10,               329:16, 377:9, 429:12, 446:20,              284:12, 284:14, 285:17, 349:15,
     346:19, 346:20, 405:19, 406:25,              458:15, 469:2, 471:9, 487:6                 355:2, 357:9, 380:23, 382:1, 388:18,
     461:22                                     Towards [1] - 364:23                          402:18, 402:22, 403:18, 403:19,
   thinks [1] - 320:16                          town [1] - 467:14                             411:16
   third [1] - 242:21                           traced [1] - 275:3                          Trump [2] - 342:13, 342:16
   Third [1] - 235:18                           tracks [1] - 325:22                         trust [3] - 275:18, 308:1, 313:24
   thirds [1] - 418:18                          trade [1] - 359:13                          truth [7] - 421:10, 421:19, 422:16,
   thoughts [3] - 259:10, 291:13, 313:18        trafficked [1] - 243:15                       422:21, 423:9, 423:13, 470:22
   thousand [2] - 365:17, 367:16                trafficking [11] - 237:6, 237:8, 237:11,    truthfully [1] - 297:25
   thousands [6] - 331:7, 331:10, 331:13,         237:24, 239:7, 243:14, 244:7, 244:8,      Try [1] - 363:24
     476:3, 476:4, 476:7                          244:16, 244:19, 424:8                     try [25] - 245:3, 253:19, 257:23, 281:24,
   threatened [1] - 410:14                      trailer [1] - 329:8                           285:17, 291:12, 294:13, 300:1, 325:5,
   three [11] - 326:21, 348:15, 396:4,          trailered [1] - 331:1                         336:17, 343:25, 349:5, 355:4, 356:22,
     396:7, 449:18, 454:21, 465:24,             trailering [1] - 366:9                        369:6, 369:17, 376:2, 376:3, 408:22,
     475:19, 482:20, 485:20, 486:12             train [9] - 350:2, 352:13, 353:1, 353:5,      409:14, 455:19, 458:1, 459:14, 460:5,
   three-stripe [1] - 396:4                       366:11, 366:12, 405:10, 406:8, 408:6        465:3
   threw [1] - 260:14                           trained [2] - 353:11, 355:7                 trying [40] - 237:15, 242:1, 242:13,
   thrills [1] - 486:25                         trainer [2] - 268:22, 350:5                   258:1, 258:3, 274:2, 274:4, 282:23,
   throughout [4] - 249:13, 364:13,             training [24] - 268:23, 291:17, 307:18,       284:13, 284:18, 289:12, 291:5,
     437:12, 478:14                               311:2, 311:3, 326:4, 326:15, 349:24,        291:13, 307:4, 327:6, 327:7, 327:8,
   tight [1] - 267:10                             350:6, 353:15, 355:10, 361:19,              327:10, 327:12, 336:14, 336:19,
   tilt [1] - 378:1                               362:17, 366:16, 369:21, 406:9, 407:2,       340:13, 363:13, 369:17, 381:6,
   timeline [1] - 384:4                           413:10, 414:14, 440:19, 470:12,             387:17, 388:22, 403:7, 409:8, 409:10,
   timing [1] - 384:12                            478:24, 479:2, 479:5                        409:17, 414:3, 418:16, 435:8, 436:25,
   tiniest [1] - 428:20                         trainings [2] - 323:11, 469:23                463:14, 463:15, 470:12, 470:21
   title [6] - 341:21, 342:2, 357:25, 436:10,   transcribe [2] - 306:18, 306:19             Tube [1] - 488:17
     467:20                                     transcribed [2] - 266:22, 266:23            Tuesday [1] - 490:16
   titles [2] - 429:5, 431:15                   transcribing [3] - 294:8, 294:9, 294:11     tuition [4] - 472:18, 475:22, 476:9,
   today [16] - 318:9, 321:4, 321:7, 322:6,     TRANSCRIPT [1] - 235:9                        476:11
     369:19, 385:10, 385:16, 387:18,            Transcript [1] - 235:25                     turn [10] - 317:4, 373:13, 373:15,
     389:22, 400:9, 400:15, 419:13,             transcript [5] - 308:25, 309:5, 489:19,       373:24, 376:10, 376:13, 377:9,
     430:25, 440:18, 466:18                       489:23, 490:1                               377:13, 473:5, 478:15
   Today [1] - 384:11                           transcription [2] - 267:11, 267:12          Turn [1] - 373:10
   together [7] - 251:22, 260:15, 269:1,        Transcription [1] - 235:25                  turned [4] - 256:3, 356:12, 472:20,
     269:9, 280:24, 327:21, 463:13              travel [2] - 329:5, 463:6                     479:12
   tolerable [1] - 281:25                       traveled [1] - 455:1                        turning [1] - 260:6
   toll [1] - 418:10                            traveling [2] - 287:13, 330:9               TV [1] - 488:11
   tomorrow [6] - 460:3, 488:24, 489:5,         travels [1] - 419:13                        twelve [3] - 345:8, 345:15, 486:7
     490:4, 490:6, 492:10                       treadmill [2] - 351:21, 353:1               twice [1] - 344:7
   tonight [7] - 385:16, 400:10, 400:16,        treatment [1] - 350:13                      twin [1] - 462:7
     407:4, 408:7, 419:14, 492:5                tremendous [2] - 422:18, 463:24             twisty [1] - 380:16
   took [17] - 252:8, 252:14, 256:2, 256:5,     trial [13] - 236:5, 241:7, 249:14, 302:3,   Twitter [1] - 488:16
     258:12, 332:11, 348:13, 349:8,               376:25, 396:24, 488:20, 488:23,           two [34] - 263:9, 263:10, 263:11, 271:3,
     360:12, 364:3, 365:8, 365:13, 410:21,        490:10, 490:16, 490:19, 490:24, 491:2       301:7, 301:8, 304:12, 326:21, 328:17,
     410:25, 462:1, 476:15, 478:18              TRIAL [1] - 235:9                             329:17, 353:8, 376:16, 384:11,
   tool [1] - 472:1                             tribute [20] - 357:4, 357:7, 357:16,          384:19, 390:24, 392:20, 399:25,
   tools [1] - 470:9                              357:21, 357:23, 358:2, 358:7, 361:10,       406:24, 413:17, 416:25, 418:18,
   top [4] - 331:11, 380:1, 380:14, 465:24        421:14, 424:13, 428:17, 482:22,             434:16, 446:13, 471:10, 472:16,
   topics [2] - 349:22, 472:17                    482:23, 482:24, 483:3, 483:5, 483:9,        472:17, 477:1, 486:3, 486:4, 490:14,
   torso [4] - 301:3, 383:1, 384:24, 389:10       483:11, 483:13                              491:22
   tortured [1] - 408:18                        Tribute [2] - 357:6, 357:13                 two-hour [3] - 472:16, 472:17, 486:4
   torturing [1] - 486:25                       tried [8] - 244:24, 261:5, 268:14, 280:3,   two-thirds [1] - 418:18
                                                                                            two-week [2] - 263:9, 263:11



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 291 of 293 PageID #:
                                   11906

                                                                                                                                  31
   type [15] - 242:23, 242:24, 243:1,           321:22, 321:24, 325:5, 327:7, 328:6,       versions [1] - 471:11
     262:22, 275:3, 306:23, 307:21, 326:6,      328:22, 333:10, 334:6, 334:7, 334:24,      versus [1] - 292:16
     346:24, 357:19, 370:1, 434:16, 446:9,      338:25, 339:17, 339:18, 343:3,             via [1] - 457:19
     462:7, 476:2                               344:12, 344:14, 344:16, 348:20,            VICENTE [2] - 454:1, 493:15
   types [1] - 456:3                            361:8, 363:19, 364:14, 367:7, 368:24,      Vicente [9] - 396:11, 451:8, 452:4,
   typical [1] - 411:25                         373:25, 379:1, 379:3, 384:12, 385:10,       453:6, 454:7, 454:17, 454:18, 478:20,
   typically [5] - 293:21, 469:4, 479:5,        385:17, 386:4, 387:1, 387:3, 388:1,         489:20
     480:3, 486:4                               392:4, 395:25, 396:2, 396:4, 401:4,        victim [12] - 238:3, 238:7, 292:7,
                                                405:8, 406:9, 412:8, 412:11, 413:15,        292:19, 307:25, 346:15, 346:19,
                       U                        415:24, 421:12, 422:4, 430:18,              346:20, 346:24, 346:25, 347:2, 348:5
                                                432:23, 437:2, 437:23, 446:6, 446:7,       victim-type [1] - 346:24
   U.S [3] - 455:7, 455:9, 456:7                446:17, 446:20, 454:24, 455:2, 455:5,      victimization [1] - 292:15
   Ultima [4] - 472:2, 472:3, 472:4, 472:6      455:21, 458:7, 461:1, 461:6, 461:20,       victimizers [1] - 292:23
   ultimate [3] - 261:19, 292:5, 346:14         469:20, 469:24, 472:8, 473:8, 474:2,       victims [15] - 239:16, 240:2, 240:3,
   ultimately [3] - 265:9, 276:8, 395:18        474:12, 474:13, 475:19, 480:12,             240:10, 241:11, 244:10, 246:1, 249:6,
   umbrella [5] - 468:12, 468:14, 472:4,        480:23, 484:6, 484:8, 485:21                292:5, 292:10, 292:23, 307:20,
    472:5, 476:22                              uphold [1] - 357:8                           346:14, 348:6, 449:18
   unchartered [1] - 244:22                    upholding [1] - 446:8                       victims' [1] - 244:20
   uncomfortable [2] - 350:17, 412:7           upper [6] - 380:15, 384:7, 385:6,           Video [29] - 304:11, 304:16, 304:18,
   Under [2] - 383:3, 391:7                     389:11, 389:15                              304:24, 305:1, 305:11, 305:13,
   under [14] - 236:14, 250:3, 303:5,          upset [5] - 273:17, 278:12, 279:13,          305:17, 305:18, 305:24, 305:25,
    328:19, 360:13, 377:21, 391:2,              284:10, 482:6                               306:9, 306:10, 306:21, 306:22, 307:8,
    423:14, 428:7, 468:13, 468:14,             upsetting [3] - 264:17, 278:16, 408:17       307:9, 307:13, 307:14, 308:4, 308:5,
    476:22, 482:14, 491:5                      upstairs [5] - 252:8, 252:14, 252:19,        308:14, 308:15, 310:6, 310:8, 310:19,
   underneath [1] - 384:10                      252:20, 258:11                              310:21, 311:9, 311:11
   understood [14] - 254:11, 294:4,            utility [1] - 413:11                        video [21] - 256:3, 256:4, 304:9, 309:6,
    306:16, 327:5, 349:7, 352:6, 367:19,       utmost [1] - 237:19                          311:17, 311:18, 311:24, 312:1, 312:7,
    411:22, 417:19, 439:9, 460:8, 471:16,
                                                                                            312:9, 313:7, 313:9, 313:14, 313:15,
    471:18, 471:22
   undertake [1] - 330:18
                                                                   V                        325:17, 337:23, 339:15, 473:15,
                                                                                            480:7, 480:8, 484:7
   undone [1] - 265:24                         V-I-C-E-N-T-E [1] - 454:9
                                                                                           videos [2] - 306:5, 456:5
   undressed [3] - 253:10, 253:12, 258:12      vagary [1] - 397:11
                                                                                           Videotape [1] - 304:10
   unfair [2] - 300:14, 302:1                  vagina [2] - 257:6, 259:2
                                                                                           view [4] - 265:14, 297:15, 301:13, 391:9
   unfounded [1] - 296:10                      value [9] - 345:17, 346:2, 359:14, 363:1,
                                                                                           viewed [1] - 301:23
   unique [4] - 460:9, 463:14, 465:23,          363:2, 367:12, 485:11
                                               values [7] - 359:12, 359:13, 406:11,        views [1] - 238:17
    486:13
                                                406:12, 406:15, 406:16, 406:22             violate [1] - 359:23
   UNITED [3] - 235:1, 235:2, 235:10
                                               Vancouver [5] - 396:9, 397:7, 397:24,       visceral [3] - 402:16, 402:19, 407:18
   United [8] - 235:4, 235:13, 235:16,
                                                398:3, 398:5                               visible [1] - 442:7
    236:7, 328:14, 331:20, 331:22, 356:6
                                               Vanessa [1] - 312:4                         vision [1] - 369:2
   University [1] - 462:2
                                               Vanguard [5] - 341:21, 357:25, 435:5,       visit [2] - 464:4, 488:21
   university [1] - 455:2
                                                483:10, 483:11                             visits [1] - 367:15
   unless [5] - 247:12, 260:2, 345:4, 422:3,
                                               varied [1] - 366:20                         voice [3] - 255:17, 401:22, 402:4
    450:23
                                               various [2] - 482:18, 482:20                voices [1] - 437:2
   unlikely [1] - 416:8
                                               vary [1] - 330:2                            volley [2] - 440:19, 445:4
   unlocked [1] - 466:2
                                               vast [1] - 354:6                            volleyball [3] - 351:19, 351:22, 436:3
   unreservedly [2] - 362:5, 362:7
                                               vault [1] - 480:1                           vote [2] - 395:1
   unsure [1] - 417:22
                                               vegan [4] - 353:25, 354:3, 354:12,          voting [1] - 395:3
   Unterreiner [2] - 304:3, 304:20
                                                354:13                                     vow [6] - 265:18, 265:20, 265:21,
   Unterreiner's [1] - 251:19
                                               Vegan [1] - 354:15                           265:22, 265:24, 266:5
   untoward [1] - 241:25
   untrue [1] - 290:19                         Vegans [1] - 354:8
   unusual [2] - 280:9, 350:9                  vegans [1] - 354:16                                            W
   unwieldy [1] - 244:24                       vegetarian [4] - 354:3, 354:7, 354:10,      Wait [1] - 379:9
   up [109] - 243:18, 244:24, 254:17,           354:21                                     wait [4] - 240:16, 320:3, 386:21, 489:16
    255:22, 260:14, 260:16, 262:2, 262:6,      Vegetarian [1] - 354:19                     waited [1] - 258:14
    263:14, 263:16, 265:3, 265:16,             vegetarians [1] - 354:9                     waiting [4] - 277:9, 293:11, 380:24,
    266:15, 268:25, 269:12, 269:14,            vehicles [1] - 333:1                         381:4
    273:21, 273:24, 280:1, 287:3, 287:25,      vein [1] - 374:6                            wake [2] - 405:8, 415:24
    289:7, 289:21, 290:4, 290:21, 293:16,      verbal [1] - 306:17                         walk [7] - 252:4, 263:18, 433:14,
    294:21, 294:23, 295:2, 299:18,             version [6] - 333:21, 414:21, 471:11,        433:20, 433:21, 433:22, 433:23
    308:16, 309:9, 310:10, 320:21,              484:17, 485:9, 486:15                      walked [2] - 252:3, 305:14



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 292 of 293 PageID #:
                                   11907

                                                                                                                               32
   walking [5] - 286:15, 286:17, 311:20,      windows [3] - 475:12, 475:13, 475:15      416:1, 416:4, 421:21, 424:12, 428:14,
    401:20                                    wire [1] - 244:10                         428:17, 480:6, 482:22
   walks [4] - 433:11, 433:16, 433:17,        wish [2] - 261:15, 426:16                wore [1] - 480:20
    434:3                                     wishes [1] - 247:12                      workday [2] - 491:4, 491:5
   wall [1] - 480:21                          withdrawn [1] - 342:18                   world [10] - 265:11, 292:10, 339:12,
   walls [1] - 341:11                         withheld [3] - 246:1, 249:6, 249:16       345:17, 346:2, 465:25, 470:5, 475:10,
   wants [2] - 417:8, 442:2                   Witness [5] - 250:1, 294:19, 426:7,       475:18, 481:12
   warm [1] - 480:12                           453:9, 489:8                            worried [5] - 269:22, 273:8, 273:12,
   warm-up [1] - 480:12                       WITNESS [31] - 289:17, 303:21, 325:15,    274:3, 444:3
   Wars [1] - 455:18                           325:17, 344:19, 344:21, 344:23,         worries [1] - 304:6
   watch [4] - 240:14, 308:9, 480:7, 488:9     354:10, 354:12, 354:15, 362:16,         worry [5] - 284:17, 286:25, 289:13,
   watched [6] - 293:3, 293:4, 309:1,          371:2, 379:18, 386:21, 437:6, 448:17,    289:14, 470:22
    309:6, 325:18, 337:23                      454:4, 454:7, 454:9, 456:15, 456:17,    worse [6] - 241:7, 241:8, 292:3, 301:15,
   watching [1] - 393:21                       456:19, 459:8, 461:10, 461:12,           435:24
   water [3] - 335:24, 436:21, 436:22          461:15, 467:15, 467:17, 484:23,         worst [2] - 262:4, 435:24
   ways [11] - 257:11, 280:9, 292:1, 292:3,    489:6, 493:3                            worth [2] - 359:14, 362:10
    351:5, 361:20, 390:20, 399:8, 422:2,      witness [70] - 243:7, 245:10, 245:14,    wound [1] - 262:6
    477:24, 480:4                              245:15, 245:17, 245:24, 246:6,          woundy [1] - 275:3
   wear [2] - 354:17, 480:19                   246:23, 247:8, 247:18, 249:1, 249:4,    wow [3] - 269:5, 281:22, 308:18
   wearing [3] - 466:21, 466:22, 480:24        249:17, 249:23, 249:24, 250:3,          wrapping [1] - 310:10
   weather [2] - 354:17                        271:20, 271:22, 294:17, 295:9,          write [37] - 265:20, 344:13, 360:12,
   website [4] - 287:25, 288:1, 288:4,         295:16, 296:4, 296:17, 297:14, 300:2,    381:7, 381:17, 381:19, 383:3, 383:8,
    488:15                                     300:25, 303:2, 303:5, 303:7, 315:16,     384:10, 385:19, 387:19, 387:25,
   wedding [1] - 444:19                        318:15, 318:18, 370:25, 373:18,          389:23, 390:2, 391:7, 400:8, 402:16,
   Wednesday [1] - 490:17                      373:21, 374:13, 376:6, 377:15,           402:25, 403:4, 403:9, 407:13, 408:14,
   week [15] - 263:9, 263:11, 293:16,          377:16, 377:21, 379:13, 379:16,          408:23, 415:12, 415:14, 416:25,
    322:6, 383:7, 383:20, 389:4, 390:19,       388:23, 396:24, 421:16, 421:21,          418:12, 420:8, 420:9, 422:3, 428:14,
    390:24, 391:8, 445:2, 461:5, 469:4,        422:6, 423:7, 426:22, 427:4, 427:12,     428:17, 430:19, 430:21, 432:7,
    472:16                                     427:14, 427:15, 427:16, 428:2, 428:7,    432:14, 440:17
   Week [7] - 322:16, 368:5, 368:11,           442:2, 442:4, 448:15, 448:19, 449:8,    writes [13] - 381:14, 387:24, 388:1,
    368:15, 390:22, 390:23, 390:24             450:20, 451:7, 453:4, 454:1, 466:24,     388:9, 388:15, 408:10, 415:10, 417:4,
   weekend [3] - 283:10, 283:11, 283:20        489:3                                    419:24, 420:11, 422:4, 429:17, 429:18
   weekends [1] - 325:12                      witness' [2] - 421:19, 426:9             writing [14] - 323:7, 323:25, 324:2,
   weekly [2] - 293:14, 325:18                witness's [3] - 248:11, 320:6, 421:11     382:3, 389:25, 401:2, 407:23, 416:1,
   weeks [2] - 460:17, 460:19                 witnessed [2] - 355:6, 355:19             428:24, 429:1, 429:10, 430:11,
   weight [6] - 269:13, 327:14, 327:23,       witnesses [12] - 240:5, 240:6, 242:9,     436:16, 456:23
    328:1, 328:5, 361:24                       242:10, 242:21, 246:8, 249:19,          written [8] - 262:22, 263:3, 283:25,
                                               249:21, 297:13, 297:16, 450:17,          393:5, 416:8, 420:1, 452:19, 473:15
   weightwise [1] - 356:18
                                               450:18                                  wrote [25] - 264:17, 265:24, 322:7,
   weird [4] - 280:22, 308:9, 308:18, 406:7
                                              witnesses' [1] - 242:24                   322:9, 323:10, 324:1, 381:23, 383:11,
   welcome [2] - 448:18, 475:3
                                              woman [9] - 238:16, 278:5, 291:20,        385:20, 391:12, 391:13, 391:14,
   Weniger [1] - 236:8
                                               291:21, 291:25, 292:1, 304:19, 405:1,    400:21, 403:1, 406:2, 408:8, 408:9,
   WhatsApp [13] - 298:25, 323:1, 373:4,
                                               435:19                                   417:5, 419:15, 433:8, 433:9, 445:1,
    374:17, 375:10, 378:5, 379:22, 380:8,
                                              womanhood [2] - 435:24, 435:25            445:5, 446:1, 446:23
    405:1, 438:12, 439:14, 439:22, 439:23
                                              Women [1] - 307:11
   WhatsApps [1] - 299:1
   whatsoever [1] - 354:16
                                              women [23] - 275:21, 281:19, 284:7,                          X
                                               285:19, 285:21, 291:21, 291:22,
   whispering [1] - 281:4                                                              XO [1] - 440:21
                                               292:16, 292:17, 292:18, 292:22,
   white [7] - 252:22, 252:24, 441:14,                                                 XOSO [8] - 268:5, 268:6, 471:19,
                                               293:18, 307:19, 338:8, 338:11,
    466:22, 480:22, 480:23                                                              471:20, 471:23, 471:24, 472:5, 472:9
                                               338:12, 338:18, 353:22, 399:12,
   Whole [1] - 260:14                                                                  XOX [4] - 407:2, 407:4, 408:7, 408:22
                                               399:15, 399:25, 468:25
   whole [22] - 241:6, 257:9, 257:10,                                                  XXX [3] - 322:6, 406:19, 419:13
                                              women's [4] - 468:22, 468:24, 469:8,
    259:5, 260:13, 260:17, 261:4, 262:2,
                                               469:15
    273:24, 279:4, 300:7, 300:9, 307:18,                                                                   Y
                                              won [1] - 328:18
    339:22, 363:17, 375:20, 413:19,
                                              wonderful [1] - 473:1                    year [11] - 287:6, 288:21, 330:7, 334:18,
    463:9, 469:6, 473:13, 473:22, 486:8
                                              Woods [3] - 286:16, 286:17, 387:16        368:21, 391:10, 405:22, 420:5, 462:8,
   widespread [1] - 297:10
                                              word [12] - 254:20, 255:12, 273:7,        476:16, 478:15
   wife [2] - 396:15, 458:4
                                               276:20, 338:24, 346:25, 360:10,         years [30] - 262:4, 291:6, 300:12,
   wife's [2] - 457:12, 458:3
                                               362:18, 434:14, 465:12, 474:22,          313:20, 326:21, 329:15, 332:8,
   willing [2] - 361:24, 369:16
                                               484:20                                   364:13, 364:18, 364:25, 367:7, 367:8,
   Wilson [1] - 305:20
                                              words [11] - 253:8, 404:5, 415:13,        392:20, 393:17, 393:19, 394:6, 395:9,



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 826 Filed 01/02/20 Page 293 of 293 PageID #:
                                   11908

                                                                           33
    395:22, 424:2, 429:24, 454:21,
    454:25, 455:6, 456:6, 457:20, 458:2,
    464:9, 469:18, 481:16
   yelling [1] - 307:19
   yellow [1] - 480:22
   yesterday [39] - 247:9, 250:10, 294:25,
    328:13, 331:15, 332:6, 335:20,
    335:23, 336:23, 337:19, 341:10,
    342:21, 343:6, 343:24, 345:10,
    346:14, 350:8, 351:17, 352:3, 352:10,
    353:21, 355:15, 360:3, 362:17, 363:7,
    366:11, 366:13, 366:24, 368:1, 368:4,
    368:17, 369:10, 369:20, 370:18,
    393:24, 401:20, 416:23, 419:25, 446:5
   yesterday's [3] - 245:24, 247:8, 249:4
   yoga [1] - 471:21
   YORK [1] - 235:1
   York [12] - 235:4, 235:13, 235:14,
    235:18, 235:21, 287:20, 445:2, 446:5,
    457:17, 467:16, 467:17
   young [4] - 455:13, 455:15, 455:17,
    475:20
   younger [3] - 305:5, 313:4, 474:8
   youngest [1] - 305:5
   yourself [14] - 252:4, 319:1, 322:1,
    323:16, 324:17, 339:14, 340:2, 348:5,
    362:24, 384:1, 389:15, 394:22, 395:15
   Yup [6] - 431:2, 432:11, 432:13, 438:14,
    441:7, 446:15

                       Z
   zero [2] - 261:21, 486:19
   zoomed [1] - 312:22




                                              Denise Parisi, RPR, CRR
                                                Official Court Reporter
